Exhibit 10.1

Execution Version

INCREMENTAL JOINDER AGREEMENT NO. 6 AND

SIXTH AMENDMENT TO CREDIT AGREEMENT

This INCREMENTAL JOINDER AGREEMENT NO. 6 AND SIXTH AMENDMENT TO CREDIT AGREEMENT
(this “Sixth Amendment”), dated as of February 7, 2020 and effective as of the
Effective Date (as hereinafter defined), is made and entered into by and among
STATION CASINOS LLC, a Nevada limited liability company (the “Borrower”), the
GUARANTORS party hereto, RED ROCK RESORTS, INC. (“RRR”), STATION HOLDCO LLC
(“Holdco”, and together with the Borrower, the Guarantors party hereto and RRR,
the “Station Parties”), each of the INCREMENTAL REVOLVING FACILITY LENDERS (as
hereinafter defined) party hereto, each of the EXTENDING REVOLVING LENDERS (as
hereinafter defined) party hereto, each of the EXTENDING TERM A-4 FACILITY
LENDERS (as hereinafter defined) party hereto, each of the EXTENDING TERM B
FACILITY LENDERS (as hereinafter defined) party hereto, each of the L/C LENDERS
(as hereinafter defined) party hereto, the SWINGLINE LENDER party hereto and
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as administrative agent under the
Existing Credit Agreement referred to below (together with its successors and
assigns in such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 8,
2016 (as amended by that certain First Amendment to Credit Agreement, dated as
of January 30, 2017, that certain Incremental Joinder Agreement, dated as of
January 30, 2017, that certain Second Amendment to Credit Agreement, dated as of
April 5, 2017, that certain Incremental Joinder Agreement No. 2 and Third
Amendment to Credit Agreement, dated as of May 2, 2017, that certain Incremental
Joinder Agreement No. 3, dated as of May 10, 2017, that certain Incremental
Joinder Agreement No. 4 and Fourth Amendment to Credit Agreement, dated as of
September 21, 2017, and that certain Incremental Joinder Agreement No. 5 and
Fifth Amendment to Credit Agreement, dated as of February 8, 2019, and as it may
be further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”), among the
Borrower, the Guarantors, the banks, financial institutions and other entities
from time to time party thereto as lenders (including the L/C Lenders and the
Swingline Lender), Administrative Agent, Deutsche Bank AG Cayman Islands Branch,
as collateral agent, and the other parties thereto;

WHEREAS, pursuant to Section 13.04(a)(vii) of the Existing Credit Agreement, the
Required Pro Rata Lenders may amend, waive or modify any provision of
Section 10.08 of the Existing Credit Agreement;

WHEREAS, pursuant to Section 2.15 of the Existing Credit Agreement, the Borrower
has requested that those certain financial institutions party hereto and listed
on Schedule D hereto (the “Extending Term B Facility Lenders”) provide in the
aggregate $1,533,174,118.00 in Other Term Loan Commitments (the “Term B-1
Facility Loan Commitments” and the loans made thereunder, the “Term B-1 Facility
Loans”);



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested that the Lenders party hereto agree to amend
the Existing Credit Agreement subject to and in accordance with the terms and
conditions set forth herein to, among other things, (i) provide for the
amendment and extension of the existing Term A-4 Facility Loans held by each
Extending Term A-4 Facility Lender to have the terms and conditions set forth
for (and to be designated as) the Term A-5 Facility Loans in this Sixth
Amendment and the Amended Credit Agreement (as defined below), and (ii) provide
for the amendment and extension of (x) the existing Fifth Amendment Revolving
Commitments (and Revolving Loans thereunder) held by each Extending Revolving
Lender party hereto and (y) the Incremental Revolving Facility Commitments
provided hereunder by the Incremental Revolving Facility Lenders, to have the
terms and conditions set forth for (and to be designated as) the Sixth Amendment
Revolving Commitments in this Sixth Amendment and the Amended Credit Agreement;

WHEREAS, pursuant to Section 13.04(b), the Borrower may either (i) require any
existing Term A-4 Facility Lender and existing Revolving Lender holding Fifth
Amendment Revolving Commitments that does not consent to this Sixth Amendment to
assign all of its existing Term A-4 Facility Loans and existing Fifth Amendment
Revolving Commitments (and Revolving Loans thereunder) to one or more
Replacement Lenders or (ii) terminate the Commitment and/or repay the Loans of
any existing Term A-4 Facility Lender and existing Revolving Lender holding
Fifth Amendment Revolving Commitments that does not consent to this Sixth
Amendment;

WHEREAS, immediately upon giving effect to the amendment of the Term A-4
Facility Loans into the Term A-5 Facility Loans, the amendment of the Fifth
Amendment Revolving Commitments into the Sixth Amendment Revolving Commitments
and the refinancing of a portion of the Term B Facility Loans with the proceeds
of the Term B-1 Facility Loans pursuant to this Sixth Amendment, the Borrower
desires to voluntarily terminate all of the existing Closing Date Revolving
Commitments and voluntarily repay in full all of the existing Term A-3 Facility
Loans, all of the existing Term A-4 Facility Loans that are not amended into
Term A-5 Facility Loans and all of the existing Term B Facility Loans that are
not refinanced with the proceeds of the incurrence of the Term B-1 Facility
Loans;

WHEREAS, pursuant to Section 2.12 of the Existing Credit Agreement as amended
and consented by this Sixth Amendment, the Borrower has requested that those
certain financial institutions party hereto and listed on Schedule A hereto (the
“Incremental Revolving Facility Lenders”) provide in the aggregate
$258,268,956.97 in Incremental Existing Tranche Revolving Commitments having the
same terms as the Sixth Amendment Revolving Commitments established under this
Sixth Amendment (the “Incremental Revolving Facility Commitments” and the loans
made thereunder, the “Incremental Revolving Facility Loans”);

WHEREAS, each Incremental Revolving Lender, Extending Revolving Lender,
Extending Term A-4 Facility Lender, Extending Term B Facility Lender, L/C Lender
and Swingline Lender party hereto and the Administrative Agent is willing, on
the terms and subject to the conditions set forth below, to enter into this
Sixth Amendment and to consent to the amendments of and waivers under this Sixth
Amendment, including the Amended Credit Agreement described herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. Except as otherwise expressly provided herein,
capitalized terms used in this Sixth Amendment (including in the Recitals and
the introductory paragraph above) shall have the meanings given in the Amended
Credit Agreement (as defined below), and the rules of construction set forth in
the Amended Credit Agreement shall apply to this Sixth Amendment.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1 Amendments to Existing Credit Agreement.

(a)       Subject to the conditions and upon the terms set forth in this Sixth
Amendment and in reliance on the representations and warranties of the Station
Parties set forth in this Sixth Amendment, the Borrower, the other Station
Parties, each of the Incremental Revolving Facility Lenders, L/C Lenders,
Swingline Lender, Extending Revolving Lenders, Extending Term A-4 Facility
Lenders and Extending Term B Lenders party hereto and the Administrative Agent
agree that on the Effective Date, simultaneously with the effectiveness of the
provisions of Articles III, IV, V, VI and VII below, the Existing Credit
Agreement shall be amended as set forth in Exhibit A attached hereto (double
underlining indicates new language and strikethrough indicates language that has
been deleted) (the Existing Credit Agreement, as so amended by this Sixth
Amendment, the “Amended Credit Agreement”).

(b)       The corresponding Annexes, Exhibits and Schedules to the Existing
Credit Agreement are hereby restated as set forth in the Amended Credit
Agreement.

ARTICLE III

AGREEMENT TO MODIFY TERM A-4 FACILITY LOANS INTO TERM A-5

FACILITY LOANS

SECTION 3.1 Term Loans Modified. Each Term A-4 Facility Lender party hereto
(each such Term A-4 Facility Lender with respect to its Extending Term A-4
Facility Loans (as defined below), an “Extending Term A-4 Facility Lender”)
hereby severally agrees that effective on the Effective Date, the existing Term
A-4 Facility Loans of such Extending Term A-4 Facility Lender in the amount set
forth on Schedule B hereto (such Term A-4 Facility Loans, the “Extending Term
A-4 Facility Loans”) shall automatically, and without further action by such
Extending Term A-4 Facility Lender, be modified to be designated as the “Term
A-5 Facility Loans” having the terms and conditions set forth therefor in this
Sixth Amendment and the Amended Credit Agreement. On the Effective Date, the
Administrative Agent shall revise the Register to reflect the modification of
the Extending Term A-4 Facility Loans of the Extending Term A-4 Facility Lenders
into Term A-5 Facility Loans.

 

3



--------------------------------------------------------------------------------

SECTION 3.2 Agreements of Extending Term A-4 Facility Lenders. Each Extending
Term A-4 Facility Lender acknowledges and agrees that upon its execution of this
Sixth Amendment that (i) such Extending Term A-4 Facility Lender shall on and as
of the Effective Date, but solely with respect to its Extending Term A-4
Facility Loans, become a “Term A-5 Facility Lender” under, and for all purposes
of, the Amended Credit Agreement and the other Credit Documents, shall be
subject to and bound by the terms thereof, shall perform all the obligations of
and shall have all rights of a Lender thereunder, and (ii) all of its Extending
Term A-4 Facility Loans shall automatically, and without further action by such
Extending Term A-4 Facility Lender, be modified to Term A-5 Facility Loans and
have all of the terms therefor set forth in this Sixth Amendment and the Amended
Credit Agreement. Each Extending Term A-4 Facility Lender has delivered herewith
to the Borrower and the Administrative Agent such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Extending Term A-4 Facility Lender may be required to deliver to the
Borrower and the Administrative Agent pursuant to Section 5.06 of the Amended
Credit Agreement.

ARTICLE IV

ARTICLE IV

AGREEMENT TO MODIFY FIFTH AMENDMENT REVOLVING COMMITMENTS

INTO SIXTH AMENDMENT REVOLVING COMMITMENTS

SECTION 4.1 Revolving Commitments Modified. Each Revolving Lender party hereto
(each such Revolving Lender with respect to its Extending Revolving Commitments
(as defined below), an “Extending Revolving Lender”) hereby severally agrees
that effective on the Effective Date, the existing Fifth Amendment Revolving
Commitments of such Extending Revolving Lender in the amount forth on Schedule C
hereto (such Fifth Amendment Revolving Commitments, the “Extending Revolving
Commitments”) shall automatically, and without further action by such Extending
Revolving Lender, be modified to be designated as the “Sixth Amendment Revolving
Commitments” having the terms and conditions set forth therefor in this Sixth
Amendment and the Amended Credit Agreement. On the Effective Date, the
Administrative Agent shall revise the Register to reflect the modification of
the Extending Revolving Commitments (and Revolving Loans thereunder) of the
Extending Revolving Lenders into Sixth Amendment Revolving Commitments (and
Revolving Loans thereunder).

SECTION 4.2 Agreements of Extending Revolving Lenders. Each Extending Revolving
Lender acknowledges and agrees that upon its execution of this Sixth Amendment
that (i) such Extending Revolving Lender shall on and as of the Effective Date,
but solely with respect to its Extending Revolving Commitments, become a “Sixth
Amendment Extending Revolving Lender” under, and for all purposes of, the
Amended Credit Agreement and the other Credit Documents, shall be subject to and
bound by the terms thereof, shall perform all the obligations of and shall have
all rights of a Lender thereunder, and (ii) all of its Extending Revolving
Commitments (and Revolving Loans thereunder) shall automatically, and without
further action by such Extending Revolving Lender, be modified to Sixth
Amendment Revolving Commitments (and Revolving Loans thereunder) and have all of
the terms therefor set forth in this Sixth Amendment and the

 

4



--------------------------------------------------------------------------------

Amended Credit Agreement. Each Extending Revolving Lender has delivered herewith
to the Borrower and the Administrative Agent such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Extending Revolving Lender may be required to deliver to the Borrower and
the Administrative Agent pursuant to Section 5.06 of the Amended Credit
Agreement.

SECTION 4.3 Consent of L/C Lenders and Swingline Lender. Each L/C Lender and
each Swingline Lender hereby consents to the extension and modification of the
Extending Revolving Commitments of the Extending Revolving Lenders into Sixth
Amendment Revolving Commitments as set forth in this Sixth Amendment and the
Amended Credit Agreement.

ARTICLE V

AGREEMENT TO PROVIDE TERM B-1 FACILITY LOAN COMMITMENTS

SECTION 5.1 Agreement to Provide Term B-1 Facility Loan Commitments. Pursuant to
Section 2.15 of the Existing Credit Agreement, each Extending Term B Facility
Lender hereby agrees, severally and not jointly, to provide its respective Term
B-1 Facility Loan Commitment as set forth on Schedule D annexed hereto on the
terms set forth in this Sixth Amendment, and its Term B-1 Facility Loan
Commitment shall be binding as of the Effective Date.

SECTION 5.2 Other Term Loans. The Term B-1 Facility Loan Commitment of each
Extending Term B Facility Lender is in addition to such Extending Term B
Facility Lender’s existing Loans and Commitments under the Existing Credit
Agreement, if any (which shall continue under and be subject in all respects to
the Amended Credit Agreement), and, immediately after giving effect to the
amendments contemplated hereby, will be subject in all respects to the terms of
the Amended Credit Agreement (and, in each case, the other Credit Documents).

SECTION 5.3 Term B-1 Facility Loan Commitments.

(a)       This Sixth Amendment represents the Borrower’s request for Term B-1
Facility Loan Commitments to be provided on the terms set forth herein on the
Effective Date and for the Term B-1 Facility Loans to be made thereunder on the
Effective Date in accordance with the Amended Credit Agreement.

(b)       The Term B-1 Facility Loan Commitments may be drawn on the Effective
Date in accordance with Section 2.01(i) of the Amended Credit Agreement and
shall terminate as set forth in Section 2.04(a)(viii) of the Amended Credit
Agreement. The Term B-1 Facility Loans borrowed under the Term B-1 Facility Loan
Commitments shall be repaid in accordance with Section 3.01(c) of the Amended
Credit Agreement.

(c)       The proceeds of the Term B-1 Facility Loans made on the Effective Date
shall be applied on the Effective Date to refinance in part the existing Term B
Facility Loans.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION OF COMMITMENTS AND PREPAYMENT OF LOANS

SECTION 6.1 Termination of Closing Date Revolving Commitments. Immediately upon
the effectiveness of the provisions of Articles III, IV, V and VI, the Borrower
hereby voluntarily terminates all of the Closing Date Revolving Commitments
effective as of the Effective Date.

SECTION 6.2 Prepayment of Term A-3 Facility Loans. Immediately upon the
effectiveness of the provisions of Articles III, IV, V and VI, the Borrower
shall voluntarily prepay in full (without any premium or penalty) all of the
outstanding Term A-3 Facility Loans on the Effective Date.

SECTION 6.3 Prepayment of Term A-4 Facility Loans. Immediately upon the
effectiveness of the provisions of Articles III, IV, V and VI, the Borrower
shall voluntarily prepay in full (without any premium or penalty) all of the
outstanding Term A-4 Facility Loans that are not Extending Term A-4 Facility
Loans modified into Term A-5 Facility Loans on the Effective Date.

SECTION 6.4 Prepayment of Term B Facility Loans. Immediately upon the
effectiveness of the provisions of Articles III, IV, V and VI, the Borrower
shall voluntarily prepay in full (without any premium or penalty) all of the
outstanding Term B Facility Loans that are not refinanced with the proceeds of
the Term B-1 Facility Loans on the Effective Date.

SECTION 6.5 Lender Consents. Each of the Lenders party hereto consents to each
of the terminations and prepayments set forth in this Article VII,
notwithstanding anything to the contrary in the Existing Credit Agreement.

ARTICLE VII

AGREEMENT TO PROVIDE INCREMENTAL REVOLVING FACILITY

COMMITMENTS

SECTION 7.1 Consent to Incurrence of Incremental Revolving Commitments. Each
Lender party hereto that was a Lender immediately prior to the Effective Date
and the Extending Term B Facility Lenders, which collectively constitute the
Required Lenders under the Existing Credit Agreement as amended by this Sixth
Amendment immediately after giving effect to Articles II, IV, V and VI hereof
and prior to giving effect to this Article VII, hereby consent to the terms of
this Article VII.

SECTION 7.2 Agreement to Provide Incremental Revolving Facility Commitments.
Pursuant to Section 2.12 of the Existing Credit Agreement, as amended and
consented to under this Sixth Amendment, each Incremental Revolving Facility
Lender hereby agrees, severally and not jointly, to provide its respective
Incremental Revolving Facility Commitment as set forth on Schedule A annexed
hereto on the terms set forth in this Sixth Amendment, and its Incremental
Revolving Facility Commitment shall be binding as of the Effective Date.

 

6



--------------------------------------------------------------------------------

SECTION 7.3 New Loans and Commitments. The Incremental Revolving Facility
Commitment of each Incremental Revolving Facility Lender is in addition to such
Incremental Revolving Facility Lender’s existing Loans and Commitments under the
Existing Credit Agreement, if any (which shall continue under and be subject in
all respects to the Amended Credit Agreement), and, immediately after giving
effect to the amendments contemplated hereby, will be Sixth Amendment Revolving
Commitments and shall be subject in all respects to the terms of the Amended
Credit Agreement (and, in each case, the other Credit Documents).

SECTION 7.4 Incremental Revolving Facility Commitments.

(a)      This Sixth Amendment represents the Borrower’s request for Incremental
Revolving Facility Commitments to be provided as additional Sixth Amendment
Revolving Commitments on the terms set forth herein on the Effective Date and
for the Incremental Revolving Facility Loans to be made thereunder to be funded
from time to time after the Effective Date in accordance with the Amended Credit
Agreement.

(b)      The Incremental Revolving Facility Commitments may be drawn from time
to time after the Effective Date in accordance with Section 2.01(a) of the
Amended Credit Agreement and shall terminate as set forth in Section 2.04(a)(iv)
of the Amended Credit Agreement. The Incremental Revolving Facility Loans
borrowed under the Incremental Revolving Facility Commitments shall be repaid in
accordance with Section 3.01(a) of the Amended Credit Agreement. To the extent
necessary for the Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans to be held by the Revolving Lenders and the Incremental
Revolving Facility Lenders ratably in accordance with their respective Revolving
Commitments after giving effect to this Sixth Amendment, the Revolving Lenders
and Incremental Revolving Facility Lenders shall assign, transfer or purchase,
as applicable, interests in the Revolving Loans, L/C Liabilities and Swingline
Loans in accordance with Section 2.12(d) of the Amended Credit Agreement as if
the Incremental Revolving Facility Commitments were Incremental Revolving
Commitments incurred on the Effective Date.

SECTION 7.5 Agreements of Incremental Revolving Facility Lenders. Each
Incremental Revolving Facility Lender acknowledges and agrees that upon its
execution of this Sixth Amendment that such Incremental Revolving Facility
Lender shall on and as of the Effective Date become, or continue to be, a
“Revolving Lender” and a “Sixth Amendment Revolving Lender” under, and for all
purposes of, the Amended Credit Agreement and the other Credit Documents, shall
be subject to and bound by the terms thereof, shall perform all the obligations
of and shall have all rights of a Lender thereunder, and shall make available
such amount to fund its ratable share of outstanding Incremental Revolving
Facility Loans from time to time after the Effective Date in accordance with the
Amended Credit Agreement. Each Incremental Revolving Facility Lender has
delivered herewith to the Borrower and the Administrative Agent such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Incremental Revolving Facility Lender may be
required to deliver to the Borrower and the Administrative Agent pursuant to
Section 5.06 of the Amended Credit Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

To induce (a) the Extending Term A-4 Facility Lenders to modify Term A-4
Facility Loans into Term A-5 Facility Loans, (b) the Incremental Revolving
Facility Lenders to provide the Incremental Revolving Facility Commitments,
(c) the Extending Revolving Lenders to modify Fifth Amendment Revolving
Commitments and Incremental Revolving Facility Commitments into Sixth Amendment
Revolving Commitments, (d) the Extending Term B Facility Lenders to provide the
Term B-1 Facility Loan Commitments and (e) the L/C Lenders, the Swingline Lender
and each Lender party hereto to agree to this Sixth Amendment, the Station
Parties represent to the Administrative Agent, the L/C Lenders, the Swingline
Lender, the Incremental Revolving Facility Lenders, the Extending Revolving
Lenders, the Extending Term A-4 Facility Lenders and the Extending Term B
Facility Lenders that, as of the Effective Date and giving effect to all of the
transactions occurring on the Effective Date:

SECTION 8.1 Corporate Existence. Borrower and each other Station Party (a) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses (b)(ii)
and (c) where the failure thereof individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

SECTION 8.2 Action; Enforceability. Borrower and each other Station Party has
all necessary corporate or other organizational power, authority and legal right
to execute, deliver and perform its obligations under this Sixth Amendment and
to consummate the transactions herein contemplated; the execution, delivery and
performance by Borrower and each other Station Party of this Sixth Amendment and
the consummation of the transactions herein contemplated have been duly
authorized by all necessary corporate, partnership or other organizational
action on its part; and this Sixth Amendment has been duly and validly executed
and delivered by each Station Party and constitutes its legal, valid and binding
obligation, enforceable against each Station Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws of general
applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

SECTION 8.3 No Breach; No Default.

(a)      None of the execution, delivery and performance by any Station Party of
this Sixth Amendment nor the consummation of the transactions herein
contemplated do or will (i) conflict with or result in a breach of, or require
any consent (which has not been obtained and is in full force and effect) under
(x) any Organizational Document of any Station Party or (y) any applicable
Requirement of Law (including, without limitation, any

 

8



--------------------------------------------------------------------------------

Gaming Law) or (z) any order, writ, injunction or decree of any Governmental
Authority binding on any Station Party, or tortiously interfere with, result in
a breach of, or require termination of, any term or provision of any Contractual
Obligation of any Station Party or (ii) constitute (with due notice or lapse of
time or both) a default under any such Contractual Obligation or (iii) result in
or require the creation or imposition of any Lien (except for the Liens created
pursuant to the Security Documents) upon any Property of any Station Party
pursuant to the terms of any such Contractual Obligation, except with respect to
(i)(y), (i)(z), (ii) or (iii) which would not reasonably be expected to result
in a Material Adverse Effect; and

(b)      No Default or Event of Default has occurred and is continuing.

SECTION 8.4 Credit Document Representations. Each of the representations and
warranties made by the Borrower or any of the other Station Parties in or
pursuant to the Credit Documents to which such entity is a party, as amended
hereby, are true and correct in all material respects as of such date (except to
the extent such representations and warranties are qualified by “materiality” or
“Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (except to the extent such representations and
warranties are qualified by “materiality” or “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects)).

ARTICLE IX

CONDITIONS TO THE EFFECTIVE DATE

This Sixth Amendment shall become effective on the date (the “Effective Date”)
on which each of the following conditions is satisfied or waived:

SECTION 9.1 Execution of Counterparts. The Administrative Agent shall have
received executed counterparts of this Sixth Amendment from (a) each Station
Party, (b) the L/C Lenders, (c) the Swingline Lender, (d) the Incremental
Revolving Facility Lenders and the Extending Term B Facility Lenders and (e) the
Lenders who have consented hereto (constituting collectively the Required
Tranche Lenders under the Existing Credit Agreement with respect to the Fifth
Amendment Revolving Facility and the Term A-4 Facility prior to giving effect
hereto).

SECTION 9.2 Corporate Documents. The Administrative Agent shall have received:

(a)      certified true and complete copies of the Organizational Documents of
each Station Party and of all corporate or other authority for each Station
Party (including board of directors (or other applicable governing authority)
resolutions and evidence of the incumbency, including specimen signatures, of
officers) with respect to the execution, delivery and performance of this Sixth
Amendment and the extensions of credit hereunder, certified as of the Effective
Date as complete and correct copies thereof by the secretary or an assistant
secretary of each such Station Party (provided that, in lieu of attaching such

 

9



--------------------------------------------------------------------------------

Organizational Documents and/or evidence of incumbency, such certificate may
certify that (x) since the Closing Date (or such later date on which the
applicable Station Party became party to the Credit Documents), there have been
no changes to the Organizational Documents of such Station Party and (y) no
changes have been made to the incumbency certificate of the officers of such
Station Party delivered on the Closing Date (or such later date referred to
above));

(b)      a certificate as to the good standing of each Station Party as of a
recent date, from the Secretary of State (or other applicable Governmental
Authority) of its jurisdiction of incorporation; and

(c)      a customary closing certificate of a Responsible Officer of the
Borrower certifying to the foregoing.

SECTION 9.3 Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion of (i) Milbank LLP, special New York, Delaware and
California counsel for the Station Parties, (ii) Brownstein Hyatt Farber
Schreck, LLP, local Nevada counsel for the Station Parties and (iii) Reid
Rubinstein & Bogatz, gaming counsel for the Station Parties, in each case
(A) dated the Effective Date, (B) addressed to Administrative Agent and the
Lenders and (C) in a form reasonably satisfactory to Administrative Agent.

SECTION 9.4 Fees, Costs and Expenses. All of the fees payable to the Sixth
Amendment Arrangers and the Lenders in connection with this Sixth Amendment in
accordance with separate fee letters (if any) entered into by the Borrower and
the Sixth Amendment Arrangers and all of the reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of Latham & Watkins LLP and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents) incurred by the Agents in
connection with the negotiation, preparation, execution and delivery of this
Sixth Amendment and the transactions contemplated hereby shall have been or
concurrently will be paid.

SECTION 9.5 No Default or Event of Default; Representations and Warranties True.
Both immediately prior to and immediately after giving effect to this Sixth
Amendment and all of the transactions contemplated in connection therewith:

(a)      no Event of Default shall have occurred and be continuing; and

(b)      each of the representations and warranties made by the Station Parties
in Article VIII hereof and in Article VI of the Existing Credit Agreement and in
Article VI of the Amended Credit Agreement and in each of the other Credit
Documents to which it is a party shall be true and correct in all material
respects on and as of the Effective Date (it being understood and agreed that
any such representation or warranty which by its terms is made as of an earlier
date shall be required to be true and correct in all material respects only as
such earlier date, and that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the applicable date).

 

10



--------------------------------------------------------------------------------

SECTION 9.6 Flood Insurance Requirements. Administrative Agent shall have
received from Borrower (i) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Real Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and the
applicable Station Party relating thereto) and (ii) if any portion of any
Mortgaged Real Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968, the applicable Station Party shall have,
with a financially sound and reputable insurer (determined at the time such
insurance was obtained), flood insurance in an amount and otherwise sufficient
to comply with all applicable rules and regulations promulgated pursuant to such
Flood Insurance Laws and deliver evidence of such compliance in form and
substance reasonably acceptable to Administrative Agent.

SECTION 9.7 Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with respect to the Term B-1 Facility Loans, duly completed
and complying with Section 4.05 of the Existing Credit Agreement.

ARTICLE X

POST-CLOSING REQUIREMENTS

SECTION 10.1      Post-Closing Real Property. Borrower shall as soon as
practicable, but not later than sixty (60) days after the Effective Date (or
such later date as Administrative Agent may determine in its reasonable
discretion), deliver or cause to be delivered to Collateral Agent the following
items with respect to each Mortgaged Real Property, each in form and substance
reasonably acceptable to Administrative Agent:

(a)       an amendment to each Mortgage encumbering a Mortgaged Real Property to
include the Sixth Amendment Revolving Commitments (and the Revolving Loans
thereunder), the Incremental Revolving Facility Commitments (and the Revolving
Loans thereunder),the Term A-4 Facility Loans and the Term B-1 Facility Loans in
the obligations secured by such Mortgage (the “Mortgage Amendments”), each duly
executed and delivered by an authorized officer of each Credit Party party
thereto and in form suitable for filing and recording in all filing or recording
offices that Administrative Agent may deem necessary or desirable unless
Administrative Agent is satisfied in its reasonable discretion that Mortgage
Amendments are not required in order to secure the applicable Credit Party’s
obligations as modified hereby;

(b)       such endorsements as reasonably requested by the Administrative Agent
with respect to the Mortgaged Properties, each in form and substance reasonably
satisfactory to Administrative Agent (it being acknowledged that, if requested
by Administrative Agent (in its sole discretion), the aggregate amount of the
coverage under the title insurance policies with respect to the Mortgaged
Properties shall be reasonably increased to, or confirmed as not less than, the
amount so requested by Administrative Agent); and

(c)       with respect to each Mortgage Amendment, legal opinions, each of which
shall be addressed to Administrative Agent, Collateral Agent and the Lenders,
dated the effective date of such Mortgage Amendment and covering such matters as
the Administrative Agent shall reasonably request in a manner customary for
transactions of this type.

 

11



--------------------------------------------------------------------------------

SECTION 10.2        Collateral Expenses. Borrower agrees to pay all fees, costs
and expenses incurred in connection with the preparation, execution, filing and
recordation of the Mortgage Amendments, including, without limitation,
reasonable attorneys’ fees, title insurance premiums, filing and recording fees,
title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes, if any, and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments and the other matters
described in Section 10.1.

ARTICLE XI

VALIDITY OF OBLIGATIONS AND LIENS

SECTION 11.1        Validity of Obligations. Borrower and each Guarantor
acknowledges and agrees that, both before and after giving effect to this Sixth
Amendment, Borrower and each Guarantor is, jointly and severally, indebted to
the Lenders and the other Secured Parties for the Obligations (including the
Obligations in respect of the Sixth Amendment Revolving Commitments (including,
for the avoidance of doubt, the Incremental Revolving Facility Commitments),
Term A-5 Facility Loans provided or modified pursuant to this Sixth Amendment
and the Term B-1 Facility Loans provided or modified pursuant to this Sixth
Amendment), without defense, counterclaim or offset of any kind. The Borrower
and each Guarantor hereby ratifies and reaffirms the validity, enforceability
and binding nature of such Obligations both before and after giving effect to
this Sixth Amendment (except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity).

SECTION 11.2        Validity of Liens and Credit Documents. Borrower and each
other Station Party hereby ratifies and reaffirms the validity and
enforceability (except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity) of the Liens and security interests
granted to Collateral Agent for the benefit of the Secured Parties to secure all
of the Obligations (including the Obligations in respect of the Sixth Amendment
Revolving Commitments (including, for the avoidance of doubt, the Incremental
Revolving Facility Commitments), Term A-5 Facility Loans provided or modified
pursuant to this Sixth Amendment and the Term B-1 Facility Loans provided or
modified pursuant to this Sixth Amendment) by Borrower and each other Station
Party pursuant to the Credit Documents to which any of Borrower or such other
Station Party is a party and hereby confirms and agrees that notwithstanding the
effectiveness of this Sixth Amendment, and except as expressly amended by this
Sixth Amendment, each such Credit Document is, and shall continue to be, in full
force and effect and each is hereby ratified and confirmed in all respects.

 

12



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

SECTION 12.1        Notice. For purposes of the Amended Credit Agreement, the
initial notice address of each Incremental Revolving Facility Lender (other than
any Incremental Revolving Facility Lender that, immediately prior to the
execution of this Sixth Amendment, is a “Lender” under the Existing Credit
Agreement) shall be as set forth below its signature to this Sixth Amendment.

SECTION 12.2        Amendment, Modification and Waiver. This Sixth Amendment may
not be amended, modified or waived except by an instrument or instruments in
writing signed and delivered on behalf of the Borrower and the Administrative
Agent (acting at the direction of such Lenders as may be required under
Section 13.04 of the Amended Credit Agreement).

SECTION 12.3        Entire Agreement. This Sixth Amendment, the Existing Credit
Agreement and the other Credit Documents, constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

SECTION 12.4        GOVERNING LAW. THIS SIXTH AMENDMENT, AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS SIXTH AMENDMENT,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY
THE LAWS OF ANOTHER JURISDICTION.

SECTION 12.5        SUBMISSION TO JURISDICTION. EACH PARTY HERETO AGREES THAT
SECTION 13.09(b) OF THE EXISTING CREDIT AGREEMENT SHALL APPLY TO THIS SIXTH
AMENDMENT MUTATIS MUTANDIS.

SECTION 12.6        Severability. Wherever possible, each provision of this
Sixth Amendment shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Sixth Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Sixth Amendment.

SECTION 12.7        Counterparts. This Sixth Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Sixth Amendment by facsimile or other electronic transmission (including
portable document format (“.pdf”) or similar format) shall be effective as
delivery of a manually executed counterpart hereof.

SECTION 12.8        Lead Arrangers and Bookrunners. The Borrower has appointed
(a) Deutsche Bank Securities Inc., BNP Paribas, BofA Securities, Inc., Citigroup
Global Markets Inc., Citizens Bank, N.A., Fifth Third Bank, Goldman Sachs Bank
USA, JPMorgan Chase Bank, N.A., KeyBanc Capital Markets Inc., SunTrust Robinson
Humphrey, Inc. and Wells Fargo Securities,

 

13



--------------------------------------------------------------------------------

LLC to act as joint lead arrangers and joint bookrunners for the Extending
Revolving Commitments and the Extending Term A-4 Facility Loans and (b) JPMorgan
Chase Bank, N.A., BNP Paribas, BofA Securities, Inc., Citigroup Global Markets
Inc., Citizens Bank, N.A., Deutsche Bank Securities Inc., Fifth Third Bank,
Goldman Sachs Bank USA, KeyBanc Capital Markets Inc., SunTrust Robinson
Humphrey, Inc. and Wells Fargo Securities, LLC to act as joint lead arrangers
and joint bookrunners for the Term B-1 Facility Loans (collectively, the “Sixth
Amendment Arrangers”). Anything herein to the contrary notwithstanding, the
Sixth Amendment Arrangers shall have no powers, duties or responsibilities under
this Sixth Amendment or any of the other Credit Documents, except in their
respective capacities, as applicable, as the Administrative Agent, Collateral
Agent, a Lender or a L/C Lender thereunder.

SECTION 12.9        Credit Document. This Sixth Amendment shall constitute a
“Credit Document” as defined in the Amended Credit Agreement.

SECTION 12.10        No Novation. This Sixth Amendment shall not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the priority of any Credit Document (as
defined in the Existing Credit Agreement) or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement or the instruments,
documents and agreements securing the same, which shall remain in full force and
effect. Nothing in this Sixth Amendment shall be construed as a release or other
discharge of the Borrower or any other Station Party from any of its obligations
and liabilities under the Existing Credit Agreement or the other Credit
Documents (as defined in the Existing Credit Agreement).

SECTION 12.11        Additional Agreements of Lenders. Each Lender party hereto
(a) represents and warrants that it is legally authorized to enter into this
Sixth Amendment; (b) confirms that it has received a copy of the Amended Credit
Agreement, this Sixth Amendment and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Sixth Amendment; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Amended Credit Agreement, the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes each applicable Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Amended
Credit Agreement, the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to each such Agent, as
applicable, by the terms thereof, together with such powers as are incidental
thereto; (e) hereby affirms the acknowledgements and representations of such
Lender as a Lender contained in Section 12.07 of the Amended Credit Agreement;
(f) agrees that it will be bound by the provisions of the Amended Credit
Agreement and will perform in accordance with the terms of the Amended Credit
Agreement all the obligations which by the terms of the Amended Credit Agreement
are required to be performed by it as a Lender, including its obligations
pursuant to Section 13.05 of the Amended Credit Agreement and (e) waives the
right to receive payment of any amounts from Borrower under Section 5.05(a)(4)
of the Amended Credit Agreement in connection with this Sixth Amendment and the
transactions herein contemplated.

 

14



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

Borrower: STATION CASINOS LLC By:     Name:   Stephen L. Cootey Title: Executive
Vice President, Chief Financial Officer & Treasurer

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

Guarantors: CV PROPCO, LLC NP BOULDER LLC NP CENTERLINE HOLDINGS LLC NP DURANGO
LLC NP FIESTA LLC NP INSPIRADA LLC NP IP HOLDINGS LLC NP LAKE MEAD LLC NP LANDCO
HOLDCO LLC NP MT. ROSE LLC NP OPCO HOLDINGS LLC NP OPCO LLC

NP PALACE LLC

NP RED ROCK LLC

NP RENO CONVENTION CENTER LLC

NP RANCHO LLC

NP SANTA FE LLC

NP SONOMA LAND HOLDINGS LLC

NP SUNSET LLC

NP TEXAS LLC

NP TOWN CENTER LLC

NP TROPICANA LLC

STATION GVR ACQUISITION, LLC

By:     Name:   Stephen L. Cootey Title:   Senior Vice President & Treasurer

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

Guarantors:

 

SC MADERA DEVELOPMENT, LLC

SC MADERA MANAGEMENT, LLC

SC MICHIGAN, LLC

SC SONOMA DEVELOPMENT, LLC

SC SONOMA MANAGEMENT, LLC

By:     Name:   Frank J. Fertitta III Title:   President

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

Guarantors:

 

FERTITTA ENTERTAINMENT LLC

FIESTA PARENTCO, L.L.C.

FP HOLDINGS, L.P.

FP HOLDCO, L.L.C.

PALMS LEASECO LLC

PALMS PLACE, LLC

PPII HOLDINGS, L.L.C.

RRR PALMS LLC

By:     Name:   Stephen L. Cootey Title:   Authorized Person

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

RED ROCK RESORTS, INC. By:  

 

Name:   Stephen L. Cootey Title:   Executive Vice President, Chief Financial
Officer & Treasurer

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

STATION HOLDCO LLC By:  

 

Name:   Stephen L. Cootey Title:   Executive Vice President, Chief Financial
Officer & Treasurer

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

Acknowledged and Agreed by:   

DEUTSCHE BANK AG CAYMAN ISLANDS

BRANCH, as Administrative Agent

   By:                                     
                                                    
Name:                                     
                                               
Title:                                     
                                                 
By:                                     
                                                    
Name:                                     
                                               
Title:                                     
                                                 

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Sixth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-4
Facility Loan, Fifth Amendment Revolving Commitment (including Revolving Loans
thereunder), Swingline Commitment and L/C Commitment, as applicable, and to
retaining 100% of the commitments and outstanding principal amount of the Term
A-4 Facility Loan, Fifth Amendment Revolving Commitment (including Revolving
Loans thereunder), Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Sixth Amendment:

 

[_______________],    as [Term A-4 Facility Lender][Revolving Lender
holding Fifth Amendment Revolving
Commitments][L/C Lender][Swingline Lender]   
By:                                     
                                                   
Name:                                     
                                              
Title:                                     
                                                 If a second signature is
necessary:    By:                                     
                                                   
Name:                                     
                                              
Title:                                     
                                                 Notice Information:    Address:
   Telephone:    Fax:    Email:   

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

[_______________],    as [Incremental Revolving Facility
Lender][Extending Term B Facility Lender]   
By:                                     
                                                   
Name:                                     
                                              
Title:                                     
                                                 If a second signature is
necessary:    By:                                     
                                                   
Name:                                     
                                              
Title:                                     
                                                 Notice Information:    Address:
   Telephone:    Fax:    Email:   

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

SCHEDULE A

Incremental Revolving Facility Commitments

 

 

   

 

 

 

Name of Incremental Revolving Facility Lender

 

  

 

  Amount

 

           

Deutsche Bank AG Cayman Islands Branch

 

    

 

$12,392,940.04

 

 

 

       

JPMorgan Chase Bank, N.A.

 

    

 

$28,689,648.90

 

 

 

       

Bank of America, N.A.

 

    

 

$29,510,874.55

 

 

 

       

Wells Fargo Bank, N.A.

 

    

 

$28,262,500.00

 

 

 

       

Fifth Third Bank

 

    

 

$29,848,471.93

 

 

 

       

Citizens Bank, N.A.

 

    

 

$3,363,222.77

 

 

 

       

Citibank, N.A.

 

    

 

$50,000,000.00

 

 

 

       

Truist Bank

 

    

 

$56,201,298.78

 

 

 

       

KeyBank National Association

 

    

 

$20,000,000.00

 

 

 

              

 

Total:      $258,268,956.97

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE B

Term A-4 Facility Loans modified into Term A-5 Facility Loans

 

 

      Name of Extending Term A-4 Facility Lender   

 

  Term A-4 Facility Loans

  modified into Term A-5

  Facility Loans

 

           

Deutsche Bank AG Cayman Islands Branch

 

    

 

$26,361,638.71

 

 

 

       

JPMorgan Chase Bank, N.A.

 

    

 

$25,064,929.85

 

 

 

       

Bank of America, N.A.

 

    

 

$24,243,704.20

 

 

 

       

Wells Fargo Bank, N.A.

 

    

 

$25,737,500.00

 

 

 

       

Fifth Third Bank

 

    

 

$26,058,121.48

 

 

 

       

Citizens Bank, N.A.

 

    

 

$17,680,733.27

 

 

 

       

Truist Bank

 

    

 

$43,798,701.22

 

 

 

              

 

Total:      $188,945,328.73

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE C

Fifth Amendment Revolving Commitments modified into Sixth Amendment Revolving

Commitments

 

    Name of Extending Revolving Lender   

 

  Fifth Amendment
  Revolving Commitments
  modified into Sixth
  Amendment Revolving
  Commitments

 

           

Deutsche Bank AG Cayman Islands Branch

 

    

 

$111,245,421.25

 

 

 

       

JPMorgan Chase Bank, N.A.

 

    

 

$96,245,421.25

 

 

 

       

Bank of America, N.A.

 

    

 

$96,245,421.25

 

 

 

       

Wells Fargo Bank, N.A.

 

    

 

$96,000,000.00

 

 

 

       

Fifth Third Bank

 

    

 

$94,093,406.59

 

 

 

       

BNP Paribas

 

    

 

$100,000,000.00

 

 

 

       

Citizens Bank, N.A.

 

    

 

$78,956,043.96

 

 

 

     

 

 

Citibank, N.A.

 

    

 

$25,000,000.00

 

 

 

       

Goldman Sachs Bank USA

 

    

 

$50,000,000.00

 

 

 

       

KeyBank National Association

 

    

 

$25,000,000.00

 

 

 

              

 

Total:      $772,785,714.30

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE D

Term B-1 Facility Loan Commitments

 

   

Name of Extending Term B Facility Lender

 

  

  Amount

 

           

JPMorgan Chase Bank, N.A.

 

    

 

$1,533,174,118.00

 

 

 

     

 

        

 

Total:      $1,533,174,118.00

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Amendments to Existing Credit Agreement

[See Attached]



--------------------------------------------------------------------------------

CONFORMED FOR FIRST AMENDMENT,

SECOND AMENDMENT, THIRD AMENDMENT,

FOURTH AMENDMENT AND, FIFTH AMENDMENT

AND SIXTH AMENDMENT

 

 

 

CREDIT AGREEMENT

Dated as of June 8, 2016

(as amended by the First Amendment to Credit Agreement, dated as of January 30,
2017,

the Second Amendment to Credit Agreement, dated as of April 5, 2017,

the Third Amendment to Credit Agreement, dated as of May 2, 2017,

the Incremental Joinder Agreement No. 4 and Fourth Amendment to Credit
Agreement,

dated as of September 21, 2017 and, the Incremental Joinder Agreement No. 5 and
Fifth Amendment to

Credit Agreement, dated as of February 8, 2019 and the Incremental Joinder
Agreement No. 6 and Sixth

Amendment to Credit Agreement, dated as of February 7, 2020),

among

STATION CASINOS LLC,

as Borrower,

THE SUBSIDIARIES OF BORROWER PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

THE L/C LENDERS PARTY HERETO

and

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as Administrative Agent and as Collateral Agent,

 

 

DEUTSCHE BANK SECURITIES INC., BNP PARIBAS SECURITIES CORP., BOFA SECURITIES,
INC.,

CITIGROUP GLOBAL MARKETS INC., CITIZENS BANK, N.A., FIFTH THIRD BANK, GOLDMAN

SACHS BANK USA, JPMORGAN CHASE BANK, N.A., KEYBANC CAPITAL MARKETS INC.,

SUNTRUST ROBINSON HUMPHREY, INC. AND WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC.,

MACQUARIE CAPITAL (USA) INC., CITIZENS BANK, N.A. and UBS SECURITIES LLC,

as Lead Arrangers and Bookrunners for the Sixth Amendment Revolving Facility and
the Term AA-5

Facility,

and

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC., FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC. and

MACQUARIE CAPITAL (USA)JPMORGAN CHASE BANK, N.A., BNP PARIBAS SECURITIES CORP.,

BOFA SECURITIES, INC., CITIGROUP GLOBAL MARKETS INC., CITIZENS BANK, N.A.,

UBS DEUTSCHE BANK SECURITIES LLC

INC., FIFTH THIRD BANK, as Lead Arrangers and Bookrunners for the Term B
Facility,

and



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A.,

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH and FIFTH THIRD BANK,

as Syndication Agents

and

GOLDMAN SACHS BANK USA, CITIGROUP GLOBALKEYBANC CAPITAL MARKETS INC.,

SUNTRUST ROBINSON HUMPHREY, INC. AND WELLS FARGO SECURITIES, LLC,

as Lead Arrangers and Bookrunners for the Term B-1 Facility

MACQUARIE CAPITAL (USA) INC., CITIZENS BANK, N.A., UBS SECURITIES LLC and

CREDIT SUISSE SECURITIES (USA) LLC,

as Documentation Agents

 

 

 

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I.

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

SECTION 1.01.    Certain Defined Terms      1   SECTION 1.02.    Accounting
Terms and Determinations      6667   SECTION 1.03.    Classes and Types of Loans
     6767   SECTION 1.04.    Rules of Construction      6768   SECTION 1.05.   
Pro Forma Calculations      6868   SECTION 1.06.    Letter of Credit Amounts   
  6969   SECTION 1.07.    Divisions      70   SECTION 1.08.    Effect of
Benchmark Transition Event      70  

ARTICLE II.

  

CREDITS

   SECTION 2.01.    Loans      6971   SECTION 2.02.    Borrowings      7477  
SECTION 2.03.    Letters of Credit      7577   SECTION 2.04.    Termination and
Reductions of Commitment      8284   SECTION 2.05.    Fees      8385  
SECTION 2.06.    Lending Offices      8486   SECTION 2.07.    Several
Obligations of Lenders      8486   SECTION 2.08.    Notes; Register      8486  
SECTION 2.09.    Optional Prepayments and Conversions or Continuations of Loans
     8486   SECTION 2.10.    Mandatory Prepayments      8688   SECTION 2.11.   
Replacement of Lenders      9092   SECTION 2.12.    Incremental Loan Commitments
     9193   SECTION 2.13.    Extensions of Loans and Commitments      9698  
SECTION 2.14.    Defaulting Lender Provisions      99100   SECTION 2.15.   
Refinancing Amendments      100102   SECTION 2.16.    Cash Collateral     
102104  

ARTICLE III.

  

PAYMENTS OF PRINCIPAL AND INTEREST

   SECTION 3.01.    Repayment of Loans      103105   SECTION 3.02.    Interest
     104106  

ARTICLE IV.

  

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

   SECTION 4.01.    Payments      105107   SECTION 4.02.    Pro Rata Treatment
     106107   SECTION 4.03.    Computations      106108   SECTION 4.04.   
Minimum Amounts      106108   SECTION 4.05.    Certain Notices      107108  
SECTION 4.06.    Non-Receipt of Funds by Administrative Agent      108109  

 

-i-



--------------------------------------------------------------------------------

Page

 

SECTION 4.07.    Right of Setoff, Sharing of Payments; Etc.      108109  

ARTICLE V.

  

YIELD PROTECTION, ETC.

   SECTION 5.01.    Additional Costs      109110   SECTION 5.02.    Inability to
Determine Interest Rate      110111   SECTION 5.03.    Illegality      111112  
SECTION 5.04.    Treatment of Affected Loans      111112   SECTION 5.05.   
Compensation      112112   SECTION 5.06.    Net Payments      112113  

ARTICLE VI.

  

GUARANTEES

   SECTION 6.01.    The Guarantees      115115   SECTION 6.02.    Obligations
Unconditional      115116   SECTION 6.03.    Reinstatement      117117  
SECTION 6.04.    Subrogation; Subordination      117118   SECTION 6.05.   
Remedies      118118   SECTION 6.06.    Continuing Guarantee      118118  
SECTION 6.07.    General Limitation on Guarantee Obligations      118118  
SECTION 6.08.    Release of Guarantors      118118   SECTION 6.09.    Keepwell
     118118   SECTION 6.10.    Right of Contribution      118119  

ARTICLE VII.

  

CONDITIONS PRECEDENT

   SECTION 7.01.    Conditions to Initial Extensions of Credit      119119  
SECTION 7.02.    Conditions to All Extensions of Credit      122122  

ARTICLE VIII.

  

REPRESENTATIONS AND WARRANTIES

   SECTION 8.01.    Corporate Existence; Compliance with Law      123123  
SECTION 8.02.    Financial Condition; Etc.      124123   SECTION 8.03.   
Litigation      124124   SECTION 8.04.    No Breach; No Default      124124  
SECTION 8.05.    Action      124124   SECTION 8.06.    Approvals      125124  
SECTION 8.07.    ERISA and Foreign Employee Benefit Matters      125125  
SECTION 8.08.    Taxes      126125   SECTION 8.09.    Investment Company Act;
Other Restrictions      126126   SECTION 8.10.    Environmental Matters     
126126   SECTION 8.11.    Use of Proceeds      127127   SECTION 8.12.   
Subsidiaries      128127   SECTION 8.13.    Ownership of Property; Liens     
128127   SECTION 8.14.    Security Interest; Absence of Financing Statements;
Etc.      128128   SECTION 8.15.    Licenses and Permits      129128  
SECTION 8.16.    Disclosure      129128   SECTION 8.17.    Solvency      129128
 

 

-ii-



--------------------------------------------------------------------------------

Page

 

SECTION 8.18.    Senior Obligations      129129   SECTION 8.19.    Intellectual
Property      129129   SECTION 8.20.    [Reserved]      130129   SECTION 8.21.
   Regulation H      130129   SECTION 8.22.    Insurance      130129  
SECTION 8.23.    Real Estate      130129   SECTION 8.24.    Leases      130130  
SECTION 8.25.    Mortgaged Real Property      131130   SECTION 8.26.    Material
Adverse Effect      132131   SECTION 8.27.    Anti-Corruption Laws and Sanctions
     132131   SECTION 8.28.    Beneficial Ownership Certificate      132131  

ARTICLE IX.

  

AFFIRMATIVE COVENANTS

   SECTION 9.01.    Existence; Business Properties      132131   SECTION 9.02.
   Insurance      133132   SECTION 9.03.    Taxes; Performance of Obligations   
  133132   SECTION 9.04.    Financial Statements, Etc.      134133  
SECTION 9.05.    Maintaining Records; Access to Properties and Inspections     
137136   SECTION 9.06.    Use of Proceeds      137136   SECTION 9.07.   
Compliance with Environmental Law      138136   SECTION 9.08.    Pledge or
Mortgage of Real Property and Vessels      138137   SECTION 9.09.    Security
Interests; Further Assurances      140139   SECTION 9.10.    VoteCo SPE
Reorganization      141139   SECTION 9.11.    Additional Credit Parties     
141139   SECTION 9.12.    Limitation on Designations of Unrestricted
Subsidiaries      142140   SECTION 9.13.    Limitation on Designation of
Immaterial Subsidiaries and Native American Subsidiaries      143141  
SECTION 9.14.    Ratings      144142   SECTION 9.15.    Post-Closing Matters   
  144142  

ARTICLE X.

  

NEGATIVE COVENANTS

   SECTION 10.01.    Indebtedness      145143   SECTION 10.02.    Liens     
148146   SECTION 10.03.    [Reserved]      151149   SECTION 10.04.   
Investments, Loans and Advances      151149   SECTION 10.05.    Mergers,
Consolidations and Sales of Assets      154151   SECTION 10.06.    Restricted
Payments      156153   SECTION 10.07.    Transactions with Affiliates     
158155   SECTION 10.08.    Financial Covenants      159156   SECTION 10.09.   
Certain Payments of Indebtedness; Amendments to Certain Agreements      160157  
SECTION 10.10.    Limitation on Certain Restrictions Affecting Subsidiaries     
162159   SECTION 10.11.    Limitation on Lines of Business; Holding Companies;
RRR      163160   SECTION 10.12.    Limitation on Changes to Fiscal Year     
164160  

ARTICLE XI.

  

EVENTS OF DEFAULT

   SECTION 11.01.    Events of Default      164161   SECTION 11.02.   
Application of Proceeds      167164   SECTION 11.03.    Borrower’s Right to Cure
     168164  

 

-iii-



--------------------------------------------------------------------------------

Page

 

ARTICLE XII.

  

AGENTS

   SECTION 12.01.    Appointment      168165   SECTION 12.02.    Rights     
169165   SECTION 12.03.    Exculpatory Provisions      169165   SECTION 12.04.
   Reliance by Agents      170166   SECTION 12.05.    Delegation of Duties     
170167   SECTION 12.06.    Resignation of Administrative Agent      170167  
SECTION 12.07.    Nonreliance on Agents and Other Lenders      172168  
SECTION 12.08.    Indemnification      172168   SECTION 12.09.    No Other
Duties      173169   SECTION 12.10.    Holders      173169   SECTION 12.11.   
Administrative Agent May File Proofs of Claim      173169   SECTION 12.12.   
Collateral Matters      173170   SECTION 12.13.    Withholding Tax      174170  
SECTION 12.14.    Secured Cash Management Agreements and Swap Contracts     
174170   SECTION 12.15.    Certain ERISA Matters      171  

ARTICLE XIII.

  

MISCELLANEOUS

   SECTION 13.01.    Waiver      175171   SECTION 13.02.    Notices      175172
  SECTION 13.03.    Expenses, Indemnification, Etc.      176173   SECTION 13.04.
   Amendments and Waiver      178175   SECTION 13.05.    Benefit of Agreement;
Assignments; Participations      185181   SECTION 13.06.    Survival      191186
  SECTION 13.07.    Captions      191186   SECTION 13.08.    Counterparts;
Interpretation; Effectiveness      191187   SECTION 13.09.    Governing Law;
Submission to Jurisdiction; Waivers; Etc.      191187   SECTION 13.10.   
Confidentiality      192188   SECTION 13.11.    Independence of Representations,
Warranties and Covenants      193188   SECTION 13.12.    Severability     
193188   SECTION 13.13.    Gaming Laws      193189   SECTION 13.14.    USA
Patriot Act      194189   SECTION 13.15.    Waiver of Claims      194189  
SECTION 13.16.    No Advisory or Fiduciary Responsibility      194189  
SECTION 13.17.    Lender Action      195190   SECTION 13.18.    Interest Rate
Limitation      195190   SECTION 13.19.    Payments Set Aside      196191  
SECTION 13.20.    VoteCo SPE Reorganization      196191   SECTION 13.21.   
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions   
  196191   SECTION 13.22.    Acknowledgement Regarding any Supported QFCs     
192  

 

-iv-



--------------------------------------------------------------------------------

ANNEXES:

            ANNEX A-1    -      Revolving Commitments on FifthSixth Amendment
Effective Date ANNEX A-2    -      Term A Facility Commitments ANNEX A-32    -
     Term A-35 Facility Loans on FifthSixth Amendment Effective Date ANNEX A-43
   -      Term A-4B-1 Facility Loans on FifthCommitments on Sixth Amendment
Effective Date ANNEX A-5    -      Term B Facility Commitments ANNEX B    -     
Applicable Margin for Revolving Loans, Swingline Loans, Term A-3 Facility Loans
and Term A-45 Facility Loans ANNEX C    -      Amortization Payments - Term A-35
Facility Loans ANNEX D    -      Amortization Payments - Term A-4 Facility Loans

SCHEDULES:

            SCHEDULE 1.01(A)    -      Excluded Subsidiary Agreements SCHEDULE
1.01(B)    -      Guarantors SCHEDULE 1.01(C)    -      Initial Mortgaged Real
Property SCHEDULE 1.01(D)    -      Designated Lenders SCHEDULE 1.01(E)    -
     Native American Contracts SCHEDULE 1.01(F)    -      Disqualified Lenders
SCHEDULE 2.03(n)    -      Existing Letters of Credit

SCHEDULE 7.01

   -      Jurisdictions of Local Counsel Opinions

SCHEDULE 8.03

   -      Litigation SCHEDULE 8.07    -      ERISA SCHEDULE 8.08    -      Taxes
SCHEDULE 8.10    -      Environmental Matters SCHEDULE 8.12(a)    -     
Subsidiaries SCHEDULE 8.12(b)    -      Immaterial Subsidiaries SCHEDULE 8.12(c)
   -      Unrestricted Subsidiaries SCHEDULE 8.12(d)    -      Native American
Subsidiaries SCHEDULE 8.13(a)    -      Ownership SCHEDULE 8.15    -     
Licenses and Permits SCHEDULE 8.19    -      Intellectual Property SCHEDULE 8.21
   -      Regulation H SCHEDULE 8.23(a)    -      Real Property SCHEDULE 8.23(b)
   -      Real Property Takings, Etc. SCHEDULE 8.25(a)    -      No Certificates
of Occupancy; Violations, Etc. SCHEDULE 8.25(b)    -      Encroachment,
Boundary, Location, Possession Disputes SCHEDULE 9.12    -      Designated
Unrestricted Subsidiaries SCHEDULE 9.15    -      Post-Closing Matters SCHEDULE
10.01    -      Existing Indebtedness SCHEDULE 10.02    -      Certain Existing
Liens SCHEDULE 10.04    -      Investments SCHEDULE 10.04(u)    -      Native
American Investments SCHEDULE 10.04(w)    -      Real Estate to be Invested by
Native American Subsidiaries SCHEDULE 10.07    -      Transactions with
Affiliates

EXHIBITS:

           

EXHIBIT A-1

   -      Form of Revolving Note EXHIBIT A-2    -      Form of Term AA-5
Facility Note EXHIBIT A-3    -      Form of Term BB-1 Facility Note EXHIBIT A-4
   -      Form of Swingline Note EXHIBIT B    -      Form of Notice of Borrowing

 

-v-



--------------------------------------------------------------------------------

EXHIBIT C    -      Form of Notice of Continuation/Conversion EXHIBIT D    -
     Forms of U.S. Tax Compliance Certificate EXHIBIT E    -      Form of
Foreign Lender Certificate EXHIBIT F    -      Form of Pledge Agreement EXHIBIT
G    -      Form of Solvency Certificate EXHIBIT H    -      Form of Security
Agreement EXHIBIT I    -      Form of Mortgage EXHIBIT J    -      [Reserved]
EXHIBIT K    -      Form of Assignment and Assumption Agreement EXHIBIT L    -
     Form of Letter of Credit Request EXHIBIT M    -      Form of Joinder
Agreement EXHIBIT N    -      Form of Perfection Certificate EXHIBIT O    -     
Form of Auction Procedures EXHIBIT P    -      Form of Open Market Assignment
and Assumption Agreement EXHIBIT Q    -      Form of Term Loan Extension
Amendment EXHIBIT R    -      Form of Revolving Extension Amendment EXHIBIT S   
-      Form of Pari Passu Intercreditor Agreement EXHIBIT T    -      Form of
Second Lien Intercreditor Agreement EXHIBIT U    -      Form of Custodian
Agreement EXHIBIT V    -      Form of Compliance Certificate

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 8, 2016 (this “Agreement”), among STATION
CASINOS LLC, a Nevada limited liability company (“Borrower”); the SUBSIDIARY
GUARANTORS party hereto from time to time; the LENDERS from time to time party
hereto; the L/C LENDERS party hereto; DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
swingline lender (in such capacity, together with its successors in such
capacity, “Swingline Lender”); DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”); and DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
as collateral agent (in such capacity, together with its successors in such
capacity, “Collateral Agent”).

WHEREAS, Borrower has requested that the Lenders provide first lien revolving
credit and term loan facilities, and the Lenders have indicated their
willingness to lend, and the L/C Lender has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I.

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

SECTION 1.01.      Certain Defined Terms. As used herein, the following terms
shall have the following meanings:

“2020 Senior Unsecured Notes” shall mean the outstanding 4.500% senior unsecured
notes due 2028 of Borrower in the original aggregate principal amount of $750.0
million.

“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).

“Act” has the meaning set forth in Section 13.14.

“Additional Credit Party” has the meaning set forth in Section 9.11.

“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.

“Affected Classes” has the meaning set forth in Section 13.04(b)(A).

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” shall mean:

(a) with respect to any Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified; provided that as to any Credit Party
or any Subsidiary thereof, the term “Affiliate” shall expressly exclude the
Persons constituting Lenders as of the ClosingSixth Amendment Effective Date and
their respective Affiliates (determined as provided herein without regard to
this proviso); and



--------------------------------------------------------------------------------

(b) with respect to any Credit Party or any Subsidiary thereof, (i) Frank J.
Fertitta III and his spouse, their respective parents and grandparents and any
lineal descendants (including adopted children and their lineal descendants) of
any of the foregoing, (ii) Lorenzo J. Fertitta and his spouse, their respective
parents and grandparents and any lineal descendants (including adopted children
and their lineal descendants) of any of the foregoing, (iii) any Affiliate
(determined in accordance with this definition without regard to this
clause (iii)) of any Person described in the foregoing clauses (i) and (ii), and
(iv) any personal investment vehicle, trust or entity owned by, or established
for the benefit of, or the estate of, any Person described in the foregoing
clauses (i) and (ii). “Control” means the possession; provided that no Person
described in this clause (b) shall constitute an “Affiliate” of any Credit Party
or Subsidiary thereof solely due to this clause (b) if all Persons described in
this clause (b), in the aggregate, possess, directly or indirectly, of the power
to (x) vote more than fifty percent (50%) (or, for purposes of Section 10.07 and
the definition of Station Permitted Assignee,less than ten percent (10%)) of the
outstanding voting interests of a Person or (y) direct or cause the direction of
the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. For purposes of this Agreement, each of Holdco,
RRR and, from and after the VoteCo SPE Reorganization Date, the VoteCo SPE shall
be deemed to Control the Borrower.in RRR.

“Affiliated Lender” means a Lender that is a Station Permitted Assignee.

“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Lead Arrangers, Syndication Agent and/or Documentation Agent, as
applicable.

“Agent Party” has the meaning set forth in Section 13.02(e).

“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates, directors, officers, employees, agents and
advisors.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate floor (to the extent the LIBO Rate floor applicable to the applicable
Incremental Term Loans is greater than the LIBO Rate floor for the Term BB-1
Facility and is in excess of the three-month LIBO Rate at the time of incurrence
of such Incremental Term Loan) or Alternate Base Rate floor (to the extent the
Alternate Base Rate floor applicable to the applicable Incremental Term Loans is
greater than the Alternate Base Rate floor for the Term BB-1 Facility and is in
excess of the Alternate Base Rate at the time of incurrence of such Incremental
Term Loan) or otherwise, in each case, incurred or payable by Borrower generally
to all lenders of such Indebtedness; provided that original issue discount and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness); and provided, further, that “All-In Yield” shall
not include arrangement, structuring, commitment, underwriting, amendment or
other similar fees (regardless of whether paid in whole or in part to any or all
lenders) or other fees not paid generally to all lenders of such Indebtedness.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1⁄2 of 1% and (c) the LIBO Rate for a one month Interest
Period beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, the LIBO Rate for
any day shall be based on the LIBO Rate at approximately 11:00 a.m. London time
on such day; provided, further, that with respect to the Term BB-1 Facility
Loans only, the Alternate Base Rate shall not be less than 1.751.25%. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the LIBO Rate, respectively.

“Amortization Payment” shall mean each scheduled installment of payments on the
Term Loans as set forth in Sections 3.01(b), 3.01(c) and 3.01(d).

“ANC” means the American Nevada Company, a Nevada corporation.

 

-2-



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, the UK Bribery Act 2010, as amended, and all other
laws, rules, and regulations of any jurisdiction applicable to Borrower or any
of its Subsidiaries from time to time concerning or relating to bribery or
corruption.

“Applicable ECF Percentage” shall mean, for any fiscal year, commencing with the
fiscal year ended December 31, 20162020, (a) 50% if the Consolidated Total
Leverage Ratio as of the last day of such fiscal year is greater than 4.505.00
to 1.00, (b) 25% if the Consolidated Total Leverage Ratio as of the last day of
such fiscal year is equal to or less than 4.505.00 to 1.00 and greater than
3.754.50 to 1.00 and (c) 0% if the Consolidated Total Leverage Ratio as of the
last day of such fiscal year is equal to or less than 3.754.50 to 1.00.

“Applicable Fee Percentage” shall mean: (a) with respect to Unutilized R/C
Commitments in respect of Closing Date Revolving Commitments, 0.30%, (b) with
respect to Unutilized R/C Commitments in respect of FifthSixth Amendment
Revolving Commitments, 0.30% and (cb) with respect to any Unutilized R/C
Commitments in respect of any other Tranche of Revolving Commitments, 0.50% (or
the percentage per annum set forth in the applicable Incremental Joinder
Agreement, Extension Amendment or Refinancing Amendment).

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the ClosingSixth Amendment Effective Date, designated
for such Type of Loan on Annexes A-1 through A-43 hereof, (b) set forth on such
Lender’s signature page to an Incremental Joinder Agreement for any Lender
making any Incremental Commitment pursuant to Section 2.12, (c) set forth on
such Lender’s signature page to any Refinancing Amendment for any Lender
providing Credit Agreement Refinancing Indebtedness pursuant to Section 2.15,
(d) set forth in the Assignment Agreement for any Person that becomes a “Lender”
hereunder pursuant to an Assignment Agreement or (e) such other office of such
Lender (or of an Affiliate of such Lender) as such Lender may from time to time
specify to Administrative Agent and Borrower as the office by which its Loans of
such Type are to be made and maintained.

“Applicable Margin” shall mean:

(a) for each Type and Class of Loan, other than any Term BB-1 Facility Loan,
(i) prior to the Initial Financial Statement Delivery Date, the respective
percentage per annum set forth at Level II as set forth on Annex B (or the
applicable Incremental Joinder Agreement, Extension Amendment or Refinancing
Amendment) for such Type and Class of Loan; and (ii) on and after the Initial
Financial Statement Delivery Date, the applicable percentage per annum as set
forth on Annex B (or the applicable Incremental Joinder Agreement, Extension
Amendment or Refinancing Amendment) for such Type and Class of Loan, set forth
opposite the relevant Consolidated Total Leverage Ratio in Annex B (or as
otherwise set forth in the applicable Incremental Joinder Agreement, Extension
Amendment or Refinancing Amendment) determined as of the most recent Calculation
Date. After the Initial Financial Statement Delivery Date, any change in the
Consolidated Total Leverage Ratio shall be effective to adjust the Applicable
Margin on and as of the date of receipt by Administrative Agent of the
Section 9.04 Financials resulting in such change until the date immediately
preceding the next date of delivery of Section 9.04 Financials resulting in
another such change. If (i) Borrower fails to deliver the Section 9.04
Financials within the times specified in Section 9.04(a) or 9.04(b), as
applicable, or (ii) an Event of Default is continuing and the Required Pro Rata
Lenders have directed the application of Level I, such ratio shall be deemed to
be at Level I as set forth in Annex B (or as otherwise set forth in the
applicable Incremental Joinder Agreement, Extension Amendment or Refinancing
Amendment) from the date of any such failure to deliver until Borrower delivers
such Section 9.04 Financials in the case of clause (i) or the date of delivery
of such direction in the case of clause (ii) until such Event of Default is no
longer continuing or the Required Pro Rata Lenders have otherwise agreed that
such Level I is no longer applicable, as applicable (or as otherwise set forth
in the applicable Incremental Joinder Agreement, Extension Amendment or
Refinancing Amendment). In the event that any financial statement or
certification delivered pursuant to Section 9.04 is shown to be inaccurate (an
“Inaccuracy Determination”), and such inaccuracy, if corrected, would have led
to the application of a higher Applicable Margin for any period (an “Inaccurate
Applicable Margin Period”) than the Applicable Margin applied for such
Inaccurate Applicable Margin Period, then Borrower shall promptly (i) deliver to
the Administrative Agent corrected Section 9.04 Financials for such Inaccurate
Applicable Margin Period, (ii) determine the Applicable Margin for such
Inaccurate Applicable Margin Period based upon the corrected Section 9.04
Financials and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Inaccurate Applicable Margin Period, which payment shall be promptly

 

-3-



--------------------------------------------------------------------------------

applied by the Administrative Agent in accordance with Section 4.01. It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and the Lenders under the Credit Documents, including
their rights under Section 3.02 and Article XI and their other respective rights
under this Agreement; and

(b) for each Term BB-1 Facility Loan, (i) 2.502.25% per annum, with respect to
LIBOR Loans and (ii) 1.501.25% per annum, with respect to ABR Loans.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Person owned by Borrower or any of its Restricted
Subsidiaries but not any Equity Issuance) (whether owned on the ClosingSixth
Amendment Effective Date or thereafter acquired) by Borrower or any of its
Restricted Subsidiaries to any Person (other than (i) with respect to any Credit
Party, to any Credit Party, and (ii) with respect to any other Company, to any
Company) and (b) any issuance or sale by any Restricted Subsidiary of its Equity
Interests to any Person (other than to Borrower or any other Restricted
Subsidiary); provided that the following shall not constitute an “Asset Sale”:
(v) any conveyance, sale, lease, transfer or other disposition of inventory, in
any case in the ordinary course of business, (w) Real Property leases and other
leases, licenses, subleases or sublicenses, in each case, granted to others in
the ordinary course of business and which do not materially interfere with the
business of the Borrower or the Restricted Subsidiaries, (x) any conveyance,
sale, lease, transfer or other disposition of obsolete or worn out assets or
assets no longer useful in the business of the Credit Parties, (y) licenses of
Intellectual Property entered into in the ordinary course of business and
(z) any conveyance, sale, transfer or other disposition of cash and/or Cash
Equivalents.

“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit K hereto.

“Auction Amount” shall have the meaning provided in Exhibit O hereto.

“Auction Manager” shall mean Deutsche Bank, or another financial institution as
shall be selected by Borrower in a written notice to Administrative Agent, in
each case in its capacity as Auction Manager.

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit O hereto or such other form as is reasonably acceptable to
Auction Manager and Borrower so long as the same are consistent with the
provisions hereof; provided, however, Auction Manager, with the prior written
consent of Borrower, may amend or modify the procedures, notices, bids and
Borrower Assignment Agreement in connection with any Borrower Loan Purchase (but
excluding economic terms of a particular auction after any Lender has validly
tendered Term Loans requested in an offer relating to such auction, other than
to increase the Auction Amount or raise the Discount Range applicable to such
auction); provided, further, that no such amendments or modifications may be
implemented after 24 hours prior to the date and time return bids are due in
such auction.

“Auto-Extension Letter of Credit” shall have the meaning provided by
Section 2.03(b).

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

(a) the aggregate amount of Excess Cash Flow for all fiscal years (or in the
case of the fiscal year ending December 31, 2016, the aggregate amount of Excess
Cash Flow attributable to the period from and including the first day of the
first full fiscal quarter after the Closing Date through December 31, 2016)
ending after the ClosingSixth Amendment Effective Date (not less than zero)
(commencing with the fiscal year ending December 31, 20162020) and prior to such
date minus the portion of such Excess Cash Flow that has been (or is, or
previously was, required to be) applied to prepay the Loans after the Sixth
Amendment Effective Date pursuant to Section 2.10(a)(iv) (except for the portion
thereof constituting Declined Amounts) minus, without

 

-4-



--------------------------------------------------------------------------------

duplication, any voluntary prepayments of Loans after the Sixth Amendment
Effective Date referenced in Section 2.10(a)(iv)(y) that previously reduced the
amount of the required prepayment pursuant to Section 2.10(a)(iv), minus,
without duplication, any voluntary prepayments of the Other First Lien
Indebtedness after the Sixth Amendment Effective Date referenced in
Section 2.10(a)(iv)(y) that previously reduced the amount of the required
prepayment pursuant to Section 2.10(a)(iv), minus, without duplication, any
reduction in the amount of Excess Cash Flow required to be prepaid after the
Sixth Amendment Effective Date pursuant to Section 2.10(a)(iv) by reason of
Section 2.10(a)(vii), in each case, in the aggregate for all fiscal years (or in
the case of the fiscal year ending December 31, 2016, for the period from the
first day of the first full fiscal quarter after the Closing Date through
December 31, 2016) ending after the ClosingSixth Amendment Effective Date
(commencing with the fiscal year ending December 31, 20162020) and prior to such
date; plus

(b)   in the event of (i) the Revocation after the Sixth Amendment Effective
Date of a Subsidiary that was designated as an Unrestricted Subsidiary, (ii) the
merger, consolidation or amalgamation after the Sixth Amendment Effective Date
of an Unrestricted Subsidiary with or into Borrower or a Restricted Subsidiary
(where the surviving entity is Borrower or a Restricted Subsidiary) or (iii) the
transfer or other conveyance of assets after the Sixth Amendment Effective Date
of an Unrestricted Subsidiary to, or liquidation after the Sixth Amendment
Effective Date of an Unrestricted Subsidiary into, Borrower or a Restricted
Subsidiary, an amount equal to the sum of (x) the fair market value of the
Investments deemed made by Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary at the time such Subsidiary was designated as an
Unrestricted Subsidiary, plus (y) the amount of the Investments of Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary made after such
designation and prior to the time of such Revocation, merger, consolidation,
amalgamation, conveyance or transfer (or of the assets transferred or conveyed,
as applicable), other than, in the case of this clause (y), to the extent such
Investments funded Investments by such Unrestricted Subsidiary into a Person
that, after giving effect to the transaction described in clauses (i), (ii) or
(iii) above, will be an Unrestricted Subsidiary; provided, that clauses (x) and
(y) shall not be duplicative of any reductions in the amount of such Investments
pursuant to the proviso to the definition of “Investments”; plus

(c)   an amount equal to the returns or refunds of Qualifying Investments
(excluding (i) any interest, earnings, returns or other gains in respect of such
Qualifying Investments determined in the manner set forth in Section 1.02(b) and
(ii) Specified 10.04(k) Investment Returns) received by Borrower and its
Restricted Subsidiaries from Persons other than Credit Parties after the
ClosingSixth Amendment Effective Date to the extent not included in Consolidated
Net Income; plus

(d)   the aggregate amount of Equity Issuance Proceeds (including upon
conversion or exchange of a debt instrument into or for any Equity Interests
(other than Disqualified Capital Stock)) received by Borrower from Permitted
Equity Issuances (other than Permitted Equity Issuances pursuant to
Section 11.03) after the ClosingSixth Amendment Effective Date and on or prior
to such date; plus

(e)   the aggregate fair market value of assets or Property acquired in exchange
for Equity Interests (other than Disqualified Capital Stock) of Borrower (other
than Permitted Equity Issuances pursuant to Section 11.03) after the
ClosingSixth Amendment Effective Date and on or prior to such date; minus

(f)   the aggregate amount of any (i) Investments made pursuant to
Section 10.04(l), (ii) Restricted Payments made pursuant to Section 10.06(j) and
(iii) Junior Prepayments pursuant to Section 10.09(a)(ii) (in each case, in
reliance on the then-outstanding Available Amount) made since the ClosingSixth
Amendment Effective Date and on or prior to such date; minus.

(g) the aggregate amount of any Restricted Payments made pursuant to Section
10.06(o).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act

 

-5-



--------------------------------------------------------------------------------

2009 (as amended from time to time) and any other law, regulation or rule
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).

“Bankruptcy Code” shall mean the Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.

“Bankruptcy Proceedings” has the meaning set forth in Section 13.07(i).

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by Administrative Agent
and Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a rate of interest as a replacement to the LIBO Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that if the Benchmark Replacement as so
determined would be less than zero, then the Benchmark Replacement will be
deemed to be zero for the purposes of this Agreement; provided further that any
such Benchmark Replacement shall be administratively feasible as determined by
Administrative Agent in its reasonable discretion.

“Benchmark Replacement Adjustment” shall mean the spread adjustment, or method
for calculating or determining such spread adjustment (which may be a positive
or negative value or zero), that has been selected by Administrative Agent and
Borrower giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, but without limiting the first parenthetical
in this definition, such Benchmark Replacement Adjustment shall not be in the
form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that Administrative Agent decides
in its reasonable discretion in consultation with Borrower may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by Administrative Agent in a manner
substantially consistent with market practice (or, if Administrative Agent
reasonably decides in consultation with Borrower that adoption of any portion of
such market practice is not administratively feasible or if Administrative Agent
reasonably determines in consultation with Borrower that no market practice for
the administration of the Benchmark Replacement exists, in such other manner of
administration as Administrative Agent decides in consultation with Borrower is
reasonably necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

-6-



--------------------------------------------------------------------------------

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as stated in such public statement or publication of information
(or if the expected date of such prospective event is fewer than 90 days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by
Administrative Agent or Required Lenders, as applicable, by notice to (and in
consultation with) Borrower, Administrative Agent (in the case of such notice by
Required Lenders) and the Lenders.

“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBO Rate and solely to the extent that the LIBO Rate has not been replaced with
a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder in accordance
with Section 1.08 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 1.08.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures).

“Borrower Loan Purchase” shall mean any purchase of Term Loans by Borrower or
one of its Subsidiaries pursuant to Section 13.05(d).

“Borrower Materials” has the meaning set forth in Section 9.04.

 

-7-



--------------------------------------------------------------------------------

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.

“Calculation Date” means the last day of the most recent Test Period.

“Capital Expenditures” shall mean, for any period any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or
(y) awards of compensation arising from the taking by eminent domain or
condemnation (or transfers in lieu thereof) of the assets being replaced;
(b) the purchase price of assets purchased simultaneously with the trade-in of
existing assets solely to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such assets for the
asset being traded in at such time; (c) the purchase of property or equipment to
the extent financed with the proceeds of asset sales or other dispositions
outside the ordinary course of business that are not required to be applied to
prepay the Term Loans pursuant to Section 2.10(a)(iii); (d) expenditures that
constitute Permitted Acquisitions or other Acquisitions not prohibited
hereunder; (e) any capitalized interest expense reflected as additions to
property in the consolidated balance sheet of Borrower and its Restricted
Subsidiaries (including in connection with sale-leaseback transactions not
prohibited hereunder); (f) any non-cash compensation or other non-cash costs
reflected as additions to property in the consolidated balance sheet of Borrower
and its Restricted Subsidiaries; and (g) capital expenditures relating to the
construction or acquisition of any property or equipment which has been
transferred to a Person other than Borrower or any of its Restricted
Subsidiaries pursuant to a sale-leaseback transaction not prohibited hereunder
and capital expenditures arising pursuant to sale-leaseback transactions.

“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease, finance lease or financial
obligation on the balance sheet of that Person; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as an operating lease and not as a Capital Lease.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as an operating lease and not as a Capital Lease.

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to
(a) Administrative Agent, (b) in the case of obligations owing to an L/C Lender,
such L/C Lender, and (c) in the case of obligations owing to the Swingline
Lender, Swingline Lender (and “Cash Collateral” and “Cash Collateralization”
have corresponding meanings).

“Cash Equivalents” shall mean, for any Person: (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than one year from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized

 

-8-



--------------------------------------------------------------------------------

under the laws of the United States or any state thereof and having capital,
surplus and undivided profits of at least $500.0 million that is assigned at
least a “B” rating by Thomson Financial BankWatch or (ii) any Lender or bank
holding company owning any Lender (in each case, at the time of acquisition);
(c) commercial paper maturing not more than one year from the date of
acquisition thereof by such Person and (i) issued by any Lender or bank holding
company owning any Lender or (ii) rated at least “A-2” or the equivalent thereof
by S&P or at least “P-2” or the equivalent thereof by Moody’s, respectively, (in
each case, at the time of acquisition); (d) repurchase obligations with a term
of not more than thirty (30) days for underlying securities of the types
described in clause (a) above or (e) below entered into with a bank meeting the
qualifications described in clause (b) above (in each case, at the time of
acquisition); (e) securities with maturities of one year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof or by any foreign government, and rated at least “A” by S&P or
“A” by Moody’s (in each case, at the time of acquisition); (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) above (in each case, at the time of acquisition);
(g) money market mutual funds that invest primarily in the foregoing items
(determined at the time such investment in such fund is made); or (h) solely
with respect to any Foreign Subsidiary, (i) marketable direct obligations issued
by, or unconditionally guaranteed by, the country in which such Foreign
Subsidiary maintains its chief executive office or principal place of business,
or issued by any agency of such country and backed by the full faith and credit
of such country, and rated at least “A” or the equivalent thereof by S&P or “A2”
or the equivalent thereof by Moody’s (in each case, at the time of acquisition),
(ii) time deposits, certificates of deposit or bankers’ acceptances issued by
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business, or payable to a Company promptly following
demand and maturing within one year of the date of acquisition and (iii) other
customarily utilized high-quality or cash equivalent-type Investments in the
country where such Foreign Subsidiary maintains its chief executive office or
principal place of business.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” shall mean (a) any Person that is a party to a Cash
Management Agreement with Borrower and/or any of its Restricted Subsidiaries if
such Person was, at the date of entering into such Cash Management Agreement, an
Agent, a Lender or an Affiliate of an Agent or a Lender and (b) any Person that
is a party to a Cash Management Agreement with Borrower and/or any of its
Restricted Subsidiaries that was in effect on the Closing Date or the Sixth
Amendment Effective Date, if such Person becomes an Agent, a Lender or an
Affiliate of an Agent or a Lender within thirty (30) days of the Closing Date or
the Sixth Amendment Effective Date, as applicable, and in the case of each of
clauses (a) and (b), such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (i) appoints Collateral Agent as its agent
under the applicable Credit Documents and (ii) agrees to be bound by the
provisions of Section 12.03.

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property. “Casualty
Event” shall include, but not be limited to, any taking of all or any part of
any Real Property of Borrower or any of its Restricted Subsidiaries or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Law (or settlement in lieu thereof), or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
Borrower or any of its Restricted Subsidiaries or any part thereof by any
Governmental Authority, civil or military.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in

 

-9-



--------------------------------------------------------------------------------

connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall be deemed to have occurred if:

(a)        Holdco and RRR at any time shall cease to own directly (or, with
respect to RRR after the VoteCo SPE Reorganization Date, indirectly) one hundred
percent (100%) of the Equity Interests in Borrower;

(b)        any “Person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act (but excluding (i) any employee benefit plan of such
Person or its subsidiaries, any Person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, or any
Person formed as a holding company for Borrower (in a transaction where the
Voting Stock of Borrower outstanding prior to such transaction is converted into
or exchanged for the Voting Stock of the surviving or transferee Person
constituting all or substantially all of the outstanding shares of such Voting
Stock of such surviving or transferee Person (immediately after giving effect to
such issuance)) and (ii) the Fertitta Holders)), becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
Person or group shall be deemed to have “beneficial ownership” of all securities
that such Person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of more than 35% of the Voting Stock
of Borrower on a fully-diluted basis (and taking into account all such
securities that such “Person” or “group” has the right to acquire pursuant to
any option right) which Voting Stock represents, at any time, voting power that
is equal to or more than the voting power represented by the Voting Stock
“beneficially owned,” directly or indirectly (and taking into account all such
securities that the Fertitta Holders have the right to acquire pursuant to any
option right), by the Fertitta Holders at such time;

(c)        RRR shall cease to hold, directly (or after the VoteCo SPE
Reorganization Date, indirectly through the VoteCo SPE) 100% of the voting power
in Borrower;

(d)        any “change of control” (or any comparable term) in any document
pertaining to (w) the Senior Unsecured Notes, (x) the 2020 Senior Unsecured
Notes, (y) any other Junior Financing or (z) any other Indebtedness of any
Holding Company, Borrower or any Restricted Subsidiary constituting Material
Indebtedness;

(e)        at any time after the VoteCo SPE Reorganization Date, RRR at any time
shall cease to own directly one hundred percent (100%) of the Equity Interests
in the VoteCo SPE; or

(f)        at any time after the VoteCo SPE Reorganization Date, the VoteCo SPE
shall cease to hold, directly or indirectly, one hundred percent (100%) of the
voting power in Borrower.

“Charges” has the meaning set forth in Section 13.18.

“Claim” has the meaning set forth in Section 13.05(i)(i).

“Class” has the meaning set forth in Section 1.03.

“Closing Date” shall mean the date on which the initial extension of credit is
made hereunder, which date is June 8, 2016.

“Closing Date Refinancing” shall mean the repayment and replacement of all loans
and commitments under the Existing Credit Agreement.

 

-10-



--------------------------------------------------------------------------------

“Closing Date Revolving Commitment” means, collectively, (a) from the Closing
Date through the Fifth Amendment Effective Date, (i) a Revolving Commitment
established on the Closing Date and (ii) the Fourth Amendment Incremental
Revolving Facility Commitments established on the Fourth Amendment Effective
Date and (b) after the Fifth Amendment Effective Date, a Revolving Commitment
referred to in clause (a) that is not a Fifth Amendment Revolving Commitment.

“Closing Date Revolving Facility” shall mean the credit facility comprising the
Closing Date Revolving Commitments and any Incremental Revolving Commitments.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, the Mortgaged Vessels (if any), all Property encumbered pursuant to
Sections 9.08, 9.11 and 9.15, and all other Property of a Credit Party, Holding
Company or RRR whether now owned or hereafter acquired, upon which a Lien
securing the Obligations is granted or purported to be granted under any
Security Document. “Collateral” shall not include any assets or Property that
has been released (in accordance with the Credit Documents) from the Lien
granted to the Collateral Agent pursuant to the Collateral Documents, unless and
until such time as such assets or Property are required by the Credit Documents
to again become subject to a Lien in favor of the Collateral Agent.

“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.

“Commitments” shall mean the Revolving Commitments, the Term Loan Commitments,
the Swingline Commitment, any Other Commitments and any New Term Loan
Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” has the meaning set forth in Section 9.04(c).

“Compounded SOFR” shall mean the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
Administrative Agent in accordance with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, Administrative Agent determines that Compounded SOFR
cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;

provided, further, that if Administrative Agent reasonably decides in
consultation with Borrower that any such rate, methodology or convention
determined in accordance with clause (1) or clause (2) is not administratively
feasible for Administrative Agent, then Compounded SOFR will be deemed unable to
be determined for purposes of the definition of “Benchmark Replacement.”

 

-11-



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” shall mean, for any Test Period,
Consolidated Interest Expense paid in cash with respect to such Test Period net
of cash interest income (other than cash interest income in respect of notes
receivable and similar items), of Borrower and its Restricted Subsidiaries for
such Test Period as determined on a consolidated basis in accordance with GAAP,
minus the sum (without duplication) of any of the following to the extent deemed
to be included in Consolidated Interest Expense and paid in cash with respect to
such Test Period: (a) payments received under Swap Contracts relating to
interest rates with respect to such Test Period, (b) arrangement, commitment or
upfront fees and similar financing fees, original issue discount, and redemption
or prepayment premiums payable during or with respect to such Test Period,
(c) interest payable during or with respect to such Test Period with respect to
Indebtedness that has been Discharged, (d) any cash costs associated with
breakage or termination in respect of hedging agreements for interest rates
payable during such Test Period and costs and fees associated with obtaining
Swap Contracts and fees payable thereunder and (e) fees and expenses associated
with the consummation of the Transactions. Consolidated Cash Interest Expense
shall exclude interest expense in respect of (a) Indebtedness that is excluded
from Consolidated Indebtedness by reason of clause (ii), (iii) or (iv) of the
proviso thereof, to the extent of such exclusion or (b) Indebtedness not in
excess of $500.0 million at any one time outstanding, which constitutes
Development Expenses, or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses). For purposes of determining
Consolidated Cash Interest Expense for any Test Period that includes any period
ending prior to the first anniversary of the Closing Date, Consolidated Cash
Interest Expense shall be an amount equal to actual Consolidated Cash Interest
Expense from the Closing Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.

“Consolidated Current Assets” means, with respect to any Person at any date, the
total consolidated current assets of such Person and its Subsidiaries (other
than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP, be
classified as current liabilities on a consolidated balance sheet of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) the
current portion of any Indebtedness and (y) the current portion of deferred
income taxes.

“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus

(a)     in each case to the extent deducted in calculating such Consolidated Net
Income:

(i)     provisions for taxes based on income or profits or capital gains, plus
franchise or similar taxes, of Borrower and its Restricted Subsidiaries for such
Test Period;

(ii)     Consolidated Interest Expense (net of interest income (other than
interest income in respect of notes receivable and similar items)) of Borrower
and its Restricted Subsidiaries for such Test Period, whether paid or accrued
and whether or not capitalized;

(iii)     any cost, charge, fee or expense (including discounts and commissions
and including fees and charges incurred in respect of letters of credit or
bankers acceptance financings) (or any amortization of any of the foregoing)
associated with any issuance (or proposed issuance) of debt, or equity or any
refinancing transaction (or proposed refinancing transaction) or any amendment
or other modification of any debt instrument;

(iv)    depreciation and amortization (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior Test Period);

 

-12-



--------------------------------------------------------------------------------

(v)     any Pre-Opening Expenses;

(vi)    the amount of any restructuring charges or reserve (including those
relating to severance, relocation costs and one-time compensation charges),
costs incurred in connection with any non-recurring strategic initiatives, other
business optimization expenses (including incentive costs and expenses relating
to business optimization programs and signing, retention and completion bonuses)
and any unusual or non-recurring charges or items of loss or expense (including,
without limitation, losses on asset sales (other than asset sales in the
ordinary course of business));

(vii)   any charges, fees and expenses (or any amortization thereof) (including,
without limitation, all legal, accounting, advisory or other transaction-related
fees, charges, costs and expenses and any bonuses or success fee payments
related to the Transactions) related to the Transactions, any Permitted
Acquisition or Investment (including any other Acquisition) or disposition (or
any such proposed acquisition, Investment or disposition) (including
amortization or write offs of debt issuance or deferred financing costs,
premiums and prepayment penalties), in each case, whether or not successful;

(viii)  any losses resulting from mark to market accounting of Swap Contracts or
other derivative instruments;

(ix)    expenses actually reimbursed in cash to Borrower or a Restricted
Subsidiary by an Unrestricted Subsidiary pursuant to a Subsidiary Cost
Allocation Agreement;

(x)     Restricted Payments made by Borrower and the Restricted Subsidiaries to
Holdco pursuant to Section 10.06(p) (net of Subsidiary Tax Sharing Payments);

(xi)    to the extent included in calculating such Consolidated Net Income,
non-cash items decreasing such Consolidated Net Income for such Test Period,
other than the accrual of revenue in the ordinary course of business, and other
than any items which represent the reversal of any accrual of, or cash reserve
for, anticipated cash charges for any prior Test Period subsequent to the issue
date which was not added back to Consolidated EBITDA when accrued; minus

(b)  each of the following:

 

  (i)

to the extent included in calculating such Consolidated Net Income, non-cash
items increasing such Consolidated Net Income for such Test Period, other than
the accrual of revenue in the ordinary course of business, and other than any
items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges for any prior Test Period subsequent to the issue date
which was not added back to Consolidated EBITDA when accrued;

 

  (ii)

to the extent included in calculating such Consolidated Net Income, the amount
of any gains resulting from mark to market accounting of Swap Contracts or other
derivative instruments;

 

  (iii)

to the extent included in calculating such Consolidated Net Income, any unusual
or non-recurring items of income or gain to the extent increasing Consolidated
Net Income for such Test Period; and

 

  (iv)

distributions made by Borrower to the Holding Companies during such period
pursuant to Sections 10.06(m) and (n); plus

(c)   the amount of cost savings, operating expense reductions and synergies
projected by Borrower in good faith to be realized as a result of specified
actions taken or with respect to which steps have been initiated (in the good
faith determination of Borrower) during such Test Period (or with respect to
(x) the Transactions, are reasonably expected to be initiated within twelve
(12) months of the Closing Date, or (y) Specified Transactions, are reasonably
expected to be initiated within twelve (12) months of the closing date of the
Specified Transaction), including in connection with the Transactions or any
Specified Transaction (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions and synergies had been realized during

 

-13-



--------------------------------------------------------------------------------

the entirety of such Test Period), net of the amount of actual benefits realized
during such Test Period from such actions; provided that (i) a duly completed
Officer’s Certificate of Borrower shall be delivered to Administrative Agent
together with the applicable Section 9.04 Financials, providing reasonable
detail with respect to such cost savings, operating expense reductions and
synergies and certifying that such savings, operating expense reductions and
synergies are reasonably expected to be realized within twelve (12) months of
the taking of such specified actions and are factually supportable in the good
faith judgment of Borrower, (ii) such actions are to be taken within (A) in the
case of any such cost savings, operating expense reductions and synergies in
connection with the Transactions, twelve (12) months after the Closing Date and
(B) in all other cases, within twelve (12) months after the consummation of such
Specified Transaction, restructuring or implementation of an initiative that is
expected to result in such cost savings, expense reductions or synergies,
(iii) no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (c) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such Test Period, and (iv) projected amounts (and not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (c) to the extent more than twelve (12) months have elapsed after
the specified action taken in order to realize such projected cost savings,
operating expense reductions and synergies; provided, that the aggregate amount
of additions made to Consolidated EBITDA for any Test Period pursuant to this
clause (c) and Section 1.05(c) shall not (i) exceed 15.0% of Consolidated EBITDA
for such Test Period (after giving effect to this clause (c) and
Section 1.05(c)) or (ii) be duplicative of one another; plus

(d) to the extent not included in Consolidated Net Income or, if otherwise
excluded from Consolidated EBITDA due to the operation of clause (b)(iii) above,
the amount of insurance proceeds received during such Test Period or after such
Test Period and on or prior to the date the calculation is made with respect to
such Test Period, attributable to any property which has been closed or had
operations curtailed for such Test Period; provided that such amount of
insurance proceeds shall only be included pursuant to this clause (d) to the
extent of the amount of insurance proceeds plus Consolidated EBITDA attributable
to such property for such Test Period (without giving effect to this clause (d))
does not exceed Consolidated EBITDA attributable to such property during the
most recently completed four fiscal quarters for which financial results are
available that such property was fully operational (or if such property has not
been fully operational for four consecutive fiscal quarters for which financial
results are available prior to such closure or curtailment, the Consolidated
EBITDA attributable to such property during the Test Period prior to such
closure or curtailment (for which financial results are available) annualized
over four fiscal quarters); plus

(e) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any Test Period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) above for any previous Test Period and not added back.

Consolidated EBITDA shall be further adjusted:

(A) to include the Consolidated EBITDA of (i) any Person, property, business or
asset (including a management agreement or similar agreement) (other than an
Unrestricted Subsidiary) acquired by Borrower or any Restricted Subsidiary
during such Test Period and (ii) any Unrestricted Subsidiary that is revoked and
converted into a Restricted Subsidiary during such Test Period, in each case,
based on the Consolidated EBITDA of such Person (or attributable to such
property, business or asset) for such period (including the portion thereof
occurring prior to such acquisition or Revocation), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries; provided, that,
without duplication of clause (D) below, for purposes of determining
Consolidated EBITDA for any period ending prior to the first anniversary of any
Tribal Gaming Opening Date, the Tribal Management Fees (excluding any one time
development fees) received by Borrower and its Restricted Subsidiaries from the
corresponding Tribe after such Tribal Gaming Opening Date and during the
applicable Test Period and included in Consolidated Net Income shall be
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the applicable Tribal Gaming Opening Date
through the end of such Test Period;

 

-14-



--------------------------------------------------------------------------------

(B) to exclude the Consolidated EBITDA of (i) any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary during such Test Period and (ii) any Restricted Subsidiary
that is designated as an Unrestricted Subsidiary during such Test Period, in
each case based on the actual Consolidated EBITDA of such Person for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closing, classification or conversion), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;

(C) in the event of any Expansion Capital Expenditures that were opened for
business during such Test Period, by multiplying the Consolidated EBITDA
attributable to such Expansion Capital Expenditures (as determined by Borrower)
in respect of the first three (3) complete fiscal quarters following opening of
the business representing such Expansion Capital Expenditures by: (x) 4 (with
respect to the first such quarter), (y) 2 (with respect to the first two such
quarters), and (z) 4/3 (with respect to the first three such quarters) and, for
the avoidance of doubt, excluding Consolidated EBITDA attributable to such
Expansion Capital Expenditures during the quarter in which the business
representing such Expansion Capital Expenditure opened (unless such business
opened on the first day of a fiscal quarter);

(D) in the event of any Development Project that was opened for business during
such Test Period, by multiplying the Consolidated EBITDA attributable to such
Development Project (as determined by Borrower) in respect of the first three
(3) complete fiscal quarters following opening of the business representing such
Development Project by: (x) 4 (with respect to the first such quarter), (y) 2
(with respect to the first two such quarters), and (z) 4/3 (with respect to the
first three such quarters) and, for the avoidance of doubt, excluding
Consolidated EBITDA attributable to such Development Project during the quarter
in which such Development Project opened (unless such business opened on the
first day of a fiscal quarter); and

(E) in any fiscal quarter during which a purchase of property that prior to such
purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two
(2) (in the case of the second quarter following such purchase) and (d) one
(1) (in the case of the third quarter following such purchase), all as
determined on a consolidated basis for Borrower and its Restricted Subsidiaries.

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be $111,116,277 for the fiscal quarter ended on June 30,
2015; $97,271,265 for the fiscal quarter ended on September 30, 2015;
$124,148,274 for the fiscal quarter ended on December 31, 2015; and $133,825,737
for the fiscal quarter ended on March 31, 2016.

“Consolidated First Lien Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Indebtedness of Borrower and its
Restricted Subsidiaries that is secured by Liens on property or assets of
Borrower or its Restricted Subsidiaries as of such date that ranks pari passu or
senior to the Liens securing the Obligations to (b) Consolidated EBITDA for the
Test Period most recently ended prior to such date.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Borrower and its Restricted Subsidiaries
(other than any such Indebtedness that has been Discharged) on such date, in an
amount that would be reflected on a balance sheet on such date prepared on a
consolidated basis in accordance with GAAP, consisting of Indebtedness for
borrowed money, obligations in respect of Capital Leases, purchase money
Indebtedness, Indebtedness of the kind described in clause (d) of the definition
of “Indebtedness”, Indebtedness evidenced by promissory notes and similar
instruments and Contingent Obligations in respect of any of the foregoing (to be
included only to the extent set forth in clause (iii) below); provided that
(i) Consolidated Indebtedness shall not include (A) Indebtedness in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder or (B) Indebtedness of the type described in
clause (i) of the definition thereof, (ii) the amount of Consolidated
Indebtedness, in the case of Indebtedness of a Restricted Subsidiary that is not
a Wholly Owned Subsidiary, shall be reduced by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA was reduced (including
through the calculation of Consolidated Net Income) in respect of such
non-controlling interest in such Restricted Subsidiary owned by a Person other
than Borrower or any of its Restricted

 

-15-



--------------------------------------------------------------------------------

Subsidiaries, (iii) Consolidated Indebtedness shall not include Contingent
Obligations (except for Contingent Obligations incurred pursuant to
Section 10.01(s) constituting guarantees permitted by Section 10.04(v)),
provided, however, that if and when any such Contingent Obligation that does not
constitute Consolidated Indebtedness (other than the LandCo Support Agreement)
is demanded for payment from Borrower or any of its Restricted Subsidiaries,
then the amounts of such Contingent Obligation shall be included in such
calculations of Consolidated Indebtedness, (iv) the amount of Consolidated
Indebtedness, in the case of Indebtedness of a Subsidiary of Borrower that is
not a Guarantor and which Indebtedness is not guaranteed by any Credit Party,
any Holding Company or RRR shall be reduced by an amount directly proportional
to the amount by which Consolidated EBITDA was reduced due to the undistributed
earnings of such Subsidiary being excluded from Consolidated Net Income pursuant
to clause (d) thereof and (v) Consolidated Indebtedness shall exclude
Indebtedness not in excess of $500.0 million at any one time outstanding, which
constitutes Development Expenses, or the proceeds of which were applied to fund
Development Expenses (but only for so long as such Indebtedness constitutes
Development Expenses). Notwithstanding the foregoing, for purposes of
determining compliance with Section 10.08 at any time a Default Quarter is
included in the Test Period then most recently ended prior to a date of
determination, the aggregate principal amount of the Loans repaid pursuant to
Section 2.10(a)(v) with the proceeds of a Permitted Equity Issuance consummated
in reliance on Section 11.03 during such Default Quarter shall be deemed to be
outstanding and included as “Consolidated Indebtedness” at such time.

“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of Borrower and its Restricted Subsidiaries for such Test
Period as determined on a consolidated basis in accordance with GAAP, plus, to
the extent deducted in arriving at Consolidated Net Income and without
duplication, (a) the interest portion of payments on Capital Leases,
(b) amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged, (f) the accretion or accrual of discounted liabilities
during such period, (g) interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments, (h) net payments made under Swap Contracts relating to interest
rates with respect to such Test Period and any costs associated with breakage in
respect of hedging agreements for interest rates, (i) all interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP, (j) fees and expenses associated with the consummation
of the Transactions, (k) annual or quarterly agency fees paid to Administrative
Agent and (l) costs and fees associated with obtaining Swap Contracts and fees
payable thereunder.

“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of Borrower and its Restricted Subsidiaries for such Test Period, on
a consolidated basis, determined in accordance with GAAP; provided that, without
duplication:

(a) any gain or loss (together with any related provision for taxes thereon)
realized in connection with (i) any asset sale or (ii) any disposition of any
securities by such Person or any of its Restricted Subsidiaries shall be
excluded;

(b) any extraordinary gain or loss (together with any related provision for
taxes thereon) shall be excluded;

(c) the net income of any Person that (i) is not a Restricted Subsidiary,
(ii) is accounted for by the equity method of accounting, (iii) is an
Unrestricted Subsidiary or (iv) is a Restricted Subsidiary (or former Restricted
Subsidiary) with respect to which a Trigger Event has occurred following the
occurrence and during the continuance of such Trigger Event shall be excluded;
provided that Consolidated Net Income of Borrower and its Restricted
Subsidiaries shall be increased by the amount of dividends or distributions or
other payments (including management fees) that are actually paid or are payable
in cash to Borrower or a Restricted Subsidiary thereof in respect of such period
by such Persons (or to the extent converted into cash) (other than, for
avoidance of doubt, payments made by Unrestricted Subsidiaries pursuant to the
Subsidiary Tax Sharing Agreements and the Subsidiary Cost Allocation Agreements,
and Project Reimbursements and other Subsidiary Tax Sharing Payments);

 

-16-



--------------------------------------------------------------------------------

(d) the undistributed earnings of any Subsidiary of Borrower that is not a
Guarantor (including, for the avoidance of doubt, any Unrestricted Subsidiary)
or any Joint Venture that is not a Subsidiary to the extent that, on the date of
determination the payment of cash dividends or similar cash distributions by
such Subsidiary or Joint Venture (or loans or advances by such subsidiary to any
parent company) are not permitted by the terms of any Contractual Obligation
(other than under any Credit Document) or Requirement of Law applicable to such
Subsidiary or Joint Venture shall be excluded, unless such restrictions with
respect to the payment of cash dividends and other similar cash distributions
have been waived; provided that Consolidated Net Income of Borrower and its
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments (including management fees) that are actually
paid or are payable in cash to Borrower or a Restricted Subsidiary (not subject
to such restriction) thereof in respect of such period by such Subsidiaries or
Joint Ventures (or to the extent converted into cash) (other than, for avoidance
of doubt, payments made by Unrestricted Subsidiaries pursuant to the Subsidiary
Tax Sharing Agreements and the Subsidiary Cost Allocation Agreements, and
Project Reimbursements and other Subsidiary Tax Sharing Payments);

(e) any goodwill or other asset impairment charges or other asset write-offs or
write downs, including any resulting from the application of Accounting
Standards Codification Nos. 350 and No. 360, and any expenses or charges
relating to the amortization of intangibles as a result of the application of
Accounting Standards Codification No. 805, shall be excluded;

(f) any non-cash charges or expenses related to the repurchase of stock options
to the extent not prohibited by this Agreement, and any non-cash charges or
expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, or otherwise in respect of, stock appreciation or
similar rights, stock options, restricted stock, or other Equity Interests or
other equity based awards or rights or equivalent instruments, shall be
excluded;

(g) the cumulative effect of a change in accounting principles shall be
excluded;

(h) any expenses or reserves for liabilities shall be excluded to the extent
that Borrower or any of its Restricted Subsidiaries is entitled to
indemnification therefor under binding agreements; provided that any such
liabilities for which Borrower or any of its Restricted Subsidiaries is not
actually indemnified shall reduce Consolidated Net Income for the period in
which it is determined that Borrower or such Restricted Subsidiary will not be
indemnified (to the extent such liabilities would otherwise reduce Consolidated
Net Income without giving effect to this clause (h));

(i) losses, to the extent covered by insurance and actually reimbursed, or, so
long as Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded;

(j) gains and losses resulting solely from fluctuations in currency values and
the related tax effects shall be excluded, and charges relating to Accounting
Standards Codification Nos. 815 and 820 shall be excluded;

(k) the net income (or loss) of a Restricted Subsidiary that is not a Wholly
Owned Subsidiary shall be included in an amount proportional to Borrower’s
economic ownership interest therein; and

(l) the amount of any Project Reimbursements received by Borrower or any of its
Restricted Subsidiaries shall be excluded.

“Consolidated Total Leverage Ratio” shall mean, as at any date of determination,
the ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA for the Test Period most recently ended prior to such date; provided,
however that for purposes of (i) Section 2.09(b)(ii), (ii) determining whether
Borrower is in compliance on a Pro Forma Basis under the Financial Maintenance
Covenants pursuant to Sections 10.04(m), 10.06(i), 10.06(j), 10.06(k),
10.09(a)(i), 10.09(a)(ii) and 10.09(a)(iii), (iii) determining whether the
maximum

 

-17-



--------------------------------------------------------------------------------

permitted Consolidated Total Leverage Ratio is satisfied pursuant to Sections
10.04(m), 10.06(j), 10.06(k), 10.09(a)(ii) and 10.09(a)(iii) and
(iv) determining the Applicable ECF Percentage for any fiscal year, the amount
described in clause (a) above shall be calculated without giving effect to
clause (v) of the second proviso of the definition of Consolidated Indebtedness.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
lease guarantees executed by any Company in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.

“Control” means the possession, directly or indirectly, of the power to (x) vote
more than fifty percent (50%) (or, for purposes of Section 10.07 and the
definition of Station Permitted Assignee, ten percent (10%)) of the outstanding
voting interests of a Person or (y) direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. For purposes of this Agreement, each of Holdco,
RRR and, from and after the VoteCo SPE Reorganization Date, the VoteCo SPE shall
be deemed to Control the Borrower.

“Core Property” means, collectively, (a) the hotel, resort and casino properties
commonly known as Palace Station, Boulder Station, Sunset Station, Red Rock
Casino, Resort and Spa, Green Valley Ranch Resort, Casino and Spa, Texas Station
Gambling Hall & Hotel, Santa Fe Station Hotel & Casino and Fiesta Henderson
Casino Hotel and (b) each casino or hotel property hereafter owned or operated
by Borrower or a Restricted Subsidiary (but not any such property that is
(i) owned by an Unrestricted Subsidiary or (ii) so long as not owned by Borrower
or a Restricted Subsidiary, operated by an Unrestricted Subsidiary) whose
individual Consolidated EBITDA (determined in a manner acceptable to the
Administrative Agent) for the then most recently ended twelve-month period for
which financial statements are then available exceeds $15,000,000, excluding any
real property or improvements that have been released from the Liens of the
Collateral Agent in accordance with the terms of the Credit Documents.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” shall mean any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b),
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 13.22.

 

-18-



--------------------------------------------------------------------------------

“Covered Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party, any Holding Company or RRR under this Agreement, any Note, any
Guarantee or any other Credit Document and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment (including, without limitation, Other Term Loans and Other
Revolving Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
then-existing Term Loans, Revolving Loans (and/or unused Revolving Commitments)
and/or Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) such Indebtedness has the same or a later maturity (provided that if
such Indebtedness is subordinated to the Obligations or secured by a junior lien
on the Collateral or is unsecured, then its maturity shall be no earlier than
the 91st day after the Final Maturity Date) and, except in the case of any
Indebtedness consisting of a revolving credit facility, a Weighted Average Life
to Maturity equal to or greater than, the Refinanced Debt, (ii) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt, plus, accrued interest, fees and premiums (if any)
thereon, plus, other fees and expenses associated with the refinancing
(including any upfront fees and original issue discount), (iii) such Refinanced
Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) to the extent
such Credit Agreement Refinancing Indebtedness consists of a revolving credit
facility, the Revolving Commitments shall be reduced and/or terminated, as
applicable, such that the Total Revolving Commitments (after giving effect to
such Credit Agreement Refinancing Indebtedness and such reduction or
termination) shall not exceed the Total Revolving Commitments immediately prior
to the incurrence of such Credit Agreement Refinancing Indebtedness, plus,
accrued interest, fees and premiums (if any) thereon, plus, other fees and
expenses associated with the refinancing (including any upfront fees and
original issue discount), (v) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of such
Indebtedness are (as determined by Borrower in good faith), taken as a whole, no
more restrictive in any material respect to Borrower and its Restricted
Subsidiaries than the terms set forth in this Agreement, (vi) Borrower shall be
the sole borrower thereunder and no Subsidiary of Borrower shall guaranty such
Indebtedness unless such Subsidiary is also a Guarantor hereunder, and
(vii) such Indebtedness shall not be secured by any Liens, except Liens on the
Collateral.

“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Incremental
Joinder Agreement, (h) any Extension Amendment, (i) any Refinancing Amendment,
and (j) each other agreement entered into by any Credit Party, any Holding
Company or RRR with Administrative Agent, Collateral Agent and/or any Lender, in
connection herewith or therewith evidencing or governing the Obligations (other
than the Engagement Letters), all as amended from time to time, but shall not
include a Swap Contract or Cash Management Agreement.

“Credit Parties” shall mean Borrower and the Guarantors.

“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract).

“Creditor” shall mean each of (a) each Agent, (b) each L/C Lender and (c) each
Lender.

“Custodian Agreement” means that certain Custodian Agreement dated as of the
Closing Date among Wilmington Trust, National Association, as custodian,
Collateral Agent and the Credit Parties and Holding Companies named therein, as
the same may be amended in accordance with the terms thereof and hereof.

“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the ClosingSixth Amendment Effective Date
(other than as permitted by Section 10.01). The issuance or sale of any debt
instrument convertible into or exchangeable or exercisable for any Equity
Interests shall be deemed a Debt Issuance for purposes of Section 2.10(a).

 

-19-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.

“Declined Amounts” shall have the meaning provided in Section 2.10(b).

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

“Default Quarter” shall have the meaning provided in Section 11.03.

“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that
(i) has failed to (A) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender has notified Administrative Agent and Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing), or (B) comply with its obligations
under this Agreement to make a payment to the L/C Lender in respect of a L/C
Liability, make a payment to Swingline Lender in respect of a Swingline Loan,
and/or make a payment to a Lender of any amount required to be paid to it
hereunder, in each case within two (2) Business Days of the date when due,
(ii) has notified Borrower, Administrative Agent, a L/C Lender or the Swingline
Lender in writing, or has stated publicly, that it will not comply with any such
funding obligation hereunder, unless such writing or statement states that such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), or has defaulted generally (excluding bona
fide disputes) on its funding obligations under other loan agreements or credit
agreements or other similar agreements, (iii) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender or its Parent Company,
(iv) any Lender that has, for three or more Business Days after written request
of Administrative Agent or Borrower, failed to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon Administrative Agent’s and
Borrower’s receipt of such written confirmation) or (v) becomes the subject of a
Bail-in Action. Any determination of a Defaulting Lender under clauses
(i) through (v) above will be conclusive and binding absent manifest error.

“Designated Junior Indebtedness” means, as of any date of determination, Other
Junior Indebtedness of the Credit Parties owned on such date by any Subsidiary
that is a Wholly Owned Subsidiary.

“Designated Junior Indebtedness Deduction” shall have the meaning provided in
10.08(a).

“Designated Junior Indebtedness Principal Proceeds” shall have the meaning
provided in 10.08(a).

“Designated Lender” means a Station Permitted Assignee that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which no Affiliate of any Credit Party, directly or indirectly,
possesses the power to direct or cause the direction of the investment policies
of such Station Permitted Assignee; provided that such Station Permitted
Assignee has been identified by Borrower on Schedule 1.01(D) or has been
notified to Administrative Agent by Borrower and approved by Administrative
Agent.

 

-20-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

“Designation” has the meaning set forth in Section 9.12(a).

“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).

“Development Expenses” means, without duplication, the aggregate principal
amount, not to exceed $500 million at any time, of outstanding Indebtedness
incurred after the ClosingSixth Amendment Effective Date, the proceeds of which,
at the time of determination, as certified by a Responsible Officer of Borrower,
have been applied or are required or intended to be used to fund, (i) Expansion
Capital Expenditures of Borrower or any Restricted Subsidiary, (ii) a
Development Project or (iii) interest, fees or related charges with respect to
such Indebtedness; provided that (A) Borrower or the Restricted Subsidiary or
other Person that owns assets subject to the Expansion Capital Expenditure or
Development Project, as applicable, is diligently pursuing the completion
thereof and has not at any time ceased construction of such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite Gaming Approvals or other governmental authorizations, so
long as, in the case of any such Gaming Approvals or other governmental
authorizations, Borrower or a Restricted Subsidiary or other applicable Person
is diligently pursuing such Gaming Approvals or governmental authorizations) and
(B) no such Indebtedness shall constitute Development Expenses with respect to
an Expansion Capital Expenditure project or a Development Project from and after
the end of the first full fiscal quarter after the earlier of (x) opening for
business, and (y) completion of construction of the applicable Expansion Capital
Expenditure project or Development Project.

“Development Project” shall mean Investments, directly or indirectly, (a) in any
Joint Ventures in which Borrower or any of its Restricted Subsidiaries, directly
or indirectly, has control or with whom it has a management or similar contract
and in which Borrower or any of its Restricted Subsidiaries owns (directly or
indirectly) at least 25% of the Equity Interest of such Joint Venture, or
(b) in, or expenditures with respect to, casinos, “racinos,” full service casino
resorts or non-gaming resorts or Persons that own casinos, “racinos,”
full-service casino resorts or non-gaming resorts (including casinos, “racinos,”
full-service casino resorts or non-gaming resorts in development or under
construction that are not presently opening or operating) with respect to which
Borrower or any of its Restricted Subsidiaries will directly manage the
development thereof or (directly or indirectly through Subsidiaries) Borrower or
any of its Restricted Subsidiaries has entered into a management or similar
contract (or an agreement to enter into such a management or similar contract)
and such contract remains in full force and effect at the time of such
Investment, though it may be subject to regulatory approvals, in each case, used
to finance, or made for the purpose of allowing such Joint Venture, casino,
“racino,” full-service casino resort or non-gaming resort, as the case may be,
to finance, the purchase or other acquisition of any fixed or capital assets or
the refurbishment of existing assets or properties that develops, adds to or
significantly improves the property of such Joint Venture, casino, “racino,”
full-service casino resort or non-gaming resort and assets ancillary or related
thereto, or the construction and development of a casino, “racino,” full-service
casino resort, non-gaming resort or assets ancillary or related thereto and
including Pre-Opening Expenses with respect to such Joint Venture, casino,
“racino,” full-service casino resort or non-gaming resort and other fees and
payments to be made to such Joint Venture or the owners of such casino,
“racino,” full-service casino resort or non-gaming resort.

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.

 

-21-



--------------------------------------------------------------------------------

“Discount Range” shall have the meaning provided in Exhibit O hereto.

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (x) for Qualified
Capital Stock or upon a sale of assets, casualty event or a change of control,
in each case, subject to the prior payment in full of the Obligations, (y) as a
result of a redemption required by Gaming Law or (z) as a result of a redemption
that by the terms of such Equity Interest is contingent upon such redemption not
being prohibited by this Agreement), pursuant to a sinking fund obligation or
otherwise (other than solely for Qualified Capital Stock) or exchangeable or
convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in whole or in part, on or prior to the date that is 181 days
after the Final Maturity Date then in effect at the time of issuance thereof.

“Disqualified Lenders” shall mean any banks, financial institutions or other
Persons separately identified by Borrower on Schedule 1.01(F).

“Documentation Agents” means Goldman Sachs Bank USA, Citigroup Global Markets
Inc., Macquarie Capital (USA) Inc., Citizens Bank, N.A., UBS Securities LLC and
Credit Suisse Securities (USA) LLC, in their capacities as documentation agents
hereunder.

“Dollars” and “$” shall mean the lawful money of the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or formed in the United States or any state or territory
thereof or the District of Columbia.

“DQ List” shall have the meaning provided in Section 13.05(k)(iv).

“Early Opt-in Election” shall mean the occurrence of:

(1) (i) a determination by Administrative Agent in consultation with Borrower or
(ii) a notification by Required Lenders in consultation with Borrower to
Administrative Agent (with a copy to Borrower) that Required Lenders have
determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 1.08 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

(2) (i) the election by Administrative Agent in consultation with Borrower or
(ii) the election by Required Lenders in consultation with Borrower to declare
that an Early Opt-in Election has occurred due to the occurrence of an event in
clause (1) above and the provision, as applicable, by Administrative Agent of
written notice of such election to (and in consultation with) Borrower and
Lenders or by Required Lenders of written notice of such election to
Administrative Agent.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-22-



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D),
(ii) solely for purposes of Borrower Loan Purchases, Borrower and its Restricted
Subsidiaries and (iii) solely for purposes of Section 13.05(e), Station
Permitted Assignees; provided, however, that (x) other than as set forth in
clauses (ii) and (iii) of this definition, neither Borrower nor any of
Borrower’s Affiliates or Subsidiaries shall be an Eligible Assignee,
(y) Eligible Assignee shall not include any Person that is a Disqualified Lender
as of the applicable Trade Date unless consented to in writing by Borrower and
(z) Eligible Assignee shall not include any Person who is a Defaulting Lender.

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any ERISA Entity.

“Engagement Letters” shall mean, collectively, each of the engagement letters
and fee letters entered into between Borrower and the Agents prior to the
Closing Date relating to the Transactions.

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of Borrower or any of its Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the
ClosingSixth Amendment Effective Date or issued after the ClosingSixth Amendment
Effective Date; provided, however, that a debt instrument convertible into or
exchangeable or exercisable for any Equity Interests or Swap Contracts entered
into as a part of, or in connection with, an issuance of such debt instrument
shall not be deemed an Equity Interest.

“Equity Issuance” shall mean (a) any issuance or sale after the ClosingSixth
Amendment Effective Date by Borrower of any Equity Interests (including any
Equity Interests issued upon exercise of any Equity Rights) or any Equity
Rights, or (b) the receipt by Borrower after the ClosingSixth Amendment
Effective Date of any capital contribution (whether or not evidenced by any
Equity Interest issued by the recipient of such contribution). The issuance or
sale of any debt instrument convertible into or exchangeable or exercisable for
any Equity Interests shall be deemed a Debt Issuance and not an Equity Issuance
for purposes of the definition of Equity Issuance Proceeds; provided, however,
that such issuance or sale shall be deemed an Equity Issuance upon the
conversion or exchange of such debt instrument into Equity Interests.

 

-23-



--------------------------------------------------------------------------------

“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Equity Issuance net of all investment banking fees, discounts
and commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith; provided that, with respect to any Equity Interests issued
upon exercise of any Equity Rights, the Equity Issuance Proceeds with respect
thereto shall be determined without duplication of any Equity Issuance Proceeds
received in respect of such Equity Rights.

“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Entity” shall mean any member of an ERISA Group.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived);
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Entity to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
indicating an intent to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the occurrence of any event or condition which
would reasonably constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer, any Pension Plan; (g) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt by an
ERISA Entity of any notice, or the receipt by any Multiemployer Plan from any
ERISA Entity of any notice, concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA;
(i) the making of any amendment to any Pension Plan which would be reasonably
likely to result in the imposition of a lien or the posting of a bond or other
security; (j) the withdrawal of any ERISA Entity from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such ERISA Entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; or (k) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which would
reasonably be expected to result in liability to Borrower or any of its
Restricted Subsidiaries.

“ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
and its Restricted Subsidiaries, are treated as a single employer under
Section 414(b) or (c) of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Events of Default” has the meaning set forth in Section 11.01.

 

-24-



--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, for any fiscal year of Borrower (or in the case
of the fiscal year ending December 31, 2016, the period from and including the
first day of the first full quarter after the Closing Date through December 31,
2106), an amount, if positive, equal to (without duplication):

(a) Consolidated Net Income; plus

(b) an amount equal to the amount of all non-cash charges or losses (including
write-offs or write-downs, depreciation expense and amortization expense
including amortization of goodwill and other intangibles) to the extent deducted
in arriving at such Consolidated Net Income (excluding any such non-cash expense
to the extent that it represents an accrual or reserve for potential cash charge
in any future period or amortization of a prepaid cash charge that was paid in a
prior period and that did not reduce Excess Cash Flow at the time paid); plus

(c) the decrease, if any, in Working Capital from the beginning of such period
to the end of such period (for the avoidance of doubt, an increase in negative
Working Capital is a decrease in Working Capital); minus

(d) all payments with respect to restricted stock units upon the Person to whom
such restricted stock units were originally issued ceasing to be a director,
officer, employee, consultant or advisor and net income or loss allocated to
unvested participating restricted stock of Borrower; plus

(e) any amounts received from the early extinguishment of Swap Contracts that
are not included in Consolidated Net Income; minus

(f) the increase, if any, of Working Capital from the beginning of such period
to the end of such period; minus

(g) any amounts paid in connection with the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus

(h) the amount of Capital Expenditures made in cash during such period, except
to the extent financed with the proceeds of an Equity Issuance, Indebtedness,
Asset Sales or Casualty Events (to the extent such proceeds did not increase
Consolidated Net Income) of Borrower or its Restricted Subsidiaries; minus

(i) the amount of principal payments of the Loans, Other Applicable Indebtedness
and Other First Lien Indebtedness of Borrower and its Restricted Subsidiaries
(excluding (i) repayments of Revolving Loans or Swingline Loans or other
revolving indebtedness, except to the extent the Revolving Commitments or
commitments in respect of such other revolving debt, as applicable, are
permanently reduced in connection with such repayments, (ii) prepayments of
Loans or other Indebtedness, in each case, that reduce the amount of Excess Cash
Flow prepayment required to be made with respect to such fiscal year under
Section 2.10(a)(iv)(y) (including as a result of Section 2.10(a)(vii)) and
(iii) mandatory prepayments of Loans pursuant to Section 2.10(a)(i),
2.10(a)(ii), 2.10(a)(iii) or 2.10(a)(v), except to the extent the Net Available
Proceeds from such Casualty Event or Asset Sale, as applicable, used to make
such mandatory prepayments were included in the calculation of Consolidated Net
Income), in each case, except to the extent financed with the proceeds of an
Equity Issuance, Indebtedness, Asset Sales or Casualty Events (to the extent
such proceeds did not increase Consolidated Net Income) of Borrower or its
Restricted Subsidiaries; minus

(j) without duplication of amounts deducted pursuant to clause (l) below in
prior periods, the amount of Investments made during such period pursuant to
Section 10.04 (other than Sections 10.04(a), (b), (c), (d), (e), (f) (except to
the extent such amount increased Consolidated Net Income), (g) (except to the
extent that the receipt of consideration described therein increased
Consolidated Net Income), (h) (to the extent taken into account in arriving at
Consolidated Net Income), (j), (k)(ii), (k)(iv), (l), (o), (q), and (r) and
(w)), except to the extent financed with the proceeds of an Equity Issuance,
Indebtedness (other than Revolving Loans), Asset Sales or Casualty Events (to
the extent such proceeds did not increase Consolidated Net Income) of Borrower
or its Restricted Subsidiaries; minus

(k) the amount of all non-cash gains to the extent included in arriving at such
Consolidated Net Income (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus

 

-25-



--------------------------------------------------------------------------------

(l) the amount of all Restricted Payments made during such period pursuant to
Section 10.06(i)(i); minus

(m) the amount of all Junior Prepayments made during such period pursuant to
Section 10.09(a)(i)(i); minus

(n) any expenses or reserves for liabilities to the extent that Borrower or any
Restricted Subsidiary is entitled to indemnification or reimbursement therefor
under binding agreements or insurance claims therefor to the extent Borrower has
not received such indemnity or reimbursement payment, in each case, to the
extent not taken into account in arriving at Consolidated Net Income; plus

(o) the excess, if any, of (A) the aggregate amount of Subsidiary Tax Sharing
Payments received by Borrower during such period over (B) the sum of (1) the
amount of cash income taxes (if any) paid by Borrower and its Restricted
Subsidiaries to Governmental Authorities in such period plus (2) the aggregate
amount of Restricted Payments by Borrower to Holdco pursuant to Section 10.06(p)
during such period; plus

(p) the amount of cash payments received by Borrower from Unrestricted
Subsidiaries pursuant to the Subsidiary Cost Allocation Agreements during such
period with respect to expenses deducted in the determination of Consolidated
Net Income; minus

(q) the excess, if any, of (A) the sum of (1) the amount of cash taxes (if any)
actually paid by Borrower and its Restricted Subsidiaries to Governmental
Authorities during such period plus (2) the aggregate amount of Restricted
Payments by Borrower to Holdco pursuant to Section 10.06(p) during such period
over (B) the aggregate amount of Subsidiary Tax Sharing Payments received by
Borrower during such period; minus

(r) the amount of distributions made by Borrower to the Holding Companies
pursuant to Sections 10.06(m) and (n); plus

(s) the amount of income tax expense deducted in determining Consolidated Net
Income for such fiscal year (if any); minus

(t) to the extent included in Consolidated Net Income, Specified 10.04(k)
Investment Returns received during such fiscal year.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Foreign Subsidiary” shall mean (a) any Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
(b) any Subsidiary substantially all the assets of which consist of Equity
Interests (or Equity Interests and Indebtedness) in one or more Subsidiaries
described in clause (a) of this definition or (c) any Subsidiary the Equity
Interests of which are directly or indirectly owned by any Subsidiary described
in clause (a) of this definition.

“Excluded Information” shall have the meaning provided in Section 12.07(b).

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Foreign Subsidiary, (d) any Subsidiary that is
prohibited by applicable law, rule or regulation (including, without limitation,
any Gaming Laws) or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,
instrument or other undertaking (i) is in existence on the ClosingSixth
Amendment Effective Date and listed on Schedule 1.01(A) (or, with respect to a
Subsidiary acquired after the ClosingSixth Amendment Effective Date, as of the
date such acquisition) and (ii) in the case of a Subsidiary acquired after the
ClosingSixth Amendment Effective Date, was not entered into in connection with
or anticipation of such acquisition, (e) any Subsidiary with respect to which
guaranteeing the Obligations would require consent, approval, license or
authorization from any Governmental Authority (including, without limitation,
any Gaming Authority), unless such consent, approval, license

 

-26-



--------------------------------------------------------------------------------

or authorization has been received and is in effect and (f) any other Subsidiary
with respect to which, in the reasonable judgment of Administrative Agent (which
shall be confirmed in writing by notice to Borrower), the cost or other
consequences (including any adverse tax consequences) of providing a guarantee
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party, Holding Company or RRR hereunder and under the other Credit
Documents, (a) income or franchise Taxes imposed on (or measured by) net income
or net profits (however denominated), in each case, imposed by the jurisdiction
under the laws of which such recipient is organized, in which its principal
office is located or in which it is otherwise doing business (other than a
business deemed to arise solely by virtue of the transactions contemplated by
this Agreement) or, in the case of any Lender, in which its Applicable Lending
Office is located, (b) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of any Lender, other
than an assignee pursuant to a request by Borrower under Section 2.11(a), any
U.S. federal withholding tax that is imposed on amounts payable to such Person
under the laws in effect at the time such Person becomes a party to this
Agreement (or designates a new Applicable Lending Office), except to the extent
that such Person (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from Borrower with respect to such withholding Tax pursuant
to Section 5.06(a), (d) Taxes attributable to such Person’s failure to comply
with Section 5.06(b) or 5.06(c) and (e) any United States federal withholding
tax imposed under FATCA.

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
March 1, 2013 (as amended and otherwise modified prior to the date hereofClosing
Date), among Borrower, Deutsche Bank AG Cayman Islands Branch, as administrative
agent, the lenders party thereto and the other agents party thereto.

“Existing Letter of Credit” has the meaning set forth in Section 2.03(n).

“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).

“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a).

“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.

“Expansion Capital Expenditures” means any capital expenditure by Borrower or
any of its Restricted Subsidiaries in respect of the purchase or other
acquisition of any fixed or capital assets or the refurbishment of existing
assets or properties that, in Borrower’s reasonable determination, adds to or
significantly improves (or is reasonably expected to add to or significantly
improve) the property of Borrower and its Restricted Subsidiaries, excluding any

 

-27-



--------------------------------------------------------------------------------

such capital expenditures financed with Net Available Proceeds of an Asset Sale
or Casualty Event and excluding capital expenditures made in the ordinary course
made to maintain, repair, restore or refurbish the property of Borrower and its
Restricted Subsidiaries in its then existing state or to support the
continuation of such Person’s day to day operations as then conducted.

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.13(b).

“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).

“Extended Term Loans” shall have the meaning provided in Section 2.13(a).

“Extending Lender” shall have the meaning provided in Section 2.13(c).

“Extension Amendment” shall have the meaning provided in Section 2.13(d).

“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to the Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).

“Extension Election” shall have the meaning provided in Section 2.13(c).

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

“Extension Tranche” shall mean all Extended Term Loans of the same tranche or
Extended Revolving Commitments of the same tranche that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.

“Fair Share” has the meaning set forth in Section 6.10.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations thereunder
or official interpretations thereof, any intergovernmental agreements entered
into pursuant thereto, any non-U.S. legislation implementing any such
intergovernmental agreement, and any agreements entered into pursuant to
Section 1471(b) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, further, that if the
aforesaid rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Fertitta Entertainment” means Fertitta Entertainment LLC, a Delaware limited
liability company, and its successors.

 

-28-



--------------------------------------------------------------------------------

“Fertitta Family Entity” means any trust or entity one hundred percent
(100%) owned and Controlled by or established for the sole benefit of, or the
estate of, any of Frank J. Fertitta III or Lorenzo J. Fertitta or their spouses
or lineal descendants (including, without limitation, adopted children and their
lineal descendants).

“Fertitta Holder” means (a) Frank J. Fertitta III or Lorenzo J. Fertitta or any
of their spouses or lineal descendants (including without limitation, adopted
children and their lineal descendants) or (b) a Fertitta Family Entity.

“Fertitta Interactive Tax Sharing Agreement” means the tax sharing agreement
dated November 16, 2012 by and between Opco and Fertitta Interactive LLC.

“Fifth Amendment” shall mean that certain Incremental Joinder Agreement No. 5
and Fifth Amendment to Credit Agreement, dated as of February 8, 2019, by and
among the Borrower, the Guarantors party thereto, Holdco, RRR, the Fifth
Amendment Incremental Revolving Facility Lenders party thereto, the L/C Lenders
party thereto, the Fifth Amendment Extending Revolving Lenders party thereto,
the Swingline Lender party thereto, Fifth Amendment Extending Term A-3 Facility
Lenders party thereto and the Administrative Agent.

“Fifth Amendment Effective Date” has the meaning given to the term “Effective
Date” in the Fifth Amendment.

“Fifth Amendment Extending Revolving Lender” has the meaning given to the term
“Extending Revolving Lender” in the Fifth Amendment.

“Fifth Amendment Extending Term A-3 Facility Lender” has the meaning given to
the term “Extending Term A-3 Facility Lender” in the Fifth Amendment.

“Fifth Amendment Incremental Revolving Facility Commitments” has the meaning
given to the term “Incremental Revolving Facility Commitments” in the Fifth
Amendment.

“Fifth Amendment Incremental Revolving Facility Lender” has the meaning given to
the term “Incremental Revolving Facility Lender” in the Fifth Amendment.

“Fifth Amendment Incremental Revolving Facility Loans” has the meaning given to
the term “Incremental Revolving Facility Loans” in the Fifth Amendment.

“Fifth Amendment Revolving Commitments” shall mean (a) the “Extending Revolving
Commitments” under (and as defined in) the Fifth Amendment that are modified
into a new Tranche of Revolving Commitments pursuant to the Fifth Amendment and
(b) from and after the date of such modification, any Revolving Commitment
modified by the Borrower and the applicable Revolving Lender to be a Fifth
Amendment Revolving Commitment (including, for the avoidance of doubt, pursuant
to Section 2.01(a)(iii). For the avoidance of doubt, the Fifth Amendment
Revolving Commitments shall include the Fifth Amendment Incremental Revolving
Facility Commitments.

“Fifth Amendment Revolving Facility” shall mean the credit facility comprising
the Fifth Amendment Revolving Commitments.

“Final Maturity Date” shall mean the latest of the latest R/C Maturity Date, the
Term AA-5 Facility Maturity Date, the Term A-4B-1 Facility Maturity Date, the
Term B Facility Maturity Date, the latest New Term Loan Maturity Date, the
latest final maturity date applicable to any Extended Term Loans, the latest
final maturity date applicable to any Extended Revolving Commitments, the latest
final maturity date applicable to any Other Term Loans and the latest final
maturity date applicable to any Other Revolving Loans.

“Financial Maintenance Covenants” shall mean the covenants set forth in
Section 10.08.

 

-29-



--------------------------------------------------------------------------------

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Amendment Effective Date” shall mean the “Effective Date” as defined in
that certain First Amendment to Credit Agreement, dated as of January 30, 2017,
among the Borrower, the other Credit Parties, Holdco, RRR, the Administrative
Agent and the Lenders party thereto.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender Certificate” has the meaning set forth in Section 5.06(b).

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (excluding employment agreements) maintained or
contributed to by, or entered into with, Borrower or any Restricted Subsidiary
with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean (x) each Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof, or the
District of Columbia and (y) each Excluded Foreign Subsidiary.

“Fourth Amendment” shall mean that certain Incremental Joinder Agreement No. 4
and Fourth Amendment to Credit Agreement, dated as of September 21, 2017, by and
among the Borrower, the Guarantors party thereto, Holdco, RRR, the Incremental
Revolving Facility Lenders (as defined therein) party thereto, the Incremental
Term A-3 Facility Lenders (as defined therein) party thereto, the L/C Lenders
party thereto, the Revolving Lenders party thereto, Term A-3 Facility Lenders
party thereto, the Term A Facility Lenders party thereto and the Administrative
Agent.

“Fourth Amendment Effective Date” has the meaning given to the term “Effective
Date” in the Fourth Amendment.

“Fourth Amendment Incremental Revolving Facility Commitments” has the meaning
given to the term “Incremental Revolving Facility Commitments” in the Fourth
Amendment.

“Fourth Amendment Incremental Term A-3 Facility Commitment” has the meaning
given to the term “Incremental Term A-3 Facility Loan Commitment” in the Fourth
Amendment.

“Fourth Amendment Incremental Term A-3 Facility Lender” has the meaning given to
the term “Incremental Term A-3 Facility Lender” in the Fourth Amendment.

“Fourth Amendment Incremental Term A-3 Facility Loans” has the meaning given to
the term “Incremental Term A-3 Facility Loans” in the Fourth Amendment.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funding Credit Party” has the meaning set forth in Section 6.10.

“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.

 

-30-



--------------------------------------------------------------------------------

“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Restricted Subsidiaries to engage in, operate or manage
the casino, gambling, horse racing or gaming business or otherwise continue to
conduct, operate or manage such business substantially as is presently
conducted, operated or managed or contemplated to be conducted, operated or
managed following the Closing Date (after giving effect to the Transactions),
(b) required by any Gaming Law or (c) necessary as is contemplated on the
Closing Date (after giving effect to the Transactions), to accomplish the
financing and other transactions contemplated hereby after giving effect to the
Transactions.

“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or horse racing business or enterprise or any Gaming Facility
(including, without limitation, the following as of the Closing Date: the Nevada
Gaming Commission and the Nevada State Gaming Control Board), or with
regulatory, licensing or permitting authority or jurisdiction over any gaming or
racing operation (or proposed gaming or racing operation) owned, managed, leased
or operated by Borrower or any of its Restricted Subsidiaries.

“Gaming Facility” shall mean any gaming establishment and other property or
assets ancillary thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, race tracks, off-track wagering sites,
theaters, parking facilities, recreational vehicle parks, timeshare operations,
retail shops, restaurants, other buildings, land, golf courses and other
recreation and entertainment facilities, marinas, vessels, barges, ships and
related equipment.

“Gaming Laws” shall mean all applicable provisions of all: (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutuel race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted, operated or managed by Borrower or any of
its Restricted Subsidiaries within its jurisdiction; (b) Gaming Approvals; and
(c) orders, decisions, determinations, judgments, awards and decrees of any
Gaming Authority.

“Gaming License” shall mean any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law requiring notification of the buyer, mortgagee or assignee of real
property, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including, without limitation, any transfer of control) of any real
property, establishment or business, of the actual or threatened presence or
release in or into the Environment, or the use, disposal or handling of
Hazardous Material on, at, under or near the real property, facility or business
to be sold, mortgaged, assigned or transferred.

“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.

“Guaranteed Obligations” has the meaning set forth in Section 6.01.

 

-31-



--------------------------------------------------------------------------------

“Guarantors” shall mean each of the Persons listed on Schedule 1.01(B) attached
hereto and each Restricted Subsidiary that may hereafter execute a Joinder
Agreement pursuant to Section 9.11, together with their successors and permitted
assigns, and “Guarantor” shall mean any one of them; provided, however, that
notwithstanding the foregoing, Guarantors shall not include any Person that has
been released as a Guarantor in accordance with the terms of the Credit
Documents.

“GVR” means Station GVR Acquisition, LLC, a Nevada limited liability company.

“GVR/ANC License Agreement” means that certain License Agreement, dated as of
March 2, 2011, by and between ANC and GVR, together with that certain Memorandum
of License Agreement, dated as of June 16, 2011, by and between ANC and GVR.

“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.

“Holdco” shall mean Station Holdco LLC, a Delaware limited liability company.

“Holdco LLC Agreement” shall mean that certain Third Amended and Restated
Limited Liability Company Agreement of Holdco, dated as of April 28, 2016.

“Holding Companies” shall mean (i) prior to the VoteCo SPE Reorganization Date,
Holdco and (ii) from and after the VoteCo SPE Reorganization Date, Holdco and
the VoteCo SPE.

“Holding Company Tax Sharing Agreement” means that certain Amended and Restated
Tax Distribution Agreement, dated as of March 1, 2013, between the Borrower and
Holdco.

“Immaterial Subsidiary” shall mean (a) as of the ClosingSixth Amendment
Effective Date, those Subsidiaries of Borrower which are designated as such on
Schedule 8.12(b), and (b) each additional Subsidiary of Borrower which is
hereafter designated as such from time to time after the Sixth Amendment
Effective Date by written notice to Administrative Agent in a manner consistent
with the provisions of Section 9.13; provided that no Person shall be so
designated (or in the case of clauses (a) and (b), remain) (i) if, as of the
date of its designation, its Consolidated EBITDA for the then most recent period
of twelve months is in excess of $5,000,000, (ii) if it owns any interest in any
Core Property or any Equity Interests in Borrower or any Guarantor, (iii) if it
owns any material assets which are used in connection with any gaming, lodging
or hospitality business (other than a Tavern Business and other than gaming,
lodging or hospitality businesses with 250 gaming machines or less), (iv) if it
owns any Real Property required to be a Mortgaged Real Property hereunder,
(v) if it is IP Holdco, or (vi) when any Default or Event of Default has
occurred and remains continuing.

“Impacted Loans” has the meaning set forth in Section 5.02.

“Inaccuracy Determination” has the meaning set forth in the definition of
“Applicable Margin.”

“Inaccurate Applicable Margin Period” has the meaning set forth in the
definition of “Applicable Margin.”

“Incremental Commitments” shall mean the Incremental Revolving Commitments and
the Incremental Term Loan Commitments.

“Incremental Effective Date” has the meaning set forth in Section 2.12(b).

“Incremental Equivalent Debt” has the meaning set forth in Section 10.01(t).

“Incremental Existing Tranche Revolving Commitments” shall have the meaning set
forth in Section 2.12(a).

 

-32-



--------------------------------------------------------------------------------

“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).

“Incremental Loan Amount” shall mean (a) $450.0 million, plus, (b) any
additional or other amount, so long as, solely in this case of this clause (b),
the Consolidated First Lien Leverage Ratio does not exceed 4.50 to 1.00,
determined on a Pro Forma Basis as of the most recent Calculation Date; provided
that, for such purpose, (w) at the option of Borrower, in the case of
Incremental Revolving Commitments that constitute Acquisition Incremental
Revolving Commitments or any Incremental Term Loans (and related Incremental
Term Loan Commitments) or Incremental Equivalent Debt the proceeds of which are
or are to be used primarily to fund a Permitted Acquisition or other Acquisition
not prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), such compliance may instead be determined on
a Pro Forma Basis as of the Calculation Date immediately preceding the date on
which a binding contract with respect to such Permitted Acquisition or other
Acquisition is entered into between Borrower or a Restricted Subsidiary and the
seller with respect thereto, giving effect to such Acquisition Incremental
Revolving Commitments (in accordance with clause (z) below), Incremental Term
Loans (and related Incremental Term Loan Commitments) and Incremental Equivalent
Debt and such Permitted Acquisition or other Acquisition as if incurred and
consummated on the first day of the applicable period, (x) Consolidated First
Lien Leverage Ratio for such purpose shall treat any Incremental Equivalent Debt
as first lien indebtedness, even if such Incremental Equivalent Debt was issued
or incurred on an unsecured basis or on a junior basis to the Obligations,
(y) in calculating the Consolidated First Lien Leverage Ratio, Consolidated
Indebtedness shall not take into account any Loans under Incremental Commitments
made under clause (a) concurrently with Loans made in reliance on clause (b) and
(z) in the case of any Incremental Revolving Commitments and Incremental
Equivalent Debt consisting of revolving credit facilities, pro forma effect
shall be given to any Incremental Revolving Loans and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date, but any proposed Incremental
Revolving Commitments or Incremental Equivalent Debt consisting of a revolving
credit facility shall not otherwise be treated as drawn. In connection with any
incurrence of Incremental Commitments or Incremental Equivalent Debt, Borrower
may elect which of clauses (a) and/or (b) of the definition of “Incremental Loan
Amount” it has opted to rely upon to incur such Indebtedness and Borrower shall
notify Administrative Agent of such election.

“Incremental Revolving Commitments” shall have the meaning provided in
Section 2.12(a)mean Incremental Existing Tranche Revolving Commitments and New
Revolving Commitments.

“Incremental Revolving Loans” means any Revolving Loans made pursuant to
Incremental Revolving Commitments.

“Incremental Term AA-5 Loan Commitments” shall have the meaning provided in
Section 2.12(a).

“Incremental Term AA-5 Loans” shall have the meaning provided in
Section 2.12(a).

“Incremental Term BB-1 Loan Commitments” shall have the meaning provided in
Section 2.12(a).

“Incremental Term BB-1 Loans” shall have the meaning provided in
Section 2.12(a).

“Incremental Term Loan Commitments” shall mean the Incremental Term AA-5 Loan
Commitments, the Incremental Term BB-1 Loan Commitments and the New Term Loan
Commitments.

“Incremental Term Loans” shall mean the Incremental Term AA-5 Loans, the
Incremental Term BB-1 Loans and any New Term Loans.

“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

 

-33-



--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto); provided that any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person shall be excluded, to the extent (x) such Person is indemnified
for the payment thereof or (y) amounts to be applied to the payment therefor are
in escrow); (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by any Lien on property owned or acquired by such Person, whether or not
the obligations secured thereby have been assumed; provided, however, that if
such obligations have not been assumed, the amount of such Indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such property and the amount of the Indebtedness
secured; (f) with respect to any Capital Lease Obligations of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (g) all net obligations of
such Person in respect of Swap Contracts; (h) all obligations of such Person as
an account party in respect of letters of credit and bankers’ acceptances,
except obligations in respect of letters of credit issued in support of
obligations not otherwise constituting Indebtedness shall not constitute
Indebtedness except to the extent such letter of credit is drawn and not
reimbursed within three (3) Business Days of such drawing; (i) all obligations
of such Person in respect of Disqualified Capital Stock; (j) obligations under
Support Agreements; and (k) all Contingent Obligations of such Person in respect
of Indebtedness of others of the kinds referred to in clauses (a) through
(j) above. The Indebtedness of any Person shall (A) include the Indebtedness of
any partnership in which such Person is a general partner unless recourse is
limited, in which case the amount of such Indebtedness shall be the amount such
Person is liable therefor (except to the extent the terms of such Indebtedness
expressly provide that such Person is not liable therefor) and (B) exclude the
obligations of Borrower under the LandCo Support Agreement. The amount of
Indebtedness of the type described in clause (d) shall be calculated based on
the net present value thereof. The amount of Indebtedness of the type referred
to in clause (g) above of any Person shall be zero unless and until such
Indebtedness shall be terminated, in which case the amount of such Indebtedness
shall be the then termination payment due thereunder by such Person. For the
avoidance of doubt, it is understood and agreed that (x) casino “chips” and
gaming winnings of customers, (y) any obligations of such Person in respect of
Cash Management Agreements and (z) any obligations of such Person in respect of
employee deferred compensation and benefit plans (including Pension Plans
acquired in the Palms Acquisition) shall not constitute Indebtedness. Operating
leases shall not constitute Indebtedness hereunder regardless of whether
required to be recharacterized as Capitalized Leases pursuant to GAAP.

“Indemnitee” has the meaning set forth in Section 13.03(b).

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.04 Financials are delivered to Administrative Agent under
Section 9.04(a) or (b), as applicable, for the first full fiscal quarter ending
after the Closing Date.

“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”

“Initial Restricted Payment Base Amount” shall mean, as of any date of
determination, $250.0275.0 million minus (x) the amount of Investments made
under Section 10.04(k)(iii) from and after the Sixth Amendment Effective Date
and on or prior to such date, (y) the amount of Restricted Payments made under
Section 10.06(i)(i) from and after the Sixth Amendment Effective Date and on or
prior to such date and (z) the amount of Junior Prepayments made under
Section 10.09(a)(i)(i) from and after the Sixth Amendment Effective Date and on
or prior to such date.

“Intellectual Property” has the meaning set forth in Section 8.19.

“Interest Coverage Ratio” shall mean, with respect to any Test Period, the ratio
of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.

“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six months thereafter, as
selected by Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by all the applicable
Lenders (and if less than one month, the consent of the Administrative Agent
shall also be required); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a LIBOR Loan, such Business Day falls in another calendar month, in which case
such Interest Period shall end on the next preceding Business Day;

 

-34-



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(iii) no Interest Period for a Class shall extend beyond the maturity date for
such Class.

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

“Interpolated Rate” shall mean, at any time, for any Interest Period, in
relation to the LIBO Base Rate, the rate per annum (rounded to the same number
of decimal places as the LIBO Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between (a) the LIBO Screen Rate for the longest period for which the LIBO
Screen Rate is available that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period for which the LIBO Screen Rate
is available that exceeds the Impacted Interest Period, in each case, at such
time.

“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person
(including, without limitation, any Support Agreement) (provided that upon
termination of any such Contingent Obligation, no Investment in respect thereof
shall be deemed outstanding, except as contemplated in clause (e) below),
(c) any purchase or other acquisition of any Equity Interests or indebtedness or
other securities of any other Person, (d) any capital contribution by such
Person to any other Person, (e) without duplication of any amounts included
under clause (b) above, any payment under any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person
(including, without limitation, any payment pursuant to any Support Agreement)
or (f) the purchase or other acquisition (in one transaction or a series of
transaction) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of the definition of “Unrestricted
Subsidiary” and Section 10.04, “Investment” shall include the portion
(proportionate to Borrower’s Equity Interest in such Subsidiary) of the fair
market value of the net assets of any Subsidiary of Borrower at the time of
Designation of such Subsidiary as an Unrestricted Subsidiary pursuant to
Section 9.12 (excluding any Subsidiaries designated as Unrestricted Subsidiaries
on the ClosingSixth Amendment Effective Date and set forth on Schedule
9.128.12(c)); provided, however, that upon the Revocation of a Subsidiary that
was Designated as an Unrestricted Subsidiary after the ClosingSixth Amendment
Effective Date, the amount of outstanding Investments in Unrestricted
Subsidiaries shall be deemed to be reduced by the lesser of (x) the fair market
value of such Subsidiary at the time of such Revocation and (y) the amount of
Investments in such Subsidiary deemed to have been made (directly or indirectly)
at the time of, and made (directly or indirectly) since, the Designation of such
Subsidiary as an Unrestricted Subsidiary, to the extent that such amount
constitutes an outstanding Investment under clauses (d), (i), (k), (l), (m),
(q) or (s) of Section 10.04 at the time of such Revocation. For purpose hereof,
the mere existence of the LandCo Support Agreement as in effect on the Closing
Date shall not constitute an Investment but any payments made by Borrower
pursuant to the LandCo Support Agreement shall constitute an Investment.

“IP Holdco” means NP IP Holdings LLC, a Nevada limited liability company.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

-35-



--------------------------------------------------------------------------------

“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit M attached hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Security Agreement.

“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an ownership interest
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership).

“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries (a) (i) that is
subordinated in right of payment to the Loans and contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (ii) that contains subordination provisions
reasonably satisfactory to Administrative Agent, (b) that shall not have a
scheduled maturity date or any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control provisions and, in the case of bridge facilities, customary mandatory
redemptions or prepayments with proceeds of Permitted Refinancings thereof
(which Permitted Refinancings would constitute Junior Financing) or Equity
Issuances, and customary asset sale provisions that permit application of the
applicable proceeds to the payment of the Obligations prior to application to
such Junior Financing) due prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date) and (c) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of which are
(as determined by Borrower in good faith), taken as a whole, no more restrictive
in any material respect to Borrower and its Restricted Subsidiaries than the
terms set forth in this Agreement (other than, in the case of any bridge
facility, covenants, defaults and remedy provisions customary for bridge
financings).

“Junior Prepayments” shall have the meaning provided in Section 10.09.

“L/C Commitments” shall mean, with respect to each L/C Lender, the commitment of
such L/C Lender to issue Letters of Credit pursuant to Section 2.03. The amount
of each L/C Lender’s L/C Commitment as of the ClosingSixth Amendment Effective
Date is set forth on Annex A-1 under the caption “L/C Commitment.” The L/C
Commitments are part of, and not in addition to, the Revolving Commitments.

“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.

“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.

“L/C Interest” shall mean, for each Revolving Lender, such Lender’s
participation interest (or, in the case of each L/C Lender, such L/C Lender’s
retained interest) in each L/C Lender’s liability under Letters of Credit and
such Lender’s rights and interests in Reimbursement Obligations and fees,
interest and other amounts payable in connection with Letters of Credit and
Reimbursement Obligations.

“L/C Lender” shall mean, as the context may require: (a) with respect to each
Existing Letter of Credit, Deutsche Bank AG New York Branch, in its capacity as
issuer of the Existing Letters of Credit, together with its successors and
assigns in such capacity and (b) with respect to all other Letters of Credit,
(i) Deutsche Bank AG New York Branch or any of its Affiliates, in its capacity
as issuer of Letters of Credit issued by it hereunder, together with its
successors and assigns in such capacity; (ii) Bank of America, N.A. or any of
its Affiliates, in its capacity as issuer of Letters of Credit issued by it
hereunder, together with its successors and assigns in such capacity;
(iii) JPMorgan Chase Bank, N.A. or any of its Affiliates, in its capacity as
issuer of Letters of Credit issued by it hereunder, together with its successors
and assigns in such capacity; and/or (iv) any other Revolving Lender or
Revolving Lenders selected

 

-36-



--------------------------------------------------------------------------------

by Borrower and reasonably acceptable to Administrative Agent (such approval not
to be unreasonably withheld or delayed) that agrees to become an L/C Lender, in
each case under this clause (ii) in its capacity as issuer of Letters of Credit
issued by such Lender hereunder, together with its successors and assigns in
such capacity.

“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Stated Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed at
such time in respect of all Letters of Credit. The L/C Liability of any
Revolving Lender at any time shall mean such Revolving Lender’s participations
and obligations in respect of outstanding Letters of Credit at such time.

“L/C Payment Notice” has the meaning provided in Section 2.03(d).

“L/C Sublimit” shall mean an amount equal to the lesser of (a) $50.0 million and
(b) the Total Revolving Commitments then in effect. The L/C Sublimit is part of,
and not in addition to, the Total Revolving Commitments.

“LandCo” means CV PropCo, LLC, a Nevada limited liability company.

“LandCo Cost Allocation Agreement” means that certain Cost Sharing Agreement,
dated as of June 16, 2011, by and among Borrower, LandCo, LandCo Holdings, NP
Tropicana LLC and any other parties signatory thereto.

“LandCo Credit Agreement” means (a) that certain Amended and Restated Credit
Agreement, dated as of June 16, 2011, among LandCo, the lenders party thereto
and Deutsche Bank, as administrative agent and (b) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend, renew, refinance or
replace (whether by the same or different banks) in whole or in part (under one
or more agreements) the Indebtedness and other obligations outstanding under the
LandCo Credit Agreement referred to in clause (a) above or any other agreement
or instrument referred to in this clause (b).

“LandCo Holdings” means NP Landco Holdco LLC, a Nevada limited liability
company.

“LandCo Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of NP Landco Holdco LLC dated June 16, 2011.

“LandCo Loan Documents” means the Loan Documents (as defined in the LandCo
Credit Agreement).

“LandCo Support Agreement” means that certain Limited Support Agreement and
Recourse Guaranty, dated as of June 16, 2011, executed by Borrower.

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

“Lead Arrangers” shall mean, collectively, the Pro Rata Lead Arrangers and, the
Term B Lead Arrangers, the Third Amendment Refinancing Arranger and the Sixth
Amendment Lead Arrangers, in their capacities as joint lead arrangers and joint
bookrunners hereunder.

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action

 

-37-



--------------------------------------------------------------------------------

authorizing or indicating its consent to or acquiescence in any such proceeding
or appointment; provided, however, that a Lender Insolvency Event shall not be
deemed to exist solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or its Parent Company by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lenders” shall mean (a) as of the Sixth Amendment Effective Date, each Person
listed on Annexes A-1, A-2, and A-3, A-4 and A-5, (b) any Lender providing an
Incremental Commitment pursuant to Section 2.12 and any Person that becomes a
Lender from time to time party hereto pursuant to Section 2.15 and (c) any
Person that becomes a “Lender” hereunder pursuant to an Assignment Agreement, in
each case, other than any such Person that ceases to be a Lender pursuant to an
Assignment Agreement or a Borrower Assignment Agreement. Unless the context
requires otherwise, the term “Lenders” shall include the Swingline Lender and
the L/C Lender.

“Letter of Credit Request” has the meaning provided in Section 2.03(b).

“Letters of Credit” shall have the meaning provided in Section 2.03(a) and shall
include each Existing Letter of Credit.

“LIBO Base Rate” means, with respect to any LIBOR Loan for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Base Rate shall be the Interpolated
Rate.

“LIBO BaseScreen Rate” shall mean means, for any day and time, with respect to
any LIBOR Loan for any Interest Period therefor, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which
rate is, the London interbank offered rate as administered by ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for U.S. Dollars for a period equal in length to such Interest
Period as displayed on pagesuch day and time on pages LIBOR01 or LIBOR02 of the
Reuters Screen at or about 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period (for delivery on the first day of such
Interest Period); provided that to the extent a comparable or successor rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be consistent with market practice for LIBOR-based loans (and the
application of such rate shall also be in accordance with market practice);
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent. Notwithstanding the foregoing, the LIBO Base Rate shall not be less than
0.00%.screen that displays such rate (or, in the event such rate does not appear
on a Reuters page or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by Administrative
Agent in its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.

“LIBO Rate” shall mean, for any LIBOR Loan for any Interest Period therefor, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined by Administrative Agent to be equal to the LIBO Base Rate for such
Loan for such Interest Period divided by 1 minus the Reserve Requirement (if
any) for such Loan for such Interest Period. Notwithstanding the foregoing,
(a) for purposes of clause (c) of the definition of Alternate Base Rate, the
rates referred to above shall be the rates as of 11:00 a.m., London, England
time, on the date of determination (rather than the second Business Day
preceding the date of determination) and (b) the LIBO Rate for Term BB-1
Facility Loans shall not be less than 0.750.25%.

“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”

 

-38-



--------------------------------------------------------------------------------

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries, but
excluding any such revocation, failure to renew, suspension or appointment to
the extent such Gaming License relates to a Gaming Facility that (a) is located
on a Native American Indian reservation and/or (b) is located in a jurisdiction
(i) in which none of Borrower or its Subsidiaries owned, leased, operated or
managed a Gaming Facility on the ClosingSixth Amendment Effective Date and
(ii) the Gaming Laws of which have permitted gambling in the form of slot
machines and table games to be conducted by any person or persons who are not
Native American Indians or are acting or managing gaming operations for or on
behalf of Native American Indians for less than two (2) years at the time of any
such revocation, failure to renew, suspension or appointment.

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.

“Liquor Authority” has the meaning set forth in Section 13.13(a).

“Liquor Laws” has the meaning set forth in Section 13.13(a).

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans.

“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including reasonable fees and expenses of one primary counsel for the Secured
Parties collectively, and any local counsel reasonably required in any
applicable jurisdiction (and solely in the case of an actual or perceived
conflict of interest, where the Persons affected by such conflict inform
Borrower in writing of the existence of an actual or perceived conflict of
interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties), in connection
with any Proceeding commenced or threatened in writing, whether or not such
Person shall be designated a party thereto) at any time (including following the
payment of the Obligations) incurred by, imposed on or asserted against such
Person.

“Manager Allocation Agreement” shall mean that certain Manager Allocation
Agreement, dated June 16, 2011, by and among Fertitta Entertainment, Borrower,
FE Landco Management LLC, and certain other Subsidiaries of Fertitta
Entertainment (it being acknowledged that such agreement has been terminated as
to FE Opco Management LLC, FE GVR Management LLC and FE PropCo Management LLC).

“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit
Parties, the Holding Companies and RRR (taken as a whole) to satisfy their
material payment Obligations under the Credit Documents or (c) a material
adverse effect on the legality, binding effect or enforceability against any
material Credit Party, Holding Company or RRR of the Credit Documents to which
it is a party or any of the material rights and remedies of any Secured Party
thereunder or the legality, priority or enforceability of the Liens on a
material portion of the Collateral.

“Material Indebtedness” shall mean any Indebtedness the outstanding principal
amount of which is in excess of $50.0 million.

“Maximum Rate” has the meaning set forth in Section 13.18.

 

-39-



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate un-reallocated portions of L/C Liabilities during the existence of a
Defaulting Lender, an amount equal to 103% of the un-reallocated L/C Liabilities
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Sections 2.01(e),
2.03, 2.10(b)(ii), 2.10(c), 2.10(e), 2.16(a)(i), 2.16(a)(ii) or 11.01 or 11.02,
an amount equal to 103% of the aggregate L/C Liability, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Lenders in their
reasonable discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Liens permitted thereunder) in favor of Collateral Agent on
behalf of the Secured Parties on each Mortgaged Real Property, which shall be in
substantially the form of Exhibit I or such other form as is reasonably
acceptable to Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable or local
law or as shall be customary under local law, as the same may at any time be
amended in accordance with the terms thereof and hereof and such changes thereto
as shall be reasonably acceptable to Administrative Agent.

“Mortgaged Real Property” shall mean (a) each Real Property listed on Schedule
1.01(C) and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered on or after the Closing Date pursuant to Section 9.08, 9.11 or 9.15
(in each case, unless and until such Real Property is no longer subject to a
Mortgage).

“Mortgaged Vessel” shall mean each Vessel or Replacement Vessel, if any, which
shall be subject to a Ship Mortgage after the Closing Date pursuant to
Section 9.08 or 9.11 (in each case, unless and until such Vessel or Replacement
Vessel is no longer subject to a Ship Mortgage).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which any ERISA Entity has
within the preceding five plan years made contributions, including any Person
which ceased to be an ERISA Entity during such five year period or (c) with
respect to which any Company is reasonably likely to incur liability under Title
IV of ERISA.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Native American Contracts” means (a) each contract listed under the heading
“Native American Contracts” on Schedule 1.01(E), and (b) any other agreements
(including, without limitation, management agreements, development agreements
and loan documents) with Tribes related to the development, construction,
management or operation of gaming, lodging and other related businesses.

“Native American Investment Rollover Amount” shall have the meaning provided in
Section 10.04(u).

“Native American Investments” means Investments in the form of (i) loans or
advances or (ii) specified required payments, in any case by Native American
Subsidiaries pursuant to a Native American Contract.

“Native American Subsidiary” means (a) as of the ClosingSixth Amendment
Effective Date, those Subsidiaries of the Borrower which are designated as such
on Schedule 8.12(d) and (b) each additional Subsidiary of the Borrower which is
hereafter designated as such from time to time after the Sixth Amendment
Effective Date by written notice to the Administrative Agent in a manner
consistent with the provisions of Section 9.13(d); provided that no such
Subsidiary shall be (or, in the case of clauses (i) and (ii), remain) so
designated (i) unless at all times such Subsidiary is engaging exclusively in
the business of managing, constructing, developing, servicing, and otherwise
supporting gaming, lodging and other related businesses under the auspices of a
Tribe in connection with a Native American Contract, (ii) unless at all times
neither it nor any of its Subsidiaries owns (x) any interest in any Core
Property or any Equity Interests in any Person that is not itself a Native
American Subsidiary or (y) any other material asset other than Real Property
(and improvements thereon), contracts and related contract rights and other
general intangibles, promissory notes and cash and Cash Equivalents or
(iii) when any Default has occurred and is continuing. Solely for the purposes
of the definition of “Excluded AssetsProperty” set forth in the Security
Agreement and the Pledge Agreement, “Native American Subsidiary” shall include
any Person (other than a Subsidiary) in which the

 

-40-



--------------------------------------------------------------------------------

Borrower or a Restricted Subsidiary holds an Equity Interest that is designated
as such by the Borrower; provided that (A) no such Person shall be (or remain)
so designated unless (x) at all times such Person is engaging exclusively in the
business of managing, constructing, developing, servicing, and otherwise
supporting gaming, lodging and other related businesses under the auspices of a
Native American tribe, band or other forms of government, and (y) at all times
neither it nor any of its Subsidiaries owns any Equity Interests in any Person
that is not itself designated as a “Native American Subsidiary” pursuant to this
sentence and (B) Borrower shall not make such designation if a Default has
occurred and is continuing.

“Net Available Proceeds” shall mean:

(i) in the case of any Asset Sale pursuant to Section 10.05(c), the aggregate
amount of all cash payments (including any cash payments received by way of
deferred payment of principal pursuant to a note or otherwise, but only as and
when received) received by Borrower or any Restricted Subsidiary directly or
indirectly in connection with such Asset Sale, net (without duplication) of
(A) the amount of all reasonable fees and expenses and transaction costs paid by
or on behalf of Borrower or any Restricted Subsidiary in connection with such
Asset Sale (including, without limitation, any underwriting, brokerage or other
customary selling commissions and legal, advisory and other fees and expenses,
including survey, title and recording expenses, transfer taxes and expenses
incurred for preparing such assets for sale, associated therewith); (B) any
Taxes paid or estimated in good faith to be payable by or on behalf of any
Company as a result of such Asset Sale (including, without duplication,
distributions pursuant to Section 10.06(p) as a result of such Asset Sale)
(after application of all credits and other offsets that arise from such Asset
Sale); (C) any repayments by or on behalf of any Company of Indebtedness (other
than Indebtedness hereunder) to the extent such Indebtedness is secured by a
Lien on such Property that is permitted by the Credit Documents and that is not
junior to the Lien thereon securing the Obligations and such Indebtedness is
required to be repaid as a condition to the purchase or sale of such Property;
(D) amounts required to be paid to any Person (other than any Company) owning a
beneficial interest in the subject Property; and (E) amounts reserved, in
accordance with GAAP, against any liabilities associated with such Asset Sale
and retained by Borrower or any of its Subsidiaries after such Asset Sale and
related thereto, including pension and other post-employment benefit
liabilities, purchase price adjustments, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officer’s Certificate delivered to
Administrative Agent; provided, that no such amounts shall constitute Net
Available Proceeds under this clause (i) unless (x) the aggregate value of the
Property sold in any single Asset Sale or related series of Asset Sales is
greater than or equal to $15.0 million (and only net cash proceeds in excess of
such amount shall constitute Net Available Proceeds under this clause (i)) or
(y) the aggregate value of all Property sold in Asset Sales in any fiscal year
exceeds $25.0 million (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Available Proceeds under this clause (i)); provided,
further, that Net Available Proceeds shall include any cash payments received
upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any reserve described in clause (E) of this
clause (i) or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within eighteen (18) months after such Asset Sale, the
amount of such reserve;

(ii) in the case of any Casualty Event, the aggregate amount of cash proceeds of
insurance, condemnation awards and other compensation (excluding proceeds
constituting business interruption insurance or other similar compensation for
loss of revenue, but including the proceeds of any disposition of Property
pursuant to Section 10.05(l)) received by the Person whose Property was subject
to such Casualty Event in respect of such Casualty Event net of (A) fees and
expenses incurred by or on behalf of Borrower or any Restricted Subsidiary in
connection with recovery thereof, (B) any repayments by or on behalf of any
Company of Indebtedness (other than Indebtedness hereunder) to the extent such
Indebtedness is secured by a Lien on such Property that is permitted by the
Credit Documents and that is not junior to the Lien thereon securing the
Obligations and such Indebtedness is required to be repaid as a result of such
Casualty Event, and (C) any Taxes paid or payable by or on behalf of Borrower or
any Restricted Subsidiary in respect of the amount so recovered (including,
without duplication, distributions pursuant to Section 10.06(p) as a result of
such amount) (after application of all credits and other offsets arising from
such Casualty Event) and amounts required to be paid to any Person (other than
any Company) owning a beneficial interest in the subject Property; provided,
that no such amounts shall constitute Net Available Proceeds under this clause
(ii) unless (x) the aggregate proceeds or other compensation in respect of any
single Casualty Event is greater than or

 

-41-



--------------------------------------------------------------------------------

equal to $15.0 million (and only net cash proceeds in excess of such amount
shall constitute Net Available Proceeds under this clause (ii)) or (y) the
aggregate proceeds or other compensation in respect of all Casualty Events in
any fiscal year exceeds $25.0 million (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Available Proceeds under this
clause (ii)); provided that, in the case of a Casualty Event with respect to
property that is subject to a lease entered into for the purpose of, or with
respect to, operating or managing gaming facilities and related assets, such
cash proceeds shall not constitute Net Available Proceeds to the extent, and for
so long as, such cash proceeds are required, by the terms of such lease, (x) to
be paid to the holder of any mortgage, deed of trust or other security agreement
securing indebtedness of the lessor or (y) to be paid to, or for the account of,
the lessor or deposited in an escrow account to fund rent and other amounts due
with respect to such property and costs to preserve, stabilize, repair, replace
or restore such property (in accordance with the provisions of the applicable
lease); and

(iii) in the case of any Debt Issuance or Equity Issuance, the aggregate amount
of all cash received in respect thereof by the Person consummating such Debt
Issuance or Equity Issuance in respect thereof net of all investment banking
fees, discounts and commissions, legal fees, consulting fees, accountants’ fees,
underwriting discounts and commissions and other fees and expenses, actually
incurred in connection therewith.

“New Revolving Commitments” shall have the meaning set forth in Section 2.12(a).

“New Revolving Loans” shall have the meaning set forth in Section 2.12(a).

“New Term Loan Commitments” has the meaning set forth in Section 2.12(a).

“New Term Loan Facility” shall mean each credit facility comprising New Term
Loan Commitments and New Term Loans of a particular Tranche, if any.

“New Term Loan Maturity Date” shall mean, with respect to any New Term Loans to
be made pursuant to the related Incremental Joinder Agreement, the maturity date
thereof as determined in accordance with Section 2.12(b).

“New Term Loan Notes” shall mean the promissory notes executed and delivered in
connection with any New Term Loan Commitments and the related New Term Loans.

“New Term Loans” has the meaning set forth in Section 2.12(a).

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided by Section 2.03(b).

“Non-U.S. Lender” has the meaning set forth in Section 5.06(b).

“North Fork Project” shall mean the development by SC Madera Development, LLC of
Native American gaming opportunities pursuant to the Second Amended and Restated
Development Agreement dated August 11, 2014 (as amended from time to time)
between The North Fork Rancheria of Mono Indians of California and SC Madera
Development, LLC and the management by SC Madera Management, LLC of any Native
American gaming enterprise so developed pursuant to the Second Amended and
Restated Management Agreement dated August 11, 2014 (as amended from time to
time) between The North Fork Rancheria of Mono Indians of California and SC
Madera Management, LLC.

“Notes” shall mean the Revolving Notes, the Swingline Note and the Term Loan
Notes.

“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent.

 

-42-



--------------------------------------------------------------------------------

“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent.

“Notice of Intent to Cure” has the meaning set forth in Section 9.04(c).

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party, Holding Company or RRR to any Secured Party
or any of its Agent Related Parties or their respective successors, transferees
or assignees pursuant to the terms of any Credit Document, any Credit Swap
Contract or any Secured Cash Management Agreement (including in each case
interest accruing or obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), whether or not the right of such
Person to payment in respect of such obligations and liabilities is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured and whether or not
such claim is discharged, stayed or otherwise affected by any bankruptcy case or
insolvency or liquidation proceeding.

“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the board of directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer
or its treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.

“Opco” means NP Opco LLC, a Nevada limited liability company.

“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit P hereto or such other form as is reasonably acceptable to
Administrative Agent.

“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation, its certificate of partnership, its
by-laws, its partnership agreement, its limited liability company agreement, its
memorandum or articles of association, share designations or similar
organization documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized Equity Interests.

“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (h), (k), (n), (q), (u) and (v).

“Other Commitments” means the Other Term Loan Commitments and Other Revolving
Commitments.

“Other Debt” has the meaning set forth in the definition of “Repricing
Transaction.”

“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness or Incremental Equivalent
Debt.

 

-43-



--------------------------------------------------------------------------------

“Other Junior Indebtedness” shall mean the Senior Unsecured Notes (and any
Permitted Refinancing thereof), 2020 Senior Unsecured Notes (and any Permitted
Refinancing thereof), Permitted Unsecured Indebtedness, Permitted Second Lien
Indebtedness, Permitted Unsecured Refinancing Debt, Permitted Second Priority
Refinancing Debt, Indebtedness incurred pursuant to Section 10.01(p),
Indebtedness incurred pursuant to Section 10.01(q) or Incremental Equivalent
Debt that is secured by a Lien on Collateral junior to the Liens securing the
Obligations or that is unsecured.

“Other Junior Indebtedness Documentation” shall mean the documentation governing
any Other Junior Indebtedness.

“Other Revolving Commitments” means one or more Tranches of revolving credit
commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Loans” means one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

“Other Taxes” has the meaning set forth in Section 5.06(e).

“Other Term Loan Commitments” means one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Tranches of Term Loans that result from a
Refinancing Amendment.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time),
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the irrevocable termination of all Commitments, the payment in full in cash of
all Obligations (except undrawn Letters of Credit and Unasserted Obligations),
including principal, interest, fees, costs (including post-petition interest,
fees and costs even if such interest, fees and costs are not an allowed claim
enforceable against any Credit Party, any Holding Company or RRR in a bankruptcy
case under applicable law) and premium (if any), and the discharge or Cash
Collateralization of all Letters of Credit outstanding in an amount equal to
103% of the greatest amount for which such Letters of Credit may be drawn (or
receipt of backstop letters of credit reasonably satisfactory to the applicable
L/C Lender and the Administrative Agent). For purposes of this definition,
“Unasserted Obligations” means, at any time, contingent indemnity obligations in
respect of which no claim or demand for payment has been made at such time.

“Palms Acquisition” shall mean the anticipated or consummated acquisition of the
Palms Casino Resort by a Restricted Subsidiary of Borrower pursuant to that
certain Interest Purchase Agreement, dated May 10, 2016 (as the same may be
amended or modified from time to time), entered into by and among Borrower, FP
Holdings, L.P., a Nevada limited partnership, FP VoteCo, L.L.C., a Delaware
limited liability company and FP ParentCo, L.P., a Delaware limited partnership,
pursuant to which a Restricted Subsidiary will acquire the outstanding limited
liability company interests and partnership interests issued by Fiesta ParentCo,
L.L.C, FP HoldCo, L.L.C., and FP Holdings, L.P.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

-44-



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit N or such other form as is reasonably
acceptable to Administrative Agent) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(h)(ii).

“Permits” has the meaning set forth in Section 8.15.

“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by Borrower or any of its Restricted Subsidiaries of
all or substantially all of the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person so long
as (a) immediately after a binding contract with respect thereto is entered into
between Borrower or one of its Restricted Subsidiaries and the seller with
respect thereto and after giving pro forma effect to such acquisition and
related transactions, no Event of Default has occurred and is continuing or
would result therefrom and Borrower and its Restricted Subsidiaries shall be in
compliance on a Pro Forma Basis (regardless of whether any Revolving Facility,
the Term A Facility, the Term A-3 Facility or the Term A-45 Facility are then in
effect) with the Financial Maintenance Covenants as of the most recent
Calculation Date (giving effect to such acquisition and any related anticipated
incurrences and repayments of Indebtedness as if consummated on the first day of
relevant Test Period), (b) immediately after giving effect thereto, Borrower
shall be in compliance with Section 10.11, (c) in the case of a Permitted
Acquisition consisting of a purchase or acquisition of the Equity Interests in
any Person that does not become a Guarantor hereunder (except to the extent
becoming a Guarantor is prohibited by applicable Gaming Laws) or of an
acquisition by a Person that is not a Guarantor (and does not become a
Guarantor) hereunder, the consideration paid in all such Permitted Acquisitions
shall not exceed an aggregate amount equal to the sum of (i) $35.0 million
during the term of this Agreement plus (ii) the amounts available for
Investments set forth in Section 10.04(k) and (d) with respect to a Permitted
Acquisition in excess of $50.0 million, Borrower has delivered to Administrative
Agent an Officer’s Certificate to the effect set forth in clauses (a), (b) and
(c) above, together with all relevant financial information for the Person or
assets to be acquired.

“Permitted Business” means any business of the type in which Borrower and its
Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, or any business reasonably related, incidental or ancillary
thereto (including assets or businesses complementary thereto).

“Permitted Business Assets” means (a) one or more Permitted Businesses, (b) a
controlling equity interest in any Person whose assets consist primarily of one
or more Permitted Businesses, (c) assets that are used or useful in a Permitted
Business or (d) any combination of the preceding clauses (a), (b) and (c), in
each case, as determined by Borrower’s Board of Directors or a Responsible
Officer or other management of Borrower or the Restricted Subsidiary acquiring
such assets, in each case, in its good faith judgment.

“Permitted Equity Issuance” means any issuance of Equity Interests (other than
Disqualified Capital Stock) by any one or more of Borrower, the Holding
Companies or RRR

“Permitted First Lien Indebtedness” means any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) to the Liens securing the Obligations and the obligations in respect
of any Permitted First Priority Refinancing Debt and is not secured by any
property or assets of Borrower or any Restricted Subsidiary other than the
Collateral, (b) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement,
(c) is not scheduled to mature prior to the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least such Final

 

-45-



--------------------------------------------------------------------------------

Maturity Date), (d) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (e) the terms (excluding pricing, fees, rate
floors, premiums, optional prepayment or optional redemption provisions) of
which are (as determined by Borrower in good faith), taken as a whole, no more
restrictive in any material respect to Borrower and its Restricted Subsidiaries
than the terms set forth in this Agreement (other than, in the case of any
bridge facility, covenants, defaults and remedy provisions customary for bridge
financings) and (f) other than in the case of a revolving credit facility, does
not have a Weighted Average Life to Maturity (excluding the effects of any
prepayments of Term Loans reducing amortization) that is shorter than that of
any outstanding Term Loans (excluding bridge facilities allowing extensions on
customary terms at least to such Final Maturity Date).

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior secured notes or loans;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors, and
(d) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement.

“Permitted Junior Debt Conditions” means that such applicable debt (i) does not
have a scheduled maturity date prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date), (ii) does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms to at least ninety-one
(91) days after the Final Maturity Date), (iii) shall not have any scheduled
principal payments or be subject to any mandatory redemption, prepayment, or
sinking fund (except for customary change of control (and, in the case of
convertible or exchangeable debt instruments, delisting) provisions and, in the
case of bridge facilities, customary mandatory redemptions or prepayments with
proceeds of Permitted Refinancings thereof (which Permitted Refinancings would
constitute Junior Financing) or Equity Issuances, and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Junior Financing) due prior to the
date that is ninety-one (91) days after the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least ninety-one (91) days after such Final Maturity
Date), (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and (v) has terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions)
that are (as determined by Borrower in good faith), taken as a whole, no more
restrictive in any material respect to Borrower and its Restricted Subsidiaries
than the terms set forth in this Agreement (other than, in the case of any
bridge facility, covenants, defaults and remedy provisions customary for bridge
financings). For the avoidance of doubt, (i) the terms of the Senior Unsecured
Notes and the 2020 Senior Unsecured Notes, and (ii) the usual and customary
terms of convertible or exchangeable debt instruments issued in a registered
offering or under Rule 144A of the Securities Act, in each case, shall be deemed
to be no more restrictive in any material respect to Borrower and its Restricted
Subsidiaries than the terms set forth in this Agreement.

“Permitted Liens” has the meaning set forth in Section 10.02.

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that: (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced, (ii) if the
Indebtedness being refinanced is subordinated to the Obligations by its terms or
by the terms of any agreement or instrument relating to such Indebtedness, be at
least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus,
accrued interest, plus, any premium or other payment required to be paid in
connection with such refinancing, plus, the amount of fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; and (c) the obligors
on such refinancing Indebtedness shall be the obligors on such Indebtedness
being refinanced; provided, however, that (i) the borrower of the refinancing
indebtedness shall be Borrower or the borrower of the indebtedness being
refinanced and (ii) any Credit Party shall be permitted to guarantee any such
refinancing Indebtedness of any other Credit Party.

 

-46-



--------------------------------------------------------------------------------

“Permitted Second Lien Indebtedness” means any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and any Permitted First Lien Indebtedness and is
not secured by any property or assets of Borrower or any Restricted Subsidiary
other than the Collateral, (b) meets the Permitted Junior Debt Conditions and
(c) the holders of such Indebtedness (or their representative) shall be party to
the Second Lien Intercreditor Agreement (as “Second Priority Debt Parties”) with
the Administrative Agent.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by Borrower (and Contingent Obligations of the Guarantors in respect thereof) in
the form of one or more series of second lien (or other junior lien) secured
notes or second lien (or other junior lien) secured loans; provided that
(a) such Indebtedness is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and any
Permitted First Lien Indebtedness and is not secured by any property or assets
of Borrower or any Restricted Subsidiary other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness (provided,
that such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and Permitted First Lien Indebtedness,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (c) the holders of such
Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent and (d) such Indebtedness meets the Permitted Junior Debt
Conditions.

“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of Borrower
(and Contingent Obligations of the Guarantors in respect thereof) that meets the
Permitted Junior Debt Conditions or is Junior Financing. For the avoidance of
doubt, Disqualified Capital Stock shall not constitute Permitted Unsecured
Indebtedness.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Borrower or its Restricted Subsidiaries in the form of one or more series of
senior unsecured notes or loans; provided that such Indebtedness (a) constitutes
Credit Agreement Refinancing Indebtedness and (b) meets the Permitted Junior
Debt Conditions.

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a Person listed in 46 U.S.C. § 31341, crew’s wages, salvage
and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

“Pledge Agreement” means the Pledge Agreement executed by the Holding Companies
and RRR, substantially in the form of Exhibit F, as may be amended or
supplemented by the VoteCo SPE Pledge Joinder, as the same may be amended in
accordance with the terms thereof and hereof.

“Pledged Collateral” shall mean, collectively, the “Pledged Collateral” as
defined in the Security Agreement and the “Pledged Collateral” as defined in the
Pledge Agreement.

“Post-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

“Post-Refinancing Revolving Lenders” has the meaning set forth in Section
2.15(f).

 

-47-



--------------------------------------------------------------------------------

“Pre-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Subsidiaries for such
period.

“Pre-Refinancing Revolving Lenders” has the meaning set forth in Section
2.15(f).

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Deutsche Bank as its prime rate in effect at its office located
at 60 Wall Street New York, NY 10005; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal BlockerCos” means PB Investor I LLC, a Delaware limited liability
company, PB Investor II LLC, a Delaware limited liability company, Serengeti SC
Blockerco LLC, a Delaware limited liability company, ADVSTRA SC Holdings, LLC, a
Delaware limited liability company, CAPINC SC Holdings, LLC, a Delaware limited
liability company, PAIN SC Holdings, LLC, a Delaware limited liability company,
PRTN SC Holdings, LLC, a Delaware limited liability company, and STRAINC SC
Holdings, LLC, a Delaware limited liability company.

“Principal Office” shall mean the principal office of Administrative Agent,
located on the ClosingSixth Amendment Effective Date at 60 Wall Street New York,
NY 10005, or such other office as may be designated in writing by Administrative
Agent.

“Principal Subsidiaries” shall mean GVR, NP Lake Mead LLC, NP Santa Fe LLC, NP
Texas LLC, Boulder LLC, Red Rock LLC, Palace LLC, Sunset LLC or IP Holdco or any
other Restricted Subsidiary into which any portion of the assets (other than de
minimis assets) of any of the foregoing entities are transferred on or after the
ClosingSixth Amendment Effective Date (by Investment, disposition, merger,
consolidation or otherwise).

“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage as such
Schedule B may be amended from time to time to the reasonable satisfaction of
Administrative Agent.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.05.

“Pro Rata Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc., Fifth
Third Bank, Goldman Sachs Bank USA, Citigroup Global Markets Inc., Macquarie
Capital (USA) Inc., Citizens Bank, N.A. and UBS Securities LLC, in their
capacities as joint bookrunners and joint lead arrangers for the Term BClosing
Date Revolving Facility and the Term A Facility (each as defined in this
Agreement prior to giving effect to the Sixth Amendment).

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

“Project Reimbursement Amount” shall mean, as of any date of determination, an
amount equal to the Project Reimbursements received by the Borrower and its
Restricted Subsidiaries from Persons other than Credit Parties from and after
the ClosingSixth Amendment Effective Date minus (x) the amount of Investments
made under Section 10.04(k)(ii) from and after the Sixth Amendment Effective
Date and on or prior to such date, (y) the amount of Restricted Payments made
under Section 10.06(i)(ii) from and after the Sixth Amendment Effective Date and
on or prior to such date and (z) the amount of Junior Prepayments made under
Section 10.09(a)(i)(ii) from and after the Sixth Amendment Effective Date and on
or prior to such date.

 

-48-



--------------------------------------------------------------------------------

“Project Reimbursements” means any amounts received by Borrower or any of
Borrower’s Restricted Subsidiaries after the ClosingSixth Amendment Effective
Date in repayment of any loan or advance made by it to the Federated Indians of
Graton Rancheria, the North Fork Rancheria of Mono Indians or any other Tribe
(or any instrumentality of any such Tribe) pursuant to any Native American
Contract relating to a project and, for the avoidance of doubt, including any
interest, earnings or other returns on such loan or advance paid by the
applicable Tribe or instrumentality thereof.

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 9.04.

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 270 days
after such acquisition of such Property or the incurrence of such costs by such
Person.

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 13.22.

“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.

“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which
Borrower or any of its Restricted Subsidiaries owns (directly or indirectly) at
least 25% of the Equity Interest of such Joint Venture or (b) Indebtedness of
casinos and “racinos” (and properties ancillary or related thereto (or owners of
casino and “racinos”)) with respect to which Borrower or any of its Restricted
Subsidiaries has (directly or indirectly through Subsidiaries) entered into a
management or similar contract and such contract remains in full force and
effect at the time such Contingent Obligations are incurred.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Investments” shall mean Investments made by Borrower and its
Restricted Subsidiaries and either outstanding on the ClosingSixth Amendment
Effective Date or made after the ClosingSixth Amendment Effective Date in
accordance with Section 10.04 hereof, provided however, that Qualifying
Investments shall exclude Investments in Cash and Cash Equivalents and any
Investments made in or to the Federated Indians of the Graton Rancheria, the
North Fork Rancheria of Mono Indians or any other Tribe or any instrumentality
of any such Tribe.

“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.

 

-49-



--------------------------------------------------------------------------------

“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.

“R/C Maturity Date” shall mean, (a) with respect to the Closing DateSixth
Amendment Revolving Commitments and any Incremental Existing Tranche Revolving
Commitments (other than, for the avoidance of doubt, Incremental Revolving
Commitments that have been modified into Fifth Amendment Revolving
Commitments)of the same Tranche and any Revolving Loans thereunder, the date
that is the sixthfifth anniversary of the Closing Date,Sixth Amendment Effective
Date and (b) with respect to the Fifth Amendment Revolving Commitments and any
Revolving Loans thereunder, the earlier of (i) the date that is the seventh
anniversary of the Closing Date and (ii) the date that is ninety-one (91) days
prior to the earlier of (w) the maturity date of the Term B Facility Loans,
(x) the maturity date of any New Term Loans that are “term B loans”, (y) the
maturity date of any Permitted First Lien Indebtedness, Permitted Second Lien
Indebtedness or Permitted Unsecured Indebtedness and (z) the maturity date of
any Indebtedness incurred to refinance or extend any Indebtedness referred to in
clauses (w), (x) and (y) and (c) with respect to any other Tranche of Revolving
Commitments and Revolving Loans, the maturity date set forth therefor in the
applicable Extension Amendment or Refinancing Amendment.

“R/C Percentage” of any Revolving Lender at any time shall mean (a) with respect
to the Total Revolving Commitments, a fraction (expressed as a percentage) the
numerator of which is the Revolving Commitment of such Revolving Lender at such
time and the denominator of which is the Total Revolving Commitments at such
time or (b) as the context requires, with respect to a specified Revolving
Commitment of a particular Tranche, a fraction (expressed as a percentage) the
numerator of which is the Revolving Commitment of such Tranche of such Revolving
Lender at such time and the denominator of which is the aggregate Revolving
Commitments of such Tranche at such time; provided, however, that if the R/C
Percentage of any Revolving Lender is to be determined after the Total Revolving
Commitments or the Revolving Commitments of the applicable Tranche, as the case
may be, have been terminated, then the R/C Percentage of such Revolving Lender
shall be determined immediately prior (and without giving effect) to such
termination but after giving effect to any assignments after termination of the
Revolving Commitments.

“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds (it being understood that for purposes of Schedule 8.23(a), Borrower
shall not be required to describe such improvements and appurtenant fixtures in
such Schedule).

“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.

“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower, (b) Administrative Agent, (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.

“Register” has the meaning set forth in Section 2.08(c).

“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

-50-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.

“Related Indemnified Person” has the meaning set forth in Section 13.03(b).

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Removal Effective Date” has the meaning set forth in Section 12.06(b).

“Replaced Lender” has the meaning set forth in Section 2.11(a).

“Replacement Lender” has the meaning set forth in Section 2.11(a).

“Replacement Vessel” shall mean the replacement of any existing Mortgaged Vessel
with a vessel, ship, riverboat, barge or improvement on real property, whether
such vessel, riverboat, barge or improvement is acquired or constructed and
whether or not such vessel, ship, riverboat, barge or improvement is temporarily
or permanently moored or affixed to any real property.

“Repricing Transaction” shall mean (i) the incurrence by Borrower of a new
tranche of replacement term loans under this Agreement (including by way of
conversion of Term BB-1 Facility Loans into any such new tranche of replacement
term loans) (x) having an effective interest rate margin for the respective Type
of such replacement term loan that is less than the Applicable Margin for Term
BB-1 Facility Loans of the respective Type (with the comparative determinations
of such margins to be reasonably determined by Administrative Agent in
consultation with Borrower (consistent with generally acceptable financial
practices) and to be made after taking into account all interest rate floors and
all upfront or similar fees or original issue discount (amortized assuming a
4-year life to maturity (or, if less, the stated life to maturity at the time of
incurrence of the applicable Indebtedness) of such tranche of replacement term
loans or Term BB-1 Facility Loans, as the case may be) payable to all Lenders
holding such replacement term loans or Term BB-1 Facility Loans, as the case may
be, but exclusive of any arrangement, structuring or other fees payable in
connection therewith that are not shared with all Lenders (in their capacity as
such) holding such tranche of replacement term loans or Term BB-1 Facility
Loans, as the case may be, after giving effect to the syndication thereof)
(excluding any such loans incurred in connection with a Change of Control or an
Acquisition and any such loan that is not made for the primary purposes of
reducing overall yield) and (y) the proceeds of which are used to repay, in
whole or in part, principal of outstanding Term BB-1 Facility Loans (it being
understood that a conversion of Term BB-1 Facility Loans into any such new
tranche of replacement term loans shall constitute a repayment of principal of
outstanding Term BB-1 Facility Loans), (ii) any amendment, waiver or other
modification to this Agreement which would have the effect of reducing the
Applicable Margin for Term BB-1 Facility Loans (with the determination of such
effective reduction to be made in accordance with the applicable provisions set
forth in the

 

-51-



--------------------------------------------------------------------------------

parenthetical appearing in preceding clause (i)(x)), excluding any such
amendment, waiver or modification entered into in connection with a Change of
Control or an Acquisition and/or (iii) the incurrence by Borrower or any of its
Subsidiaries of (x) any Incremental Term Loans, (y) any other term loans (which,
for the avoidance of doubt, does not include bonds) other than under this
Agreement or (z) any other bank debt other than under this Agreement (such other
term loans referred to in clause (y) above in this clause (iii) and such other
bank debt referred to in clause (z) above in this clause (iii) are individually
referred to as “Other Debt”), the proceeds of which are used in whole or in part
to prepay outstanding Term BB-1 Facility Loans (except to the extent any such
Incremental Term Loans or Other Debt is incurred in connection with a Change of
Control or an Acquisition) if such Incremental Term Loans or Other Debt has an
effective interest rate margin for the respective Type of such replacement term
loan that is less than the Applicable Margin for Term BB-1 Facility Loans at the
time of the prepayment thereof (with the comparative determination of such
margins to be reasonably determined by Administrative Agent in consultation with
Borrower (consistent with generally acceptable financial practices) taking into
account all interest rate floors and all upfront or similar fees or original
issue discount (amortized assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of incurrence of the applicable
Indebtedness) of such Incremental Term Loans or Other Debt) payable to all
lenders holding such Incremental Term Loans or Other Debt, as the case may be,
but exclusive of any arrangement, structuring or other fees payable in
connection therewith that are not shared with all Lenders (in their capacity as
such) holding such Incremental Term Loans or Other Debt, as the case may be,
after giving effect to the syndication thereof). Any such determination by
Administrative Agent as contemplated by preceding clauses (i)(x), (ii) and
(iii) shall be conclusive and binding on all Lenders holding or Term BB-1
Facility Loans.

“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, unutilized Term Loan Commitments, Revolving Loans,
Unutilized R/C Commitments, Swingline Exposure and L/C Liabilities then
outstanding represents more than 50% of the aggregate sum (without duplication)
of (i) all outstanding Term Loans of all Non-Defaulting Lenders and all
unutilized Term Loan Commitments of all Non-Defaulting Lenders, (ii) all
outstanding Revolving Loans of all Non-Defaulting Lenders, (iii) the aggregate
Unutilized R/C Commitments of all Non-Defaulting Lenders, (iv) the Swingline
Exposure of all Non-Defaulting Lenders and (v) the L/C Liabilities of all
Non-Defaulting Lenders.

“Required Pro Rata Lenders” shall mean, as of any date of determination:
(a) prior to the Closing Date, Lenders holding more than 50% of the aggregate
amount of the Revolving Commitments and the Term A Facility Commitments and
(b) thereafter, Non-Defaulting Lenders holding more than 50% of the aggregate
sum (without duplication) of the (a) (i) the aggregate Unutilized R/C
Commitments of all Non-Defaulting Lenders, (ii) the aggregate outstanding
Revolving Loans of all Non-Defaulting Lenders, (iii) the Swingline Exposure of
all Non-Defaulting Lenders, (iv) the L/C Liabilities of all Non-Defaulting
Lenders and (v) aggregate outstanding Term A Facility Loans, Term A-3 Facility
Loans and Term A-45 Facility Loans held by Non-Defaulting Lenders.

“Required Revolving Lenders” shall mean, as of any date of determination: (a) at
any time prior to the Closing Date, Lenders holding more than 50% of the
aggregate amount of the Revolving Commitments and (b) thereafter, Non-Defaulting
Lenders holding more than 50% of the aggregate sum of (without duplication)
(i) the aggregate principal amount of outstanding Revolving Loans of all
Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders, (iii) the Swingline Exposure of all Non-Defaulting
Lenders, and (iv) the L/C Liabilities of all Non-Defaulting Lenders.

“Required Tranche Lenders” shall mean: (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, of Non-Defaulting Lenders in respect of such Tranche
and then outstanding; (b) with respect to Lenders having Term AA-5 Facility
Loans, Term AA-5 Facility Commitments or Incremental Term AA-5 Loan Commitments,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the Term
AA-5 Facility Loans, unutilized Term AA-5 Facility Commitments and unutilized
Incremental Term AA-5 Loan Commitments of the Non-Defaulting Lenders then
outstanding; (c) with respect to Lenders having Term A-3 Facility Loans or Term
A-3 Facility Commitments, Non-Defaulting Lenders having more than 50% of the
aggregate sum of the Term A-3 Facility Loans and unutilized Term A-3 Facility
Commitments of the Non-Defaulting Lenders then outstanding; (d) with respect to
Lenders having Term A-4 Facility Loans or Term A-4 Facility Commitments,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the Term A-4
Facility Loans and unutilized Term A-4 Facility Commitments

 

-52-



--------------------------------------------------------------------------------

of the Non-Defaulting Lenders then outstanding; (e) with respect to Lenders
having Term BB-1 Facility Loans, Term BB-1 Facility Commitments or Incremental
Term BB-1 Loan Commitments, Non-Defaulting Lenders having more than 50% of the
aggregate sum of the Term BB-1 Facility Loans, unutilized Term BB-1 Facility
Commitments and unutilized Incremental Term BB-1 Loan Commitments of
Non-Defaulting Lenders then outstanding; (fd) for each New Term Loan Facility,
if applicable, with respect to Lenders having New Term Loans or New Term Loan
Commitments, in each case, in respect of such New Term Loan Facility,
Non-Defaulting Lenders having more than 50% of the aggregate sum of such New
Term Loans and unutilized New Term Loan Commitments of Non-Defaulting Lenders
then outstanding; (ge) for each Extension Tranche, if applicable, with respect
to Lenders having Extended Revolving Loans or Extended Revolving Commitments or
Extended Term Loans or commitments in respect of Extended Term Loans, in each
case, in respect of such Extension Tranche, Non-Defaulting Lenders having more
than 50% of the aggregate sum of such Extended Revolving Loans and Extended
Revolving Commitments or Extended Term Loans and commitments in respect thereof,
as applicable, then outstanding; and (hf) for each Tranche of Other Term Loans,
Non-Defaulting Lenders having more than 50% of the aggregate sum of such Other
Term Loans and unutilized Other Term Loan Commitments of Non-Defaulting Lenders
then outstanding.

“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

“Reserve Requirement” shall mean, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to LIBOR funding by member banks (currently referred
to as “Eurocurrency liabilities”). The LIBO Rate for each outstanding LIBOR Loan
shall be adjusted automatically as of the effective date of any change in the
Reserve Requirement.

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“Response Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment, (ii) prevent
the Release or threatened Release, or minimize the further Release, of any
Hazardous Material or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

“Responsible Officer” shall mean (i) the chief executive officer of Borrower,
the president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, the chief financial officer, the chief
accounting officer or treasurer of Borrower or, with respect to financial
matters, the chief financial officer, the chief accounting officer, senior
financial officer or treasurer of Borrower and (ii) as to any document delivered
by a Subsidiary, any Person authorized by all necessary corporate, limited
liability company and/or other action of such Subsidiary to act on behalf of
such Subsidiary.

“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than any payment
made relating to any Transfer Agreement) in any Holding Company, Borrower or any
of its Restricted Subsidiaries or in an direct or indirect parent or other
direct or indirect holder of Equity Interests or Equity Rights in Borrower, but
excluding dividends, payments or distributions paid through the issuance of
additional shares of Qualified Capital Stock and any redemption, retirement or
exchange of any Qualified Capital Stock in Borrower or such Restricted
Subsidiary through, or with the proceeds of, the issuance of Qualified Capital
Stock in Borrower or any of its Restricted Subsidiaries; provided that any
Qualified Capital Stock so issued is pledged to the Collateral Agent to secure
the Obligations in accordance with the Collateral Documents.

 

-53-



--------------------------------------------------------------------------------

“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.

“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility from trust or other similar
arrangement to Borrower or any of its Restricted Subsidiaries from time to time.

“Revocation” has the meaning set forth in Section 9.12(b).

“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of the applicable R/C
Maturity Date and the date of termination of such Revolving Commitments,
(ii) with respect to the Revolving Commitments under the FifthSixth Amendment
Revolving Facility, the period from and including the FifthSixth Amendment
Effective Date to but excluding the earlier of the applicable R/C Maturity Date
and the date of termination of such Revolving Commitments and (iiiii) with
respect to any other Tranche of Revolving Commitments, the period from and
including the date such Tranche of Revolving Commitments is established to but
excluding the earlier of the applicable R/C Maturity Date and the date of
termination of such Tranche of Revolving Commitments. Unless the context
otherwise requires, references in this Agreement to the Revolving Availability
Period shall mean with respect to each Tranche of Revolving Commitments, the
Revolving Availability Period applicable to such Tranche.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set forth opposite the name
of such Lender on Annex A-1 under the caption “Closing Date Revolving
Commitment” or “FifthSixth Amendment Revolving Commitment,” or in the Assignment
Agreement pursuant to which such Lender assumed its Revolving Commitment or in
any Incremental Joinder Agreement or Refinancing Amendment, as applicable, as
the same may be (a) changed pursuant to Section 13.05(b), (b) reduced or
terminated from time to time pursuant to Sections 2.04 and/or 11.01, as
applicable, or (c) increased or otherwise adjusted from time to time in
accordance with this Agreement, including pursuant to Section 2.12 and
Section 2.15; it being understood that a Revolving Lender’s Revolving Commitment
shall include any Incremental Revolving Commitments, Extended Revolving
Commitments and Other Revolving Commitments of such Revolving Lender.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Extension Request” shall have the meaning provided in
Section 2.13(b).

“Revolving Facility” shall mean each credit facility comprising Revolving
Commitments of a particular Tranche. For the avoidance of doubt, each of the
Closing Date Revolving Facility and the Fifth Amendment Revolving Facility shall
each constitute a separate Revolving Facility.

“Revolving Lenders” shall mean (a) on the FifthSixth Amendment Effective Date,
the Lenders having a Revolving Commitment on Annex A-1 hereof and
(b) thereafter, the Lenders from time to time holding Revolving Loans and/or a
Revolving Commitment as in effect from time to time.

“Revolving Loans” has the meaning set forth in Section 2.01(a).

“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A-1.

“Revolving Tranche Exposure” shall mean with respect to any Lender and Tranche
of Revolving Commitments at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Tranche of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Liability under its Revolving
Commitment of such Tranche, plus the aggregate amount at such time of such
Lender’s Swingline Exposure under its Revolving Commitment of such Tranche.

 

-54-



--------------------------------------------------------------------------------

“RRR” means Red Rock Resorts, Inc., a Delaware corporation.

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor theretoS&P Global Ratings.

“Sanction(s)” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, or Her Majesty’s Treasury of the
United Kingdom or (c) or other relevant sanctions authority.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
AgreementSixth Amendment Effective Date, Crimea, Cuba, Iran, North Korea, Sudan
and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country or (c) any Person owned 50% or more or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of April 5, 2017, by and among the Borrower, the other Station Parties
party thereto, the Lenders party thereto and Deutsche Bank AG Cayman Islands
Branch, as Swingline Lender and Administrative Agent.

“Second Amendment Effective Date” shall mean the “Effective Date” as defined in
the Second Amendment.

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit T hereto or such other form as is
reasonably acceptable to Administrative Agent.

“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Borrower and/or any or all of its Restricted
Subsidiaries and any Cash Management Bank.

“Secured Parties” shall mean the Agents, the Lenders, any Swap Provider that is
party to a Credit Swap Contract and any Cash Management Bank that is a party to
a Secured Cash Management Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Custodian Agreement, the Mortgages, the Ship Mortgages and each other
security document or pledge agreement, instrument or other document required by
applicable local law or otherwise executed and delivered by a Credit Party, a
Holding

 

-55-



--------------------------------------------------------------------------------

Company or RRR to grant or perfect a security interest in any Property acquired
or developed that is of the kind and nature that would constitute Collateral on
the Closing Date, and any other document, agreement or instrument utilized to
pledge or grant as collateral (or perfect any Lien thereon) for the Obligations
any Property of whatever kind or nature.

“Senior Unsecured Notes” shall mean the outstanding 7.505.00% senior unsecured
notes due 20212025 of Borrower in the original aggregate principal amount of
$500.0550.0 million.

“Senior Unsecured Notes Tax Transition” shall mean the effective date of the
first to occur of: (i) the modification of Section 4.07(b)(14) of the Indenture
dated as of March 1, 2013 entered into by Borrower, as issuer, in respect of the
Senior Unsecured Notes (the “Senior Unsecured Notes Indenture”) to remove
references to the “Holding Company Tax Distribution Agreement” and replace the
same with an exception permitting Restricted Payments to Holdco in amounts
sufficient to enable Holdco to make Tax Distributions (as defined in the Holdco
LLC Agreement as in effect on the Closing Date) to its members pursuant to
Section 5.4 of the Holdco LLC Agreement (as in effect on the Closing Date); and
(ii) the termination, defeasance or discharge of (x) the Senior Unsecured Notes
Indenture in its entirety or Section 4.07(b)(14) thereof in particular and
(y) any Indebtedness refinancing such Senior Unsecured Notes (or such
refinancing Indebtedness) that references the Holding Company Tax Sharing
Agreement.

“Ship Mortgage” shall mean a Ship Mortgage in form reasonably acceptable to
Administrative Agent and Borrower made by the applicable Credit Parties in favor
of Collateral Agent for the benefit of the Secured Parties, as the same may be
amended in accordance with the terms thereof and hereof, or such other
agreements reasonably acceptable to Collateral Agent as shall be necessary to
comply with applicable Requirements of Law and effective to grant in favor of
Collateral Agent for the benefit of the Secured Parties a first preferred
mortgage on the Mortgaged Vessel covered thereby, subject only to Permitted
Liens.

“Sixth Amendment” shall mean that certain Incremental Joinder Agreement No. 6
and Sixth Amendment to Credit Agreement, dated as of February 7, 2020, by and
among the Borrower, the Guarantors party thereto, Holdco, RRR, the Sixth
Amendment Incremental Revolving Facility Lenders party thereto, the L/C Lenders
party thereto, the Sixth Amendment Extending Revolving Lenders party thereto,
the Swingline Lender party thereto, the Sixth Amendment Extending Term A-4
Facility Lenders party thereto, the Sixth Amendment Extending Term B Facility
Lenders party thereto and the Administrative Agent.

“Sixth Amendment Effective Date” has the meaning given to the term “Effective
Date” in the Sixth Amendment.

“Sixth Amendment Extending Revolving Lender” has the meaning given to the term
“Extending Revolving Lender” in the Sixth Amendment.

“Sixth Amendment Extending Term A-4 Facility Lender” has the meaning given to
the term “Extending Term A-4 Facility Lender” in the Sixth Amendment.

“Sixth Amendment Extending Term B Facility Commitments” has the meaning given to
the term “Term B-1 Facility Loan Commitments” in the Sixth Amendment.

“Sixth Amendment Extending Term B Facility Lender” has the meaning given to the
term “Extending Term B Facility Lender” in the Sixth Amendment.

“Sixth Amendment Incremental Revolving Facility Commitments” has the meaning
given to the term “Incremental Revolving Facility Commitments” in the Sixth
Amendment.

“Sixth Amendment Incremental Revolving Facility Lender” has the meaning given to
the term “Incremental Revolving Facility Lender” in the Sixth Amendment.

 

-56-



--------------------------------------------------------------------------------

“Sixth Amendment Incremental Revolving Facility Loans” has the meaning given to
the term “Incremental Revolving Facility Loans” in the Sixth Amendment.

“Sixth Amendment Lead Arrangers” shall mean (a) Deutsche Bank Securities Inc.,
BNP Paribas Securities Corp., BofA Securities, Inc., Citigroup Global Markets
Inc., Citizens Bank, N.A., Fifth Third Bank, Goldman Sachs Bank USA, JPMorgan
Chase Bank, N.A., KeyBanc Capital Markets Inc., SunTrust Robinson Humphrey, Inc.
and Wells Fargo Securities, LLC, in their capacities as joint bookrunners and
joint lead arrangers for the Sixth Amendment Revolving Facility and the Term A-5
Facility and (b) JPMorgan Chase Bank, N.A., BNP Paribas Securities Corp., BofA
Securities, Inc., Citigroup Global Markets Inc., Citizens Bank, N.A., Deutsche
Bank Securities Inc., Fifth Third Bank, Goldman Sachs Bank USA, KeyBanc Capital
Markets Inc., SunTrust Robinson Humphrey, Inc. and Wells Fargo Securities, LLC,
in their capacities as joint bookrunners and joint lead arrangers for the Term
B-1 Facility.

“Sixth Amendment Revolving Commitments” shall mean (a) the “Extending Revolving
Commitments” under (and as defined in) the Sixth Amendment that are modified
into Revolving Commitments having the terms set forth herein for the “Sixth
Amendment Revolving Commitments” pursuant to the Sixth Amendment and (b) any
Incremental Existing Tranche Revolving Commitments of the same Tranche. For the
avoidance of doubt, the Sixth Amendment Revolving Commitments shall include the
Sixth Amendment Incremental Revolving Facility Commitments.

“Sixth Amendment Revolving Facility” shall mean the credit facility comprising
the Sixth Amendment Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche.

“SNDAs” shall have meaning provided in Section 8.24(e).

“SOFR” shall mean, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” shall mean SOFR, Compounded SOFR or Term SOFR.

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the Property
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

“Specified 10.04(k) Investment Returns” shall mean the amounts other than
Project Reimbursements received by Borrower and its Restricted Subsidiaries from
and after the Sixth Amendment Effective Date with respect to Investments made
pursuant to Section 10.04(k) (including with respect to contracts related to
such Investments and including principal, dividends, interest, distributions,
sale proceeds, payments under contracts relating to such Investments, repayments
or other amounts) that are designated by Borrower as Specified 10.04(k)
Investment Returns in the Compliance Certificate delivered to Administrative
Agent in respect of the fiscal quarter (or fiscal year) in which such amounts
were received.

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(other than for working capital purposes or under a Revolving Facility), (b) any
Investment that results in a Person becoming a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any Permitted Acquisition or other Acquisition,
(d) any Asset Sale or designation of a Restricted Subsidiary that results in a
Restricted Subsidiary ceasing to be a Restricted Subsidiary of Borrower or
redesignation of an Unrestricted Subsidiary that results in an Unrestricted
Subsidiary becoming a Restricted Subsidiary and (e) any Acquisition or
Investment constituting an acquisition of assets constituting a business unit,
line of business or division of another Person.

 

-57-



--------------------------------------------------------------------------------

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Station Permitted Assignees” shall mean any Affiliate of any Credit Party
(other than the Holding Companies, the Borrower and their respective
Subsidiaries).

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Subsidiary Cost Allocation Agreement” shall mean each of (i) the LandCo Cost
Allocation Agreement and (ii) each other cost allocation agreement entered into
after the Closing Date between Borrower and an Unrestricted Subsidiary in the
form of the Manager Allocation Agreement (with such changes as are reasonably
requested by or are acceptable to Administrative Agent).

“Subsidiary Tax Sharing Agreement” shall mean (1) the LandCo Holdings LLC
Agreement, (2) the Fertitta Interactive Tax Sharing Agreement and (3) each tax
sharing agreement between Borrower and an Unrestricted Subsidiary entered into
after the Closing Date in accordance with this Agreement.

“Subsidiary Tax Sharing Payments” shall mean (i) all payments received by
Borrower from Unrestricted Subsidiaries pursuant to Subsidiary Tax Sharing
Agreements and (ii) all payments received by Borrower from LandCo Holdings
pursuant to Section 5.1(b) of the LandCo Holdings LLC Agreement.

“Support Agreement” shall mean (a) the guaranty by Borrower or a Restricted
Subsidiary of the completion of the development, construction and opening of a
new gaming facility by any Native American Subsidiary pursuant to a Native
American Contract or of any gaming facility owned by others which is to be
managed exclusively by any such Native American Subsidiary pursuant to a Native
American Contract and/or (b) the agreement by Borrower or a Restricted
Subsidiary to advance funds, property or services to or on behalf of a Native
American Subsidiary in order to maintain the financial condition or level of any
balance sheet item of such Native American Subsidiary pursuant to a Native
American Contract (including “keep well” or “make well” agreements) in
connection with the development, construction and operations of a new gaming
facility by such Native American Subsidiary pursuant to a Native American
Contract (or of any gaming facility owned by others which is to be managed
exclusively by such Native American Subsidiary pursuant to a Native American
Contract); provided that such guaranty or agreement is entered into in
connection with obtaining financing for such gaming facility or is required by a
Governmental Authority. The amount of any Support Agreement shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Support Agreement is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Support Agreement) or,
if not stated or determinable, the maximum reasonably anticipated potential
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

“Supported QFC” has the meaning set forth in Section 13.22.

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate

 

-58-



--------------------------------------------------------------------------------

option, foreign exchange agreement, rate cap, collar or floor agreement,
currency swap agreement, cross-currency rate swap agreement, swap option,
currency option or any other similar agreement (including any option to enter
into any of the foregoing) and is designed to protect any Company against
fluctuations in interest rates, currency exchange rates, commodity prices, or
similar risks (including any Interest Rate Protection Agreement). For the
avoidance of doubt, the term “Swap Contract” includes, without limitation, any
call options, warrants and capped calls entered into as part of, or in
connection with, an issuance of convertible or exchangeable debt by Borrower or
its Restricted Subsidiaries.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such Person was, at the
date of entering into such Swap Contract, a Lender or Agent or Affiliate of a
Lender or Agent, and such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (a) appoints Collateral Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.03.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.01(e). The Swingline Commitment is part of, and not
in addition to, the Revolving Commitments.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its R/C Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.01(e).

“Swingline Note” shall mean the promissory note substantially in the form of
Exhibit A-4.

“Swingline Sublimit” shall mean the lesser of (a) 25.0 million and (b) the Total
Revolving Commitments then in effect. The Swingline Sublimit is part of, not in
addition to, the Total Revolving Commitments.

“Syndication Agents” shall mean JPMorgan Chase Bank, N.A., Bank of America,
N.A., Deutsche Bank AG Cayman Islands Branch and Fifth Third Bank, in their
capacities as syndication agents hereunder.

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property or Mortgaged Vessel, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Mortgaged Vessel
or any portion thereof, whether or not the same shall have actually been
commenced.

“Tavern Business” shall mean a “restricted gaming location” as defined pursuant
to Nevada Revised Statutes 463.0189.

“Tax Benefit” has the meaning set forth in Section 5.06(g).

“Tax Returns” has the meaning set forth in Section 8.08.

“Taxes” shall mean any and all taxes, imposts, duties, charges, fees, levies or
other charges or assessments of whatever nature, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing agency thereof) including interest, fines, penalties or
additions to tax attributable to or imposed on or with respect to any such
taxes, charges, fees, levies or other assessments.

 

-59-



--------------------------------------------------------------------------------

“Technology Systems” shall mean the computers, software, databases, systems
(including reservations systems), servers, workstations, routers, hubs,
switches, circuits, networks, Internet sites and all other information
technology equipment (owned by Borrower or any Restricted Subsidiary).

“Term A Facility” shall mean the credit facility comprising the Term A Facility
Commitments, any Incremental Term A Loan Commitments and the Term A Facility
Loans.

“Term A Facility Commitment” shall mean, for each Term A Facility Lender, the
obligation of such Lender to make a Term A Facility Loan in a principal amount
not to exceed the amount set forth opposite the name of such Lender on Annex A-2
under the caption “Term A Facility Commitment,” or in the Assignment Agreement
pursuant to which such Lender assumed its Term A Facility Commitment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b) or
(b) reduced or terminated from time to time pursuant to Section 2.04 or
Section 11.01. The aggregate principal amount of the Term A Facility Commitments
of all Term A Facility Lenders on the Closing Date is $225.0 million.

“Term A Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term A Facility Commitments on Annex A-2 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term A Loan Commitments and/or Term A
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

“Term A Facility Loans” shall mean (a) collectively, term loans made pursuant to
Section 2.01(b) and (b) term loans made pursuant to any Incremental Term A Loan
Commitments.

“Term A Facility Maturity Date” shall mean the date that is the sixth
anniversary of the Closing Date.

“Term A Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2.

“Term A-35 Facility” shall mean the credit facility comprising the Term A-35
Facility Commitments, any Incremental Term Loan Commitments having the same
terms as the Term A-35 Facility Loans and the Term A-35 Facility Loans.

“Term A-35 Facility Commitment” shall mean with respect to a Term A-3 Facility
Lender, (a) the commitment of sucha Sixth Amendment Extending Term A-34 Facility
Lender to makeunder the Sixth Amendment to modify all or a portion of its Term
A-34 Facility Loans to the Borrower on the Third Amendment Effective Date and
(b) the commitment of such Term A-3 Facility Lender to make Fourth Amendment
Incremental Term A-3(as defined in this Agreement prior to giving effect to the
Sixth Amendment) into Term A-5 Facility Loans to the Borrower on the FourthSixth
Amendment Effective Date. The initial amount of each Sixth Amendment Extending
Term A-34 Facility Lender’s Term A-35 Facility Commitment is the amount as set
forth on such Term A-3 Facility Lender’s signature page to the ThirdSchedule B
annexed to the Sixth Amendment or the Fourth Amendment, as applicable.

“Term A-35 Facility Lenders” shall mean (a) on the FourthSixth Amendment
Effective Date, after giving effect to the FourthSixth Amendment and the
repayment of certainmodification of the “Extending Term A-34 Facility Loans and
funding of Fourth” (as defined in the Sixth Amendment Incremental) of the Sixth
Amendment Extending Term A-34 Facility Lenders into Term A-5 Facility Loans
contemplated thereunder, the Lenders having Term A-35 Facility Loans as set
forth on Annex A-32 hereof and (b) after the FourthSixth Amendment Effective
Date, each Lender that holds a Term A-35 Facility Loan, after giving effect to
any assignments thereof permitted by Section 13.05(b).

 

-60-



--------------------------------------------------------------------------------

“Term A-35 Facility Loans” shall mean (a) the “Extending Term A-4 Facility
Loans” under (and as defined in) the Sixth Amendment that are modified into
“Term A-5 Facility Loans” pursuant to the Sixth Amendment and (b) the term loans
made by the Term A-3 Facility Lenders to the Borrower pursuant to
Section 2.01(f) hereof or pursuant to any Incremental Term Loan Commitments
having the same terms as the Term A-35 Facility Loans. The aggregate outstanding
amount of the Term A-5 Facility Loans on the Sixth Amendment Effective Date
after giving effect to the Sixth Amendment is $188,945,328.73.

“Term A-5 Facility Maturity Date” shall mean the date that is the fifth
anniversary of the Sixth Amendment Effective Date.

“Term A-5 Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2.

“Term B Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Deutsche Bank Securities Inc., Fifth Third Bank,
Goldman Sachs Bank USA, Citigroup Global Markets Inc., Macquarie Capital (USA)
Inc., Citizens Bank, N.A. and UBS Securities LLC, in their capacities as joint
bookrunners and joint lead arrangers for the Term B Facility (as defined in this
Agreement prior to giving effect to the Sixth Amendment).

“Term A-4B-1 Facility” shall mean the credit facility comprising the Term A-4B-1
Facility Commitments, any Incremental Term Loan Commitments having the same
terms as the Term A-4B-1 Facility Loans and the Term A-4B-1 Facility Loans.

“Term A-4B-1 Facility Commitment” shall mean with respect to a Lender, the
commitment of a FifthSixth Amendment Extending Term A-3B Facility Lender under
the FifthSixth Amendment to modify all or a portion of itsprovide its Sixth
Amendment Extending Term A-3B Facility Loans into Term A-4 Facility Loans on the
FifthCommitments on the Sixth Amendment Effective Date. The initial amount of
each FifthSixth Amendment Extending Term A-3B Facility Lender’s Term A-4B-1
Facility Commitment is the amount as set forth on Schedule BD annexed to the
FifthSixth Amendment.

“Term A-4B-1 Facility Lenders” shall mean (a) on the FifthSixth Amendment
Effective Date, after giving effect to the FifthSixth Amendment and the
modificationfunding of the “Extending Term A-3B-1 Facility Loans” (as defined in
the Fifth Amendment) of the Fifth Amendment Extending Term A-3 Facility Lenders
into Term A-4 Facility Loans contemplated thereunder, the Lenders having Term
A-4B-1 Facility Loans as set forth on Annex A-43 hereof and (b) after the
FifthSixth Amendment Effective Date, each Lender that holds a Term A-4B-1
Facility Loan, after giving effect to any assignments thereof permitted by
Section 13.05(b).

“Term A-4B-1 Facility Loans” shall mean (a) the “Extending Term A-3 Facility
Loans” under (and as defined in) the Fifth Amendment that are modified into
Extended Term Loans pursuant to the Fifthterm loans made by the Term B-1
Facility Lenders pursuant to Section 2.01(i) on the Sixth Amendment Effective
Date and (b) the term loans made pursuant to any Incremental Term Loan
Commitments having the same terms as the Term A-4B-1 Facility Loans. The
aggregate outstanding amount of the Term B-1 Facility Loans on the Sixth
Amendment Effective Date after giving effect to the Sixth Amendment is
$1,533,174,118.

“Term A-4 Facility Maturity Date” shall mean the earlier of (i) the date that is
the seventh anniversary of the Closing Date and (ii) the date that is ninety-one
(91) days prior to the earlier of (w) the maturity date of the Term B Facility
Loans, (x) the maturity date of any New Term Loans that are “term B loans”,
(y) the maturity date of any Permitted First Lien Indebtedness, Permitted Second
Lien Indebtedness or Permitted Unsecured Indebtedness and (z) the maturity date
of any Indebtedness incurred to refinance or extend any Indebtedness referred to
in clauses (w), (x) and (y).

“Term B Facility” shall mean the credit facility comprising the Term B Facility
Commitments, any Incremental Term B Loan Commitments and the Term B Facility
Loans.

 

-61-



--------------------------------------------------------------------------------

“Term B Facility Commitment” shall mean, for each Term B Facility Lender, the
obligation of such Lender, if any, to make a Term B Facility Loan to Borrower on
the Closing Date in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term B Facility Commitment” on
Annex A-5, or in the Assignment Agreement pursuant to which such Lender assumed
its Term B Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or Section 11.01. The aggregate principal amount of the
Term B Facility Commitments of all Term B Facility Lenders on the Closing Date
is $1,500.0 million.

“Term B Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term B Facility Commitments on Annex A-5 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term B Loan Commitments and/or Term B
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

“Term B Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(c) and (b) term loans made pursuant to any Incremental Term B Loan
Commitments.

“Term BB-1 Facility Maturity Date” shall mean the date that is the seventh
anniversary of the ClosingSixth Amendment Effective Date.

“Term BB-1 Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-3.

“Term B Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Deutsche Bank Securities Inc., Fifth Third Bank,
Goldman Sachs Bank USA, Citigroup Global Markets Inc., Macquarie Capital (USA)
Inc., Citizens Bank, N.A. and UBS Securities LLC, in their capacities as joint
bookrunners and joint lead arrangers for the Term B Facility.

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term AA-5 Facility, the Term A-3B-1 Facility, the Term A-4 Facility, the Term B
Facility, any New Term Loan Facilities, the credit facilities comprising the
Extended Term Loans, if any, and the credit facilities comprising Other Term
Loans, if any.

“Term Loan Commitments” shall mean, collectively, (a) the Term AA-5 Facility
Commitments, (b) the Term A-3B-1 Facility Commitments, (c) the Term A-4 Facility
Commitments, (d) the Term B Facility Commitments, (e) any Incremental Term Loan
Commitments and (fd) any Other Term Loan Commitments.

“Term Loan Extension Request” shall have the meaning provided in
Section 2.13(a).

“Term Loan Notes” shall mean, collectively, the Term AA-5 Facility Notes, the
Term BB-1 Facility Notes and any New Term Loan Notes.

“Term Loans” shall mean, collectively, the Term AA-5 Facility Loans, the Term
A-3B-1 Facility Loans, the Term A-4 Facility Loans, the Term B Facility Loans,
any Extended Term Loans, any Other Term Loans and any New Term Loans.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Terminated Lender” has the meaning set forth in Section 2.11(a).

“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC.

 

-62-



--------------------------------------------------------------------------------

“Third Amendment Refinancing Arranger” shall mean Deutsche Bank Securities Inc.,
as lead arranger and bookrunner in connection with that certain Incremental
Joinder Agreement No. 2 and Third Amendment to Credit Agreement, dated as of
May 2, 2017, by and among the Borrower, the Guarantors party thereto, Holdco,
RRR, the Term A-3 Facility Lenders party thereto, the Incremental Term A-3
Lenders (as defined therein) party thereto and the Administrative Agent.

“Third Amendment Effective Date” has the meaning given to the term “Effective
Date” in the Third Amendment.

“Third Amendment Refinancing Arranger” shall mean Deutsche Bank Securities Inc.,
as lead arranger and bookrunner in connection with the Third Amendment.

“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time. The Total Revolving Commitments on
the FifthSixth Amendment Effective Date are $896.0 million1,031,054,671.27,
comprised entirely of Sixth Amendment Revolving Commitments.

“Trade Date” shall have the meaning provided in Section 13.05(k)(i).

“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Loans incurred
pursuant to the Closing DateSixth Amendment Revolving Commitment or any
Incremental Existing Tranche Revolving Commitments or Closing Dateof the same
Tranche or Sixth Amendment Revolving Commitments and any Incremental Existing
Tranche Revolving Commitments of the same Tranche, (b) Lenders having Revolving
Loans incurred pursuant to the Fifth Amendment Revolving Commitment or Fifth
Amendment Revolving Commitments, (c) Lenders having such other Tranche of
Revolving Loans or Revolving Commitments created pursuant to an Incremental
Joinder Agreement, Extension Amendment or Refinancing Amendment, (c) Lenders
having Term A-5 Facility Loans, Term A-5 Facility Commitments and Incremental
Term A-5 Loan Commitments, (d) Lenders having Term AB-1 Facility Loans or Term
AB-1 Facility Commitments and Incremental Term A Loan Commitments, (e) Lenders
having Term A-3 Facility Loans or Term A-3 Facility Commitments, (f) Lenders
having Term A-4 Facility Loans or Term A-4 Facility Commitments, (g) Lenders
having Term B Facility Loans or Term B Facility Commitments and Incremental Term
BB-1 Loan Commitments and (he) Lenders having such other Tranche of Term Loans
or Term Loan Commitments created pursuant to an Extension Amendment, Incremental
Joinder Agreement or Refinancing Amendment, and (ii) when used with respect to
Loans or Commitments, each of the following classes of Loans or Commitments:
(a) Revolving Loans incurred pursuant to the Closing Date Revolving Commitment
or any Incremental Revolving Commitments or Closing Date Revolving Commitments
and any Incremental Revolving Commitments, (b) Revolving Loans incurred pursuant
to the FifthSixth Amendment Revolving Commitments or Fifthany Incremental
Existing Tranche Revolving Commitments of the same Tranche or Sixth Amendment
Revolving Commitments and any Incremental Existing Tranche Revolving Commitments
of the same Tranche, (cb) such other Tranche of Revolving Loans or Revolving
Commitments created pursuant to an Incremental Joinder Agreement, Extension
Amendment or Refinancing Amendment, (dc) Term AA-5 Facility Loans or Term AA-5
Facility Commitments and Incremental Term AA-5 Loan Commitments, (ed) Term
A-3B-1 Facility Loans or Term A-3 Facility Commitments, (f) Term A-4 Facility
Loans or Term A-4 Facility Commitments, (g) Term B Facility Loans or Term BB-1
Facility Commitments and Incremental Term BB-1 Loan Commitments and (he) such
other Tranche of Term Loans or Term Loan Commitments created pursuant to an
Extension Amendment, Incremental Joinder Agreement or Refinancing Amendment.
Additionally, the Administrative Agent shall be permitted to establish separate
sub-tranches of Loans and Commitments for administrative purposes for the sole
purpose of determining the amount of interest and/or fees due on Loans or
Commitments held by particular Lenders (including the sub-tranches of the Term A
Facility Loans established pursuant to the Second Amendment); provided that any
such separate sub-tranches shall constitute part of the same Tranche from which
it was derived for all other purposes under the Credit Documents, including the
pro rata payment of interest, principal and other amounts.

“Transactions” shall mean, collectively, (a) the Closing Date Refinancing,
(b) the entering into of this Agreement and the other Credit Documents and the
borrowings hereunder on the Closing Date and (c) the payment of fees and
expenses in connection with the foregoing.

 

-63-



--------------------------------------------------------------------------------

“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

“Tribal Gaming Opening Date” means the date on which the casino being
constructed by a Tribe party to a Tribal Management Agreement opens for
business.

“Tribal Management Agreements” means, collectively, (i) the Amended and Restated
Gaming Management Agreement, dated as of July 27, 2012, between the Federated
Indians of Graton Rancheria, the Graton Economic Development Authority and SC
Sonoma Management, LLC, a California limited liability company, (ii) the Amended
and Restated Non-Gaming Management Agreement, dated as of August 6, 2012,
between the Federated Indians of Graton Rancheria, the Graton Economic
Development Authority and NP Sonoma Land Holdings LLC, a California limited
liability company, and (iii) any other management agreement entered into between
a Tribe (or an instrumentality thereof) and Borrower or a Restricted Subsidiary
pursuant to which Borrower or such Restricted Subsidiary manages the gaming
operations of such Tribe.

“Tribal Management Fees” means all management fees received by Borrower or its
Restricted Subsidiaries under the Tribal Management Agreements.

“Tribal Trust Property” has the meaning specified in the definition ofshall mean
a Real Property that is (a) not owned by Borrower or any Restricted Subsidiary
on the Sixth Amendment Effective Date, (b) undeveloped or underdeveloped (and,
for the avoidance of doubt, shall not have any gaming operations) on the date
such Real Property is acquired by Borrower or any Restricted Subsidiary and
(c) designated as a “Tribal Trust Property Release Conditions”” by written
notice from Borrower to the Administrative Agent within ten (10) Business Days
after the acquisition thereof.

“Tribal Trust Property Release Conditions” meansshall mean, in the event that
title to a Realany Tribal Trust Property is to be conveyed to the United States
of America in trust for a Tribe pursuant to a Native American Contract (a
“Tribal Trust Property”), the satisfaction of each of the following conditions:

 

  (i)

such transfer to the United States of America in trust for a Tribe must (1) be
in furtherance of a Native American Contract that has been fully executed by
each party thereto and is in effect (but may be subject to the receipt of
approvals from Governmental Authorities which Borrower reasonably expects to be
obtained) at the time of such transfer and (2) not constitute a commercial sale
of such Tribal Trust Property;

 

  (ii)

(i) not less than three (3) days prior to the desired release date, Borrower
shall have given to the Administrative Agent a written request for the release
accompanied, if such Real Property is a Mortgaged Real Property, by a release of
Lien for the applicable Mortgaged Real Property for execution by the
Administrative Agent (or Collateral Agent at the direction of Administrative
Agent), which release document shall be in a form appropriate in the applicable
state and otherwise reasonably satisfactory to the Administrative Agent;

 

  (iii)

(ii) title to the Tribal Trust Property shall be simultaneously conveyed to the
United States of America in trust for the relevant Tribe; and

 

  (iv)

(iii) simultaneously with such transfer to the United States of America in trust
for the relevant Tribe, Borrower shall cause the Administrative Agent or
Collateral Agent, as applicable, to receive for the benefit of the Secured
Parties, such documentation as is provided for in the applicable Native American
Contract evidencing the obligation of the relevant Tribe to pay the agreed
consideration for such Tribal Trust Property as is provided for in such Native
American Contract and pledged to Collateral Agent pursuant to the Security
Agreement.

“Tribe” means a Native American tribe, band or other form of government which is
federally recognized as an Indian Tribe pursuant to a determination of the
Secretary of the Interior, and as an Indian Tribal government pursuant to
Sections 7701(a)(40)(A) and 7871(a) of the Internal Revenue Code, Title 26
U.S.C., and/or its agencies and instrumentalities.

 

-64-



--------------------------------------------------------------------------------

“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming Authority from time to time.

“Type” has the meaning set forth in Section 1.03.

“U.S. Person” shall mean a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning set forth in Section 13.22.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“un-reallocated portion” has the meaning set forth in Section 2.14(a).

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment; provided that, if the Unadjusted
Benchmark Replacement as so determined would be less than zero, the Unadjusted
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.

“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by Borrower or any of its
Restricted Subsidiaries were made in compliance with this Agreement and (ii) no
Affiliate (other than Borrower or any Subsidiary or any other Unaffiliated Joint
Venture) or officer or director of Borrower or any of its Subsidiaries owns any
Equity Interest, or has any material economic interest, in such joint venture
(other than through Borrower (directly or indirectly through its Subsidiaries)).
No Subsidiary of Borrower shall be an Unaffiliated Joint Venture.

“United States” shall mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).

“Unrestricted Cash” shall mean the aggregate amount of unrestricted cash and
Cash Equivalents (in each case free and clear of all Liens, other than Permitted
Liens that (i) do not restrict the application of such cash and Cash Equivalents
to the repayment of the Obligations or (ii) secure the Obligations) of Borrower
and its Restricted Subsidiaries as at such date not to exceed $400.0 million.

“Unrestricted Subsidiaries” shall mean (a) as of the ClosingSixth Amendment
Effective Date, the Subsidiaries listed on Schedule 8.12(c), (b) any Subsidiary
of Borrower designated as an “Unrestricted Subsidiary” after the Sixth Amendment
Effective Date pursuant to and in compliance with Section 9.12 and (c) any
Subsidiary of an Unrestricted Subsidiary (in each case, unless such Subsidiary
is no longer a Subsidiary of Borrower or is subsequently designated as a
Restricted Subsidiary pursuant to this Agreement).

 

-65-



--------------------------------------------------------------------------------

“Unutilized R/C Commitment” shall mean, for any Revolving Lender with respect to
all Revolving Commitments or any Tranche(s) of Revolving Commitments, as the
context requires, at any time, the excess of such Revolving Lender’s Revolving
Commitment under all Revolving Commitments or any particular Tranche(s) of
Revolving Commitments at such time over the sum of (i) the aggregate outstanding
principal amount of all Revolving Loans made by such Revolving Lender under all
Revolving Commitments or such Tranche(s) of Revolving Commitments, as
applicable, (ii) such Revolving Lender’s L/C Liability at such time and
(iii) such Revolving Lender’s Swingline Exposure at such time.

“Vessel” shall mean a gaming vessel, barge or riverboat and the fixtures and
equipment located thereon.

“VoteCo SPE” shall mean the entity that is identified to the Administrative
Agent by Borrower in connection with the VoteCo SPE Reorganization as the holder
of all of the Voting Stock in Borrower.

“VoteCo SPE Assignment Agreement” has the meaning set forth in Section 9.10.

“VoteCo SPE Pledge Joinder” has the meaning set forth in Section 9.10.

“VoteCo SPE Reorganization” shall mean the formation of the VoteCo SPE and the
transfer of all of the Voting Stock in Borrower to the VoteCo SPE.

“VoteCo SPE Reorganization Date” shall mean the date that the VoteCo SPE
Reorganization occurs.

“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Term Loans to be made after
such date, multiplied by the number of days from such date to the date of such
scheduled repayments divided by (b) the aggregate principal amount of such Term
Loans.

“Wells Fargo Indemnification Agreement” means that certain letter agreement
relating to the “Assumption of Liability by Post-Bankruptcy Entity for
Pre-Bankruptcy Deposit Accounts”, by and between Wells Fargo Bank, N.A.,
Borrower and the Restricted Subsidiaries party thereto and others (as in effect
on the June 16, 2011 and as amended, supplemented or otherwise modified from
time to time but without giving effect to any modification thereto that is
adverse to the interests of the Lenders in any material respect without the
prior consent of the Administrative Agent).

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person. Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.

“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

 

-66-



--------------------------------------------------------------------------------

“Working Capital” shall mean, for any Person at any date, the amount (which may
be a negative number) of the Consolidated Current Assets of such Person minus
the Consolidated Current Liabilities of such Person at such date; provided that,
for purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the impact of non-cash items on Consolidated Current Assets
and Consolidated Current Liabilities. For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other
Acquisition, or the opening of a Development Project or Expansion Capital
Expenditure, occurs (other than with respect to any Unrestricted Subsidiary) or
any Unrestricted Subsidiary is revoked and converted into a Restricted
Subsidiary, the “consolidated current assets” and “consolidated current
liabilities” of any Person, property, business or asset so acquired, of any
Person that owns or leases such Development Project or Expansion Capital
Expenditure (to the extent related to such Development Project or Expansion
Capital Expenditure), or of any Unrestricted Subsidiary so revoked, as the case
may be (determined on a basis consistent with the corresponding definitions
herein, with appropriate reference changes) shall be excluded and (ii) for any
period in which any Person, property, business or asset (other than an
Unrestricted Subsidiary) is sold, transferred or otherwise disposed of, closed
or classified as discontinued operations by Borrower or any Restricted
Subsidiary or any Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the “consolidated current assets” and “consolidated current
liabilities” of any Person, property, business or asset so sold, transferred or
otherwise disposed of, closed or classified as discontinued operations or
Restricted Subsidiary so designated, as the case may be (determined on a basis
consistent with the corresponding definitions herein, with appropriate reference
changes) shall be excluded.

“Write-Down and Conversion Powers” means,shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule., and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

SECTION 1.02.    Accounting Terms and Determinations. Except as otherwise
provided in this Agreement (including in the definitions of “Capital Lease” and
“Capital Lease Obligations”), all computations and determinations as to
accounting or financial matters (including financial covenants) shall be made in
accordance with GAAP as in effect on the ClosingSixth Amendment Effective Date
consistently applied for all applicable periods, and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower notifies
Administrative Agent that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof inSixth
Amendment Effective Date in GAAP or in the application thereof on the operation
of such provision (or if Administrative Agent notifies Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and Borrower, Administrative Agent or the Required Lenders
shall so request, Administrative Agent, the Lenders and Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders, not to be unreasonably withheld).

SECTION 1.03.    Classes and Types of Loans. Loans hereunder are distinguished
by “Class” and by “Type.” The “Class” of a Loan (or of a Commitment to make a
Loan) refers to whether such Loan is a Revolving Loan of any particular Tranche,
a Term AA-5 Facility Loan, a Term A-3B-1 Facility Loan, a Term A-4 Facility
Loan, a Term B Facility Loan, a New Term Loan of any particular Tranche, or a
Term Loan of any particular Tranche of Term Loans created pursuant to an
Extension Amendment or a Refinancing Amendment or a Swingline Loan, each of
which constitutes a Class. The “Type” of a Loan refers to whether such Loan is
an ABR Loan or a LIBOR Loan, each of which constitutes a Type. Loans may be
identified by both Class and Type.

 

-67-



--------------------------------------------------------------------------------

SECTION 1.04.     Rules of Construction.

(a)         In each Credit Document, unless the context clearly requires
otherwise (or such other Credit Document clearly provides otherwise), references
to (i) the plural include the singular, the singular include the plural and the
part include the whole; (ii) Persons include their respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; (iii) statutes and
regulations include any amendments, supplements or modifications of the same
from time to time and any successor statutes and regulations; (iv) unless
otherwise expressly provided, any reference to any action of any Secured Party
by way of consent, approval or waiver shall be deemed modified by the phrase “in
its/their reasonable discretion”; (v) time shall be a reference to time of day
in New York, New York; (vi) Obligations (other than L/C Liabilities) shall not
be deemed “outstanding” if such Obligations have been Paid in Full; and
(vii) except as expressly provided in any Credit Document any item required to
be delivered or performed on a day that is not a Business Day shall not be
required until the next succeeding Business Day.

(b)         In each Credit Document, unless the context clearly requires
otherwise (or such other Credit Document clearly provides otherwise),
(i) “amend” shall mean “amend, restate, amend and restate, supplement or
modify”; and “amended,” “amending” and “amendment” shall have meanings
correlative to the foregoing; (ii) in the computation of periods of time from a
specified date to a later specified date, “from” shall mean “from and
including”; “to” and “until” shall mean “to but excluding”; and “through” shall
mean “to and including”; (iii) “hereof,” “herein” and “hereunder” (and similar
terms) in any Credit Document refer to such Credit Document as a whole and not
to any particular provision of such Credit Document; (iv) “including” (and
similar terms) shall mean “including without limitation” (and similarly for
similar terms); (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) references to “the date hereof” shall mean the date first set
forth above; (vii) “asset” and “property” shall have the same meaning and effect
and refer to all Property; and (viiivii) a “fiscal year” or a “fiscal quarter”
is a reference to a fiscal year or fiscal quarter of Borrower.

(c)         In this Agreement unless the context clearly requires otherwise, any
reference to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or
Schedule, as the case may be, attached to this Agreement and constituting a part
hereof, and (ii) a Section or other subdivision is to a Section or such other
subdivision of this Agreement.

(d)         Unless otherwise expressly provided herein, (i) references to
Organizational Documents, agreements (including the Credit Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications are permitted by the Credit Documents;
and (ii) references to any Requirement of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirement of Law, and (iii) for the avoidance of doubt, any
reference herein to “the date hereof” or words of similar import shall refer to
the date that the Credit Agreement was initially entered into (June 8, 2016).

(e)         This Agreement and the other Credit Documents are the result of
negotiations among and have been reviewed by counsel to Agents, Borrower and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or Agents merely because of Agents’ or the
Lenders’ involvement in their preparation.

SECTION 1.05.     Pro Forma Calculations.

(a)         Notwithstanding anything to the contrary herein, the Consolidated
Total Leverage Ratio, the Consolidated First Lien Leverage Ratio and the
Interest Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.05; provided that notwithstanding anything to the contrary in clauses
(b), (c) or (d) of this Section 1.05, when calculating the Consolidated Total
Leverage Ratio and the Interest Coverage Ratio, as applicable, for purposes of
determining actual compliance (and not compliance on a Pro Forma Basis) with any
covenant pursuant to Section 10.08, the events described in this Section 1.05
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect.

 

-68-



--------------------------------------------------------------------------------

(b)         For purposes of calculating the Consolidated Total Leverage Ratio,
the Consolidated First Lien Leverage Ratio and the Interest Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable Test Period
and (ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If, since the beginning of any
applicable Test Period, any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into Borrower or
any of its Restricted Subsidiaries since the beginning of such Test Period shall
have made any Specified Transaction that would have required adjustment pursuant
to this Section 1.05, then the Consolidated Total Leverage Ratio, the
Consolidated First Lien Leverage Ratio and the Interest Coverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.05.

(c)         Whenever pro forma effect is to be given to the Transactions or a
Specified Transaction, the pro forma calculations shall be made in good faith by
a Responsible Officer of Borrower and include, for the avoidance of doubt, the
amount of cost savings, operating expense reductions and synergies projected by
Borrower in good faith to be realized as a result of specified actions taken or
with respect to which steps have been initiated, or are reasonably expected to
be initiated, within twelve (12) months of the Closing Date, in the case of the
Transactions, and in the case of any other Specified Transaction, within twelve
(12) months of the closing date of such Specified Transaction (in the good faith
determination of Borrower) (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized during the
entirety of the applicable period), net of the amount of actual benefits
realized during such period from such actions; provided that, with respect to
any such cost savings, operating expense reductions and synergies, the
limitations and requirements set forth in clause (c) of the definitions of
Consolidated EBITDA (other than the requirement set forth in clause (c) of
Consolidated EBITDA that steps have been initiated or taken) shall apply;
provided, further, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and clause (c) of the
definition of “Consolidated EBITDA” shall not (i) exceed 15.0% of Consolidated
EBITDA for such Test Period (after giving effect to this clause (c) and clause
(c) of the definition of “Consolidated EBITDA”) or (ii) be duplicative of one
another.

(d)         In the event that Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, prepayment, retirement, exchange or extinguishment) any Indebtedness
included in the calculations of the Consolidated Total Leverage Ratio, the
Consolidated First Lien Leverage Ratio and the Interest Coverage Ratio, as the
case may be (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility), (i) during the applicable Test Period and/or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Consolidated Total Leverage Ratio, the Consolidated First Lien
Leverage Ratio and the Interest Coverage Ratio shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on (A) the last day of the applicable Test
Period in the case of the Consolidated Total Leverage Ratio or the Consolidated
First Lien Leverage Ratio and (B) the first day of the applicable Test Period in
the case of the Interest Coverage Ratio. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation of the Interest Coverage Ratio is made had been
the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness); provided that, in the case of
repayment of any Indebtedness, to the extent actual interest related thereto was
included during all or any portion of the applicable Test Period, the actual
interest may be used for the applicable portion of such Test Period. Interest on
a Capital Lease shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of Borrower to be
the rate of interest implicit in such Capital Lease in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a London interbank offered rate,
or other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as Borrower may
designate.

SECTION 1.06.     Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

-69-



--------------------------------------------------------------------------------

SECTION 1.07.     Divisions.   For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

SECTION 1.08.     Effect of Benchmark Transition Event.

(a)       Interest Rates; LIBOR Notification. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, this Section 1.08 provides a
mechanism for determining an alternative rate of interest. Administrative Agent
will promptly notify and consult with Borrower, pursuant to this Section 1.08,
of any change to the reference rate upon which the interest rate on LIBOR Loans
is based. However, Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to this Section 1.08, whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to this Section 1.08), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

(b)       Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Credit Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, Administrative Agent and
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after
Administrative Agent has posted such proposed amendment to all Lenders and
Borrower, so long as Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, Lenders shall be entitled to object only to the
Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising Required Lenders have delivered to Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of the LIBO Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.

(c)       Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent in consultation
with Borrower will have the right to make Benchmark Replacement Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Credit Document, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.

(d)       Notices; Standards for Decisions and Determinations. Administrative
Agent will promptly notify and consult with Borrower and the Lenders of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by Administrative Agent or
Lenders pursuant to this Section 1.08 in consultation with Borrower, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event,

 

-70-



--------------------------------------------------------------------------------

circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, with the consent of Borrower and the Required Lenders as required
pursuant to this Section 1.08.

(e)       Benchmark Unavailability Period. Upon Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, (i) any Notice of
Continuation/Conversion that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBOR Loan shall be ineffective and (ii) if any
Notice of Borrowing requests a LIBOR Loan, such Loan shall be made as an ABR
Loan.

ARTICLE II.

CREDITS

SECTION 2.01.         Loans.

 

  (a)

Revolving Loans.

(i)         Each Revolving Lender agrees, severally and not jointly, on the
terms and conditions of this Agreement, to make revolving loans (the “Revolving
Loans”) to Borrower in Dollars from time to time, on any Business Day during,
with respect to any Tranche of Revolving CommitmentCommitments of such Revolving
Lender, the Revolving Availability Period applicable to such Tranche of
Revolving CommitmentCommitments, in an aggregate principal amount at any one
time outstanding not exceeding the amount of the Revolving CommitmentCommitments
of such Tranche of such Revolving Lender as in effect from time to time;
provided, however, that, after giving effect to any Borrowing of Revolving
Loans, (i) the sum of the aggregate principal amount of (without duplication)
all Revolving Loans and Swingline Loans then outstanding plus the aggregate
amount of all L/C Liabilities shall not exceed the Total Revolving Commitments
as in effect at such time, (ii) the Revolving Exposure of such Revolving Lender
shall not exceed such Revolving Lender’s Revolving Commitments in effect at such
time, (iii) the Revolving Tranche Exposure of such Revolving Lender in respect
of eachthe applicable Tranche of Revolving Commitments of such Lender shall not
exceed such Revolving Lender’s Revolving Commitment of such Tranche in effect at
such time and (iv) the Revolving Tranche Exposure of all Revolving Lenders in
respect of eachsuch Tranche of Revolving Commitments shall not exceed the
aggregate Revolving Commitments of such Tranche in effect at such time;
provided, further, that Borrower may not borrow Revolving Loans in excess of
$250.0 million on the Closing Date. Borrower shall elect the Tranche of
Revolving Commitments under which Revolving Loans are to be borrowed under this
Section 2.01(a)(iv) by indicating such Tranche in the applicable Notice of
Borrowing. Subject to the terms and conditions of this Agreement, during the
applicable Revolving Availability Period, Borrower may borrow, repay and
re-borrow the amount of the Revolving Commitments by means of ABR Loans and
LIBOR Loans.

(ii)         On the FifthSixth Amendment Effective Date, (x) all of the Closing
DateFifth Amendment Revolving Commitments (as defined in this Agreement prior to
giving effect to the Sixth Amendment) and Revolving Loans thereunder (including
the FifthSixth Amendment Incremental Revolving Facility Commitments and
FifthSixth Amendment Incremental Revolving Facility Loans thereunder) that
constitute “Extending Revolving Commitments” (under and as defined in the
FifthSixth Amendment) held by FifthSixth Amendment Extending Revolving Lenders
as set forth on Schedule C annexed to the FifthSixth Amendment shall
automatically, and without further action by any such Lender, be deemed to be
and shall become FifthSixth Amendment Revolving Commitments (and Revolving Loans
thereunder) under this Agreement, (y) Administrative Agent shall record all of
(1) the Closing DateFifth Amendment Revolving Commitments (as defined in this
Agreement prior to giving effect to the Sixth Amendment) (and related Revolving
Loans thereunder) that constitute “Extending Revolving Commitments” (under and
as defined in the FifthSixth Amendment) that are so modified into FifthSixth
Amendment Revolving Commitments on such date and (2) the FifthSixth Amendment
Incremental Revolving Facility Commitments (and related FifthSixth Amendment
Incremental Revolving Facility Loans thereunder) of the FifthSixth Amendment
Incremental Revolving Facility Lenders on such date, in each case, in the
Register as FifthSixth Amendment Revolving Commitments (and related Revolving
Loans

 

-71-



--------------------------------------------------------------------------------

thereunder) and (z) Administrative Agent and the Revolving Lenders shall take
such actions on the FifthSixth Amendment Effective Date as shall be necessary to
effectuate Section 5.37.4(b) of the FifthSixth Amendment. The FifthSixth
Amendment Revolving Commitments (including the FifthSixth Amendment Incremental
Revolving Commitments) (and the Revolving Loans thereunder) shall constitute
“Obligations,” “Guaranteed Obligations” and “Secured Obligations” under this
Agreement and the other Credit Documents. For the avoidance of doubt, the Sixth
Amendment Revolving Commitments on the Sixth Amendment Effective Date shall be
as set forth on Annex A-1.

 

  (b)

[Reserved].

 

  (c)

[Reserved].

(iii) From and after the Fifth Amendment Effective Date, any Revolving Lender
holding Closing Date Revolving Commitments may, by written notice to Borrower
and Administrative Agent elect to convert all (and not less than all) of its
Closing Date Revolving Commitments to Fifth Amendment Revolving Commitments,
which conversion shall be effective on the date set forth in such written notice
(but in no event earlier than five (5) Business Days after delivery of such
notice unless Administrative Agent and Borrower shall agree to an earlier date).
Upon receipt of such notice, Borrower, Administrative Agent and the Revolving
Lenders shall take such actions as shall be necessary to effectuate such
modification.

(b) Term A Facility Loans. Each Lender with a Term A Facility Commitment on the
Closing Date agrees, severally and not jointly, on the terms and conditions of
this Agreement, to make a Term A Facility Loan to Borrower in Dollars on the
Closing Date in an aggregate principal amount equal to the Term A Facility
Commitment of such Lender on the Closing Date. Term A Facility Loans that are
repaid or prepaid may not be reborrowed.

(c) Term B Facility Loans. Each Lender with a Term B Facility Commitment agrees,
severally and not jointly, on the terms and conditions of this Agreement, to
make a Term B Facility Loan to Borrower in Dollars on the Closing Date in an
aggregate principal amount equal to the Term B Facility Commitment of such
Lender. Term B Facility Loans that are repaid or prepaid may not be reborrowed.

(d)         Limit on LIBOR Loans. No more than eight (8) separate Interest
Periods in respect of LIBOR Loans may be outstanding at any one time in the
aggregate under all of the facilities.

(e)         Swingline Loans.

(i)         Swingline Commitment. Subject to the terms and conditions set forth
herein and in reliance upon the agreements of the other Lenders set forth in
this Section 2.01(e), the Swingline Lender at the request of Borrower may, in
the Swingline Lender’s sole discretion, make Swingline Loans to Borrower in
Dollars from time to time during any Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (y) (1) the sum of the total Revolving Exposures exceeding
the Total Revolving Commitments, (2) the Revolving Exposure of any Revolving
Lender exceeding the Revolving Commitments of such Lender then in effect,
(3) the Revolving Tranche Exposure of any Revolving Lender in respect of
eachsuch Tranche of Revolving Commitments exceeding such Revolving Lender’s
Revolving Commitment of such Tranche in effect at such time or (4) the Revolving
Tranche Exposure of all Revolving Lenders in respect of eachsuch Tranche of
Revolving Commitments exceeding the aggregate Revolving Commitments of such
Tranche in effect at such time; provided, however, that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, repay and re-borrow Swingline
Loans. Borrower shall elect the Tranche of Revolving Commitments under which
such Swingline Loan is to be borrowed under this Section 2.01(e)(i) by
indicating such Tranche in the applicable Notice of Borrowing. Notwithstanding
anything to the contrary contained in this Section 2.01(e) or elsewhere in this
Agreement, the Swingline Lender shall not be obligated to make any Swingline
Loan at a time when a Revolving Lender under the applicable Tranche is a
Defaulting Lender if such Defaulting

 

-72-



--------------------------------------------------------------------------------

Lender’s participation in Swingline Loans cannot be reallocated to
Non-Defaulting Lenders pursuant to Section 2.14(a) unless arrangements
reasonably satisfactory to the Swingline Lender and Borrower have been made to
eliminate the Swingline Lender’s risk with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swingline Loans, including by Cash
Collateralizing in an amount equal to the Minimum Collateral Amount, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
the Swingline Lender to support, such Defaulting Lender’s or Defaulting Lenders’
Commitment percentage of outstanding Swingline Loans.

(ii)         Swingline Loans. To request a Swingline Loan, Borrower shall notify
Administrative Agent of such request by telephone (promptly confirmed in writing
in the form of a Notice of Borrowing by facsimile or electronic mail), not later
than 1:00 p.m., New York time, on the day of a proposed Swingline Loan (which
day shall be a Business Day). Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan and the Tranche of Revolving Commitments under which
such Swingline Loan is to be borrowed. Administrative Agent will promptly advise
the Swingline Lender of any such notice received from Borrower. Unless the
Swingline Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swingline Loan (A) directing the Swingline Lender
not to make such Swingline Loan as a result of the limitations set forth in the
first sentence of Section 2.01(e)(i) or (B) that one or more of the applicable
conditions specified in Section 7.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender shall make each Swingline Loan
available to Borrower by depositing the same by wire transfer of immediately
available funds in (or, in the case of an account of Borrower maintained with
the Swingline Lender, by crediting the same to) the account of Borrower as
directed by Borrower in the applicable Notice of Borrowing for such Swingline
Loan by 4:00 p.m., New York time, on the requested date of such Swingline Loan.
Swingline Loans shall only be incurred and maintained as ABR Loans. Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to such request a Default or an Event of Default has occurred and is
continuing. Swingline Loans shall be made in minimum amounts of $500,000 and
integral multiples of $250,000 above such amount. Immediately upon the making of
a Swingline Loan, each Revolving Lender of the applicable Tranche shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s R/C Percentage (with respect to the
applicable Tranche of Revolving Commitments) of such Swingline Loan.

(iii)         Prepayment. Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, and without any
penalty or premium, upon giving written or telecopy notice (or telephone notice
promptly confirmed by written, or telecopy notice) to the Swingline Lender and
to Administrative Agent before 12:00 p.m. (Noon), New York time, on the date of
repayment at the Swingline Lender’s office as the Swingline Lender may from time
to time specify to Borrower and Administrative Agent.

(iv)         Refinancing; Participations.

(A)         The Swingline Lender at any time in its sole discretion may request,
on behalf of Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender under the applicable
Tranche make a ABR Loan in an amount equal to such Lender’s R/C Percentage of
the Total Revolving Commitments(with respect to the applicable Tranche) of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified in this Agreement for the principal
amount of ABR Loans, but subject to the unutilized portion of the Revolving
Commitments of the applicable Tranche and the conditions set forth in
Section 7.02. The Swingline Lender shall furnish Borrower with a copy of the
applicable notice promptly after delivering such notice to the Administrative
Agent. Each Revolving Lender under the applicable Tranche shall make an amount
equal to its R/C Percentage of the Total Revolving Commitments of the(with
respect to the applicable Tranche) of the amount specified in such notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the

 

-73-



--------------------------------------------------------------------------------

applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such notice, whereupon, subject to
Section 2.01(e)(iv)(B), each Revolving Lender under the applicable Tranche that
so makes funds available shall be deemed to have made a ABR Loan under such
Tranche to Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swingline Lender.

(B)         If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.01(e)(iv)(A), the request for ABR Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Revolving Lenders under the
applicable Tranche fund its risk participation in the relevant Swingline Loan in
an amount equal to its R/C Percentage of the Total Revolving Commitments of the
amount specified in such request and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.01(e)(iv)(A) shall be deemed payment in respect of such participation.

(C)         If any Revolving Lender under the applicable Tranche fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Revolving Lender pursuant to
Section 2.01(e)(iv)(A) by the time specified in such Section, the Swingline
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender, at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by the
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid (other than any such interest or fees) shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(C) shall be conclusive absent manifest error.

(D)         Each Revolving Lender’s obligation to make Revolving Loans under the
applicable Tranche of Revolving Commitments or to purchase and fund risk
participations in Swingline Loans pursuant to this Section 2.01(e)(iv) shall be
pro rata across all Tranches of Revolving Commitments and shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the Swingline Lender, Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Lender’s obligation to
make Revolving Loans under the applicable Tranche of Revolving Commitments
pursuant to this Section 2.01(e)(iv) is subject to the conditions set forth in
Section 7.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swingline Loans, together with
interest as provided herein.

(E)         The Swingline Lender shall be responsible for invoicing Borrower for
interest on the Swingline Loans. Until each Revolving Lender under the
applicable Tranche of Revolving Commitments funds its Revolving Loan or risk
participation pursuant to this Section 2.01(e) to refinance such Revolving
Lender’s R/C Percentage of the Total(with respect to the applicable Tranche of
Revolving Commitments) of any Swingline Loan, interest in respect of such R/C
Percentage shall be solely for the account of the Swingline Lender.

 

(f)

[Reserved].

 

(g)

[Reserved].

 

-74-



--------------------------------------------------------------------------------

(h)

(f) Term A-35 Facility Loans.

(i)         Subject toEach Sixth Amendment Extending Term A-4 Facility Lender
hereby severally agrees that effective on the Sixth Amendment Effective Date,
all of the “Extending Term A-4 Facility Loans” (under and as defined in the
Sixth Amendment) of such Sixth Amendment Extending Term A-4 Facility Lender as
set forth on Schedule B annexed to the Sixth Amendment shall automatically, and
without further action by such Sixth Amendment Extending Term A-4 Facility
Lender, be modified to become a Term A-5 Facility Loan having the terms and
conditions set forth in the Third Amendment, each Term A-3 Facility Lender
severally agrees to make a term loan in Dollars to the Borrower on the
ThirdSixth Amendment and this Agreement. On the Sixth Amendment Effective Date
in, the principal amount equal to its Term A-3 Facility Commitment on the Third
Amendment Effective Date and consents to each amendment, waiver and
acknowledgement effected by the Third Amendment. The Borrower shall prepay in
full all existing Term A Facility Loans (excluding, however, any Term A Facility
Loans held on the Third Amendment Effective Date by Bank of America, N.A., it
being understood that Bank of America, N.A. has waived its right to such
prepayment (in such capacity, the “Declining Lender”)) in an aggregate amount
equal to the aggregate gross proceeds of the Term A-3 Facility Loans,
concurrently with the receipt thereof in accordance with Section 2.09 and
Section 4.02 of the Credit AgreementAdministrative Agent shall revise the
Register to reflect the modification of the “Extending Term A-4 Facility Loans”
(under and as defined in the Sixth Amendment) of the Sixth Amendment Extending
Term A-4 Facility Lenders into Term A-5 Facility Loans. All Term A-35 Facility
Loans will have the Types and Interest Periods specified in the Notice of
Borrowing or Notice of Continuation/Conversion delivered in connection with the
ThirdSixth Amendment. All accrued and unpaid interest on the existing Term AA-4
Facility Loans that are prepaid(as defined in this Agreement prior to giving
effect to this Amendment) that are modified to be Term A-5 Facility Loans
pursuant to this Section 2.01(fh) to, but not including, the ThirdSixth
Amendment Effective Date shall be payable on the ThirdSixth Amendment Effective
Date and the Borrower will make any payments required under Section 5.05 with
respect to such existing Term AA-4 Facility Loans (as defined in this Agreement
prior to giving effect to this Amendment) in accordance therewith. For the
avoidance of doubt, the outstanding Term A-5 Facility Loans on the Sixth
Amendment Effective Date shall be as set forth on Annex A-2.

(ii) Subject to the terms and conditions set forth in the Fourth Amendment, each
Fourth Amendment Incremental Term A-3 Facility Lender severally agrees to make a
term loan in Dollars to the Borrower on the Fourth Amendment Effective Date in
the principal amount equal to its Fourth Amendment Incremental Term A-3 Facility
Commitment on the Fourth Amendment Effective Date and consents to each
amendment, waiver and acknowledgement effected by the Fourth Amendment. All
Fourth Amendment Incremental Term A-3 Facility Loans will have the Types and
Interest Periods specified in the Notice of Borrowing delivered in connection
with the Fourth Amendment, which, at Borrower’s election, may be the same Types
and Interest Periods as the existing Term A-3 Facility Loans outstanding on the
Fourth Amendment Effective Date. Upon the funding thereof, the Fourth Amendment
Incremental Term A-3 Facility Loans shall for all purposes constitute Term A-3
Facility Loans hereunder and each Fourth Amendment Incremental Term A-3 Facility
Lender shall be a Term A-3 Facility Lender hereunder.

(iii) Subject to the terms and conditions set forth in the Fourth Amendment, on
the Fourth Amendment Effective Date, the Term A Facility Loans of the Declining
Lender shall be automatically converted to Term A-3 Facility Loans having the
same terms as the Term A-3 Facility Loans as set forth in this Agreement and the
Credit Documents after giving effect to the Fourth Amendment.

(ii)    (iv)  The Term A-35 Facility Loans (including the Fourth Amendment
Incremental Term A-3 Facility Loans) shall have the same terms as the Term A
Facility Loans as set forth in this Agreement and the Credit Documents before
giving effect to the Third Amendment and the Fourth Amendment, except as
modified by the Third Amendment and the Fourth Amendment (and for the avoidance
of doubt shall also have all of the terms expressly provided herein and in any
other Credit

 

-75-



--------------------------------------------------------------------------------

Document for the Term A-3 Facility Loans (including, without limitation, the
Applicable Margin for Term A-3 Facility Loans set forth in Annex B hereto and
the amortization payments for Term A-3 Facility Loans set forth in Annex C
hereto)); it being understood that the Term A-3 Facility Loans (including the
Fourth Amendment Incremental Term A-3 Facility Loans) (and all principal,
interest and other amounts in respect thereof) willshall constitute
“Obligations,” “Guaranteed Obligations” and “Secured Obligations” under this
Agreement and the other Credit Documents. The aggregate outstanding principal
amount of the Term A-35 Facility Loans (including the Fourth Amendment
Incremental Term A-3 Facility Loans) for all purposes of this Agreement and the
other Credit Documents shall be the stated principal amount thereof outstanding
from time to time. The Term A-35 Facility Loans (including the Fourth Amendment
Incremental Term A-3 Facility Loans) may from time to time be LIBOR Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.09 of this Agreement.

 

  (i)

        (g) Term A-4B-1 Facility Loans.

(i) Pursuant to Section 2.13, each Fifth Amendment Extending Term A-3 Facility
Lender hereby severally agrees that effective on the Fifth Amendment Effective
Date, all of the “Extending Term A-3 Facility Loans” (under and as defined in
the Fifth Amendment) of such Fifth Amendment Extending Term A-3 Facility Lender
as set forth on Schedule B annexed to the Fifth Amendment shall automatically,
and without further action by such Fifth Amendment Extending Term A-3 Facility
Lender, be modified to become a Term A-4 Facility Loans having the terms and
conditions set forth in the Fifth Amendment and this Agreement. On the Fifth
Amendment Effective Date, the Administrative Agent shall revise the Register to
reflect the modification of the “Extending Term A-3 Facility Loans” (under and
as defined in the Fifth Amendment) of the Fifth Amendment Extending Term A-3
Facility Lenders into Term A-4 Facility Loans. All Term A-4 Facility Loans will
have the Types and Interest Periods specified in the Notice of Borrowing
delivered in connection with the Fifth Amendment. All accrued and unpaid
interest on the existing Term A-3 Facility Loans that are prepaid pursuant to
this Section 2.01(g) to, but not including, the Fifth Amendment Effective Date
shall be payable on the Fifth Amendment Effective Date and the Borrower will
make any payments required under Section 5.05 with respect to such existing Term
A-3 Facility Loans in accordance therewith.

(i)         Each Lender with a Sixth Amendment Extending Term B Facility
Commitment on the Sixth Amendment Effective Date agrees, severally and not
jointly, on the terms and conditions of this Agreement and the Sixth Amendment,
to make a Term B-1 Facility Loan to Borrower in Dollars on the Sixth Amendment
Effective Date in an aggregate principal amount equal to the Sixth Amendment
Extending Term B Facility Commitment of such Lender. Term B-1 Facility Loans
that are repaid or prepaid may not be reborrowed.

(ii)         The Term A-4B-1 Facility Loans shall constitute “Obligations,”
“Guaranteed Obligations” and “Secured Obligations” under this Agreement and the
other Credit Documents. The aggregate outstanding principal amount of the Term
A-4B-1 Facility Loans for all purposes of this Agreement and the other Credit
Documents shall be the stated principal amount thereof outstanding from time to
time. The Term A-4B-1 Facility Loans may from time to time be LIBOR Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Section 3.3 of the Fifth Amendment and Section 2.09 of this
Agreement. For the avoidance of doubt, the outstanding Term B-1 Facility Loans
on the Sixth Amendment Effective Date shall be as set forth on Annex A-3.

(iii) From and after the Fifth Amendment Effective Date, any Lender holding Term
A-3 Facility Loans may, by written notice to Borrower and Administrative Agent
elect to convert all (and not less than all) of its Term A-3 Facility Loans to
Term A-4 Facility Loans, which conversion shall be effective on the date set
forth in such written notice (but in no event earlier than five (5) Business
Days after delivery of such notice unless Administrative Agent and Borrower
shall agree to an earlier date). Upon receipt of such notice, Borrower,
Administrative Agent and the Term Lenders shall take such actions as shall be
necessary to effectuate such modification.

 

-76-



--------------------------------------------------------------------------------

(j)        Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in Connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement
(including, without limitation, in connection with the transactions to occur on
the Sixth Amendment Effective Date), pursuant to a cashless settlement mechanism
approved by Borrower, Administrative Agent and such Lender.

SECTION 2.02.      Borrowings.    Borrower shall give Administrative Agent
notice of each borrowing hereunder as provided in Section 4.05 in the form of a
Notice of Borrowing. Unless otherwise agreed to by Administrative Agent in its
sole discretion, not later than 12:00 p.m. (Noon), New York time, on the date
specified for each borrowing in Section 4.05, each Lender shall make available
the amount of the Loan or Loans to be made by it on such date to Administrative
Agent, at an account specified by Administrative Agent maintained at the
Principal Office, in immediately available funds, for the account of Borrower.
Each borrowing of Revolving Loans under a particular Tranche of Revolving
Commitments shall be made by each Revolving Lender pro rata among all Tranches
ofwith Revolving Commitments of such Tranche pro rata based on its R/C
Percentage of the Totalwith respect to such Tranche of Revolving Commitments.
The amounts so received by Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to Borrower not later than 4:00
p.m., New York time, on the actual applicable Funding Date, by depositing the
same by wire transfer of immediately available funds in (or, in the case of an
account of Borrower maintained with Administrative Agent at the Principal
Office, by crediting the same to) the account or accounts of Borrower or any
other account or accounts in each case as directed by Borrower in the applicable
Notice of Borrowing.

SECTION 2.03. Letters of Credit.

(a)      Subject to the terms and conditions hereof, the Revolving Commitments
may be utilized, upon the request of Borrower, in addition to the Revolving
Loans provided for by Section 2.01(a), for standby and commercial documentary
letters of credit (herein collectively called “Letters of Credit”) issued by the
applicable L/C Lender (which L/C Lenders agree to the terms and provisions of
this Section 2.03 in reliance upon the agreements of the other Lenders set forth
herein) for the account of Borrower or its Subsidiaries; provided, however, that
in no event shall

(i)      (A) the aggregate amount of all L/C Liabilities, plus the aggregate
principal amount of all the Revolving Loans and Swingline Loans then
outstanding, exceed at any time the Total Revolving Commitments as in effect at
such time or (B) the Revolving Tranche Exposure of all Revolving Lenders in
respect of eachthe applicable Tranche of Revolving Commitments exceed the
aggregate Revolving Commitments of such Tranche in effect at such time,

(ii)      (A) the sum of the aggregate principal amount of all Revolving Loans
of any Revolving Lender then outstanding, plus such Revolving Lender’s L/C
Liability plus such Revolving Lender’s Swingline Exposure exceed at any time
such Revolving Lender’s Revolving Commitment as in effect at such time or
(B) the Revolving Tranche Exposure of any Revolving Lender in respect of eachthe
applicable Tranche of Revolving Commitments exceed such Revolving Lender’s
Revolving Commitment of such Tranche in effect at such time,

(iii)      (x) the outstanding aggregate amount of all L/C Liabilities exceed
the L/C Sublimit or (y) unless the applicable L/C Lender consents, the Stated
Amount of all Letters of Credit issued by such L/C Lender plus the aggregate
amount of all L/C Disbursements of such L/C Lender that have not yet been
reimbursed in respect of all Letters of Credit issued by such L/C Lender exceed
such L/C Lender’s L/C Commitment,

(iv)      the Stated Amount of any Letter of Credit be less than $100,000 or
such lesser amount as is acceptable to the L/C Lender,

 

-77-



--------------------------------------------------------------------------------

(v)      the expiration date of any Letter of Credit extend beyond the earlier
of (x) the third Business Day preceding the latest R/C Maturity Date then in
effect and (y) the date twelve (12) months following the date of such issuance,
unless in the case of this clause (y) the Required Revolving Lenders have
approved such expiry date in writing (but never beyond the third Business Day
prior to the latest R/C Maturity Date then in effect), except for any Letter of
Credit that Borrower has agreed to Cash Collateralize in an amount equal to the
Minimum Collateral Amount or otherwise backstop (with a letter of credit on
customary terms) to the applicable L/C Lender’s and the Administrative Agent’s
reasonable satisfaction, on or prior to the third Business Day preceding the
latest R/C Maturity Date then in effect, subject to the ability of Borrower to
request Auto-Extension Letters of Credit in accordance with Section 2.03(b);
provided that in the case of any such Letter of Credit that is so Cash
Collateralized, the obligations of the Revolving Lenders to participate in such
Letters of Credit pursuant to Section 2.03(f) shall terminate on the third
Business Day preceding the latest R/C Maturity Date then in effect,

(vi)      any L/C Lender issue any Letter of Credit after it has received notice
from Borrower or the Required Revolving Lenders stating that a Default exists
until such time as such L/C Lender shall have received written notice of
(x) rescission of such notice from the Required Revolving Lenders, (y) waiver or
cure of such Default in accordance with this Agreement or (z) Administrative
Agent’s good faith determination that such Default has ceased to exist,

(vii)      any Letter of Credit be issued in a currency other than Dollars nor
at a tenor other than sight; or

(viii)      the L/C Lender be obligated to issue any Letter of Credit, amend or
modify any outstanding Letter of Credit or extend the expiry date of any
outstanding Letter of Credit at any time when a Revolving Lender under the
applicable Tranche of Revolving Commitments is a Defaulting Lender if such
Defaulting Lender’s L/C Liability cannot be reallocated to Non-Defaulting
Lenders under the applicable Tranche pursuant to Section 2.14(a) unless
arrangements reasonably satisfactory to the L/C Lender and Borrower have been
made to eliminate the L/C Lender’s risk with respect to the participation in
Letters of Credit by all such Defaulting Lenders, including by Cash
Collateralizing in an amount equal to the Minimum Collateral Amount, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
the L/C Lender to support, each such Defaulting Lender’s L/C Liability.

(b)      Whenever Borrower requires the issuance of a Letter of Credit it shall
give the applicable L/C Lender and Administrative Agent at least three
(3) Business Days written notice (or such shorter period of notice acceptable to
the L/C Lender). Such Letter of Credit application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system agreed to by the applicable L/C Lender, by personal delivery or by any
other means acceptable to the applicable L/C Lender. Each notice shall be in the
form of Exhibit L or such other form as is reasonably acceptable to the
applicable L/C Lender appropriately completed (each a “Letter of Credit
Request”) and shall specify the Tranche of Revolving Commitments under which
such Letter of Credit shall be issued and a date of issuance not beyond the
fifth Business Day prior to the latest R/C Maturity Date then in effect. for the
applicable Tranche (it being understood that after issuance of any Letter of
Credit, Borrower may be written notice to Administrative Agent designate such
Letter of Credit as having been issued under another Tranche of Revolving
Commitments if such Letter of Credit would be permitted to be issued under such
other Tranche of Revolving Commitments at such time). Each Letter of Credit
Request must be accompanied by documentation describing in reasonable detail the
proposed terms, conditions and format of the Letter of Credit to be issued, and
if so requested by any L/C Lender each Letter of Credit Request shall be
accompanied by such L/C Lender’s form of application but which application shall
not contain any operating or financial covenants or any provisions inconsistent
with this Agreement. If Borrower so requests in any applicable Letter of Credit
Request, the applicable L/C Lender may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Lender to decline any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Lender at the time of the original issuance or automatic
extension of a Letter of Credit, Borrower shall not be required to make a
specific request to the L/C Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have

 

-78-



--------------------------------------------------------------------------------

authorized (but may not require) the L/C Lender to permit the extension of such
Letter of Credit at any time to an expiry date not later than the third Business
Day preceding the latest R/C Maturity Date then in effect for the applicable
Tranche of Revolving Commitments (provided, that such three (3) Business Day
limitation shall not apply to any Letter of Credit that Borrower has agreed to
Cash Collateralize in an amount equal to the Minimum Collateral Amount or
otherwise backstop (with a letter of credit on customary terms) to the
applicable L/C Lender’s and the Administrative Agent’s reasonable satisfaction);
provided, however, that the L/C Lender shall not permit any such extension if
(A) the L/C Lender has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required RevolvingTranche Lenders of the applicable Tranche of Revolving
Commitments have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or Borrower that one or more of the applicable
conditions specified in Section 7.02 is not then satisfied, and in each such
case directing the L/C Lender not to permit such extension. If there is any
conflict between the terms and conditions of this Agreement and the terms and
condition of any application, the terms and conditions of this Agreement shall
govern. Each Lender hereby authorizes each L/C Lender to issue and perform its
obligations with respect to Letters of Credit and each Letter of Credit shall be
issued in accordance with the customary procedures of such L/C Lender. Borrower
acknowledges and agrees that the failure of any L/C Lender to require an
application at any time and from time to time shall not restrict or impair such
L/C Lender’s right to require such an application or agreement as a condition to
the issuance of any subsequent Letter of Credit.

(c)       On each day during the period commencing with the issuance by the
applicable L/C Lender of any Letter of Credit and until such Letter of Credit
shall have expired or been terminated, the Revolving CommitmentCommitments under
the applicable Tranche of each Revolving Lender shall be deemed to be utilized
for all purposes hereof in an amount equal to such Lender’s R/C Percentage of
the then Stated Amount of such Letter of Credit plus the amount of any
unreimbursed drawings thereunder. Each Revolving Lender under the applicable
Tranche (other than the applicable L/C Lender) severally agrees that, upon the
issuance of any Letter of Credit hereunder, it shall automatically acquire from
the L/C Lender that issued such Letter of Credit, without recourse, a
participation in such L/C Lender’s obligation to fund drawings and rights under
such Letter of Credit in an amount equal to such Lender’s R/C Percentage with
respect to the applicable Tranche of Revolving Commitments of such obligation
and rights, and each Revolving Lender under the applicable Tranche (other than
such L/C Lender) thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to such L/C Lender to pay and discharge when due, its R/C Percentage
with respect to the applicable Tranche of Revolving Commitments of such L/C
Lender’s obligation to fund drawings under such Letter of Credit. Such L/C
Lender shall be deemed to hold an L/C Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to such
acquisition by the Revolving Lenders under the applicable Tranche other than
such L/C Lender of their participation interests. For the avoidance of doubt,
each Revolving Lender’s obligation to participate in Letters of Credit hereunder
shall be pro rata across all Tranches of Revolving Commitments in accordance
with such Lender’s R/C Percentage of the Total Revolving Commitments.

(d)       In the event that any L/C Lender has determined to honor a drawing
under a Letter of Credit, such L/C Lender shall promptly notify (the “L/C
Payment Notice”) Administrative Agent and Borrower of the amount paid by such
L/C Lender and the date on which payment is to be made to such beneficiary.
Borrower hereby unconditionally agrees to pay and reimburse such L/C Lender,
through the Administrative Agent, for the amount of payment under such Letter of
Credit in Dollars, together with interest thereon at a rate per annum equal to
the Alternate Base Rate in effect from time to time plus the Applicable Margin
applicable to Revolving Loans under the applicable Tranche of Revolving
Commitments that are maintained as ABR Loans as are in effect from time to time
(determined based on a weighted average if multiple Tranches of Revolving
Commitments are then outstanding) from the date payment was made to such
beneficiary to the date on which payment is due, such payment to be made not
later than the second Business Day after the date on which Borrower receives the
applicable L/C Payment Notice (or the third Business Day thereafter if such L/C
Payment Notice is received on a date that is not a Business Day or after 1:00
p.m., New York time, on a Business Day). Any such payment due from Borrower and
not paid on the required date shall thereafter bear interest at rates specified
in Section 3.02(b) until paid. Promptly upon receipt of the amount paid by
Borrower pursuant to the immediately prior sentence, the applicable L/C Lender
shall notify Administrative Agent of such payment and whether or not such
payment constitutes payment in full of the Reimbursement Obligation under the
applicable Letter of Credit.

 

-79-



--------------------------------------------------------------------------------

(e)      Promptly upon its receipt of a L/C Payment Notice referred to in
Section 2.03(d), Borrower shall advise the applicable L/C Lender and
Administrative Agent whether or not Borrower intends to borrow hereunder to
finance its obligation to reimburse such L/C Lender for the amount of the
related demand for payment under the applicable Letter of Credit and, if it does
so intend, submit a Notice of Borrowing for such borrowing to Administrative
Agent as provided in Section 4.05. In the event that Borrower fails to reimburse
any L/C Lender, through the Administrative Agent, for a demand for payment under
a Letter of Credit by the second Business Day after the date of the applicable
L/C Payment Notice (or the third Business Day thereafter if such L/C Payment
Notice is received on a date that is not a Business Day or after 1:00 p.m., New
York time on a Business Day), such L/C Lender shall promptly notify
Administrative Agent of such failure by Borrower to so reimburse and of the
amount of the demand for payment. In the event that Borrower fails to either
submit a Notice of Borrowing to Administrative Agent as provided above or
reimburse such L/C Lender, through the Administrative Agent, for a demand for
payment under a Letter of Credit by the second Business Day after the date of
the applicable L/C Payment Notice (or the third Business Day thereafter if such
L/C Payment Notice is received on a date that is not a Business Day or after
1:00 p.m., New York time, on a Business Day), Administrative Agent shall give
each Revolving Lender under the applicable Tranche prompt notice of the amount
of the demand for payment including the interest therein owed by Borrower (the
“Unreimbursed Amount”), specifying such Lender’s R/C Percentage with respect to
the applicable Tranche of Revolving Commitments thereof and requesting payment
of such amount.

(f)      Each Revolving Lender (other than the applicable L/C Lender) under the
applicable Tranche shall pay to Administrative Agent for account of the
applicable L/C Lender at the Principal Office in Dollars and in immediately
available funds, an amount equal to such Revolving Lender’s R/C Percentage
ofwith respect to the applicable Tranche of Revolving Commitments of the
Unreimbursed Amount upon not less than one Business Day’s actual notice by
Administrative Agent as described in Section 2.03(e) to such Revolving Lender
requesting such payment and specifying such amount. Administrative Agent will
promptly remit the funds so received to the applicable L/C Lender in Dollars.
Each such Revolving Lender’s obligation to make such payments to Administrative
Agent for the account of L/C Lender under this Section 2.03(f), and the
applicable L/C Lender’s right to receive the same, shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including (i) the failure of any other Revolving Lender to make its payment
under this Section 2.03(f), (ii) the financial condition of Borrower or the
existence of any Default or (iii) the termination of the Commitments. Each such
payment to any L/C Lender shall be made without any offset, abatement,
withholding or reduction whatsoever.

(g)      Upon the making of each payment by a Revolving Lender, through the
Administrative Agent, to an L/C Lender pursuant to Section 2.03(f) in respect of
any Letter of Credit, such Revolving Lender shall, automatically and without any
further action on the part of Administrative Agent, such L/C Lender or such
Revolving Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to such L/C Lender by Borrower hereunder
and under the L/C Documents relating to such Letter of Credit and (ii) a
participation equal to such Revolving Lender’s R/C Percentage with respect to
the applicable Tranche of Revolving Commitments in any interest or other amounts
(other than cost reimbursements) payable by Borrower hereunder and under such
L/C Documents in respect of such Reimbursement Obligation. If any L/C Lender
receives directly from or for the account of Borrower any payment in respect of
any Reimbursement Obligation or any such interest or other amounts (including by
way of setoff or application of proceeds of any collateral security), such L/C
Lender shall promptly pay to Administrative Agent for the account of each
Revolving Lender under the applicable Tranche which has satisfied its
obligations under Section 2.03(f), such Revolving Lender’s R/C Percentage with
respect to the applicable Tranche of Revolving Commitments of such payment, each
such payment by such L/C Lender to be made in Dollars. In the event any payment
received by such L/C Lender and so paid to the Revolving Lenders hereunder is
rescinded or must otherwise be returned by such L/C Lender, each applicable
Revolving Lender shall, upon the request of such L/C Lender (through
Administrative Agent), repay to such L/C Lender (through Administrative Agent)
the amount of such payment paid to such Revolving Lender, with interest at the
rate specified in Section 2.03(j).

(h)      Borrower shall pay to Administrative Agent, for the account of each
Revolving Lender under the applicable Tranche, and with respect to each Tranche
of Revolving Commitments, in respect of each Letter of Credit and each Tranche
of Revolving Commitments for which such Revolving Lender has a L/C Liability, a
letter of credit commission equal to (x) the rate per annum equal to the
Applicable Margin for Revolving Loans of such Tranche made by such Revolving
Lender that are LIBOR Loans in effect from time to time, multiplied by (y) the
daily Stated Amount of such Letter of Credit allocable to such Revolving
Lender’s Revolving Commitments of such Tranche for

 

-80-



--------------------------------------------------------------------------------

the period from and including the date of issuance of such Letter of Credit
(i) in the case of a Letter of Credit which expires in accordance with its
terms, to and including such expiration date and (ii) in the case of a Letter of
Credit which is drawn in full or is otherwise terminated other than on the
stated expiration date of such Letter of Credit, to and excluding the date such
Letter of Credit is drawn in full or is terminated. Such commission will be
non-refundable and is to be paid (1) quarterly in arrears on each Quarterly Date
and (2) on each applicable R/C Maturity Date. In addition, Borrower shall pay to
each L/C Lender, for such L/C Lender’s account a fronting fee (i) with respect
to each commercial Letter of Credit, at the rate separately agreed to with such
L/C Lender, computed on the amount of such Letter of Credit, and payable upon
the issuance thereof, (ii) with respect to any amendment of a commercial Letter
of Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between Borrower and such L/C Lender, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate equal to the greater of
(i) $500 per quarter or (ii) 0.25% per annum, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on each Quarterly Date in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the latest R/C Maturity Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition Borrower agrees to pay
to each L/C Lender all charges, costs and expenses in the amounts customarily
charged by such L/C Lender, from time to time in like circumstances, with
respect to the issuance, amendment, transfer, payment of drawings, and other
transactions relating thereto.

(i)      Upon the issuance of or amendment or modification to a Letter of
Credit, the applicable L/C Lender shall promptly deliver to Administrative Agent
and Borrower a written notice of such issuance, amendment or modification and
such notice shall be accompanied by a copy of such Letter of Credit or the
respective amendment or modification thereto, as the case may be. Promptly upon
receipt of such notice, Administrative Agent shall deliver to each Revolving
Lender under the applicable Tranche a written notice regarding such issuance,
amendment or modification, as the case may be, and, if so requested by a
Revolving Lender under the applicable Tranche, Administrative Agent shall
deliver to such Revolving Lender a copy of such Letter of Credit or amendment or
modification, as the case may be.

(j)      If and to the extent that any Revolving Lender under the applicable
Tranche fails to pay an amount required to be paid pursuant to Section 2.03(f)
or 2.03(g) on the due date therefor, such Revolving Lender shall pay to the
applicable L/C Lender (through Administrative Agent) interest on such amount
with respect to eachthe applicable Tranche of Revolving Commitments held by such
Revolving Lender for each day from and including such due date to but excluding
the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate (as in effect from time to time) for the first three days and at
the interest rate (in effect from time to time) applicable to Revolving Loans
under such Tranche made by such Revolving Lender that are maintained as ABR
Loans for each date thereafter. If any Revolving Lender holds Revolving
Commitments of more than one Tranche and such Revolving Lender makes a partial
payment of amounts due by it under Section 2.03(f) or 2.03(g) with respect to
multiple Tranches, such partial payment shall be allocated pro rata to each
Tranche based on the amount of Revolving Commitments of each Tranche held by
such Revolving Lender.

(k)      The issuance by any L/C Lender of any amendment or modification to any
Letter of Credit hereunder that would extend the expiry date or increase the
Stated Amount thereof shall be subject to the same conditions applicable under
this Section 2.03 to the issuance of new Letters of Credit, and no such
amendment or modification shall be issued hereunder (i) unless either (x) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended or modified
form or (y) the Required Revolving Lenders (or other specified Revolving Lenders
to the extent required by Section 13.04) shall have consented thereto or (ii) if
the beneficiary of the Letter of Credit does not accept the proposed terms of
the Letter of Credit.

(l)      Notwithstanding the foregoing, no L/C Lender shall be under any
obligation to issue any Letter of Credit if at the time of such issuance,
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Lender from issuing
the Letter of Credit, or any Law applicable to such L/C Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Lender shall prohibit, or request that
such L/C Lender refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Lender with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Lender is not

 

-81-



--------------------------------------------------------------------------------

otherwise compensated hereunder) not in effect on the ClosingSixth Amendment
Effective Date, or shall impose upon such L/C Lender any unreimbursed loss, cost
or expense which was not applicable on the ClosingSixth Amendment Effective Date
and which such L/C Lender in good faith deems material to it or (ii) the
issuance of the Letter of Credit would violate one or more policies of such L/C
Lender applicable to letters of credit generally.

(m)      The obligations of Borrower under this Agreement and any L/C Document
to reimburse any L/C Lender for a drawing under a Letter of Credit, and to repay
any drawing under a Letter of Credit converted into Revolving Loans or Swingline
Loans, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement and each such other L/C
Document under all circumstances, including the following:

(i)      any lack of validity or enforceability of this Agreement, any Credit
Document or any L/C Document;

(ii)      the existence of any claim, setoff, defense or other right that
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any L/C Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Documents or any unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit; or any defense based upon
the failure of any drawing under a Letter of Credit to conform to the terms of
the Letter of Credit or any non-application or misapplication by the beneficiary
of the proceeds of such drawing;

(iv)      waiver by a L/C Lender of any requirement that exists for the L/C
Lender’s protection and not the protection of Borrower or any waiver by the L/C
Lender which does not in fact materially prejudice Borrower;

(v)      honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)      any payment made by a L/C Lender in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)      any payment by a L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by a L/C Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or a
Guarantor.

To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.

 

-82-



--------------------------------------------------------------------------------

(n)      Borrower, Administrative Agent and Revolving Lenders hereby agree that,
as of the Closing Date, each letter of credit identified on Schedule 2.03(n)
(each, an “Existing Letter of Credit”) shall be a Letter of Credit as if
originally issued under this Agreement, and that the fees and other provisions
set forth in this Section 2.03 shall be applicable to each Existing Letter of
Credit as of the Closing Date.

(o)      On the last Business Day of each month, each L/C Lender shall provide
to Administrative Agent such information regarding the outstanding Letters of
Credit as Administrative Agent shall reasonably request, in form and substance
reasonably satisfactory to Administrative Agent (and in such standard electronic
format as Administrative Agent shall reasonably specify), for purposes of
Administrative Agent’s ongoing tracking and reporting of outstanding Letters of
Credit. Administrative Agent shall maintain a record of all outstanding Letters
of Credit based upon information provided by the L/C Lenders pursuant to this
Section 2.03(o), and such record of Administrative Agent shall, absent manifest
error, be deemed a correct and conclusive record of all Letters of Credit
outstanding from time to time hereunder. Notwithstanding the foregoing, if and
to the extent Administrative Agent determines that there are one or more
discrepancies between information provided by any L/C Lender hereunder,
Administrative Agent will notify such L/C Lender thereof and such L/C Lender
shall endeavor to reconcile any such discrepancy. In addition to and without
limiting the foregoing, with respect to commercial documentary Letters of
Credit, on the first Business Day of each week the applicable L/C Lender shall
deliver to Administrative Agent, by facsimile or electronic mail, a report
detailing the daily outstanding commercial documentary Letters of Credit for the
previous week for such Letters of Credit.

(p)      Each Lender and Borrower agree that, in paying any drawing under a
Letter of Credit, the L/C Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Lenders, the Administrative Agent,
any of their respective Affiliates, directors, officers, employees, agents and
advisors nor any correspondent, participant or assignee of any L/C Lender shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders, the Required
RevolvingTranche Lenders of any applicable Tranche or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence,
bad faith or willful misconduct or material breach of any Credit Document as
determined by a court of competent jurisdiction by final and non-appealable
judgment; or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit. Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Lenders, the Administrative Agent,
any of their respective Affiliates, directors, officers, employees, agents and
advisors nor any correspondent, participant or assignee of the L/C Lenders shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(m); provided, however, that anything in such clauses to
the contrary notwithstanding, Borrower may have a claim against a L/C Lender,
and a L/C Lender may be liable to Borrower, to the extent, but only to the
extent, of any direct, as opposed to indirect, special, punitive, consequential
or exemplary, damages suffered by Borrower which Borrower proves were caused by
such L/C Lender’s willful misconduct, bad faith or gross negligence or material
breach of any Credit Document or such L/C Lender’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit, in each case, as determined by a court of competent
jurisdiction by final and non-appealable judgment. In furtherance and not in
limitation of the foregoing, the L/C Lenders may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Lenders
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Lenders may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(q)      Unless otherwise expressly agreed by the applicable L/C Lender and
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each commercial Letter of Credit. Notwithstanding the foregoing, the
L/C Lenders shall not be responsible to Borrower for, and the L/C Lenders’
rights and remedies against Borrower shall not be impaired by, any action or
inaction of the L/C Lenders required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this

 

-83-



--------------------------------------------------------------------------------

Agreement, including the law or any order of a jurisdiction where such L/C
Lender or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(r)         Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, Borrower shall be obligated to reimburse the applicable L/C Lender
hereunder for any and all drawings under such Letter of Credit. Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of Borrower, and that Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.

(s)         A Revolving Lender may become an additional L/C Lender hereunder
with the approval of the Administrative Agent (such approval not to be
unreasonably withheld or delayed), Borrower and such Revolving Lender, pursuant
to an agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent, Borrower and such Revolving Lender. The Administrative
Agent shall notify the Revolving Lenders of any such additional L/C Lender.

SECTION 2.04.         Termination and Reductions of Commitment.

(a)         (i) In addition to any other mandatory commitment reductions
pursuant to this Section 2.04, the aggregate amount of the Term A Facility
Commitments outstanding on the Closing Date shall be automatically and
permanently reduced to zero at 5:00 p.m., New York time, on the Closing Date
(after giving effect to the making of the Term A Facility Loans on such date).

(ii)         In addition to any other mandatory commitment reductions pursuant
to this Section 2.04, the aggregate amount of the Term B Facility Commitments
shall be automatically and permanently reduced to zero at 5:00 p.m., New York
time, on the Closing Date (after giving effect to the making of the Term B
Facility Loans on such date).[Reserved].

(iii)         In addition to any other mandatory commitment reductions pursuant
to this Section 2.04, the aggregate amount of any Incremental Term Loan
Commitments shall be automatically and permanently reduced by the amount of
Incremental Term Loans made in respect hereof from time to time.

(iv)         The aggregate amount of the Revolving Commitments of any Tranche
shall be automatically and permanently reduced to zero on the R/C Maturity Date
applicable to such Tranche, and the L/C Commitments and the Swingline Commitment
shall be automatically and permanently reduced to zero on the last R/C Maturity
Date.

(v)         [Reserved].

(vi)         [Reserved].

(vii)         (v) In addition to any other mandatory commitment reductions
pursuant to this Section 2.04, the aggregate amount of the Term A-35 Facility
Commitments outstanding on the ThirdSixth Amendment Effective Date shall be
automatically and permanently reduced to zero at 5:00 p.m., New York time, on
the ThirdSixth Amendment Effective Date (after giving effect to the modification
into, and making of, the Term A-35 Facility Loans on such date).

(viii)         (vi) In addition to any other mandatory commitment reductions
pursuant to this Section 2.04, the aggregate amount of the Term A-4B-1 Facility
Commitments outstanding on the FifthSixth Amendment Effective Date shall be
automatically and permanently reduced to zero at 5:00 p.m., New York time, on
the FifthSixth Amendment Effective Date (after giving effect to the modification
into, and making of, the Term A-4B-1 Facility Loans on such date).

 

-84-



--------------------------------------------------------------------------------

(ix)         The aggregate amount of the Closing Date Revolving Commitments (as
defined in this Agreement prior to giving effect to the Sixth Amendment) were
terminated and reduced to zero on the Sixth Amendment Effective Date.

(b)         Borrower shall have the right at any time or from time to time
(without premium or penalty except breakage costs (if any) pursuant to
Section 5.05) (i) so long as no Revolving Loans, Swingline Loans or L/C
Liabilities will be outstanding as of the date specified for termination (after
giving effect to all transactions occurring on such date), to terminate the
Revolving Commitments in their entirety and (ii) so long as the remaining Total
Revolving Commitments will equal or exceed the aggregate amount of outstanding
Revolving Loans, Swingline Exposure and L/C Liabilities, to reduce the aggregate
amount of the Revolving Commitments (which shall be pro rata among the Revolving
Lenders except that the Borrower may reduce or terminate the Closing Date
Revolving Commitments without a concurrent reduction or termination of the Fifth
Amendment Revolving Commitmentsof any Tranche with an earlier maturity date on a
greater than pro rata basis as compared to any other Tranche with a later
maturity date than such Tranche being reduced or terminated); provided, however,
that (x) Borrower shall give notice of each such termination or reduction as
provided in Section 4.05, and (y) each partial reduction shall be in an
aggregate amount at least equal to $5.0 million (or any whole multiple of $1.0
million in excess thereof) or, if less, the remaining Unutilized R/C
Commitments.

(c)         Any Commitment once terminated or reduced may not be reinstated.

(d)         Each reduction or termination of any of the Commitments applicable
to any Tranche pursuant to this Section 2.04 shall be applied ratably among the
Lenders with such a Commitment, as the case may be, in accordance with their
respective Commitment, as applicable.

SECTION 2.05.         Fees.

(a)         Borrower shall pay to Administrative Agent for the account of each
Revolving Lender (other than a Defaulting Lender), with respect to such
Revolving Lender’s Revolving Commitments of each Tranche, a commitment fee for
the period from and including the Closing Date (or, following the conversion of
such Revolving Commitment into another Tranche, the applicable Extension Date)
to but not including the earlier of (i) the date such Revolving Commitment is
terminated or expires (or is modified to constitute another Tranche) and
(ii) the R/C Maturity Date applicable to such Revolving Commitment, in each
case, computed at a rate per annum equal to the Applicable Fee Percentage in
respect of such Tranche in effect from time to time during such period on the
actual daily amount of such Revolving Lender’s Unutilized R/C Commitment in
respect of such Tranche. Notwithstanding anything to the contrary in the
definition of “Unutilized R/C Commitments,” for purposes of determining
Unutilized R/C Commitments of a Tranche in connection with computing commitment
fees with respect to Revolving Commitments of such Tranche, a Revolving
Commitment of a Revolving Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans under such Tranche and L/C Liability under such
Tranche of such Revolving Lender (and the Swingline Exposure of such Revolving
Lender in respect of such Tranche shall be disregarded for such purpose). Any
accrued commitment fee under this Section 2.05(a) in respect of any Revolving
Commitment shall be payable in arrears on each Quarterly Date and on the earlier
of (i) the date such Revolving Commitment is terminated or expires (or is
modified to constitute another Tranche) and (ii) the R/C Maturity Date
applicable to such Revolving Commitment.

(b)         Borrower shall pay to Administrative Agent for its own account the
administrative fee separately agreed to.

(c)         At the time of the effectiveness of a Repricing Transaction prior to
the date that is six (6) months after the FirstSixth Amendment Effective Date,
Borrower agrees to pay to Administrative Agent, for the ratable account of each
Lender with outstanding Term BB-1 Facility Loans (including each Lender that
withholds its consent to such Repricing Transaction and is replaced or is
removed as a Lender or is repaid under Section 2.11 or 13.04(b), as the case may
be), a fee in an amount equal to 1.0% of the aggregate principal amount of Term
BB-1 Facility Loans that are refinanced, converted, replaced, amended, modified
or otherwise repriced in such Repricing Transaction. Such fee shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.

 

-85-



--------------------------------------------------------------------------------

(d)         Borrower shall pay to Auction Manager for its own account, in
connection with any Borrower Loan Purchase, such fees as may be agreed between
Borrower and Auction Manager.

(e) Borrower shall pay to each Term B Facility Lender, on the Closing Date,
upfront fees equal to 0.50% of such Term B Facility Lender’s Term B Facility
Loan funded on the Closing Date.

SECTION 2.06.         Lending Offices. The Loans of each Type made by each
Lender shall be made and maintained at such Lender’s Applicable Lending Office
for Loans of such Type.

SECTION 2.07.         Several Obligations of Lenders. The failure of any Lender
to make any Loan to be made by it on the date specified therefor shall not
relieve any other Lender of its obligation to make its Loan on such date, but
neither any Lender nor Administrative Agent shall be responsible for the failure
of any other Lender to make a Loan to be made by such other Lender, and no
Lender shall have any obligation to Administrative Agent or any other Lender for
the failure by such Lender to make any Loan required to be made by such Lender.
No Revolving Lender will be responsible for failure of any other Lender to fund
its participation in Letters of Credit.

SECTION 2.08.         Notes; Register.

(a)         At the request of any Lender, its Loans of a particular Class shall
be evidenced by a promissory note, payable to such Lender (or its nominee) and
otherwise duly completed, substantially in the form of Exhibits A-1, A-2, A-3
and A-4 of such Lender’s Revolving Loans, Term AA-5 Facility Loans, Term BB-1
Facility Loans and Swingline Loans, respectively; and in the case of any New
Term Loans, such form of promissory note provided pursuant to the applicable
Incremental Joinder Agreement; provided that any promissory notes issued in
respect of New Term Loans, Other Term Loans, Extended Term Loans or Extended
Revolving Loans shall be in such form as mutually agreed by Borrower and
Administrative Agent.

(b)         The date, amount, Type, interest rate and duration of the Interest
Period (if applicable) of each Loan of each Class made by each Lender to
Borrower and each payment made on account of the principal thereof, shall be
recorded by such Lender (or its nominee) on its books and, prior to any transfer
of any Note evidencing the Loans of such Class held by it, endorsed by such
Lender (or its nominee) on the schedule attached to such Note or any
continuation thereof; provided, however, that the failure of such Lender (or its
nominee) to make any such recordation or endorsement or any error in such
recordation or endorsement shall not affect the obligations of Borrower to make
a payment when due of any amount owing hereunder or under such Note.

(c)         Borrower hereby designates Administrative Agent to serve as its
nonfiduciary agent, solely for purposes of this Section 2.08, to maintain a
register (the “Register”) on which it will record the name and address of each
Lender, the Commitment from time to time of each of the Lenders, the principal
amount of the Loans made by each of the Lenders (and the stated interest
thereon) and each repayment in respect of the principal amount of the Loans of
each Lender. Failure to make any such recordation or any error in such
recordation shall not affect Borrower’s obligations in respect of such Loans.
The entries in the Register shall be prima facie evidence of the information
noted therein (absent manifest error), and the parties hereto shall treat each
Person whose name is recorded in the Register as the owner of a Loan or other
obligation hereunder as the owner thereof for all purposes of the Credit
Documents, notwithstanding any notice to the contrary. The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice. No assignment shall be effective
unless recorded in the Register; provided, however, that Administrative Agent
agrees to record in the Register any assignment entered into pursuant to the
term hereof promptly after the effectiveness of such assignment.

SECTION 2.09.         Optional Prepayments and Conversions or Continuations of
Loans.

(a)         Subject to Section 4.04, Borrower shall have the right to prepay
Loans (without premium or penalty, except as provided in Section 2.09(c)) of a
Tranche, or to convert Loans of a Tranche of one Type into Loans of such Tranche
of another Type or to continue Loans of a Tranche of one Type as Loans of the
same Tranche of the same Type, at any time or from time to time. Borrower shall
give Administrative Agent notice of each such prepayment, conversion or
continuation as provided in Section 4.05 (and, upon the date specified in any
such notice of prepayment, the amount to be prepaid shall become due and payable
hereunder; provided that Borrower may make

 

-86-



--------------------------------------------------------------------------------

any such notice conditional upon the occurrence of a Person’s acquisition or
sale or any incurrence of indebtedness or issuance of Equity Interests). Each
Notice of Continuation/Conversion shall be substantially in the form of Exhibit
C. If LIBOR Loans are prepaid or converted other than on the last day of an
Interest Period therefor, Borrower shall at such time pay all expenses and costs
required by Section 5.05. Notwithstanding the foregoing, and without limiting
the rights and remedies of the Lenders under Article XI, in the event that any
Event of Default shall have occurred and be continuing, Administrative Agent may
(and, at the request of the Required Lenders, shall), upon written notice to
Borrower, have the right to suspend the right of Borrower to convert any Loan
into a LIBOR Loan, or to continue any Loan as a LIBOR Loan, in which event all
Loans shall be converted (on the last day(s) of the respective Interest Periods
therefor) or continued, as the case may be, as ABR Loans. Swingline Loans may
not be converted or continued.

(b)         Application.

(i)         The amount of any optional prepayments described in Section 2.09(a)
shall be applied to prepay Loans outstanding in order of amortization, in
amounts and to Tranches, all as determined by Borrower.

(ii)         In addition to the foregoing, and provided that the Consolidated
Total Leverage Ratio is less than or equal to 3.75 to 1.00, Borrower shall have
the right to elect to offer to prepay the Loans pro rata to the Term AA-5
Facility Loans, the Term BB-1 Facility Loans, the New Term Loans, the Extended
Term Loans and the Other Term Loans then outstanding and apply any amounts
rejected for such prepayment to repurchase, prepay, redeem, retire, acquire,
defease or cancel Indebtedness or to make Restricted Payments notwithstanding
any then applicable limitations set forth in Section 10.09 or 10.06,
respectively. If Borrower makes such an election, it shall provide notice
thereof to Administrative Agent, who shall promptly, and in any event within one
Business Day of receipt, provide such notice to the holders of the Term Loans.
Any such notice shall specify the aggregate amount offered to prepay the Term
Loans. Each holder of a Term AA-5 Facility Loan, a Term BB-1 Facility Loan, a
New Term Loan, an Other Term Loan or an Extended Term Loan may elect, in its
sole discretion, to reject such prepayment offer with respect to an amount equal
to or less than (v) with respect to holders of Term AA-5 Facility Loans, an
amount equal to the aggregate amount so offered to prepay Term AA-5 Facility
Loans times a fraction, the numerator of which is the principal amount of Term
AA-5 Facility Loans owed to such holder and the denominator of which is the
principal amount of Term AA-5 Facility Loans outstanding, (w) with respect to
holders of Term BB-1 Facility Loans, an amount equal to the aggregate amount so
offered to prepay Term BB-1 Facility Loans times a fraction, the numerator of
which is the principal amount of Term BB-1 Facility Loans owed to such holder
and the denominator of which is the principal amount of Term BB-1 Facility Loans
outstanding, (x) with respect to holders of New Term Loans, an amount equal to
the aggregate amount so offered to prepay New Term Loans times a fraction, the
numerator of which is the principal amount of New Term Loans owed to such holder
and the denominator of which is the principal amount of New Term Loans
outstanding, (y) with respect to holders of Other Term Loans, an amount equal to
the aggregate amount so offered to prepay Other Term Loans times a fraction, the
numerator of which is the principal amount of Other Term Loans owed to such
holder and the denominator of which is the principal amount of Other Term Loans
outstanding and (z) with respect to holders of Extended Term Loans, an amount
equal to the aggregate amount so offered to prepay Extended Term Loans times a
fraction, the numerator of which is the principal amount of Extended Term Loans
owed to such holder and the denominator of which is the principal amount of
Extended Term Loans outstanding. Any rejection of such offer must be evidenced
by written notice delivered to Administrative Agent within five Business Days of
receipt of the offer for prepayment, specifying an amount of such prepayment
offer rejected by such holder, if any. Failure to give such notice will
constitute an election to accept such offer. Any portion of such prepayment
offer so accepted will be used to prepay the Term Loans held by the applicable
holders within ten Business Days of the date of receipt of the offer to prepay.
Any portion of such prepayment rejected may be used by Borrower and its
Restricted Subsidiaries to repurchase, prepay, redeem, retire, acquire, defease
or cancel Indebtedness or to make Restricted Payments notwithstanding any then
applicable limitations set forth in Section 10.09 or 10.06, respectively.

(c)         Any prepayment of Term BB-1 Facility Loans pursuant to this
Section 2.09, Section 2.11 or Section 13.04(b) made prior to the date that is
six (6) months after the FirstSixth Amendment Effective Date in connection with
any Repricing Transaction shall be subject to the fee described in
Section 2.05(c).

 

-87-



--------------------------------------------------------------------------------

SECTION 2.10.         Mandatory Prepayments.

(a)         Borrower shall prepay the Loans as follows (each such prepayment to
be effected in each case in the manner, order and to the extent specified in
Section 2.10(b) below):

(i)         Casualty Events. Within five (5) Business Days after Borrower or any
Restricted Subsidiary receives any Net Available Proceeds from any Casualty
Event or any disposition pursuant to Section 10.05(l) (or notice of collection
by Administrative Agent of the same), in an aggregate principal amount equal to
100% of such Net Available Proceeds (it being understood that applications
pursuant to this Section 2.10(a)(i) shall not be duplicative of
Section 2.10(a)(iii) below); provided, however, that:

(x)         if no Event of Default then exists or would arise therefrom, the Net
Available Proceeds thereof shall not be required to be so applied on such date
to the extent that Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such proceeds is intended to be used to
fund the acquisition of Property used or usable in the business of any Credit
Party or repair, replace or restore the Property or other Property used or
usable in the business of any Credit Party (in accordance with the provisions of
the applicable Security Document in respect of which such Casualty Event has
occurred, to the extent applicable), in each case within (A) twelve (12) months
following receipt of such Net Available Proceeds or (B) if Borrower or the
relevant Restricted Subsidiary enters into a legally binding commitment to
reinvest such Net Available Proceeds within twelve (12) months following receipt
thereof, within the later of (1) one hundred and eighty (180) days following the
date of such legally binding commitment and (2) twelve (12) months following
receipt of such Net Available Proceeds, and

(y)         if all or any portion of such Net Available Proceeds not required to
be applied to the prepayment of Loans pursuant to this Section 2.10(a)(i) is not
so used within the period specified by clause (x) above, such remaining portion
shall be applied on the last day of such period as specified in Section 2.10(b).

(ii)         Debt Issuance. Within five (5) Business Days after any Debt
Issuance on or after the ClosingSixth Amendment Effective Date, in an aggregate
principal amount equal to 100% of the Net Available Proceeds of such Debt
Issuance.

(iii)         Asset Sales. Within five (5) Business Days after receipt by
Borrower or any of its Restricted Subsidiaries of any Net Available Proceeds
from any Asset Sale pursuant to Section 10.05(c), in an aggregate principal
amount equal to 100% of the Net Available Proceeds from such Asset Sale or other
disposition (it being understood that applications pursuant to this
Section 2.10(a)(iii) shall not be duplicative of Section 2.10(a)(i) above);
provided, however, that:

(x)         an amount equal to the Net Available Proceeds from any Asset Sale
pursuant to Section 10.05(c) shall not be required to be applied as provided
above on such date if (1) no Event of Default then exists or would arise
therefrom and (2) Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such Net Available Proceeds is intended to
be reinvested, directly or indirectly, in assets (which may be pursuant to an
acquisition of Equity Interests of a Person that directly or indirectly owns
such assets) otherwise permitted under this Agreement of (A) if such Asset Sale
was effected by any Credit Party, any Credit Party, and (B) if such Asset Sale
was effected by any other Company, any Company, in each case within (x) twelve
(12) months following receipt of such Net Available Proceeds or (y) if Borrower
or the relevant Restricted Subsidiary enters into a legally binding commitment
to reinvest such Net Available Proceeds within twelve (12) months following
receipt thereof, within the later of (A) one hundred and eighty (180) days
following the date of such legally binding commitment and (B) twelve (12) months
following receipt of such Net Available Proceeds (which certificate shall set
forth the estimates of the proceeds to be so expended); and

(y)         if all or any portion of such Net Available Proceeds is not
reinvested in assets in accordance with the Officer’s Certificate referred to in
clause (x) above within the period specified by clause (x) above, such remaining
portion shall be applied on the last day of such period as specified in
Section 2.10(b).

 

-88-



--------------------------------------------------------------------------------

(iv)         Excess Cash Flow. For each fiscal year (commencing with the fiscal
year ending December 31, 20162020), not later than five (5) Business Days after
the date on which the financial statements of Borrower referred to in
Section 9.04(b) for such fiscal year are required to be delivered to
Administrative Agent, Borrower shall prepay, in accordance with subsection
(b) below, the principal amount of the Loans in an amount equal to (x) the
Applicable ECF Percentage of Excess Cash Flow for such fiscal year, minus
(y) the principal amount of (i) Term Loans voluntarily prepaid pursuant to
Section 2.09 during such fiscal year (excluding any voluntary prepayment of Term
Loans on the Sixth Amendment Effective Date) plus (ii) Revolving Loans
voluntarily prepaid pursuant to Section 2.09 to the extent accompanied by an
equivalent permanent reduction of the Total Revolving Commitments during such
fiscal year, plus (iii) Other First Lien Indebtedness voluntarily prepaid (and,
to the extent consisting of revolving loans, so long as accompanied by a
permanent reduction of the underlying commitments) during such fiscal year to
the extent the amount of such Other First Lien Indebtedness so prepaid is not
proportionally larger than the amount of Term Loans (excluding Term A-5 Facility
Loans) so prepaid according to the respective principal amounts of Other First
Lien Indebtedness and Term Loans (excluding Term A-5 Facility Loans) as of the
beginning of the applicable fiscal year plus the principal amount of any
additional Other First Lien Indebtedness or Term Loans (excluding Term A-5
Facility Loans) incurred during the applicable fiscal year or other applicable
period, in each case, except to the extent financed with the proceeds of
Indebtedness of Borrower or its Restricted Subsidiaries.

(v)         Equity Issuance Proceeds. If Borrower receives any cash proceeds
from any capital contribution or any sale or issuance of its Equity Interests
that increases the Borrower’s Consolidated EBITDA as provided in Section 11.03,
100% of all Equity Issuance Proceeds received therefrom on or prior to the date
which is five (5) Business Days after the receipt of such Net Available
Proceeds.

(vi)         Prepayments Not Required. Notwithstanding any other provisions of
this Section 2.10(a), to the extent that any of or all the Net Available
Proceeds of any Asset Sale or Casualty Event with respect to any property or
assets of Foreign Subsidiaries or any Excess Cash Flow attributable to Foreign
Subsidiaries, are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Available Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.10(a) but may be retained by the
applicable Foreign Subsidiary so long as applicable local law does not permit
repatriation to the United States (Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all commercially reasonable
actions required by the applicable local law to permit such repatriation), and
once such repatriation of any of such affected Net Available Proceeds or Excess
Cash Flow is permitted under the applicable local law, (x) any such Net
Available Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or (iii),
as applicable, or applied pursuant to Section 2.10(b) within five (5) Business
Days of such repatriation, and (y) any such Excess Cash Flow shall be applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation.
To the extent Borrower determines in good faith that repatriation of any of or
all the Net Available Proceeds of any Asset Sale or Casualty Event with respect
to any property or assets of Foreign Subsidiaries or any Excess Cash Flow
attributable to Foreign Subsidiaries would have a material adverse tax cost to
Borrower or any of its Subsidiaries, such Net Available Proceeds or Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary; provided
that, on or before the date on which the Net Available Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.10(a)(i) or (iii), as applicable (or, in the case of
Excess Cash Flow, a date on or before the date that is twelve (12) months after
the date such Excess Cash Flow would have been so required to be applied to
prepayments pursuant to Section 2.10(a)(iv)), unless previously repatriated (in
which case, (x) any such Net Available Proceeds shall be reinvested pursuant to
Section 2.10(a)(i) or (iii), as applicable, or applied pursuant to
Section 2.10(b) within five (5) Business Days of such repatriation, and (y) any
such Excess Cash Flow shall be applied pursuant to Section 2.10(b) within five
(5) Business Days of such repatriation), (A) Borrower shall apply an amount
equal to such Net Available Proceeds or Excess Cash Flow to such reinvestments
or prepayments as if such Net Available Proceeds or Excess Cash Flow had been
received by Borrower rather than such Foreign Subsidiary, minus, the amount of
additional taxes that would have been payable or reserved against if such Net
Available Proceeds or Excess Cash Flow had been repatriated (or, if less, the
Net Available Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary) pursuant to Section 2.10(b) or (B) such Net
Available Proceeds or Excess Cash Flow shall be applied to the repayment of
Indebtedness of any Foreign Subsidiary.

 

-89-



--------------------------------------------------------------------------------

(vii)         Prepayments of Other First Lien Indebtedness. Notwithstanding the
foregoing provisions of Section 2.10(a)(i), (ii), (iii), (iv), (v) or otherwise,
any Net Available Proceeds from any such Casualty Event, Debt Issuance or Asset
Sale, any Equity Issuance Proceeds from any such issuance or sale of Equity
Interests or capital contribution and any such Excess Cash Flow otherwise
required to be applied to prepay the Loans may, at Borrower’s option, be applied
to prepay the principal amount of Other First Lien Indebtedness only to (and not
in excess of) the extent to which a mandatory prepayment in respect of such
Casualty Event, Debt Issuance, Asset Sale, issuance or sale of Equity Interests
or capital contribution or Excess Cash Flow is required under the terms of such
Other First Lien Indebtedness (with any remaining Net Available Proceeds, Equity
Issuance Proceeds or Excess Cash Flow, as applicable, applied to prepay
outstanding Loans in accordance with the terms hereof), unless such application
would result in the holders of Other First Lien Indebtedness receiving in excess
of their pro rata share (determined on the basis of the aggregate outstanding
principal amount of Term Loans (in the case of a prepayment under
Section 2.10(a)(iv), determined excluding Term A-5 Facility Loans) and Other
First Lien Indebtedness at such time) of such Net Available Proceeds, Equity
Issuance Proceeds or Excess Cash Flow, as applicable, relative to Lenders, in
which case such Net Available Proceeds, Equity Issuance Proceeds or Excess Cash
Flow, as applicable, may only be applied to prepay the principal amount of Other
First Lien Indebtedness on a pro rata basis with outstanding Term Loans (in the
case of a prepayment under Section 2.10(a)(iv), determined excluding Term A-5
Facility Loans). To the extent the holders of Other First Lien Indebtedness
decline to have such indebtedness repurchased, repaid or prepaid with any such
Net Available Proceeds, Equity Issuance Proceeds or Excess Cash Flow, as
applicable, the declined amount of such Net Available Proceeds, Equity Issuance
Proceeds or Excess Cash Flow, as applicable, shall promptly (and, in any event,
within ten (10) Business Days after the date of such rejection) be applied to
prepay Loans in accordance with the terms hereof (to the extent such Net
Available Proceeds, Equity Issuance Proceeds or Excess Cash Flow, as applicable,
would otherwise have been required to be applied if such Other First Lien
Indebtedness was not then outstanding). Any such application to Other First Lien
Indebtedness shall reduce any prepayments otherwise required hereunder by an
equivalent amount.

(b)         Application. The amount of any required prepayments described in
Section 2.10(a) shall be applied to prepay Loans as follows:

(i)         First, to the reduction of Amortization Payments on the Term Loans
required by Sections 3.01(b), 3.01(c) and 3.01(d) (on a pro rata basis among
each Tranche of Term Loans, subject to any Declined Amounts)the immediately
following paragraph) and, in the case of the Term Facilities, to the remaining
principal installments with respect thereto in direct order of maturity over the
next succeeding four (4) quarterly installments and, thereafter, on a pro rata
basis; provided that, each such prepayment shall, subject to the last paragraph
of this Section 2.10(b), be applied to such Term Loans that are ABR Loans to the
fullest extent thereof before application to Loans that are LIBOR Loans, and
such prepayments of LIBOR Loans shall be applied in a manner that minimizes the
amount of any payments required to be made by Borrower pursuant to Section 5.05;

(ii)         Second, after such time as no Term Loans or Permitted First
Priority Refinancing Debt in respect of Term Loans remain outstanding, (x) to
repay all outstanding Swingline Loans, (y) after such time as no Swingline Loans
are outstanding, to prepay all outstanding Revolving Loans on a pro rata basis
among each Tranche of Revolving Loans (in each case, with a corresponding
permanent reduction in Revolving Commitments) and (z) after such time as no
Revolving Loans are outstanding, to Cash Collateralize all outstanding Letters
of Credit in an amount equal to the Minimum Collateral Amount; and

(iii)         Third, after application of prepayments in accordance with clauses
(i) and (ii) above, Borrower shall be permitted to retain any such remaining
excess.

 

-90-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (1) any Lender holding Term Loans may elect, by
written notice to Administrative Agent at least one (1) Business Day prior to
the prepayment date, to decline all or any portion of any prepayment of its Term
Loans, pursuant to this Section 2.10, in which case the aggregate amount of the
prepayment that would have been applied to prepay such Term Loans, but was so
declined shall be ratably offered to each Lender holding Term Loans that
initially accepted such prepayment. Any such re-offered amounts rejected by such
Lenders shall bemay be retained by Borrower (any such retained amounts,
“Declined Amounts”). Each Term A-3 Facility Lender hereby declines all and
(2) mandatory prepayments of its Term A-3 Facility Loans to be made pursuant to
Section 2.10(a)(iv) from and after the Fourth Amendment Effective Date. Each
Term A-4 Facility Lender and Revolving Lender holding Fifth Amendment Revolving
Commitments hereby declines all prepayments of its Term A-4 Facility Loans and
Revolving Loans under the Fifthshall not be required to be applied to the Term
A-5 Facility Loans or the Sixth Amendment Revolving Commitments (and
corresponding reductions in its Fifthor Revolving Loans thereunder) and
mandatory prepayments pursuant to such Section shall be made and applied as if
the Term A-5 Facility Loans and the Sixth Amendment Revolving Commitments), as
applicable, to be made pursuant to Sections 2.10(a)(iii) and 2.10(a)(iv) from
and after the Fifth Amendment Effective Date (and Revolving Loans thereunder)
were not outstanding on the date of such mandatory prepayments.

Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with all interest accruing thereon for the account of Borrower) or
(ii) prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05. Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

(c)         Revolving Credit Extension Reductions. Until the final R/C Maturity
Date, Borrower shall from time to time immediately prepay the Revolving Loans
(and/or provide Cash Collateral in an amount equal to the Minimum Collateral
Amount for, or otherwise backstop (with a letter of credit on customary terms
reasonably acceptable to the applicable L/C Lender and the Administrative
Agent), outstanding L/C Liabilities) in such amounts as shall be necessary so
that at all times (a) the aggregate outstanding amount of the Revolving Loans
and the Swingline Loans, plus, the aggregate outstanding L/C Liabilities shall
not exceed the Total Revolving Commitments as in effect at such time and (b) the
aggregate outstanding amount of the Revolving Loans of any Tranche and Swingline
Loans allocable to such Tranche, plus the aggregate outstanding L/C Liabilities
under such Tranche shall not exceed the aggregate Revolving Commitments of such
Tranche as in effect at such time.

(d)         Prepayment of Term BB-1 Facility Loans. Any prepayment of Term BB-1
Facility Loans pursuant to Section 2.10(a)(ii) made prior to the date that is
six (6) months after the FirstSixth Amendment Effective Date in connection with
any Repricing Transaction shall be subject to the fee described in
Section 2.05(c).

(e)         Outstanding Letters of Credit. If any Letter of Credit is
outstanding on the 30th day prior to the next succeeding R/C Maturity Date for
the applicable Tranche of Revolving Commitments which has an expiry date later
than the third Business Day preceding such R/C Maturity Date (or which, pursuant
to its terms, may be extended to a date later than the third Business Day
preceding such R/C Maturity Date), then (i) if one or more Tranches of Revolving
Commitments with a R/C Maturity Date after such R/C Maturity Date are then in
effect, such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Lenders with Revolving
Commitments to purchase participations therein and to make Revolving Loans and
payments in respect thereof and the commissions applicable thereto), effective
as of such R/C Maturity Date, solely under (and ratably participated by
Revolving Lenders pursuant to) the Revolving Commitments in respect of any one
of such non-terminating Tranches of Revolving Commitments, if any designated by
Borrower in writing to Administrative Agent, if any, or if only one such
non-terminating Tranche of Revolving Commitments exists, such Tranche, up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder under such Tranche at such time, and (ii) to
the extent not capable of being reallocated pursuant to clause (i) above,
Borrower shall, on such 30th day (or on such later day as such Letters of Credit
become incapable of being reallocated pursuant to clause (i) above due to the
termination, reduction or utilization of any relevant Revolving Commitments),
either (x) Cash Collateralize all such Letters of Credit in an amount not less
than the Minimum Collateral Amount with respect to such Letters of Credit (it
being understood that such Cash Collateral shall be released to the extent that
the aggregate Stated Amount of such Letters of Credit is reduced upon the
expiration or

 

-91-



--------------------------------------------------------------------------------

termination of such Letters of Credit, so that the Cash Collateral shall not
exceed the Minimum Collateral Amount with respect to such Letters of Credit
outstanding at any particular time) or (y) deliver to the applicable L/C Lender
a standby letter of credit (other than a Letter of Credit) in favor of such L/C
Lender in a stated amount not less than the Minimum Collateral Amount with
respect to such Letters of Credit, which standby letter of credit shall be in
form and substance, and issued by a financially sound financial institution,
reasonably acceptable to such L/C Lender and the Administrative Agent. Except to
the extent of reallocations of participations pursuant to clause (i) above, the
occurrence of a R/C Maturity Date shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders of the relevant
Tranche in any Letter of Credit issued before such R/C Maturity Date. For the
avoidance of doubt, the parties hereto agree that upon the occurrence of any
reallocations of participations pursuant to clause (i) above and, if necessary,
the taking of the actions in described clause (ii) above, all participations in
Letters of Credit under the terminated Revolving Commitments shall terminate.

SECTION 2.11.     Replacement of Lenders.

(a)        Borrower shall have the right to either (I) replace any Lender (the
“Replaced Lender”) with one or more other Eligible Assignees (collectively, the
“Replacement Lender”) or (II) terminate any Lender’s (the “Terminated Lender”)
Commitment and/or repay Loans held by such Terminated Lender, if (x) such Lender
is charging Borrower increased costs pursuant to Section 5.01 or 5.06 or such
Lender becomes incapable of making LIBOR Loans as provided in Section 5.03 when
other Lenders are generally able to do so, (y) such Lender is a Defaulting
Lender or (z) Borrower receives a notice from any applicable Gaming Authority
that any lender is not qualified to make or hold Loans to, or owed by, Borrower
under applicable Gaming Laws (and such Lender is notified by Borrower and
Administrative Agent in writing of such disqualification); provided, however,
that (1) in the case of a replacement of a Replaced Lender, (i) at the time of
any such replacement, the Replacement Lender shall enter into one or more
Assignment Agreements (and with all fees payable pursuant to Section 13.05(b) to
be paid by the Replacement Lender or Borrower) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans of, and in
each case L/C Interests of, the Replaced Lender (or if the Replaced Lender is
being replaced as a result of being a Defaulting Lender, then the Replacement
Lender shall acquire all Revolving Commitments, Revolving Loans and L/C
Interests of such Replaced Lender under one or more Tranches of Revolving
Commitments or, at the option of Borrower and such Replacement Lender, all other
Loans and Commitments held by such Defaulting Lender), (ii) at the time of any
such replacement, the Replaced Lender shall receive an amount equal to the sum
of (A) the principal of, and all accrued interest on, all outstanding Loans of
such Lender (other than any Loans not being acquired by a Replacement Lender),
(B) all Reimbursement Obligations owing to such Lender, together with all then
unpaid interest with respect thereto at such time, in the event Revolving Loans
or Revolving Commitments owing to such Lender are being repaid and terminated or
acquired, as the case may be, and (C) all accrued, but theretofore unpaid, fees
owing to the Lender pursuant to Section 2.05 with respect to the Loans being
assigned, as the case may be and (iii) all obligations of Borrower owing to such
Replaced Lender (other than those specifically described in clause (i) above in
respect of Replaced Lenders for which the assignment purchase price has been, or
is concurrently being, paid, and other than those relating to Loans or
Commitments not being acquired by a Replacement Lender, but including any
amounts which would be paid to a Lender pursuant to Section 5.05 if Borrower
were prepaying a LIBOR Loan), as applicable, shall be paid in full to such
Replaced Lender, as applicable, concurrently with such replacement, as the case
may be or (2) in the case a termination or repayment of a Terminated Lender,
(i) at the time of any such termination or repayment, the Terminated Lender
shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender, (B) all Reimbursement
Obligations owing to such Lender, together with all then unpaid interest with
respect thereto at such time, in the event Revolving Loans or Revolving
Commitments owing to such Lender are being repaid and terminated, and (C) all
accrued, but theretofore unpaid, fees owing to the Lender pursuant to
Section 2.05 with respect to the Loans being repaid and (ii) all obligations of
Borrower owing to such Terminated Lender shall be paid in full to such
Terminated Lender, as applicable, concurrently with such termination or
repayment. Upon the execution of the respective Assignment Agreement for a
Replaced Lender, the payment of amounts referred to in clauses (i), (ii) and
(iii) above with respect to such Replaced Lender, as applicable, the receipt of
any consents that would be required for an assignment of the subject Loans and
Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender;

 

-92-



--------------------------------------------------------------------------------

provided, that if the applicable Replaced Lender does not execute the Assignment
Agreement within three (3) Business Days after Borrower’s request, execution of
such Assignment Agreement by the Replaced Lender shall not be required to effect
such assignment. Immediately upon any repayment of Loans of a Terminated Lender
by Borrower pursuant to this Section 2.11(a), such Loans repaid or acquired
pursuant hereto shall be cancelled for all purposes and no longer outstanding
(and may not be resold, assigned or participated out by Borrower) for all
purposes of this Agreement and all other Credit Documents (provided, that such
purchases and cancellations shall not constitute prepayments or repayments of
the Loans for any purpose hereunder (except for purposes of Section 2.09(c))),
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document, (C) the providing
of any rights to Borrower as a Lender under this Agreement or any other Credit
Document, and (D) the determination of Required Lenders, or for any similar or
related purpose, under this Agreement or any other Credit Document.

(b)        If Borrower receives a notice from any applicable Gaming Authority
that any Lender is not qualified to make or hold Loans to, or owed by, Borrower
under applicable Gaming Laws (and such Lender is notified by Borrower and
Administrative Agent in writing of such disqualification), Borrower shall have
the right to replace such Lender with a Replacement Lender in accordance with
Section 2.11(a) or prepay the Loans held by such Lender, in each case, in
accordance with any applicable provisions of Section 2.11(a), even if a Default
or an Event of Default exists (notwithstanding anything contained in such
Section 2.11(a) to the contrary). Any such prepayment shall be deemed an
optional prepayment, as set forth in Section 2.09 and shall not be required to
be made on a pro rata basis with respect to Loans of the same Tranche as the
Loans held by such Lender (and in any event shall not be deemed to be a
Repricing Transaction). Notice to such Lender shall be given at least ten
(10) days before the required date of transfer or prepayment (unless a shorter
period is required by any Requirement of Law), as the case may be, and shall be
accompanied by evidence demonstrating that such transfer or redemption is
required pursuant to Gaming Laws. Upon receipt of a notice in accordance with
the foregoing, the Replaced Lender shall cooperate with Borrower in effectuating
the required transfer or prepayment within the time period set forth in such
notice, not to be less than the minimum notice period set forth in the foregoing
sentence (unless a shorter period is required under any Requirement of Law).
Further, if the transfer or prepayment is triggered by notice from the Gaming
Authority that the Lender is disqualified, commencing on the date the Gaming
Authority serves the disqualification notice upon Borrower, to the extent
prohibited by law: (i) such Lender shall no longer receive any interest on the
Loans; (ii) such Lender shall no longer exercise, directly or through any
trustee or nominee, any right conferred by the Loans; and (iii) such Lender
shall not receive any remuneration in any form from Borrower for services or
otherwise in respect of the Loans.

(c)        Nothing in this Section 2.11 shall limit any rights of the Borrower
pursuant to Section 13.04(b).

SECTION 2.12.     Incremental Loan Commitments.

(a)        Borrower Request. Borrower may, at any time, by written notice to
Administrative Agent, request (i) an increase to the Closing Datethe
establishment of one or more new Tranches of Revolving Commitments (“New
Revolving Commitments” and the related Revolving Loans, “New Revolving Loans”),
(ii) an increase to any existing Tranche of Revolving Commitments (“Incremental
Existing Tranche Revolving Commitments”), (iiiii) the establishment of
additional Term AA-5 Facility Loans with terms and conditions identical to the
terms and conditions of existing Term AA-5 Facility Loans hereunder
(“Incremental Term AA-5 Loans” and the related commitments, “Incremental Term
AA-5 Loan Commitments”), (iiiiv) the establishment of additional Term BB-1
Facility Loans with terms and conditions identical to the terms and conditions
of existing Term BB-1 Facility Loans hereunder (“Incremental Term BB-1 Loans”
and the related commitments, “Incremental Term BB-1 Loan Commitments”), and/or
(ivv) the establishment of one or more new Tranches of term loans (“New Term
Loans” and the related commitments, “New Term Loan Commitments”); provided,
however, that (x) the aggregate amount of all Incremental Revolving Commitments,
New Term Loans, Incremental Term AA-5 Loans, Incremental Term BB-1 Loans and
Incremental Equivalent Debt issued or incurred (but excluding any such
Incremental Term Loan Commitments that have been terminated prior to such date
of determination without being funded) after the Sixth Amendment Effective Date
and on or prior to such date shall not exceed the Incremental Loan Amount and
(y) any such request for Incremental Commitments shall be in a minimum amount of
$25.0 million and integral multiples of $1.0 million above such amount. Borrower
may request Incremental Commitments from existing Lenders and from Eligible
Assignees; provided, however, that (A) any existing Lender approached to provide
all or a portion of the

 

-93-



--------------------------------------------------------------------------------

Incremental Commitments may elect or decline, in its sole discretion, to provide
all or any portion of such Incremental Commitments offered to it and (B) any
potential Lender that is not an existing Lender and agrees to make available an
Incremental Commitment shall be required to be an Eligible Assignee and shall
require approval by Administrative Agent (such approval not to be unreasonably
withheld or delayed).

(b)        Incremental Effective Date. The Incremental Commitments shall be
effected by a joinder agreement to this Agreement (the “Incremental Joinder
Agreement”) executed by Borrower, Administrative Agent and each Lender making or
providing such Incremental Commitment, in form and substance reasonably
satisfactory to each of them, subject, however, to the satisfaction of the
conditions precedent set forth in this Section 2.12. The Incremental Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of Administrative Agent, to effect the provisions of
this Section 2.12. Administrative Agent and Borrower shall determine the
effective date (each, an “Incremental Effective Date”) of any Incremental
Commitments and the final allocation of such Incremental Commitments. The
effectiveness of any such Incremental Commitments shall be subject solely to the
satisfaction of the following conditions to the reasonable satisfaction of
Administrative Agent:

(i)        Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by Administrative Agent in connection with
any such Incremental Commitments;

(ii)       an Incremental Joinder Agreement shall have been duly executed and
delivered by Borrower, Administrative Agent and each Lender making or providing
such Incremental Commitment;

(iii)      no Event of Default shall have occurred and be continuing or would
exist immediately after giving effect to such Incremental Commitments; provided
that, with respect to any Incremental Term Loans (and any related Incremental
Term Loan Commitments) the proceeds of which are used primarily to fund a
Permitted Acquisition or other Acquisition not prohibited hereunder (including
repayment of Indebtedness of the Person acquired, or that is secured by the
assets acquired, in such Permitted Acquisition or other Acquisition)
substantially concurrently upon the receipt thereof, the absence of an Event of
Default (other than an Event of Default specified in Section 11.01(b) or
11.01(c) or an Event of Default specified in Section 11.01(g) or 11.01(h) with
respect to Borrower) shall not constitute a condition to the effectiveness of
such Incremental Term Loans (and any related Incremental Term Loan Commitments),
or the funding of such Incremental Term Loans, unless otherwise agreed by
Borrower and the Lenders providing such Incremental Term Loans or Incremental
Term Loan Commitments;

(iv)      the representations and warranties set forth herein and in the other
Credit Documents shall be true and correct in all material respects on and as of
such Incremental Effective Date as if made on and as of such date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date); provided that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such dates; and provided, further, that, with respect to any Incremental Term
Loans and related Incremental Term Loan Commitments the proceeds of which are
used primarily to fund a Permitted Acquisition or other Acquisition not
prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition) substantially concurrently upon the receipt
thereof, the only representations and warranties the making of which shall be a
condition to the effectiveness of such Incremental Term Loans and related
Incremental Term Loan Commitments and the funding of such Incremental Term Loans
shall be (except as otherwise agreed by Borrower and the Lenders providing such
Incremental Term Loans or Incremental Commitments) (x) the representations and
warranties set forth in Sections 8.01(a) (but only with respect to Credit
Parties, Holding Companies and RRR), 8.04(a)(i), 8.05 (but only as it relates to
the Credit Documents), 8.09, 8.11(b), 8.14 (but only as it relates to security
interests that may be perfected solely through the filing of UCC financing
statements, filing of intellectual property security agreements with the United
States Patent and Trademark Office and United States Copyright Office and
delivery of certificated securities collateral representing Equity Interests in
United States Persons), 8.17, 8.21 and 8.27 and (y) the representations and
warranties contained in the acquisition agreement relating to such Permitted
Acquisition or other Acquisition as are material to the interests of the
Lenders, but only to the extent that Borrower or any of its Affiliates have the
right to terminate its or their obligations under such acquisition agreement as
a result of a breach of such representations and warranties in such acquisition
agreement;

 

-94-



--------------------------------------------------------------------------------

(v)        in the case of any Incremental Revolving Commitments, New Term Loans,
Incremental Term AA-5 Loans and Incremental Term BB-1 Loans, unless otherwise
agreed in writing by the Required Pro Rata Lenders, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis as of
the most recent Calculation Date (provided that, for such purpose, (w) at the
option of Borrower, to the extent that the proceeds of any such Incremental Term
Loans (and related Incremental Term Loan Commitments) are or are to be used
primarily to fund a Permitted Acquisition or other Acquisition not prohibited
hereunder (including repayment of Indebtedness of the Person acquired, or that
is secured by the assets acquired, in such Permitted Acquisition or other
Acquisition), such compliance shall be determined on a Pro Forma Basis as of the
Calculation Date immediately preceding the date on which a binding contract with
respect to such Permitted Acquisition or other Acquisition is entered into
between Borrower or a Restricted Subsidiary and the seller with respect thereto,
giving effect to such Incremental Term Loans (and related Incremental Term Loan
Commitments) and such Permitted Acquisition or other Acquisition as if incurred
and consummated on the first day of the applicable period, (x) Consolidated
Indebtedness shall treat any Incremental Equivalent Debt as first lien
indebtedness, even if such Incremental Equivalent Debt was issued or incurred on
an unsecured basis or on a junior basis to the Obligations, and (y) in the case
of any Incremental Revolving Commitments and Incremental Equivalent Debt
consisting of revolving credit facilities, pro forma effect shall be given to
any Incremental Revolving Loans and any loans under any Incremental Equivalent
Debt consisting of a revolving credit facility, in each case, to the extent
actually made on such date (or in the case of Incremental Equivalent Debt
consisting of a revolving credit facility, the proceeds of which are or are to
be used primarily to fund a Permitted Acquisition or other Acquisition not
prohibited hereunder, to the extent reasonably expected to be drawn on the
closing date of such Permitted Acquisition or other Acquisition), but any
proposed Incremental Revolving Commitments or Incremental Equivalent Debt
consisting of a revolving credit facility shall not otherwise be treated as
drawn);

(vi)        in order to receive an initial extension of credit under any
Incremental Revolving Commitment, Borrower shall, unless otherwise agreed by the
Required Revolving Lenders, be in compliance with the Financial Maintenance
Covenants on a Pro Forma Basis as of the most recent Calculation Date prior to
such initial extension;

(vii)        [Reserved];without the written consent of the Required Tranche
Lenders with respect to any Tranches of then-existing Revolving Commitments that
have a maturity date after the proposed maturity date of any New Revolving
Commitments, the final stated maturity of any New Revolving Commitments shall
not be earlier than the then-existing Final Maturity Date with respect to the
then-existing Tranches of Revolving Commitments;

(viii)        without the written consent of (x) the Required Tranche Lenders
with respect to any Tranches of then-existing Term Loans that have a maturity
date after the proposed maturity date of any New Term Loans, the final stated
maturity of any New Term Loans shall not be earlier than the then-existing Final
Maturity Date with respect to any then-exitingthen-existing Tranche of Term
Loans, and (y) the Required Tranche Lenders with respect to any Tranches of
then-existing Term Loans that have a Weighted Average Life to Maturity that is
longer than the proposed Weighted Average Life to Maturity of any New Term
Loans, the Weighted Average Life to Maturity of any New Term Loans shall be no
shorter than the Weighted Average Life to Maturity of any then-existing Tranche
of Term Loans (without giving effect to the effect of prepayments made under any
existing Tranche of Term Loans on amortization); provided that (A) Borrower may
establish one or more Tranches of New Term Loans that are “term A loans” such
that the Weighted Average Life to Maturity of such Tranche of New Term Loans may
be shorter than the Weighted Average Life to Maturity of the then-existing Term
BB-1 Facility Loans (but, for the avoidance of doubt, not any Term AA-5 Facility
Loans, any Term A-3 Facility Loans or any Term A-4 Facility Loans) (without
giving effect to the effect of prepayments made under any existing Tranche of
Term Loans on amortization) and (B) the maturity date of such Tranche of New
Term Loans that are “term A loans” may be earlier than the maturity date of the
then-existing Term BB-1 Facility Loans (but, for the avoidance of doubt, not any
Term AA-5 Facility Loans, any Term A-3 Facility Loans or any Term A-4 Facility
Loans); it being understood that, subject to the foregoing, the amortization
schedule applicable to such New Term Loans shall be determined by Borrower and
the lenders of such New Term Loans and set forth in applicable Incremental
Joinder Agreement;

 

-95-



--------------------------------------------------------------------------------

(ix)        the yields and interest rate margins and, except as set forth in
clause (viii) of this Section 2.12(b), amortization schedule, applicable to any
New Term Loans shall be as determined by Borrower and the holders of such
Indebtedness;

(x)        except as set forth in Section 2.12(a) and in clauses (i) – (ix) of
this Section 2.12(b), the terms applicable to any New Term Loans shall be
consistent with those applicable to any then-existing Term Loans; provided that,
any applicable Incremental Joinder Agreement may provide for (x) any additional
or more or less restrictive covenants that are applicable only after the
then-existing Final Maturity Date with respect to any then-existing Term Loans
or (y) any other terms that are reasonably satisfactory to Administrative Agent;

(xi)         except as set forth in Section 2.12(a) and in clauses (i) –
(vii) of this Section 2.12(b), the terms applicable to any New Revolving
Commitments shall be consistent with those applicable to any then-existing
Revolving Commitments; provided that, any applicable Incremental Joinder
Agreement may provide for (x) any additional or more or less restrictive
covenants that are applicable only after the then-existing latest R/C Maturity
Date with respect to any then-existing Revolving Commitments or (y) any other
terms that are reasonably satisfactory to Administrative Agent;

(xii)         (xi) any Incremental Term AA-5 Loans and Incremental Term BB-1
Loans (and the corresponding Incremental Term Loan Commitments) shall have terms
identical to the terms of the existing Term Loans (and the existing Term Loan
Commitments) of the relevant Tranche hereunder; provided, however, that upfront
fees or original issue discount may be paid to Lenders providing such
Incremental Term AA-5 Loans or Incremental Term BB-1 Loans as agreed by such
Lenders and Borrower, and the conditions applicable to the incurrence of such
Incremental Term AA-5 Loans and Incremental Term BB-1 Loans (and the
corresponding Incremental Term Loan Commitments) shall be as provided in this
Section 2.12; provided, further, that the applicable Incremental Joinder
Agreement shall make appropriate adjustments to Annex C to address such
Incremental Term AA-5 Loans or Section 3.01(c) to address such Incremental Term
BB-1 Loans, as applicable, including such adjustments as are necessary to
provide for the “fungibility” of such Incremental Term AA-5 Loans with the
existing Term AA-5 Facility Loans or such Incremental Term BB-1 Loans with the
existing Term BB-1 Facility Loans, as the case may be; and

(xiii)         (xii) any Incremental Existing Tranche Revolving Commitments
shall have terms identical to the terms of the Closing Dateexisting Revolving
Commitments of the relevant Tranche hereunder; provided, however, that upfront
fees may be paid to Lenders providing such Incremental Existing Tranche
Revolving Commitments as agreed by such Lenders and Borrower, and the conditions
applicable to the incurrence of such Incremental Existing Tranche Revolving
Commitments shall be as provided in this Section 2.12.

Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.12, any Person providing an Incremental Commitment that was not a
Lender hereunder immediately prior to such time shall become a Lender hereunder.
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Incremental Commitments, and (i) in the case of Incremental Revolving
Commitments, the Total Revolving Commitments under, and for all purpose of this
Agreement, shall be increased by the aggregate amount of such Incremental
Revolving Commitments, (ii) any New Revolving Loans shall be deemed to be
additional Revolving Loans hereunder, (iii) any Revolving Loans made under
Incremental Existing Tranche Revolving Commitments shall be deemed to be
Revolving Loans of the relevant Tranche hereunder, (iiiiv) any Incremental Term
AA-5 Loans (to the extent funded) shall be deemed to be Term AA-5 Facility Loans
hereunder, (ivv) any Incremental Term BB-1 Loans (to the extent funded) shall be
deemed to be Term BB-1 Facility Loans hereunder and (vvi) any New Term Loans
shall be deemed to be additional Term Loans hereunder. Notwithstanding anything
to the contrary contained herein, Borrower, Collateral Agent and Administrative
Agent may (and each of Collateral Agent and Administrative Agent are authorized
by each other Secured Party to) execute such amendments and/or amendments and
restatements of any Credit Documents as may be necessary or advisable to
effectuate the provisions of this Section 2.12. Such amendments may include
provisions allowing any Incremental Term BB-1 Loans or New Term Loans to be
treated

 

-96-



--------------------------------------------------------------------------------

on the same basis as Term BB-1 Facility Loans in connection with declining
prepayments or allowing any Incremental Term AA-5 Loans or New Term Loans that
are “term A loans” to be treated on the same basis as Term AA-5 Facility Loans
in connection with declining prepayments, as applicable. In connection with the
incurrence of any Incremental Term AA-5 Loans, Borrower shall be permitted to
terminate any Interest Period applicable to Term AA-5 Facility Loans on the date
such Incremental Term AA-5 Loans are incurred. In connection with the incurrence
of any Incremental Term BB-1 Loans, Borrower shall be permitted to terminate any
Interest Period applicable to Term BB-1 Facility Loans on the date such
Incremental Term BB-1 Loans are incurred. In connection with the incurrence of
any Incremental Existing Tranche Revolving Commitments and related Revolving
Loans, Borrower shall be permitted to terminate any Interest Period applicable
to Revolving Loans under the Closing Dateapplicable existing Tranche of
Revolving Commitments on the date such Revolving Loans are first incurred under
such Incremental Existing Tranche Revolving Commitments.

(c)        Terms of Incremental Commitments and Loans.

(i) Except as set forth herein, the yield applicable to the Incremental Term
Loans shall be determined by Borrower and the applicable new Lenders and shall
be set forth in each applicable Incremental Joinder Agreement; provided,
however, that in the case of any Incremental Term AA-5 Loans, Incremental Term
BB-1 Loans or New Term Loans, if the All-In Yield applicable to such Incremental
Term AA-5 Loans, Incremental Term BB-1 Loans or New Term Loans is greater than
the All-In Yield payable pursuant to the terms of this Agreement as amended
through the date of such calculation with respect to Term BB-1 Facility Loans,
plus 50 basis points per annum, then the interest rate with respect to the Term
BB-1 Facility Loans shall be increased (pursuant to the applicable Incremental
Joinder Agreement) so as to cause the then applicable All-In Yield under this
Agreement on the Term BB-1 Facility Loans to equal the All-In Yield then
applicable to the Incremental Term AA-5 Loans, Incremental Term BB-1 Loans or
New Term Loans, minus 50 basis points.

(ii) Except as set forth herein, the yield applicable to the Incremental
Revolving Commitments shall be determined by Borrower and the applicable new
Lenders and shall be set forth in each applicable Incremental Joinder Agreement;
provided, however, that if the All-In Yield or commitment fees applicable to
such Incremental Revolving Commitments (and the Revolving Loans thereunder) is
greater than the All-In Yield or commitment fees, respectively, payable pursuant
to the terms of this Agreement as amended through the date of such calculation
with respect to Closing Date Revolving Commitments (and the Revolving Loans
thereunder) or the FifthSixth Amendment Revolving Commitments (and the Revolving
Loans thereunder), then the interest rate or commitment fees, as applicable,
with respect to the Closing Date Revolving Commitments (and the Revolving Loans
thereunder) and/or the FifthSixth Amendment Revolving Commitments (and the
Revolving Loans thereunder), as applicable, shall be increased (pursuant to the
applicable Incremental Joinder Agreement) so as to cause the then applicable
All-In Yield and commitment fees under this Agreement on the Closing Date
Revolving Commitments (and the Revolving Loans thereunder) and the FifthSixth
Amendment Revolving Commitments (and the Revolving Loans thereunder) to equal
the All-In Yield and commitment fees, respectively, then applicable to the
Incremental Revolving Commitments (and the Revolving Loans thereunder).

(d)        Adjustment of Revolving Loans. To the extent the Revolving
Commitments of any Tranche are being increased on the relevant Incremental
Effective Date through Incremental Existing Tranche Revolving Commitments, then
each of the Revolving Lenders having a Revolving Commitment under such Tranche
prior to such Incremental Effective Date (such Revolving Lenders the
“Pre-Increase Revolving Lenders”) shall assign or transfer to any Revolving
Lender which is acquiring a new or additional Revolving Commitment under such
Tranche on the Incremental Effective Date (the “Post-Increase Revolving
Lenders”), and such Post-Increase Revolving Lenders shall purchase from each
such Pre-Increase Revolving Lender, at the principal amount thereof, such
interests in the Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding under such Tranche on such Incremental Effective Date
as shall be necessary in order that, after giving effect to all such assignments
or transfers and purchases, such Revolving Loans and participation interests in
L/C Liabilities and Swingline Loans under such Tranche will be held by
Pre-Increase Revolving Lenders and Post-Increase Revolving Lenders ratably in
accordance with their Revolving Commitments under such Tranche after giving
effect to such Incremental Revolving Commitments (and after giving effect to any
Revolving Loans made under such Tranche on the relevant Incremental Effective
Date). Such

 

-97-



--------------------------------------------------------------------------------

assignments or transfers and purchases shall be made pursuant to such procedures
as may be designated by Administrative Agent and shall not be required to be
effectuated in accordance with Section 13.05. For the avoidance of doubt,
Revolving Loans and participation interests in L/C Liabilities and Swingline
Loans assigned or transferred and purchased (or re-allocated) pursuant to this
Section 2.12(d) shall, upon receipt thereof by the relevant Post-Increase
Revolving Lenders, be deemed to be Revolving Loans and participation interests
in L/C Liabilities and Swingline Loans in respect of the relevant new or
additional Revolving Commitments of such Tranche acquired by such Post-Increase
Revolving Lenders on the relevant Incremental Effective Date and the terms of
such Revolving Loans and participation interests (including, without limitation,
the interest rate and maturity applicable thereto) shall be adjusted
accordingly. In addition, the L/C Sublimit may be increased by an amount not to
exceed the amount of any increase in Revolving Commitments with the consent of
the applicable L/C Lenders that agreed to provide Letters of Credit under such
increase in the L/C Sublimit and the holders of Incremental Revolving
Commitments providing such increase in Revolving Commitments.

(e)         Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this Section 2.12 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Credit Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Credit Parties, Holding Companies and RRR shall take any actions
reasonably required by Administrative Agent to ensure and/or demonstrate that
the Lien and security interests granted by the Security Documents continue to
secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any Incremental
Commitments or the funding of Loans thereunder, including, without limitation,
the procurement of title insurance endorsements reasonably requested by and
satisfactory to the Administrative Agent.

(f)         Incremental Joinder Agreements. An Incremental Joinder Agreement
may, subject to Section 2.12(b), without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to effect the provisions of this Section 2.12 (including, without
limitation, (A) amendments to Section 2.04(b)(iv) and Section 2.09(b)(i) to
permit reductions of Tranches of Revolving Commitments (and prepayments of the
related Revolving Loans) with an R/C Maturity Date prior to the R/C Maturity
Date applicable to a Tranche of Incremental Revolving Commitments without a
concurrent reduction of such Tranche of Incremental Revolving Commitments and
(B) such other technical amendments as may be necessary or advisable, in the
reasonable opinion of Administrative Agent and Borrower, to give effect to the
terms and provisions of any Incremental Commitments (and any Loans made in
respect thereof)).

(g)         Supersede. This Section 2.12 shall supersede any provisions in
Section 13.04 to the contrary.

SECTION 2.13.     Extensions of Loans and Commitments.

(a)         Borrower may, at any time request that all or a portion of the Term
Loans of any Tranche (an “Existing Term Loan Tranche”) be modified to constitute
another Tranche of Term Loans in order to extend the scheduled final maturity
date thereof (any such Term Loans which have been so modified, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.13. In
order to establish any Extended Term Loans, Borrower shall provide a notice to
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Tranche) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those applicable to the Term
Loans of the Existing Term Loan Tranche from which they are to be modified
except (i) the scheduled final maturity date shall be extended to the date set
forth in the applicable Extension Amendment and the amortization shall be as set
forth in the Extension Amendment, (ii) (A) the Applicable Margins with respect
to the Extended Term Loans may be higher or lower than the Applicable Margins
for the Term Loans of such Existing Term Loan Tranche and/or (B) additional fees
(including prepayment or termination premiums) may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
Applicable Margins contemplated by the preceding clause (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) any Extended
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any optional or mandatory prepayments
or prepayment of Term Loans hereunder in each case as specified in the
respective Term Loan Extension Request, (iv) the final maturity date and the
scheduled amortization applicable to the Extended Term Loans shall be set forth
in the applicable Extension Amendment and the scheduled amortization of

 

-98-



--------------------------------------------------------------------------------

such Existing Term Loan Tranche shall be adjusted to reflect the amortization
schedule (including the principal amounts payable pursuant thereto) in respect
of the Term Loans under such Existing Term Loan Tranche that have been extended
as Extended Term Loans as set forth in the applicable Extension Amendment;
provided, however, that the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Loan Tranche and (v) the covenants set forth in
Section 10.08 may be modified in a manner acceptable to Borrower, Administrative
Agent and the Lenders party to the applicable Extension Amendment, such
modifications to become effective only after the Final Maturity Date in effect
immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Term Loans, by executing an
Extension Amendment, agrees to be bound by such provisions and waives any
inconsistent provisions set forth in Section 4.02, 4.07(b) or 13.04). Except as
provided above, each Lender holding Extended Term Loans shall be entitled to all
the benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.09(b) and 2.10(b) applicable to Term Loans)
and the other Credit Documents, and shall, without limiting the foregoing,
benefit equally and ratably from the Guarantees and security interests created
by the Security Documents. The Credit Parties, Holding Companies and RRR shall
take any actions reasonably required by Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to secure all the Obligations and continue to be perfected
under the UCC or otherwise after giving effect to the extension of any Term
Loans, including, without limitation, the procurement of title insurance
endorsements reasonably requested by and satisfactory to the Administrative
Agent. No Lender shall have any obligation to agree to have any of its Term
Loans of any Existing Term Loan Tranche modified to constitute Extended Term
Loans pursuant to any Term Loan Extension Request. Any Extended Term Loans of
any Extension Tranche shall constitute a separate Tranche and Class of Term
Loans from the Existing Term Loan Tranche from which they were modified.

(b) Borrower may, at any time request that all or a portion of the Revolving
Commitments of any Tranche (an “Existing Revolving Tranche” and any related
Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Tranche of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.13. In order to establish any Extended Revolving Commitments, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Revolving Tranche) (a
“Revolving Extension Request”) setting forth the proposed terms of the Extended
Revolving Commitments to be established, which terms shall be identical to those
applicable to the Revolving Commitments of the Existing Revolving Tranche from
which they are to be modified except (i) the scheduled termination date of the
Extended Revolving Commitments and the related scheduled maturity date of the
related Extended Revolving Loans shall be extended to the date set forth in the
applicable Extension Amendment, (ii) (A) the Applicable Margins with respect to
the Extended Revolving Loans may be higher or lower than the Applicable Margins
for the Revolving Loans of such Existing Revolving Tranche and/or (B) additional
fees may be payable to the Lenders providing such Extended Revolving Commitments
in addition to or in lieu of any increased Applicable Margins contemplated by
the preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) the Applicable Fee Percentage with respect to the
Extended Revolving Commitments may be higher or lower than the Applicable Fee
Percentage for the Revolving Commitments of such Existing Revolving Tranche,
(iv) the covenants set forth in Section 10.08 may be modified in a manner
acceptable to Borrower, Administrative Agent and the Lenders party to the
applicable Extension Amendment, such modifications to become effective only
after the Final Maturity Date in effect immediately prior to giving effect to
such Extension Amendment and (v) the L/C Commitments of any L/C Lender that is
providing such Extended Revolving Commitments may be extended and the L/C
Sublimit may be increased, subject to clause (d) below (it being understood that
each Lender providing Extended Revolving Commitments, by executing an Extension
Amendment, agrees to be bound by such provisions and waives any inconsistent
provisions set forth in Section 4.02, 4.07(b) or 13.04). Except as provided
above, each Lender holding Extended Revolving Commitments shall be entitled to
all the benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Sections 2.09(b) and 2.10(b) applicable to existing
Revolving Loans) and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents. The Credit Parties, Holding
Companies and RRR shall take any actions reasonably required by Administrative
Agent to ensure and/or demonstrate that the Lien and security interests granted
by the Security Documents continue to secure all the Obligations and continue to
be perfected under the UCC or otherwise after giving effect to the extension of
any Revolving Commitments, including, without limitation, the procurement of
title insurance endorsements reasonably requested by and satisfactory to the
Administrative Agent.

 

-99-



--------------------------------------------------------------------------------

No Lender shall have any obligation to agree to have any of its Revolving
Commitments of any Existing Revolving Tranche modified to constitute Extended
Revolving Commitments pursuant to any Revolving Extension Request. Any Extended
Revolving Commitments of any Extension Tranche shall constitute a separate
Tranche and Class of Revolving Commitments from the Existing Revolving Tranche
from which they were modified. If, on any Extension Date, any Revolving Loans of
any Extending Lender are outstanding under the applicable Existing Revolving
Tranche, such Revolving Loans (and any related participations) shall be deemed
to be allocated as Extended Revolving Loans (and related participations) and
Existing Revolving Loans (and related participations) in the same proportion as
such Extending Lender’s Extended Revolving Commitments bear to its remaining
Revolving Commitments of the Existing Revolving Tranche.

(c)         Borrower shall provide the applicable Extension Request at least
five (5) Business Days prior to the date on which Lenders under the Existing
Tranche are requested to respond (or such shorter period as is agreed to by
Administrative Agent in its sole discretion). Any Lender (an “Extending Lender”)
wishing to have all or a portion of its Term Loans or Revolving Commitments of
the Existing Tranche subject to such Extension Request modified to constitute
Extended Term Loans or Extended Revolving Commitments, as applicable, shall
notify Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans or Revolving
Commitments of the Existing Tranche that it has elected to modify to constitute
Extended Term Loans or Extended Revolving Commitments, as applicable. In the
event that the aggregate amount of Term Loans or Revolving Commitments of the
Existing Tranche subject to Extension Elections exceeds the amount of Extended
Term Loans or Extended Revolving Commitments, as applicable, requested pursuant
to the Extension Request, Term Loans or Revolving Commitments subject to such
Extension Elections shall be modified to constitute Extended Term Loans or
Extended Revolving Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans or Revolving Commitments included in such Extension
Elections. Borrower shall have the right to withdraw any Extension Request upon
written notice to Administrative Agent in the event that the aggregate amount of
Term Loans or Revolving Commitments of the Existing Tranche subject to such
Extension Request is less than the amount of Extended Term Loans or Extended
Revolving Commitments, as applicable, requested pursuant to such
ElectionExtension Request.

(d)         Extended Term Loans or Extended Revolving Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which shall be substantially in the form of
Exhibit Q or Exhibit R to this Agreement, as applicable, or, in each case, such
other form as is reasonably acceptable to Administrative Agent). Each Extension
Amendment shall be executed by Borrower, Administrative Agent and the Extending
Lenders (it being understood that such Extension Amendment shall not require the
consent of any Lender other than (A) the Extending Lenders with respect to the
Extended Term Loans or Extended Revolving Commitments, as applicable,
established thereby, (B) with respect to any extension of the Revolving
Commitments that results in an extension of an L/C Lender’s obligations with
respect to Letters of Credit, the consent of such L/C Lender and (C) with
respect to any extension of the Revolving Commitments that results in an
extension of the Swingline Lender’s obligations with respect to Swingline Loans,
the Swingline Lender). An Extension Amendment may, subject to Sections 2.13(a)
and (b), without the consent of any other Lenders, effect such amendments to
this Agreement and the other Credit Documents as may be necessary or advisable,
in the reasonable opinion of Administrative Agent and Borrower, to effect the
provisions of this Section 2.13 (including, without limitation, (A) amendments
to Section 2.04(b)(iii) and Section 2.09(b)(i) to permit reductions of Tranches
of Revolving Commitments (and prepayments of the related Revolving Loans) with
an R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of
Extended Revolving Commitments without a concurrent reduction of such Tranche of
Extended Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Extended Term Loans
or Extended Revolving Commitments, as applicable).

SECTION 2.14.     Defaulting Lender Provisions.

(a)         Notwithstanding anything to the contrary in this Agreement, if a
Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply:

(i)         the L/C Liabilities and the participations in outstanding Swingline
Loan of such Defaulting Lender will, subject to the limitation in the first
proviso below, automatically be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders of the applicable

 

-100-



--------------------------------------------------------------------------------

Tranche pro rata in accordance with their respective Revolving Commitments of
the applicable Tranche; provided that (i) the sum of each Non-Defaulting
Lender’s total Revolving Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and each Non-Defaulting Lender’s Revolving Tranche Exposure may not
in any event exceed the Revolving Commitment of such Tranche of such
Non-Defaulting Lender as in effect at the time of such reallocation,
(ii) subject to Section 13.21, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim Borrower, Administrative Agent, any L/C Lender, the Swingline Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender and (iii) the conditions set
forth in Section 7.02(a) are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified the Administrative Agent at such
time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time);

(ii)         to the extent that any portion (the “un-reallocated portion”) of
the Defaulting Lender’s L/C Liabilities and participations in outstanding
Swingline Loan cannot be so reallocated, whether by reason of the first proviso
in clause (a) above or otherwise, Borrower will, not later than three
(3) Business Days after demand by Administrative Agent (at the direction of any
L/C Lender and/or the Swingline Lender, as the case may be), (i) Cash
Collateralize the obligations of Borrower to the L/C Lender and the Swingline
Lender in respect of such L/C Liabilities or participations in outstanding
Swingline Loans, as the case may be, in an amount at least equal to the
aggregate amount of the un-reallocated portion of such L/C Liabilities or
participations in any outstanding Swingline Loans, or (ii) in the case of such
participations in any outstanding Swingline Loans, prepay (subject to clause
(c) below) and/or Cash Collateralize in full the un-reallocated portion thereof,
or (iii) make other arrangements satisfactory to Administrative Agent, and to
the applicable L/C Lender and the Swingline Lender, as the case may be, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;

(iii)         Borrower shall not be required to pay any fees to such Defaulting
Lender under Section 2.05(a); and

(iv)         any payment of principal, interest, fees or other amounts received
by Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 11 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to
Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Lender or Swingline Lender hereunder; third, if so determined by Administrative
Agent or requested by the applicable L/C Lender or Swingline Lender, to be held
as Cash Collateral for future funding obligations of that Defaulting Lender of
any participation in any Letter of Credit or any Swingline Loan, as applicable;
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Lender or Swingline Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Lender or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Liabilities in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Liabilities owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Liabilities owed to, such Defaulting Lender. Any
payments, prepayments or other

 

-101-



--------------------------------------------------------------------------------

amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(iv) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(b)         Cure. If Borrower, Administrative Agent, each L/C Lender and the
Swingline Lender agree in writing in their discretion that a Lender is no longer
a Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.14(a)),
(x) such Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as
Administrative Agent may determine to be necessary to cause the Revolving
Exposure, L/C Liabilities and participations in any outstanding Swingline Loans
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments of the applicable Tranches, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such exposure of each
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of Borrower while such Lender
was a Defaulting Lender; and provided, further, that no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender, and (y) all Cash Collateral provided pursuant to
Section 2.14(a)(ii) shall thereafter be promptly returned to Borrower.

(c)         Certain Fees. Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any fees accruing during such period pursuant to
Section 2.05 or Section 2.03(h) (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees), provided that (i) to the extent
that all or a portion of the L/C Liability or the participations in outstanding
Swingline Loans of such Defaulting Lender is reallocated to the Non-Defaulting
Lenders pursuant to Section 2.14, such fees that would have accrued for the
benefit of such Defaulting Lender will instead accrue for the benefit of and be
payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Commitments, and (ii) to the extent that all or any portion of such
L/C Liability or participations in any outstanding Swingline Loans cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the L/C Lender and the Swingline Lender, as applicable, except to the extent of
any un-reallocated portion that is Cash Collateralized (and the pro rata payment
provisions of Section 4.02 will automatically be deemed adjusted to reflect the
provisions of this Section 2.14(c)).

SECTION 2.15.     Refinancing Amendments.

(a)         At any time after the Closing Date, Borrower may obtain Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Term
Loans and the Revolving Loans (or unused Revolving Commitments) then outstanding
under this Agreement (which for purposes of this clause (a) will be deemed to
include any then outstanding Other Term Loans, Incremental Term Loans, Other
Revolving Loans or Incremental Revolving Loans), in the form of Other Term
Loans, Other Term Loan Commitments, Other Revolving Loans or Other Revolving
Commitments pursuant to a Refinancing Amendment; provided that, notwithstanding
anything to the contrary in this Section 2.15 or otherwise, (1) the borrowing
and repayment (except for (A) payments of interest and fees at different rates
on Other Revolving Commitments (and related outstandings), (B) repayments
required upon the maturity date of the Other Revolving Commitments or any other
Tranche of Revolving Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to Other Revolving Commitments after the date of
obtaining any Other Revolving Commitments shall be made on a pro rata basis with
all other Revolving Commitments (subject to clause (3) below), (2) the permanent
repayment of Revolving Loans with respect to, and termination of, Other
Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, except that Borrower shall be permitted to permanently repay and
terminate commitments of any Class with an earlier maturity date on a better
than a pro rata basis as compared to any other Class with a later maturity date
than such Class and (3) assignments and participations of Other Revolving
Commitments and Other Revolving Loans shall be governed by the same assignment
and participation provisions applicable to other Revolving Commitments and
Revolving Loans. Each issuance of Credit Agreement Refinancing Indebtedness
under this Section 2.15(a) shall be in an aggregate principal amount that is
(x) not less than $5.0 million and (y) an integral multiple of $1.0 million in
excess thereof.

 

-102-



--------------------------------------------------------------------------------

(b)         The effectiveness of any such Credit Agreement Refinancing
Indebtedness shall be subject solely to the satisfaction of the following
conditions to the reasonable satisfaction of Administrative Agent: (i) any
Credit Agreement Refinancing Indebtedness in respect of Revolving Commitments or
Other Revolving Commitments will have a maturity date that is not prior to the
maturity date of the Revolving Loans (or unused Revolving Commitments) being
refinanced; (ii) any Credit Agreement Refinancing Indebtedness in respect of
Term Loans will have a maturity date that is not prior to the maturity date of,
and a Weighted Average Life to Maturity that is not shorter than the Weighted
Average Life to Maturity of, the Term Loans being refinanced (determined without
giving effect to the impact of prepayments on amortization of Term Loans being
refinanced); (iii) the aggregate principal amount of any Credit Agreement
Refinancing Indebtedness shall not exceed the principal amount so refinanced,
plus, accrued interest, plus, any premium or other payment required to be paid
in connection with such refinancing, plus, the amount of reasonable and
customary fees and expenses of Borrower or any of its Restricted Subsidiaries
incurred in connection with such refinancing, plus, any unutilized commitments
thereunder; (iv) to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent and the Lenders of customary legal opinions
and other documents; (v) to the extent reasonably requested by the
Administrative Agent, execution of amendments to the Mortgages by the applicable
Credit Parties and Collateral Agent, in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent; (vi) to the
extent reasonably requested by the Administrative Agent, delivery to the
Administrative Agent of title insurance endorsements reasonably satisfactory to
the Administrative Agent; and (vii) execution of a Refinancing Amendment by the
Credit Parties, Administrative Agent and Lenders providing such Credit Agreement
Refinancing Indebtedness.

(c)         The Loans and Commitments established pursuant to this Section 2.15
shall constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Credit Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Security Documents. The Credit Parties,
Holding Companies and RRR shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the applicable Refinancing Amendment.

(d)         Upon the effectiveness of any Refinancing Amendment pursuant to this
Section 2.15, any Person providing the corresponding Credit Agreement
Refinancing Indebtedness that was not a Lender hereunder immediately prior to
such time shall become a Lender hereunder. Administrative Agent shall promptly
notify each Lender as to the effectiveness of such Refinancing Amendment, and
(i) in the case of any Other Revolving Commitments resulting from such
Refinancing Amendment, the Total Revolving Commitments under, and for all
purpose of this Agreement, shall be increased by the aggregate amount of such
Other Revolving Commitments (net of any existing Revolving Commitments being
refinanced by such Refinancing Amendment), (ii) any Other Revolving Loans
resulting from such Refinancing Amendment shall be deemed to be additional
Revolving Loans hereunder, (iii) any Other Term Loans resulting from such
Refinancing Amendment shall be deemed to be Term Loans hereunder (to the extent
funded) and (iv) any Other Term Loan Commitments resulting from such Refinancing
Amendment shall be deemed to be Term Loan Commitments hereunder. Notwithstanding
anything to the contrary contained herein, Borrower, Collateral Agent and
Administrative Agent may (and each of Collateral Agent and Administrative Agent
are authorized by each other Secured Party to) execute such amendments and/or
amendments and restatements of any Credit Documents as may be necessary or
advisable to effectuate the provisions of this Section 2.15. Such amendments may
include provisions allowing any Other Term Loans to be treated on the same basis
as Term BB-1 Facility Loans in connection with declining prepayments.

(e)         Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Term Loan Commitments,
Other Revolving Loans and/or Other Revolving Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of this Section 2.15. This Section 2.15 shall supersede
any provisions in Section 4.02, 4.07(b) or 13.04 to the contrary.

 

-103-



--------------------------------------------------------------------------------

(f) To the extent the Revolving Commitments are being refinanced on the
effective date of any Refinancing Amendment, then each of the Revolving Lenders
having a Revolving Commitment prior to the effective date of such Refinancing
Amendment (such Revolving Lenders the “Pre-Refinancing Revolving Lenders”) shall
assign or transfer to any Revolving Lender which is acquiring an Other Revolving
Commitment on the effective date of such amendment (the “Post-Refinancing
Revolving Lenders”), and such Post-Refinancing Revolving Lenders shall purchase
from each such Pre-Refinancing Revolving Lender, at the principal amount
thereof, such interests in Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans (but not, for the avoidance of doubt, the
related Revolving Commitments) outstanding on the effective date of such
Refinancing Amendment as shall be necessary in order that, after giving effect
to all such assignments or transfers and purchases, such Revolving Loans and
participation interests in such L/C Liabilities and Swingline Loans will be held
by Pre-Refinancing Revolving Lenders and Post-Refinancing Revolving Lenders
ratably in accordance with their Revolving Commitments and Other Revolving
Commitments, as applicable, after giving effect to such Refinancing Amendment
(and after giving effect to any Revolving Loans made on the effective date of
such Refinancing Amendment). Such assignments or transfers and purchases shall
be made pursuant to such procedures as may be designated by Administrative Agent
and shall not be required to be effectuated in accordance with Section 13.05.
For the avoidance of doubt, Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans assigned or transferred and purchased pursuant
to this Section 2.15(f) shall, upon receipt thereof by the relevant
Post-Increase Revolving Lenders, be deemed to be Other Revolving Loans and
participation interests in L/C Liabilities and Swingline Loans in respect of the
relevant Other Revolving Commitments acquired by such Post-Increase Revolving
Lenders on the relevant amendment effective date and the terms of such Revolving
Loans and participation interests (including, without limitation, the interest
rate and maturity applicable thereto) shall be adjusted accordingly.

SECTION 2.16.     Cash Collateral.

(a)         Certain Credit Support Events. Without limiting any other
requirements herein to provide Cash Collateral, if (i) any L/C Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an extension of credit hereunder which has not been
refinanced as a Revolving Loan or reimbursed, in each case, in accordance with
Section 2.03(d) or (ii) Borrower shall be required to provide Cash Collateral
pursuant to Section 11.01, Borrower shall, within one (1) Business Day (in the
case of clause (i) above) or immediately (in the case of clause (ii) above)
following any request by the Administrative Agent or the applicable L/C Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount.

(b)         Grant of Security Interest. Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Lenders and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as Cash Collateral pursuant hereto, and in
all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral (including Cash Collateral provided in accordance with Sections
2.01(e), 2.03, 2.10(b)(ii), 2.10(c), 2.10(e), 2.14, 2.16 or 11.01) may be
applied pursuant to Section 2.16(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
prior to the right or claim of the Administrative Agent or the L/C Lenders as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by any Defaulting Lenders). All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent or as otherwise agreed to by the Administrative Agent.
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral in accordance with the
account agreement governing such deposit account.

(c)         Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.01(e), 2.03, 2.10(c), 2.10(e), 2.14 or 11.01 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Liabilities, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation), participations in Swingline Loans and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may otherwise be provided for herein.

 

-104-



--------------------------------------------------------------------------------

(d)         Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce un-reallocated portions or to secure other obligations shall,
so long as no Event of Default then exists, be released promptly following
(i) the elimination of the applicable un-reallocated portion or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, the assignment of
such Defaulting Lender’s Loans and Commitments to a Replacement Lender)) or
(ii) the determination by the Administrative Agent and the L/C Lenders that
there exists excess Cash Collateral (which, in any event, shall exist at any
time that the aggregate amount of Cash Collateral exceeds the Minimum Collateral
Amount); provided, however, (x) any such release shall be without prejudice to,
and any disbursement or other transfer of Cash Collateral shall be and remain
subject to, any other Lien conferred under the Credit Documents and the other
applicable provisions of the Credit Documents, and (y) Borrower and the L/C
Issuer may agree that Cash Collateral shall not be released but instead held to
support future anticipated un-reallocated portions or other obligations.

ARTICLE III.

PAYMENTS OF PRINCIPAL AND INTEREST

SECTION 3.01.     Repayment of Loans.

(a)         Revolving Loans and Swingline Loans. Borrower hereby promises to pay
(i) to Administrative Agent for the account of each applicable Revolving Lender
on each R/C Maturity Date, the entire outstanding principal amount of such
Revolving Lender’s Revolving Loans of the applicable Tranche, and each such
Revolving Loan shall mature on the R/C Maturity Date applicable to such Tranche
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the first R/C Maturity Date after such
Swingline Loan is made and the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made; provided, however, that on each date that a
Revolving Borrowing is made, Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.

(b)         Term AA-5 Facility Loans. Borrower hereby promises to pay to
Administrative Agent for the account of the Lenders with Term AA-5 Facility
Loans made on the Closing Date in repayment of the principal of such Term AA-5
Facility Loans, on each date set forth on Annex C, that principal amount of such
Term AA-5 Facility Loans, to the extent then outstanding, as is set forth
opposite such date (subject to adjustment for any prepayments made under
Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as
provided in Section 2.12, in Section 2.13 or in Section 2.15), and the remaining
principal amount of such Term AA-5 Facility Loans on the Term AA-5 Facility
Maturity Date.

(c)         Term BB-1 Facility Loans. Borrower hereby promises to pay to
Administrative Agent for the account of the Lenders with Term BB-1 Facility
Loans in repayment of the principal of such Term BB-1 Facility Loans, (i) on the
last Business Day of each fiscal quarter (commencing with the first full fiscal
quarter following the Closingending after the Sixth Amendment Effective Date),
an aggregate amount equal to 0.25% of the aggregate principal amount of all Term
BB-1 Facility Loans outstanding on the ClosingSixth Amendment Effective Date
(subject to adjustment for any prepayments made under Section 2.09 or
Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as provided in
Section 2.12, in Section 2.13 or in Section 2.15) and (ii) the remaining
principal amount of Term BB-1 Facility Loans on the Term BB-1 Facility Maturity
Date.

(d)         New Term Loans; Extended Term Loans; Other Term Loans. New Term
Loans shall mature in installments as specified in the related Incremental
Joinder Agreement pursuant to which such New Term Loans were made, subject,
however, to Section 2.12(b). Extended Term Loans shall mature in installments as
specified in the applicable Extension Amendment pursuant to which such Extended
Term Loans were established, subject, however, to Section 2.13(a). Other Term
Loans shall mature in installments as specified in the applicable Refinancing
Amendment pursuant to which such Other Term Loans were established, subject,
however, to Section 2.15(a).

(e) Term A-3 Facility Loans. Borrower hereby promises to pay to Administrative
Agent for the account of the Lenders with Term A-3 Facility Loans (including,
for the avoidance of doubt, the Incremental Term A-3 Loans (as defined in the
Third Amendment) made on the Third Amendment Effective Date and the Fourth
Amendment Incremental Term A-3 Facility Loans made on the Fourth Amendment
Effective Date), on each date set forth on Annex C, that principal amount of
such Term A-3 Facility Loans (including, for the

 

-105-



--------------------------------------------------------------------------------

avoidance of doubt, the Incremental Term A-3 Loans (as defined in the Third
Amendment) made on the Third Amendment Effective Date and the Fourth Amendment
Incremental Term A-3 Facility Loans made on the Fourth Amendment Effective
Date), to the extent then outstanding, as is set forth opposite such date
(subject to adjustment for any prepayments made under Section 2.09 or
Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as provided in
Section 2.12, in Section 2.13 or in Section 2.15), and the remaining principal
amount of such Term A-3 Facility Loans (including, for the avoidance of doubt,
the Incremental Term A-3 Loans (as defined in the Third Amendment) made on the
Third Amendment Effective Date and the Fourth Amendment Incremental Term A-3
Facility Loans made on the Fourth Amendment Effective Date) on the Term A
Facility Maturity Date.

(f) Term A-4 Facility Loans. Borrower hereby promises to pay to Administrative
Agent for the account of the Lenders with Term A-4 Facility Loans, on each date
set forth on Annex D, that principal amount of such Term A-4 Facility Loans, to
the extent then outstanding, as is set forth opposite such date (subject to
adjustment for any prepayments made under Section 2.09 or Section 2.10 or
Section 2.11(b) or Section 13.04(b)(B) or as provided in Section 2.12, in
Section 2.13 or in Section 2.15), and the remaining principal amount of such
Term A-4 Facility Loans on the Term A-4 Facility Maturity Date.

SECTION 3.02.       Interest.

(a)       Borrower hereby promises to pay to Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
or maintained by such Lender to Borrower for the period from and including the
date of such Loan to but excluding the date such Loan shall be paid in full at
the following rates per annum:

(i)       during such periods as such Loan (including each Swingline Loan) is an
ABR Loan, the Alternate Base Rate (as in effect from time to time), plus the
Applicable Margin applicable to such Loan, and

(ii)       during such periods as such Loan is a LIBOR Loan, for each Interest
Period relating thereto, the LIBO Rate for such Loan for such Interest Period,
plus the Applicable Margin applicable to such Loan.

(b)       To the extent permitted by Law:

(i)       upon the occurrence and during the continuance of an Event of Default
under Section 11.01(b), 11.01(c), 11.01(g) or Section 11.01(h), all Obligations
shall automatically and without any action by any Person, bear interest at the
Default Rate; and

(ii)       upon the occurrence and during the continuance of any other Event of
Default, at the written direction of the Required Lenders, all Obligations shall
bear interest at the Default Rate.

Interest which accrues under this paragraph shall be payable on demand.

(c)       Accrued interest on each Loan shall be payable (i) in the case of each
ABR Loan (including Swingline Loans), (x) quarterly in arrears on each Quarterly
Date, (y) on the date of any repayment or prepayment in full of all outstanding
ABR Loans of any Tranche of Loans (or of any Swingline Loan) (but only on the
principal amount so repaid or prepaid), and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in the
case of each LIBOR Loan, (x) on the last day of each Interest Period applicable
thereto and, if such Interest Period is longer than three months, on each date
occurring at three-month intervals after the first day of such Interest Period,
(y) on the date of any repayment or prepayment thereof or the conversion of such
Loan to a Loan of another Type (but only on the principal amount so paid,
prepaid or converted) and (z) at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, Administrative Agent
shall give notice thereof to the Lenders to which such interest is payable and
to Borrower.

 

-106-



--------------------------------------------------------------------------------

ARTICLE IV.

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

SECTION 4.01.       Payments.

(a)       All payments of principal, interest, Reimbursement Obligations and
other amounts to be made by Borrower under this Agreement and the Notes, and,
except to the extent otherwise provided herein and therein, all payments to be
made by the Credit Parties, Holding Companies and RRR under any other Credit
Document, shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim, to Administrative Agent at its account at
the Principal Office, not later than 2:00 p.m., New York time, on the date on
which such payment shall become due (each such payment made after such time on
such due date may, at the discretion of Administrative Agent, be deemed to have
been made on the next succeeding Business Day). Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.

(b)       Borrower shall, at the time of making each payment under this
Agreement or any Note for the account of any Lender, specify (in accordance with
Sections 2.09 and 2.10, if applicable) to Administrative Agent (which shall so
notify the intended recipient(s) thereof) or, in the case of Swingline Loans, to
the Swingline Lender, the Class and Type of Loans, Reimbursement Obligations or
other amounts payable by Borrower hereunder to which such payment is to be
applied.

(c)       Except to the extent otherwise provided in the third sentence of
Section 2.03(h), each payment received by Administrative Agent or by any L/C
Lender (directly or through Administrative Agent) under this Agreement or any
Note for the account of any Lender shall be paid by Administrative Agent or by
such L/C Lender (through Administrative Agent), as the case may be, to such
Lender, in immediately available funds, (x) if the payment was actually received
by Administrative Agent or by such L/C Lender (directly or through
Administrative Agent), as the case may be, prior to 12:00 p.m. (Noon), New York
time on any day, on such day and (y) if the payment was actually received by
Administrative Agent or by such L/C Lender (directly or through Administrative
Agent), as the case may be, after 12:00 p.m. (Noon), New York time, on any day,
by 1:00 p.m., New York time, on the following Business Day (it being understood
that to the extent that any such payment is not made in full by Administrative
Agent or by such L/C Lender (through Administrative Agent), as the case may be,
Administrative Agent or such Lender (through Administrative Agent), as
applicable, shall pay to such Lender, upon demand, interest at the Federal Funds
Effective Rate from the date such amount was required to be paid to such Lender
pursuant to the foregoing clauses until the date Administrative Agent or such
L/C Lender (through Administrative Agent), as applicable, pays such Lender the
full amount).

(d)       If the due date of any payment under this Agreement or any Note would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, and interest shall be payable for any
principal so extended for the period of such extension at the rate then borne by
such principal.

SECTION 4.02.       Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each borrowing of Loans of a particular Class from the Lenders under
Section 2.01 shall be made from the relevant Lenders, each payment of commitment
fees under Section 2.05 in respect of Commitments of a particular Class shall be
made for the account of the relevant Lenders, and each termination or reduction
of the amount of the Commitments of a particular Class under Section 2.04 shall
be applied to the respective Commitments of such Class of the relevant Lenders
pro rata according to the amounts of their respective Commitments of such Class;
(b) except as otherwise provided in Section 5.04, LIBOR Loans of any Class
having the same Interest Period shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Revolving Commitments and
Term Loan Commitments (in the case of the making of Loans) or their respective
Revolving Loans and Term Loans (in the case of conversions and continuations of
Loans); (c) except as otherwise provided in Section 2.09(b), Section 2.10(b),
Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 13.04 or
Section 13.05(d), each payment or prepayment of principal of any Class of
Revolving Loans or of any particular Class of Term Loans shall be made for the
account of the relevant Lenders pro rata in accordance with the respective
unpaid outstanding principal amounts of the Loans of such Class held by them;
and (d) except as otherwise provided in Section 2.09(b), Section 2.10(b),
Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 13.04 or
Section 13.05(d), each payment of interest on Revolving Loans and Term Loans
shall be made for the account of the relevant Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders.

 

-107-



--------------------------------------------------------------------------------

SECTION 4.03.       Computations. Interest on LIBOR Loans, commitment fees and
Letter of Credit fees shall be computed on the basis of a year of 360 days and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such amounts are payable and interest on ABR
Loans and Reimbursement Obligations shall be computed on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed (including the
first day but excluding the last day) occurring in the period for which such
amounts are payable.

SECTION 4.04.       Minimum Amounts. Except for mandatory prepayments made
pursuant to Section 2.10 and conversions or prepayments made pursuant to
Section 5.04, and Borrowings made to pay Reimbursement Obligations, each
Borrowing, conversion and partial prepayment of principal of Loans shall be in
an amount at least equal to (a) in the case of Term Loans, $5.0 million with
respect to ABR Loans and $5.0 million with respect to LIBOR Loans and in
multiples of $100,000 in excess thereof or, if less, the remaining Term Loans
and (b) in the case of Revolving Loans and Swingline Loans, $2.5 million with
respect to ABR Loans and $2.5 million with respect to LIBOR Loans and in
multiples of $100,000 in excess thereof (borrowings, conversions or prepayments
of or into Loans of different Types or, in the case of LIBOR Loans, having
different Interest Periods at the same time hereunder to be deemed separate
borrowings, conversions and prepayments for purposes of the foregoing, one for
each Type or Interest Period) or, if less, the remaining Revolving Loans.
Anything in this Agreement to the contrary notwithstanding, the aggregate
principal amount of LIBOR Loans having the same Interest Period shall be in an
amount at least equal to $1.0 million and in multiples of $100,000 in excess
thereof and, if any LIBOR Loans or portions thereof would otherwise be in a
lesser principal amount for any period, such Loans or portions, as the case may
be, shall be ABR Loans during such period.

SECTION 4.05.       Certain Notices. Notices by Borrower to Administrative Agent
(or, in the case of repayment of the Swingline Loans, to the Swingline Lender)
of terminations or reductions of the Commitments, of Borrowings, conversions,
continuations and optional prepayments of Loans and of Classes of Loans, of
Types of Loans and of the duration of Interest Periods shall be irrevocable and
shall be effective only if received by Administrative Agent (or, in the case of
Swingline Loans, the Swingline Lender) by telephone not later than 1:00 p.m.,
New York time (promptly followed by written notice via facsimile or electronic
mail), on at least the number of Business Days prior to the date of the relevant
termination, reduction, Borrowing, conversion, continuation or prepayment or the
first day of such Interest Period specified in the table below (unless otherwise
agreed to by Administrative Agent in its sole discretion), provided that
Borrower may make any such notice conditional upon the occurrence of a Person’s
acquisition or sale or any incurrence of indebtedness or issuance of Equity
Interests.

NOTICE PERIODS

 

Notice

   Number of
Business Days Prior Termination or reduction of Commitments    3 Borrowing or
optional prepayment of, or conversions into, ABR Loans    1 Borrowing or
optional prepayment of, conversions into, continuations as, or duration of
Interest Periods for, LIBOR Loans    3 Borrowing or repayment of Swingline Loans
   same day

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced. Each such notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day). Each such notice of the duration of an Interest Period
shall specify the Loans to which such Interest Period is to relate.
Administrative Agent shall promptly notify the Lenders of the

 

-108-



--------------------------------------------------------------------------------

contents of each such notice. In the event that Borrower fails to select the
Type of Loan within the time period and otherwise as provided in this
Section 4.05, such Loan (if outstanding as a LIBOR Loan) will be automatically
converted into an ABR Loan on the last day of the then current Interest Period
for such Loan or (if outstanding as an ABR Loan) will remain as, or (if not then
outstanding) will be made as, an ABR Loan. In the event that Borrower has
elected to borrow or convert Loans into LIBOR Loans but fails to select the
duration of any Interest Period for any LIBOR Loans within the time period and
otherwise as provided in this Section 4.05, such LIBOR Loan shall have an
Interest Period of one month.

SECTION 4.06.       Non-Receipt of Funds by Administrative Agent.

(a)       Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of LIBOR Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the Federal Funds Effective Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to ABR Loans. If
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to Borrower the amount of such interest paid by Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(b)       Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Lenders hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Lenders, as the case
may be, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the L/C Lenders, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Lender, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate. A notice of the
Administrative Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

SECTION 4.07.       Right of Setoff, Sharing of Payments; Etc.

(a) If any Event of Default shall have occurred and be continuing, each Credit
Party agrees that, in addition to (and without limitation of) any right of
setoff, banker’s lien or counterclaim a Lender may otherwise have, each Lender
shall be entitled, at its option (to the fullest extent permitted by law),
subject to obtaining the prior written consent of the Administrative Agent, to
set off and apply any deposit (general or special, time or demand, provisional
or final), or other indebtedness, held by it for the credit or account of such
Credit Party at any of its offices, in Dollars or in any other currency, against
any principal of or interest on any of such Lender’s Loans, Reimbursement
Obligations or any other amount payable to such Lender hereunder that is not
paid when due (regardless of whether such deposit or other indebtedness is then
due to such Credit Party), in which case it shall promptly notify such Credit
Party thereof; provided, however, that such Lender’s failure to give such notice
shall not affect the validity thereof; and provided further that no such right
of setoff, banker’s lien or counterclaim shall apply to any funds held for
further distribution to any Governmental Authority.

 

-109-



--------------------------------------------------------------------------------

(b)       Each of the Lenders agrees that, if it should receive (other than
pursuant to Section 2.09(b), Section 2.10(b), Section 2.11, Section 2.12,
Section 2.13, Section 2.15, Article V, Section 13.04 or Section 13.05(d) or as
otherwise specifically provided herein or in the Engagement Letters) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents (including
any guarantee), or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans, Reimbursement Obligations or fees, the
sum of which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such amounts then owed and due to
such Lender bears to the total of such amounts then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Borrower consents to the foregoing arrangements.

(c)       Borrower agrees that any Lender so purchasing such a participation may
exercise all rights of setoff, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans or other amounts (as the case may be) owing to such Lender in
the amount of such participation.

(d)       Nothing contained herein shall require any Lender to exercise any such
right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
obligation of any Credit Party, Holding Company or RRR. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this Section 4.07 applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 4.07 to share in the benefits of any recovery on such secured claim.

(e)       Notwithstanding anything to the contrary contained in this
Section 4.07, in the event that any Defaulting Lender exercises any right of
setoff, (i) all amounts so set off will be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 2.14 and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of
Administrative Agent, each L/C Lender, the Swingline Lender and the Lenders and
(ii) the Defaulting Lender will provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

ARTICLE V.

YIELD PROTECTION, ETC.

SECTION 5.01.       Additional Costs.

(a)       If any Change in Law shall:

(i)       subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Note, any Letter of Credit or any Lender’s participation
therein, any L/C Document or any Loan made by it, any deposits, reserves, other
liabilities or capital attributable thereto or change the basis of taxation of
payments to such Lender in respect thereof by any Governmental Authority (except
for any Covered Taxes or Excluded Taxes);

(ii)       impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender, in each case, that is not otherwise included in the determination
of the LIBO Rate hereunder; or

 

-110-



--------------------------------------------------------------------------------

(iii)       impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans (or of maintaining its obligation to make any LIBOR Loans) or
issuing, maintaining or participating in Letters of Credit (or maintaining its
obligation to participate in or to issue any Letter of Credit), then, in any
such case, Borrower shall, within 10 days of written demand therefor, pay such
Lender or L/C Lender any additional amounts necessary to compensate such Lender
or L/C Lender for such increased cost. If any Lender or L/C Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify Borrower, through Administrative Agent, of the event by reason
of which it has become so entitled.

(b)       A certificate as to any additional amounts setting forth the
calculation of such additional amounts pursuant to this Section 5.01 submitted
by such Lender or L/C Lender, through Administrative Agent, to Borrower shall be
conclusive in the absence of clearly demonstrable error. Without limiting the
survival of any other covenant hereunder, this Section 5.01 shall survive the
termination of this Agreement and the payment of the Notes and all other
Obligations payable hereunder.

(c)       In the event that any Lender shall have determined that any Change in
Law affecting such Lender or any Lending Office of such Lender or the Lender’s
holding company with regard to capital or liquidity requirements, does or shall
have the effect of reducing the rate of return on such Lender’s or such holding
company’s capital as a consequence of its obligations hereunder, the Commitments
of such Lender, the Loans made by, or participations in Letters of Credit and
Swingline Loans held by such Lender, or the Letters of Credit issued by such L/C
Lender, to a level below that which such Lender or such holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time, after submission by such Lender or
Borrower (with a copy to Administrative Agent) of a written request therefor
(setting forth in reasonable detail the amount payable to the affected Lender
and the basis for such request), Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

(d)       Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, however, that Borrower shall not be
required to compensate a Lender pursuant to this Section 5.01 for any increased
costs or reductions incurred more than ninety (90) days prior to the date that
such Lender notifies Borrower of the change in law giving rise to such increased
costs incurred or reductions suffered and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 5.02.       Inability to Determine Interest Rate.

(a)        If prior to the first day of any Interest Period: (a) Administrative
Agent shall have determined (which determination shall be conclusive and binding
upon Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Base Rate
for such Interest Period or (b) Administrative Agent shall have received notice
from the Required Lenders that Dollar deposits are not available in the relevant
amount and for the relevant Interest Period available to the Required Lenders in
the London interbank market or (c) the Required Lenders determine that the LIBO
Rate for any requested Interest Period with respect to a proposed LIBOR Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
LIBOR Loans (in each case, “Impacted Loans”), Administrative Agent shall give
electronic mail or telephonic notice thereof to Borrower and the Lenders as soon
as practicable thereof. If such notice is given, (x) any LIBOR Loans requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to LIBOR Loans shall be converted to, or continued as, ABR Loans and
(z) any outstanding LIBOR Loans shall be converted, on the first day of such
Interest Period, to ABR Loans. Until such notice has been withdrawn by
Administrative Agent (which the Administrative Agent agrees to do if the
circumstances giving rise to such notice cease to exist), no further LIBOR Loans
shall be made, or continued as such, nor shall Borrower have the right to
convert Loans to, LIBOR Loans.

 

-111-



--------------------------------------------------------------------------------

(b)        Notwithstanding the foregoing, if there are Impacted Loans as
provided above, the Administrative Agent, in consultation with Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans (to the extent Borrower does not elect to maintain such
Impacted Loans as ABR Loans) until (1) the Administrative Agent revokes the
notice delivered with respect to the Impacted Loans (which the Administrative
Agent agrees to do if the circumstances giving rise to Impacted Loans cease to
exist), (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders of funding the Impacted
Loans, or (3) any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Borrower written notice
thereof.

SECTION 5.03.       Illegality. Notwithstanding any other provision of this
Agreement, in the event that any change after the date hereofSixth Amendment
Effective Date in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain LIBOR Loans or issue Letters of
Credit hereunder (and, in the sole opinion of such Lender, the designation of a
different Applicable Lending Office would either not avoid such unlawfulness or
would be disadvantageous to such Lender), then such Lender shall promptly notify
Borrower thereof (with a copy to Administrative Agent) and such Lender’s
obligation to make or continue, or to convert Loans of any other Type into,
LIBOR Loans or issue Letters of Credit shall be suspended until such time as
such Lender or L/C Lender may again make and maintain LIBOR Loans or issue
Letters of Credit (in which case the provisions of Section 5.04 shall be
applicable).

SECTION 5.04.       Treatment of Affected Loans. If the obligation of any Lender
to make LIBOR Loans or to continue, or to convert ABR Loans into, LIBOR Loans
shall be suspended pursuant to Section 5.03, such Lender’s LIBOR Loans shall be
automatically converted into ABR Loans on the last day(s) of the then current
Interest Period(s) for such LIBOR Loans (or on such earlier date as such Lender
may specify to Borrower with a copy to Administrative Agent as is required by
law) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.03 which gave rise to such conversion no
longer exist:

(i)       to the extent that such Lender’s LIBOR Loans have been so converted,
all payments and prepayments of principal which would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its ABR Loans; and

(ii)       all Loans which would otherwise be made or continued by such Lender
as LIBOR Loans shall be made or continued instead as ABR Loans and all ABR Loans
of such Lender which would otherwise be converted into LIBOR Loans shall remain
as ABR Loans.

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

SECTION 5.05.       Compensation.

(a)       Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense (excluding any loss of profits or margin)
which such Lender may sustain or incur as a consequence of (1) default by
Borrower in payment when due of the principal amount of or interest on any LIBOR
Loan, (2) default by Borrower in making a borrowing of, conversion into or
continuation of LIBOR Loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (3) Borrower making
any prepayment other than on the date specified in the relevant prepayment
notice, or (4) the conversion or the making of a payment

 

-112-



--------------------------------------------------------------------------------

or a prepayment (including any repayments or prepayments made pursuant to
Sections 2.09 or 2.10 or as a result of an acceleration of Loans pursuant to
Section 11.01 or as a result of the replacement of a Lender pursuant to
Section 2.11 or 13.04(b)) of LIBOR Loans on a day which is not the last day of
an Interest Period with respect thereto, including in each case, any such loss
(excluding any loss of profits or margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate the
deposits from which such funds were obtained; provided that no such amounts
under this Section 5.05(a) shall be payable by Borrower in connection with any
termination in accordance with Section 2.12(b) of any Interest Period of one
month or shorter.

(b)       For the purpose of calculation of all amounts payable to a Lender
under this Section 5.05 each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBO Base Rate in an amount equal to the amount of the LIBOR Loan and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. Any Lender requesting compensation pursuant to
this Section 5.05 will furnish to Administrative Agent and Borrower a
certificate setting forth the basis and amount of such request and such
certificate, absent manifest error, shall be conclusive. Without limiting the
survival of any other covenant hereunder, this covenant shall survive the
termination of this Agreement and the payment of the Obligations and all other
amounts payable hereunder.

SECTION 5.06.       Net Payments.

(a)       Except as provided in this Section 5.06(a), all payments made by any
Credit Party, each Holding Company and RRR hereunder or under any Note or any
Guarantee will be made without setoff, counterclaim or other defense. Except as
required by law, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes now or hereafter
imposed by any Governmental Authority or taxing authority with respect to such
payments (including Taxes imposed or asserted on amounts payable under this
Section). If any Covered Taxes are so deducted or withheld, then the applicable
Credit Party, each Holding Company and RRR agrees to increase the sum payable by
such Credit Party, each Holding Company or RRR so that, after such deduction or
withholding (including such deduction or withholding on account of Covered Taxes
applicable to additional sums payable under this Section), such payment will not
be less than the amount provided for herein or in such other Credit Document.
The applicable withholding agent shall timely pay the amount of any Taxes
deducted or withheld from a payment made by a Credit Party, each Holding Company
or RRR hereunder or under any note or any Guarantee to the relevant Governmental
Authority in accordance with applicable law. Borrower shall furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law documentation reasonably satisfactory to the
Administrative Agent evidencing such payment by the applicable Credit Party,
each Holding Company or RRR. The Credit Parties, each Holding Company and RRR
agree to jointly and severally indemnify and hold harmless the Administrative
Agent and each Lender, and reimburse such Lender upon its written request, for
the amount of any Covered Taxes so levied or imposed and paid by such Lender
(including Covered Taxes imposed or asserted on amounts payable under this
Section) and for any other reasonable expenses arising therefrom, in each case,
whether or not such Covered Taxes were correctly or legally imposed. Such
written request shall include a certificate of such Lender setting forth in
reasonable detail the basis of such request and such certificate, absent
manifest error, shall be conclusive.

(b)      (i)       Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Credit Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.06(b)(ii),
(c), and (d) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. If Administrative Agent is a U.S. Person, it
shall deliver two executed originals of Internal Revenue Service Form W-9
certifying that it is exempt from U.S. federal backup withholding tax.
Otherwise, Administrative Agent

 

-113-



--------------------------------------------------------------------------------

(including any successor Administrative Agent that is not a U.S. Person) shall
deliver two duly completed copies of Internal Revenue Service Form W-8ECI (with
respect to any payments to be received on its own behalf) and Internal Revenue
Service Form W-8IMY (for all other payments) certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the
Credit Parties to be treated as a U.S. Person with respect to such payments (and
the Credit Parties and Administrative Agent agree to so treat Administrative
Agent as a U.S. Person with respect to such payments), with the effect that the
Credit Parties can make payments to Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

      (ii)       Each Lender that is not a U.S. Person (a “Non-U.S. Lender”)
agrees to the extent it is legally entitled to do so to deliver to Borrower and
Administrative Agent on or prior to the ClosingSixth Amendment Effective Date
or, in the case of a Lender that is an assignee or transferee of an interest
under this Agreement pursuant to Section 13.05 (unless the assigned or
transferee Lender was already a Lender hereunder immediately prior to such
assignment or transfer and was in compliance with this Section 5.06(b) as of the
date of such assignment or transfer), on the date of such assignment or transfer
to such Lender, (i) two accurate and complete original signed copies of the
applicable Internal Revenue Service Form W-8 together with any applicable
attachments certifying to such Lender’s entitlement to exemption from or
reduction in the rate of United States withholding tax with respect to payments
to be made under this Agreement, any other Credit Document or any Guarantee, or
(ii) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (x) a certificate substantially in the form of Exhibit E (any such
certificate, a “Foreign Lender Certificate”) and (y) two accurate and complete
original signed copies of the applicable Internal Revenue Service Form W-8
certifying to such Lender’s entitlement to the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code. Each Non-U.S.
Lender, to the extent it is not the beneficial owner, shall deliver to
Administrative Agent and to Borrower, on or prior to the ClosingSixth Amendment
Effective Date (in the case of each Lender listed on the signature pages
hereof), on or prior to the date of the Assignment Agreement pursuant to which
it becomes a Lender (in the case of each other Lender), or on such later date
when such Lender ceases to act for its own account with respect to any portion
of such sums paid or payable, and at such other times as may be necessary in the
determination of Borrower or Administrative Agent, (i) two original copies of
the forms or statements required to be provided by such Lender under this
Section 5.06(b), properly completed and duly executed by such Lender, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account and is not subject to United States
withholding tax, and (ii) two original copies of Internal Revenue Service Form
W-8IMY (or any successor forms) properly completed and duly executed by such
Lender, together with the applicable Internal Revenue Service Form W-8, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit D-1, D-2 or D-3,
as applicable, and/or any other certification documents from each beneficial
owner. In addition, each Lender agrees that from time to time after the
ClosingSixth Amendment Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to Borrower and Administrative Agent two new
accurate and complete original signed copies of the applicable Internal Revenue
Service Form W-8 and, as applicable, a Foreign Lender Certificate, as the case
may be, and such other forms as may be required by applicable law in order to
confirm or establish the entitlement of such Lender to a continued exemption
from or reduction in United States withholding tax with respect to payments
under this Agreement and any Note or any Guarantee. Notwithstanding the
foregoing, no Lender shall be required to deliver any such form or certificate
if a change in treaty, law or regulation has occurred prior to the date on which
such delivery would otherwise be required that renders any such form or
certificate inapplicable or would prevent the Lender from duly completing and
delivering any such form or certificate with respect to it and such Lender so
advises Borrower.

(c)       Each Lender and Administrative Agent that is a “United States person”
(as such term is defined in Section 7701(a)(30) of the Code) shall deliver at
the time(s) and in the manner(s) prescribed by applicable law, to Borrower and
Administrative Agent (as applicable), a properly completed and duly executed
Internal Revenue Service Form W-9, or any successor form, certifying that such
Person is exempt from United States backup withholding Tax on payments made
hereunder.

(d)       If a payment made to a Lender under any Credit Document would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law

 

-114-



--------------------------------------------------------------------------------

(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. For purposes of this Section 5.06(d), FATCA
shall include any amendments made to FATCA after the date of this Agreement.

(e)       In addition, Borrower agrees to (and shall timely) pay any present or
future stamp or documentary taxes or any other similar charges or similar levies
which arise from any payment made hereunder or under the Notes or from the
execution, delivery, filing, recordation or registration of, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

(f)       Any Lender claiming any additional amounts payable pursuant to this
Section 5.06 agrees to use (at the Credit Parties’ expense) reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such
change would avoid the need for, or in the opinion of such Lender, materially
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the sole judgment of such Lender, be otherwise disadvantageous to
such Lender.

(g)       If (i) Administrative Agent or any Lender receives a cash refund in
respect of an overpayment of Taxes from a Governmental Authority with respect
to, and actually resulting from, an amount of Taxes actually paid to or on
behalf of Administrative Agent or such Lender by Borrower or any other Credit
Party, each Holding Company or RRR (a “Tax Benefit”) and (ii) Administrative
Agent or such Lender determines in its good faith sole discretion that such Tax
Benefit has been correctly paid by such Governmental Authority, and will not be
required to be repaid to such Governmental Authority, then Administrative Agent
or such Lender shall notify Borrower of such Tax Benefit and forward the
proceeds of such Tax Benefit (or relevant portion thereof) to Borrower as
reduced by any reasonable expense or liability incurred by Administrative Agent
or such Lender in connection with obtaining such Tax Benefit; provided, however,
that Borrower, upon the request of Administrative Agent or such Lender, agrees
to repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender in the event Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 5.06(g) shall not
be construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person. Notwithstanding anything to the
contrary, in no event will any Lender be required to pay any amount to Borrower
the payment of which would place such Lender in a less favorable net after-tax
position than such Lender would have been in if the additional amounts giving
rise to such refund of any Taxes had never been paid.

(h)       For purposes of this Section 5.06, the term “applicable law” includes
FATCA.

ARTICLE VI.

GUARANTEES

SECTION 6.01.       The Guarantees. Each (a) Guarantor, jointly and severally
with each other Guarantor, hereby guarantees as primary obligor and not as
surety to each Secured Party and its successors and assigns the prompt payment
and performance in full when due (whether at stated maturity, by acceleration,
demand or otherwise) of the principal of and interest (including any interest,
fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and (b) Credit Party, jointly and severally with each other Credit
Party, hereby guarantees as primary obligor and not as surety to each Secured
Party and its successors and assigns the prompt payment and performance in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Bankruptcy Code after any bankruptcy
or insolvency petition under the Bankruptcy Code) of all other Obligations from
time to time owing to the Secured Parties by any other Credit Party under any
Credit Document, any Swap Contract entered into with a Swap Provider or any Cash
Management Agreement entered into with a Cash Management Bank, in each case now
or hereinafter created, incurred or made, whether absolute or contingent,
liquidated or unliquidated and strictly in accordance with the terms thereof;
provided, that (i) the obligations guaranteed shall exclude obligations under
any Swap Contract or Cash Management Agreements with respect to which

 

-115-



--------------------------------------------------------------------------------

the applicable Swap Provider or Cash Management Bank, as applicable, provides
notice to Borrower that it does not want such Swap Contract or Cash Management
Agreement, as applicable, to be secured, and (ii) as to each Guarantor the
obligations guaranteed by such Guarantor hereunder shall not include any
Excluded Swap Obligations in respect of such Guarantor (such obligations being
guaranteed pursuant to clauses (a) and (b) above being herein collectively
called the “Guaranteed Obligations” (it being understood that the Guaranteed
Obligations of Borrower shall be limited to those referred to in clause
(b) above)). Each Credit Party, jointly and severally with each other Credit
Party, hereby agrees that if any other Credit Party shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, such Credit Party will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 6.02.       Obligations Unconditional. The obligations of the Credit
Parties under Section 6.01 shall constitute a guaranty of payment (and not of
collection) and are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for Payment in Full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of any of the Credit Parties with respect to its
respective guaranty of the Guaranteed Obligations which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

(i)       at any time or from time to time, without notice to the Credit
Parties, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(ii)       the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(iii)       the release of any other Credit Party pursuant to Section 6.08;

(iv)       any renewal, extension or acceleration of, or any increase in the
amount of the Guaranteed Obligations, or any amendment, supplement, modification
or waiver of, or any consent to departure from, the Credit Documents;

(v)       any failure or omission to assert or enforce or agreement or election
not to assert or enforce, delay in enforcement, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under any
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;

(vi)       any settlement, compromise, release, or discharge of, or acceptance
or refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

(vii)       the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Guaranteed Obligations or
any other impairment of such collateral;

 

-116-



--------------------------------------------------------------------------------

(viii)       any exercise of remedies with respect to any security for the
Guaranteed Obligations (including, without limitation, any collateral, including
the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as the
Administrative Agent and the Secured Parties may decide and whether or not every
aspect thereof is commercially reasonable and whether or not such action
constitutes an election of remedies and even if such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
that any Credit Party would otherwise have and without limiting the generality
of the foregoing or any other provisions hereof, each Credit Party hereby
expressly waives any and all benefits which might otherwise be available to such
Credit Party as a surety under applicable law, including, without limitation,
California Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850,
2855, 2899 and 3433; or

(ix)       any other circumstance whatsoever which may or might in any manner or
to any extent vary the risk of any Credit Party as a guarantor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Credit Party as a guarantor
of the Guaranteed Obligations, or of such Credit Party under the guarantee
contained in this Article 6 or of any security interest granted by any Credit
Party in its capacity as a guarantor of the Guaranteed Obligations, whether in a
proceeding under the Bankruptcy Code or under any other federal, state or
foreign bankruptcy, insolvency, receivership, or similar law, or in any other
instance.

The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement, the Notes, the Swap Contracts or
the Cash Management Agreements or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Credit Parties waive any
and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party thereof upon this guarantee or acceptance of this
guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
guarantee, and all dealings between the Credit Parties and the Secured Parties
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this guarantee. This guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Credit Parties hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
Person at any time of any right or remedy against any Credit Party or against
any other Person which may be or become liable in respect of all or any part of
the Guaranteed Obligations or against any collateral security or guarantee
therefor or right of offset with respect thereto. This guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Credit Parties and the successors and assigns thereof, and shall
inure to the benefit of the Secured Parties, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.

SECTION 6.03.       Reinstatement. The obligations of the Credit Parties under
this Article VI shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Credit Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise. The Credit Parties jointly and
severally agree that they will indemnify each Secured Party on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
such Secured Party in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law, other than any costs or
expenses resulting from the gross negligence, bad faith or willful misconduct
of, or material breach by, such Secured Party.

 

-117-



--------------------------------------------------------------------------------

SECTION 6.04.       Subrogation; Subordination. Each Credit Party hereby agrees
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 6.01, whether by
subrogation, contribution or otherwise, against any Credit Party of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
The payment of any amounts due with respect to any indebtedness of any Credit
Party now or hereafter owing to any Credit Party by reason of any payment by
such Credit Party under the Guarantee in this Article VI is hereby subordinated
to the prior Payment in Full in cash of the Guaranteed Obligations. Upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of any other Credit Party to such Credit Party until the
Obligations shall have been Paid in Full in cash. If an Event of Default has
occurred and is continuing, and any amounts are paid to the Credit Parties in
violation of the foregoing limitation, such amounts shall be collected, enforced
and received by such Credit Party as trustee for the Secured Parties and be paid
over to Administrative Agent on account of the Guaranteed Obligations without
affecting in any manner the liability of such Credit Party under the other
provisions of the guaranty contained herein.

SECTION 6.05.       Remedies. The Credit Parties jointly and severally agree
that, as between the Credit Parties and the Lenders, the obligations of any
Credit Party under this Agreement and the Notes may be declared to be forthwith
due and payable as provided in Article XI (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article XI)
for purposes of Section 6.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable arising under the Bankruptcy Code or any other
federal or state bankruptcy, insolvency or other law providing for protection
from creditors) as against such other Credit Parties and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the other Credit Parties for purposes
of Section 6.01.

SECTION 6.06.       Continuing Guarantee. The guarantee in this Article VI is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.

SECTION 6.07.       General Limitation on Guarantee Obligations. In any action
or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Credit Party under
Section 6.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 6.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Credit Party, any Secured Party or any other Person,
be automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 6.08.       Release of Guarantors. If, in compliance with the terms and
provisions of the Credit Documents, (i) the Equity Interests of any Guarantor
are directly or indirectly sold or otherwise transferred such that such
Guarantor no longer constitutes a Restricted Subsidiary (a “Transferred
Guarantor”) to a Person or Persons, none of which is Borrower or a Restricted
Subsidiary, or (ii) any Restricted Subsidiary is designated as or becomes an
Unrestricted Subsidiary, upon the consummation of such sale or transfer,
Transferred Guarantor, and upon such designation, such Person so designated or
which becomes such an Unrestricted Subsidiary, as the case may be, shall be
automatically released from its obligations under this Agreement (including
under Section 13.03 hereof) and the other Credit Documents, and its obligations
to pledge and grant any Collateral owned by it pursuant to any Security
Document, and the pledge of Equity Interests in any Transferred Guarantor or any
Unrestricted Subsidiary to Collateral Agent pursuant to the Security Documents
shall be automatically released, and, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request, Collateral Agent shall take such actions as are necessary to effect and
evidence each release described in this Section 6.08 in accordance with the
relevant provisions of the Security Documents and this Agreement.

SECTION 6.09.       Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guarantee in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 6.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 6.09, or
otherwise under the Guarantee, as it relates to such Credit Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this

 

-118-



--------------------------------------------------------------------------------

Section shall remain in full force and effect until the Payment in Full of the
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 6.09 constitute, and this Section 6.09 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

SECTION 6.10.       Right of Contribution. Each Credit Party hereby agrees that
to the extent that a Credit Party (a “Funding Credit Party”) shall have paid
more than its Fair Share (as defined below) of any payment made hereunder, such
Credit Party shall be entitled to seek and receive contribution from and against
any other Credit Party hereunder which has not paid its Fair Share of such
payment. Each Credit Party’s right of contribution shall be subject to the terms
and conditions of Section 6.04. The provisions of this Section 6.10 shall in no
respect limit the obligations and liabilities of any Credit Party to the Secured
Parties, and each Credit Party shall remain liable to the Secured Parties for
the full amount guaranteed by such Credit Party hereunder. “Fair Share” means,
with respect to a Credit Party as of any date of determination, an amount equal
to (i) the ratio of (A) the Adjusted Maximum Amount (as defined below) with
respect to such Credit Party to (B) the aggregate of the Adjusted Maximum
Amounts with respect to all Credit Parties multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Credit Parties
under this Article VI in respect of the Guaranteed Obligations. “Adjusted
Maximum Amount” means, with respect to a Credit Party as of any date of
determination, the maximum aggregate amount of the obligations of such Credit
Party under this Article VI; provided that, solely for purposes of calculating
the “Adjusted Maximum Amount” with respect to any Credit Party for purposes of
this Section 6.10, any assets or liabilities of such Credit Party arising by
virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Credit Party. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Credit Party.

ARTICLE VII.

CONDITIONS PRECEDENT

SECTION 7.01.       Conditions to Initial Extensions of Credit.

The obligations of Lenders to make any initial extension of credit hereunder
(whether by making a Loan or issuing a replacement and/or new Letter of Credit)
are subject to the satisfaction of the following:

(a)       Corporate Documents.

(i)       Administrative Agent shall have received copies of the Organizational
Documents of each Credit Party, each Holding Company and RRR and evidence of all
corporate or other applicable authority for each Credit Party, each Holding
Company and RRR (including resolutions or written consents and incumbency
certificates) with respect to the execution, delivery and performance of such of
the Credit Documents to which each such Credit Party, Holding Company and RRR is
intended to be a party as of the Closing Date, certified as of the Closing Date
as complete and correct copies thereof by a Responsible Officer of each Credit
Party, Holding Company and RRR (or the member or manager or general partner of
such Credit Party, Holding Company and RRR, as applicable).

(ii)       Administrative Agent shall have received:

(A)       certified copies of the GVR/ANC License Agreement, each Native
American Contract (or, in the case of Native American Contracts, forms of such
contracts), the Holding Company Tax Sharing Agreement, the LandCo Support
Agreement and the LandCo Credit Agreement, duly executed by the parties thereto,
each including certification by a Responsible Officer of the Borrower that such
documents are in full force and effect as of the Closing Date; and

(B)       certified copies of the documentation governing the Senior Unsecured
Notes, duly executed by all parties thereto, which is in full force and effect
on the Closing Date.

 

-119-



--------------------------------------------------------------------------------

(b)       Officer’s Certificate. Administrative Agent shall have received an
Officer’s Certificate of Borrower, dated the Closing Date, certifying that the
conditions set forth in Sections 7.01(t), 7.02(a)(i) and 7.02(a)(ii) (giving
effect to the provisions contained therein) have been satisfied.

(c)       Opinions of Counsel. Administrative Agent shall have received the
following opinions, each of which shall be addressed to the Administrative
Agent, the Collateral Agent and the Lenders, dated the Closing Date and covering
such matters as the Administrative Agent shall reasonably request in a manner
customary for transactions of this type:

(i)       an opinion of Milbank, Tweed, Hadley & McCloy LLP, special counsel to
the Credit Parties; and

(ii)       opinions of local counsel to the Credit Parties in such jurisdictions
as are set forth in Schedule 7.01.

(d)       Notes. Administrative Agent shall have received copies of the Notes,
duly completed and executed, for each Lender that requested a Note at least
three (3) Business Days prior to the Closing Date.

(e)       Credit Agreement. Administrative Agent shall have received this
Agreement (a) executed and delivered by a duly authorized officer of each Credit
Party and (b) executed and delivered by a duly authorized officer of each Person
that is a Lender on the Closing Date.

(f)       Filings and Lien Searches. Administrative Agent shall have received
(i) UCC financing statements in form appropriate for filing in the jurisdiction
of organization of each Credit Party, (ii) results of lien searches conducted in
the jurisdictions in which Borrower and its Restricted Subsidiaries are
organized and (iii) security agreements or other agreements in appropriate form
for filing in the United States Patent and Trademark Office and United States
Copyright Office with respect to intellectual property of Borrower to the extent
required pursuant to the Security Agreement.

(g)       Security Documents. (i) Administrative Agent shall have received the
Security Agreement, the Pledge Agreement, the Custodian Agreement and the
Initial Perfection Certificate, in each case duly authorized, executed and
delivered by the applicable Credit Parties, Holding Companies and RRR, and
(ii) Collateral Agent shall have received, to the extent required pursuant to
the Security Agreement or the Pledge Agreement and not prohibited by applicable
Requirements of Law (including, without limitation, any Gaming Laws),
(1) original certificates representing the certificated Pledged Securities (as
defined in the Security Agreement or the Pledge Agreement) required to be
delivered to Collateral Agent pursuant to the Security Agreement or the Pledge
Agreement, accompanied by original undated stock powers executed in blank
(except as set forth on Schedule 9.15) (provided that, the pledge of any Equity
Interests of any Person that is subject to the jurisdiction of the Nevada Gaming
Authorities as a licensee or registered company under the Nevada Gaming Laws
will require the approval of the Nevada Gaming Authorities in order to be
effective, and no certificates evidencing the Equity Interests of such Person or
any undated stock powers or assignments separate from certificate relating
thereto shall be delivered to Administrative Agent or any custodial agent
thereof until such approval has been obtained; provided further that, all
certificates representing such Equity Interests (and the corresponding undated
stock powers or assignments separate from certificate) shall be held in the
State of Nevada by a bailee reasonably agreed to by Administrative Agent
pursuant to a Custodian Agreement in the form of Exhibit U attached hereto), and
(2) the promissory notes, intercompany notes, instruments, and chattel paper
identified under the name of such Credit Parties in Schedule 6 to the Initial
Perfection Certificate (other than such certificates, promissory notes,
intercompany notes, instruments and chattel paper that constitute “Excluded
Property” (as such term is defined in the Security Agreement)), accompanied by
undated notations or instruments of assignment executed in blank, and all of the
foregoing shall be reasonably satisfactory to Administrative Agent in form and
substance (in each case to the extent required to be delivered to Collateral
Agent pursuant to the terms of the Security Agreement or the Pledge Agreement).

 

-120-



--------------------------------------------------------------------------------

(h)       Capitalization. The pro forma capitalization (after giving effect to
the Transactions), cash management systems, structure and equity ownership of
Borrower and its Subsidiaries that have been provided to Administrative Agent in
writing shall be acceptable to Administrative Agent.

(i)       Financial Statements. Administrative Agent shall have received (i) the
audited consolidated balance sheets of Borrower and its Subsidiaries (before
giving effect to the Transactions) as of December 31, 2015, and the related
statements of income, changes in members’ equity and cash flows for the fiscal
year ended on such date, together with reports thereon by Ernst & Young LLP,
certified public accountants; provided, that Administrative Agent acknowledges
that it has received such balance sheets and related statements of earnings,
changes in members’ equity and cash flows and reports thereon and (ii) the
unaudited interim consolidated and (to the extent available) consolidating
balance sheet of Borrower and its Subsidiaries (before giving effect to the
Transactions) and the related statements of income, changes in members’ equity
and cash flows for the fiscal quarter ended March 31, 2016, in each case which
financial statements have been prepared in accordance with GAAP.

(j)       [Reserved].

(k)       [Reserved].

(l)       Insurance. Administrative Agent shall have received evidence of
insurance complying with the requirements of Section 9.02 and certificates
naming Collateral Agent as an additional insured and/or loss payee to the extent
required pursuant to such Section 9.02.

(m)       Credit Documents in Full Force and Effect; Engagement Letters. The
Credit Documents required to be executed and delivered on or prior to the
Closing Date shall be in full force and effect. Borrower shall have complied, or
shall comply substantially concurrently with the funding of the Loans hereunder,
in all respects with its payment obligations under the Engagement Letters
required to be performed on the Closing Date.

(n)       Repayment of Indebtedness.

(i)       Borrower and its Restricted Subsidiaries shall have effected (or will,
on the Closing Date, effect) the repayment in full of all obligations and
indebtedness of Borrower and its Restricted Subsidiaries in respect of the
Existing Credit Agreement, including, without limitation, the termination of all
outstanding commitments in effect under the Existing Credit Agreement (with the
exception of obligations relating to each applicable Existing Letter of Credit
issued thereunder), on customary terms and conditions and pursuant to
documentation reasonably satisfactory to Administrative Agent. All Liens and
guarantees in respect of such obligations shall have been terminated or released
(or arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made) (with the exception of obligations
relating to each applicable Existing Letter of Credit issued thereunder), and
Administrative Agent shall have received (or will, on the Closing Date, receive)
evidence thereof reasonably satisfactory to Administrative Agent and a “pay-off”
letter or letters reasonably satisfactory to Administrative Agent with respect
to such obligations and such UCC termination statements, mortgage releases and
other instruments, in each case in proper form for recording, as Administrative
Agent shall have reasonably requested to release and terminate of record the
Liens securing such obligations (or arrangements for such termination or release
reasonably satisfactory to Administrative Agent shall have been made).

(ii)       After giving effect to the Transactions, Borrower and its Restricted
Subsidiaries shall have outstanding no Indebtedness for borrowed money or
Disqualified Capital Stock other than (x) the Obligations under the Credit
Documents, (ii) Indebtedness set forth on Schedule 10.01, (iii) the Senior
Unsecured Notes in an aggregate principal amount of $500.0 million and
(iv) other Indebtedness permitted by Section 10.01 and agreed by Administrative
Agent.

(o)       Consummation of Transactions. The Transactions and the consummation
thereof shall be in compliance in all material respects with all applicable Laws
(including Gaming Laws and Regulation T, Regulation U and Regulation X) and all
applicable Gaming Approvals and other applicable regulatory approvals. After
giving effect to the Transactions, there shall be no conflict with, or default
under, any material Contractual Obligation of Borrower and its Restricted
Subsidiaries (including any such material Contractual Obligations (i) entered
into pursuant to the Transactions and (ii) in respect of Senior Unsecured Notes)
(except as Administrative Agent shall otherwise agree)).

 

-121-



--------------------------------------------------------------------------------

(p)       Approvals. Other than as set forth in Section 8.06, Section 8.15 and
on Schedule 9.15, all necessary Gaming Approvals and Governmental Authority and
third party approvals and/or consents in connection with the Transactions,
including without limitation, the transactions contemplated by the Credit
Documents (excluding consents from third parties pertaining to collateral and
security for the Loans which are addressed elsewhere in this Article VII) shall
have been obtained and shall remain in full force and effect, and all applicable
waiting periods shall have expired without any action being taken by any
competent authority which restrains, enjoins, prevents or imposes materially
adverse conditions upon the consummation of the Transactions. In addition, there
shall not exist any judgment, order, injunction or other restraint, and there
shall be no pending litigation or proceeding by any Governmental Authority,
prohibiting, enjoining or imposing materially adverse conditions upon the
Transactions, or on the consummation thereof.

(q)       Solvency. Administrative Agent shall have received a certificate in
the form of Exhibit G from a Responsible Officer of Borrower with respect to the
Solvency of Borrower (on a consolidated basis with its Restricted Subsidiaries),
immediately after giving effect to the consummation of the Transactions.

(r)       Payment of Fees and Expenses. To the extent invoiced at least three
(3) Business Days prior to the Closing Date, all costs, fees, expenses
(including, without limitation, reasonable legal fees and expenses of Latham &
Watkins LLP, and of local counsel in any applicable jurisdiction, if any) of
Administrative Agent, Lead Arrangers and (in the case of fees only) the Lenders
required to be paid by this Agreement or by the Engagement Letters, in each
case, payable to Administrative Agent, Lead Arrangers and/or Lenders in respect
of the Transactions, shall have been paid to the extent due.

(s)       Patriot Act. On or prior to the Closing Date, Administrative Agent
shall have received at least five (5) days prior to the Closing Date all
documentation and other information reasonably requested in writing at least ten
(10) days prior to the Closing Date by Administrative Agent that Administrative
Agent reasonably determines is required by regulatory authorities from the
Credit Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act.

(t)       Material Adverse Changes. Since December 31, 2015, there has been no
event, change or condition that has had or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

SECTION 7.02.       Conditions to All Extensions of Credit. Subject to the
limitations set forth in Section 2.12 and the applicable Incremental Joinder
Agreement, the obligations of the Lenders to make any Loan or otherwise extend
any credit to Borrower upon the occasion of each Borrowing or other extension of
credit (whether by making a Loan or issuing a Letter of Credit) hereunder
(including the initial borrowing) is subject to the further conditions precedent
that:

(a)       No Default or Event of Default; Representations and Warranties True.
Both immediately prior to the making of such Loan or other extension of credit
and also after giving effect thereto and to the intended use thereof:

(i)       no Default or Event of Default shall have occurred and be continuing
(provided that this clause (i) shall not apply to any extensions of credit
pursuant to an Incremental Term Loan to the extent provided in Section 2.12 and
the applicable Incremental Joinder Agreement);

(ii)       each of the representations and warranties made by the Credit Parties
in Article VIII and by each Credit Party, each Holding Company and RRR in each
of the other Credit Documents to which it is a party shall be true and correct
in all material respects on and as of the date of the making of such Loan or
other extension of credit with the same force and effect as if made on and as of
such date (it being understood and agreed that any such representation or
warranty which by its terms is made as of an earlier date shall be

 

-122-



--------------------------------------------------------------------------------

required to be true and correct in all material respects only as such earlier
date, and that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the applicable date) (provided that this clause
(ii) shall not apply to any extensions of credit pursuant to an Incremental Term
Loan to the extent provided in Section 2.12 and the applicable Incremental
Joinder Agreement); and

(iii)      (A) the sum of the aggregate amount of the outstanding Revolving
Loans, plus the aggregate amount of the outstanding Swingline Loans plus the
aggregate outstanding L/C Liabilities shall not exceed the Total Revolving
Commitments then in effect and (B) the Revolving Tranche Exposure of all
Revolving Lenders in respect of eachthe applicable Tranche of Revolving
Commitments does not exceed the aggregate Revolving Commitments of such Tranche
then in effect.

(b)       Notice of Borrowing. Administrative Agent shall have received a Notice
of Borrowing and/or Letter of Credit Request, as applicable, duly completed and
complying with Section 4.05. Each Notice of Borrowing or Letter of Credit
Request delivered by Borrower hereunder shall constitute a representation and
warranty by Borrower that on and as of the date of such notice and on and as of
the relevant borrowing date or date of issuance of a Letter of Credit (both
immediately before and after giving effect to such borrowing or issuance and the
application of the proceeds thereof) that the applicable conditions in
Sections 7.01 or 7.02, as the case may be, have been satisfied.

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to Administrative Agent, the
Collateral Agent and Lenders that, at and as of each Funding Date, in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (provided, that such representations and warranties made on
the Closing Date shall be made giving effect to the Transactions):

SECTION 8.01.       Corporate Existence; Compliance with Law.

(a)       Borrower, each Holding Company, RRR and each Restricted Subsidiary
(a) is a corporation, partnership, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses (b)(ii)
and (c) where the failure thereof individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

(b)       Neither Borrower, any Holding Company, RRR nor any Restricted
Subsidiary nor any of its Property is in violation of, nor will the continued
operation of Borrower’s, such Holding Company’s, RRR’s or such Restricted
Subsidiary’s Property as currently conducted violate, any Requirement of Law
(including, without limitation, the Act and any zoning or building ordinance,
code or approval or permits or any restrictions of record or agreements
affecting the Real Property) or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, where such
violations or defaults would reasonably be expected to have a Material Adverse
Effect.

(c)       Neither Borrower, any Guarantor, RRR nor any Holding Company is an EEA
Financial Institution.

SECTION 8.02.       Financial Condition; Etc. Borrower has delivered to the
Administrative Agent or made publically available (a) the audited consolidated
balance sheets of Borrower and its Subsidiaries (before giving effect to the
Transactions) as of December 31, 2015, and the related statements of earnings,
changes in stockholders’ equity and cash flows for the fiscal years ended on
those dates, together with reports thereon by Ernst & Young LLP, certified
public accountants and (b) the unaudited interim consolidated balance sheet of
Borrower and its Subsidiaries (before giving effect to the Transactions) and the
related statements of earnings, changes in stockholders’ equity and cash

 

-123-



--------------------------------------------------------------------------------

flows for the most recent fiscal quarter ending after December 31, 2015 (other
than the fourth fiscal quarter of any fiscal year) and at least 45 days prior to
the Closing Date. All of said financial statements, including in each case the
related schedules and notes, are true, complete and correct in all material
respects and have been prepared in accordance with GAAP consistently applied and
present fairly in all material respects the financial position of Borrower and
its Subsidiaries as of the respective dates of said balance sheets and the
results of their operations for the respective periods covered thereby, subject
(in the case of interim statements) to normal period-end audit adjustments and
the absence of footnotes.

SECTION 8.03.       Litigation. Except as set forth on Schedule 8.03, there is
no Proceeding (other than any normal overseeing reviews of the Gaming
Authorities) pending against, or to the knowledge of any Responsible Officer of
Borrower, threatened in writing against, Borrower, any Holding Company or any of
the Restricted Subsidiaries or any of their respective Properties before any
Governmental Authority or private arbitrator that (i) either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect or
(ii) as of the Closing Date only, challenges the validity or enforceability of
any of the Credit Documents.

SECTION 8.04.       No Breach; No Default.

(a)       None of the execution, delivery and performance by any Credit Party,
any Holding Company or RRR of any Credit Document to which it is a party nor the
consummation of the transactions herein and therein contemplated (including the
Transactions) do or will (i) conflict with or result in a breach of, or require
any consent (which has not been obtained and is in full force and effect) under
(x) any Organizational Document of any Credit Party, any Holding Company or RRR
or (y) any applicable Requirement of Law (including, without limitation, any
Gaming Law) or (z) any order, writ, injunction or decree of any Governmental
Authority binding on any Credit Party, any Holding Company or RRR or tortiously
interfere with, result in a breach of, or require termination of, any term or
provision of any Contractual Obligation of any Credit Party, any Holding Company
or RRR or (ii) constitute (with due notice or lapse of time or both) a default
under any such Contractual Obligation or (iii) result in or require the creation
or imposition of any Lien (except for the Liens created pursuant to the Security
Documents) upon any Property of any Credit Party, any Holding Company or RRR
pursuant to the terms of any such Contractual Obligation, except with respect to
(i)(y), (i)(z), (ii) or (iii) which would not reasonably be expected to result
in a Material Adverse Effect.

(b)       No Default or Event of Default has occurred and is continuing.

SECTION 8.05.       Action. Borrower, each Holding Company, RRR and each
Restricted Subsidiary has all necessary corporate or other organizational power,
authority and legal right to execute, deliver and perform its obligations under
each Credit Document to which it is a party and to consummate the transactions
herein and therein contemplated; the execution, delivery and performance by
Borrower, each Holding Company, RRR and each Restricted Subsidiary of each
Credit Document to which it is a party and the consummation of the transactions
herein and therein contemplated have been duly authorized by all necessary
corporate, partnership or other organizational action on its part; and this
Agreement has been duly and validly executed and delivered by each Credit Party
and constitutes, and each of the Credit Documents to which it is a party when
executed and delivered by such Credit Party, such Holding Company or RRR will
constitute, its legal, valid and binding obligation, enforceable against each
Credit Party, each Holding Company and RRR, as applicable, in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws of
general applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

SECTION 8.06.       Approvals. No authorizations, approvals or consents of, and
no filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by Borrower,
any Holding Company, RRR or any Restricted Subsidiary of the Credit Documents to
which it is a party or for the legality, validity or enforceability hereof or
thereof or for the consummation of the Transactions, except for:
(i) authorizations, approvals or consents of, and filings or registrations with
any Governmental Authority or any securities exchange previously obtained, made,
received or issued, (ii) filings and recordings in respect of the Liens created
pursuant to the Security Documents, (iii) the filings referred to in
Section 8.14, (iv) waiver by the Gaming Authorities of any qualification
requirement on the part of the Lenders who do not otherwise qualify and are not
banks

 

-124-



--------------------------------------------------------------------------------

or licensed lending institutions, (v) consents, authorizations and filings that
have been obtained or made and are in full force and effect or the failure of
which to obtain would not reasonably be expected to have a Material Adverse
Effect, (vi) any required approvals (including prior approvals) of the requisite
Gaming Authorities that any Agent, Lender or participant is required to obtain
from, or any required filings with, requisite Gaming Authorities to exercise
their respective rights and remedies under this Agreement and the other Credit
Documents (as set forth in Section 13.13) and (vii) prior approval from the
Nevada Gaming Commission of the Pledge Agreement, the Security Agreement and the
pledge of any Pledged Nevada Gaming Interests (as defined in the Pledge
Agreement and the Security Agreement).

SECTION 8.07.         ERISA and Foreign Employee Benefit Matters.

(a)        Except as set forth on Schedule 8.07, no ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect. Except as set
forth on Schedule 8.07, as of the ClosingSixth Amendment Effective Date, no
member of the ERISA Group maintains or contributes to any Pension Plan. Except
as set forth on Schedule 8.07, each Company is in compliance with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan (other than to the extent such failure to comply would not
reasonably be expected to have a Material Adverse Effect). Except as disclosed
on Schedule 8.07, using actuarial assumptions and computation methods consistent
with Part 1 of Subtitle E of Title IV of ERISA, the aggregate liabilities of any
ERISA Entity to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan that precedes the ClosingSixth Amendment Effective Date,
would not reasonably be expected to result in a Material Adverse Effect.

(b)         Each Foreign Plan is in compliance with all laws, regulations and
rules applicable thereto and the respective requirements of the governing
documents for such Foreign Plan (other than to the extent such failure to comply
would not reasonably be expected to have a Material Adverse Effect). The
aggregate of the liabilities to provide all of the accrued benefits under any
funded Foreign Plan (based on reasonable assumptions used by such Foreign Plan)
does not as of the most recent valuation report (or as of the end of the most
recent plan year if there is no recent valuation report) exceed the current fair
market value of the assets held in the trust or other funding vehicle for such
Foreign Plan by an amount that would reasonably be expected to have a Material
Adverse Effect. Other than to the extent such failure to comply would not
reasonably be expected to have a Material Adverse Effect, with respect to any
unfunded Foreign Plan, reasonable reserves have been established in accordance
with prudent business practice or where required by ordinary accounting
practices in the jurisdiction in which such Foreign Plan is maintained. There
are no actions, suits or claims (other than routine claims for benefits) pending
or to the knowledge of any Responsible Officer of Borrower, threatened against
Borrower or any of its Restricted Subsidiaries or any ERISA Entity with respect
to any Foreign Plan that would reasonably be expected to result in a Material
Adverse Effect.

SECTION 8.08.         Taxes.    Except as set forth on Schedule 8.08 or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) all tax returns, statements, reports and forms or other
documents (including estimated Tax or information returns and including any
required, related or supporting information) (collectively, the “Tax Returns”)
required to be filed with any taxing authority by, or with respect to, Borrower,
each Holding Company, RRR and each of the Restricted Subsidiaries have been
timely filed in accordance with all applicable laws; (ii) Borrower, each Holding
Company, RRR and each of the Restricted Subsidiaries has timely paid or made
provision for payment of all Taxes shown as due and payable on Tax Returns that
have been so filed or that are otherwise due and payable (other than Taxes which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP and such
proceedings operate to suspend collection of the contested Taxes and enforcement
of a Lien in respect thereof) and each Tax Return is accurate and complete; and
(iii) Borrower, each Holding Company, RRR and each of the Restricted
Subsidiaries has made adequate provision in accordance with GAAP for all Taxes
payable by Borrower, such Holding Company, RRR or such Restricted Subsidiary for
which no Tax Return has yet been filed. Neither Borrower, any Holding Company,
RRR nor any of the Restricted Subsidiaries has received written notice of any
proposed or pending tax assessment, audit or deficiency against Borrower, such
Holding Company, RRR or such Restricted Subsidiary that would in the aggregate
reasonably be expected to have a Material Adverse Effect. Neither of Holdco nor
Borrower is treated as a corporation for U.S. federal income tax purposes.

 

-125-



--------------------------------------------------------------------------------

SECTION 8.09.        Investment Company Act; Other Restrictions. Neither
Borrower nor any Holding Company, RRR or any of the Restricted Subsidiaries is
an “investment company,” or a company “controlled” by an “investment company”
required to be regulated under the Investment Company Act of 1940, as amended.
Neither Borrower nor any Holding Company, RRR of any of the Restricted
Subsidiaries is subject to regulation under any law or regulation which limits
its ability to incur Indebtedness, other than Regulation X and the Gaming Laws.

SECTION 8.10.        Environmental Matters. Except as set forth on Schedule 8.10
or as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect: (i) each of Borrower, each Holding Company
and the Restricted Subsidiaries and each of their businesses, operations and
Real Property is and in the last five years has been in material compliance
with, and each has no liability under any Environmental Law; (ii) each of
Borrower, each Holding Company and the Restricted Subsidiaries has obtained all
Permits material to, and required for, the conduct of their businesses and
operations, and the ownership, operation and use of their assets, all as
currently conducted, under any Environmental Law, all such Permits are valid and
in good standing and, under the currently effective business plans of Borrower,
the Holding Companies and the Restricted Subsidiaries, no material expenditures
or operational adjustments would reasonably be expected to be required during
the next five years in order to renew or modify such Permits; (iii) there has
been no Release or threatened Release of Hazardous Material on, at, under or
from any real property or facility presently or formerly owned, leased, operated
or, to the knowledge of any Responsible Officer of Borrower, any Holding Company
or any of the Restricted Subsidiaries, used for waste disposal by Borrower, any
Holding Company or any of the Restricted Subsidiaries, or any of their
respective predecessors in interest that would reasonably be expected to result
in liability to Borrower, the Holding Companies or any of the Restricted
Subsidiaries under any Environmental Law; (iv) there is no Environmental Action
pending or, to the knowledge of any Responsible Officer of Borrower, any Holding
Company or any of the Restricted Subsidiaries, threatened, against Borrower, any
Holding Company or any of the Restricted Subsidiaries or, relating to real
property currently or formerly owned, leased, operated or, to the knowledge of
any Responsible Officer of Borrower, any Holding Company or any of the
Restricted Subsidiaries, used for waste disposal, by Borrower, any Holding
Company or any of the Restricted Subsidiaries or relating to the operations of
Borrower, the Holding Companies or the Restricted Subsidiaries; (v) none of
Borrower, any Holding Company or any of the Restricted Subsidiaries is obligated
to perform any action or otherwise incur any expense under any Environmental Law
pursuant to any legally binding order, decree, judgment or agreement by which it
is bound or has assumed by contract or agreement, and none of Borrower, any
Holding Company or any of the Restricted Subsidiaries is conducting or financing
any Response Action pursuant to any Environmental Law with respect to any
location; (vi) no circumstances exist that would reasonably be expected to
(a) form the basis of an Environmental Action against Borrower, any Holding
Company or any of the Restricted Subsidiaries, or any of their Real Property,
facilities or assets or (b) cause any such Real Property, facilities or assets
to be subject to any restriction on ownership, occupancy, use or transferability
under any Environmental Law; (vii) no real property or facility presently or
formerly owned, operated or leased by Borrower, any Holding Company or any of
the Restricted Subsidiaries and, to the knowledge of any Responsible Officer of
Borrower, any Holding Company or any of the Restricted Subsidiaries, no real
property or facility presently or formerly used for waste disposal by Borrower,
any Holding Company or any of the Restricted Subsidiaries or owned, leased,
operated or used for waste disposal by any of their respective predecessors in
interests is (a) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (b) included on any similar list maintained by
any Governmental Authority including, without limitation, any such list relating
to petroleum; (viii) no real property or facility presently or formerly owned,
or presently leased or operated by Borrower, any Holding Company or any of the
Restricted Subsidiaries and, to the knowledge of any Responsible Officer of
Borrower, any Holding Company or any of the Restricted Subsidiaries, no real
property or facility formerly leased or operated by Borrower, any Holding
Company or any of the Restricted Subsidiaries is listed on the Comprehensive
Environmental Response, Compensation, and Liability Information System
promulgated pursuant to CERCLA as potentially requiring future Response Action;
(ix) no Lien has been recorded or, to the knowledge of any Responsible Officer
of Borrower, any Holding Company or any of the Restricted Subsidiaries,
threatened under any Environmental Law with respect to any Real Property or
other assets of Borrower, any Holding Company or any of the Restricted
Subsidiaries; and (x) the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not affect the
validity or require the transfer of any Permit held by Borrower, any Holding
Company or any of the Restricted Subsidiaries under any Environmental Law, and
will not require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup pursuant to any Governmental Real Property
Disclosure Requirements with respect to each of Borrower, each Holding Company
and the Restricted Subsidiaries or any of their respective predecessors in
interest.

 

-126-



--------------------------------------------------------------------------------

SECTION 8.11.        Use of Proceeds.

(a)         Borrower will use the proceeds of:

(i)         Term AB-1 Facility Loans, made on the Sixth Amendment Refinancing
Date to refinance the Term B Facility Loans and Revolving Loans made on the
Closing Date to finance the Transactions(as defined in this Agreement prior to
giving effect to the Sixth Amendment) and for general corporate purposes, and

(ii) Revolving Loans and Term Loans made after the Closing Date for working
capital, capital expenditures, Permitted Acquisitions (and other Acquisitions
not prohibited hereunder) and general corporate purposes and for any other
purposes not prohibited by this Agreement.

(b)         Neither Borrower, any Holding Company, RRR nor any of the Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock. No part of the proceeds of any
extension of credit (including any Loans and Letters of Credit) hereunder will
be used directly or indirectly and whether immediately, incidentally or
ultimately to purchase or carry any Margin Stock or to extend credit to others
for such purpose or to refund Indebtedness originally incurred for such purpose
or for any other purpose, in each case, that entails a violation of, or is
inconsistent with, the provisions of Regulation T, Regulation U or Regulation X.
The pledge of any Equity Interests by any Credit Party, Holding Company or RRR
pursuant to the Security Agreement and the Pledge Agreement does not violate
such regulations.

SECTION 8.12.        Subsidiaries.

(a)         Schedule 8.12(a) sets forth a true and complete list of the
following: (i) all the Subsidiaries of Borrower, each Holding Company and RRR as
of the ClosingSixth Amendment Effective Date; (ii) the name and jurisdiction of
incorporation or organization of each such Subsidiary as of the ClosingSixth
Amendment Effective Date; and (iii) as to each such Subsidiary, the percentage
and number of each class of Equity Interests of such Subsidiary owned by
Borrower, the Holding Companies, RRR and their respective Subsidiaries as of the
ClosingSixth Amendment Effective Date.

(b)         Schedule 8.12(b) sets forth a true and complete list of all the
Immaterial Subsidiaries as of the ClosingSixth Amendment Effective Date.

(c)         Schedule 8.12(c) sets forth a true and complete list of all the
Unrestricted Subsidiaries as of the ClosingSixth Amendment Effective Date.

(d)         Schedule 8.12(d) sets forth a true and complete list of all of the
Native American Subsidiaries as of the ClosingSixth Amendment Effective Date.

SECTION 8.13.        Ownership of Property; Liens.

(a)         Except as set forth on Schedule 8.13(a), (a) Borrower, each Holding
Company and each of the Restricted Subsidiaries has good and valid title to, or
a valid (with respect to Real Property and Vessels) leasehold interest in (or
subleasehold interest in or other right to occupy), all material assets and
Property (including Mortgaged Real Property and Mortgaged Vessels) (tangible and
intangible) owned or occupied by it (except insofar as marketability may be
limited by any laws or regulations of any Governmental Authority affecting such
assets), and (b) all such assets and Property are subject to no Liens other than
Permitted Liens. All of the assets and Property owned by, leased to or used by
Borrower, each Holding Company and each of the Restricted Subsidiaries in its
respective businesses are in good operating condition and repair in all material
respects (ordinary wear and tear and casualty and force majeure excepted) except
in each case where the failure of such asset to meet such requirements would not
reasonably be expected to result in a Material Adverse Effect.

 

-127-



--------------------------------------------------------------------------------

(b)         RRR has good and marketable title to the Voting Stock issued to it
by Borrower, free and clear of all Liens whatsoever except Permitted Liens.

SECTION 8.14.        Security Interest; Absence of Financing Statements; Etc.

(a)         Subject to applicable Gaming Laws, the Security Documents, once
executed and delivered, will create, in favor of Collateral Agent for the
benefit of the Secured Parties, as security for the obligations purported to be
secured thereby, a valid and enforceable security interest in and Lien upon all
of the Collateral (subject to any applicable provisions set forth in the
Security Documents with respect to limitations or exclusions from the
requirement to perfect the security interests and Liens on the collateral
described therein), and upon (i) filing, recording, registering or taking such
other actions as may be necessary with the appropriate Governmental Authorities
(including payment of applicable filing and recording taxes), (ii) the taking of
possession or control by Collateral Agent of the Pledged Collateral with respect
to which a security interest may be perfected only by possession or control
which possession or control shall be given to Collateral Agent to the extent
possession or control by Collateral Agent is required by the Security Agreement
and (iii) delivery of the applicable documents to Collateral Agent in accordance
with the provisions of the applicable Security Documents, for the benefit of the
Secured Parties, such security interest shall be a perfected security interest
in and Lien upon all of the Collateral (subject to any applicable provisions set
forth in the Security Documents with respect to limitations or exclusions from
the requirement to perfect the security interests and Liens on the collateral
described therein) superior to and prior to the rights of all third Persons and
subject to no Liens other than Permitted Liens.

(b)         Each Ship Mortgage, once executed and delivered, will create, upon
filing and recording in the National Vessel Documentation Center of the United
States Coast Guard, in favor of Collateral Agent for the benefit of the Secured
Parties a legal, valid and enforceable preferred mortgage upon the applicable
Mortgaged Vessel under Chapter 313 of Title 46 of the United States Code,
subject to no Liens other than Permitted Liens.

SECTION 8.15.        Licenses and Permits. Except as set forth on Schedule 8.15,
Borrower and each of its Restricted Subsidiaries hold all material governmental
permits, licenses, authorizations, consents and approvals (including Gaming
Approvals) necessary for Borrower and its Restricted Subsidiaries to own, lease,
and operate their respective Properties and to operate their respective
businesses as now being conducted (collectively, the “Permits”), except for
Permits the failure of which to obtain would not reasonably be expected to have
a Material Adverse Effect. None of the Permits has been modified in any way
since the Closing Date that would reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 8.15, all Permits are in full
force and effect except where the failure to be in full force and effect would
not reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 8.15, neither Borrower nor any of its Restricted Subsidiaries
has received written notice that any Gaming Authority has commenced proceedings
to suspend, revoke or not renew any such Permits where such suspensions,
revocations or failure to renew would reasonably be expected to have a Material
Adverse Effect.

SECTION 8.16.        Disclosure. The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of any Credit Party,
any Holding Company or RRR to any Secured Party in connection with this
Agreement and the other Credit Documents or included or delivered pursuant
thereto, but in each case excluding all projections and general industry or
economic data, whether prior to or after the date of this Agreement, when taken
as a whole and giving effect to all supplements and updates, do not contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements herein or therein, in light of the circumstances
under which they were made, not materially misleading. The projections and pro
forma financial information furnished at any time by any Credit Party, any
Holding Company or RRR to any Secured Party pursuant to this Agreement have been
prepared in good faith based on assumptions believed by Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and no Credit Party, however, makes any representation as to the
ability of any Company to achieve the results set forth in any such projections.

SECTION 8.17.        Solvency. As of each Funding Date, immediately prior to and
immediately following the extensions of credit to occur on such Funding Date,
Borrower (on a consolidated basis with its Restricted Subsidiaries) is and will
be Solvent (after giving effect to Section 6.07).

 

-128-



--------------------------------------------------------------------------------

SECTION 8.18.        Senior Obligations.    The Obligations are “Senior Debt,”
“Senior Indebtedness,” “Priority Lien Debt,” or “Senior Secured Financing” (or
any comparable term) under, and as defined in, and entitled to the subordination
and/or intercreditor, as applicable, provisions of any documentation governing
the Senior Unsecured Notes (and any Permitted Refinancing thereof), the 2020
Senior Unsecured Notes (and any Permitted Refinancing thereof), any Permitted
Second Lien Indebtedness, Permitted Second Priority Refinancing Debt, Permitted
Unsecured Indebtedness, Permitted Unsecured Refinancing Debt and Incremental
Equivalent Debt that is purported to be subordinated to the Obligations.

SECTION 8.19.        Intellectual Property. Except as set forth on Schedule
8.19, Borrower and each of its Restricted Subsidiaries owns or possesses
adequate licenses or otherwise has the right to use all of the patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, trade names, copyrights, trade secrets, know-how and processes
(collectively, “Intellectual Property”) (including, as of the ClosingSixth
Amendment Effective Date, all Intellectual Property listed in Schedules 8(a),
8(b) and 8(c) to the Initial Perfection Certificate as most recently
supplemented pursuant to Section 9.04(h)(i)) that are necessary for the
operation of its business as presently conducted except where failure to own or
have such right would not reasonably be expected to have a Material Adverse
Effect and, as of the ClosingSixth Amendment Effective Date, all registrations
listed in Schedules 8(a), 8(b) and 8(c) to the Initial Perfection Certificate as
most recently supplemented pursuant to Section 9.04(h)(i) are valid and in full
force and effect, except where the invalidity of such registrations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 8.19, as of the ClosingSixth
Amendment Effective Date, no claim is pending or, to the knowledge of any
Responsible Officer of Borrower, threatened to the effect that Borrower or any
of its Restricted Subsidiaries infringes or conflicts with the asserted rights
of any other Person under any material Intellectual Property, except for such
claims that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Except as set forth on Schedule 8.19, as of
the ClosingSixth Amendment Effective Date, no claim is pending or, to the
knowledge of any Responsible Officer of Borrower, threatened to the effect that
any such material Intellectual Property owned or licensed by Borrower or any of
its Restricted Subsidiaries or which Borrower or any of its Restricted
Subsidiaries otherwise has the right to use is invalid or unenforceable, except
for such claims that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 8.20.        [Reserved].

SECTION 8.21.        Regulation H. Except for the Real Property listed on
Schedule 8.21 attached hereto, as of the ClosingSixth Amendment Effective Date,
no Mortgage encumbers improved real property which is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

SECTION 8.22.        Insurance. Borrower and each of its Restricted Subsidiaries
are insured by insurers of recognized financial responsibility (determined as of
the date such insurance was obtained) against such losses and risks (other than
wind and flood damage) and in such amounts as are prudent and customary in the
businesses in which it is engaged, except to the extent that such insurance is
not available on commercially reasonable terms. Borrower and each of its
Restricted Subsidiaries maintain all insurance required by Flood Insurance Laws
(but shall not, for the avoidance of doubt, be required to obtain insurance with
respect to wind and flood damage unless and to the extent required by such Flood
Insurance Laws).

SECTION 8.23.        Real Estate.

(a)         Schedule 8.23(a) sets forth a true, complete and correct list of all
material Real Property owned and all material Real Property leased by Borrower
or any of its Restricted Subsidiaries as of the ClosingSixth Amendment Effective
Date, including a brief description thereof, including, in the case of leases,
the street address (to the extent available) and landlord name. Borrower has
delivered to Collateral Agent true, complete and correct copies of all such
leases.

(b)         Except as set forth on Schedule 8.23(b), as of the ClosingSixth
Amendment Effective Date, to the best of knowledge of any Responsible Officer of
Borrower no Taking has been commenced or is contemplated with respect to all or
any portion of the Real Property or for the relocation of roadways providing
access to such Real Property that either individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

 

-129-



--------------------------------------------------------------------------------

SECTION 8.24.        Leases.

(a)         [Reserved].

(b)         Borrower and its Restricted Subsidiaries have paid all material
payments required to be made by it under all leases of Real Property where any
of the Collateral is or may be located from time to time (other than any amount
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Borrower or such Restricted Subsidiary, as the case may
be, and any amounts that are due but not yet delinquent), except where failure
to make such payments would not reasonably be expected to have a Material
Adverse Effect.

(c)         As of the ClosingSixth Amendment Effective Date and thereafter, each
of the material leases of Real Property is in full force and effect and will be
or is, as applicable, legal, valid, binding and enforceable against the Credit
Party party thereto, in accordance with its terms, in each case, except as such
enforceability may be limited by (x) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (y) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
except as would not reasonably be expected to have a Material Adverse Effect.

(d)         None of the material leases of Real Property have been amended,
modified or assigned in any manner that would reasonably be expected to result
in a Material Adverse Effect. Borrower has not received written notice of any
existing breach, default, event of default or, to the best of knowledge of any
Responsible Officer of Borrower, event that, with or without notice or lapse of
time or both, would constitute a breach, default or an event of default by any
Credit Party party to any of the material leases of Real Property that would
reasonably be expected to have a Material Adverse Effect.

(e)         Borrower will, and will cause each applicable Restricted Subsidiary
to, use its commercially reasonable efforts (which shall not include the payment
of consideration (other than reasonable attorneys’ fees and other expenses
reasonably incidental thereto)) to (x) obtain duly executed and delivered
subordination, non-disturbance and attornment agreements (“SNDAs”) in form and
substance reasonably satisfactory to Administrative Agent by the “lessors” and
the “fee mortgagees”, in each case, under each lease as to which Borrower or any
Restricted Subsidiary has granted or is required to grant a Mortgage on its
interest thereunder (or under any sublease thereof) and (y) obtain the agreement
of the lessors under each lease as to which Borrower or any Restricted
Subsidiary has granted or is required to grant a Mortgage on its interest
thereunder (or under any sublease thereof) that such lessor will use
commercially reasonable efforts to obtain SNDAs from any future fee mortgagees
(as defined above) and cause any existing or future fee mortgagee on all or any
part of the ground lessor’s interest in any Real Property under a lease then in
effect with respect to which Borrower or a Restricted Subsidiary has granted a
Mortgage on its leasehold interest thereunder to be at all times subject and
subordinate to, and not attach to or encumber or otherwise affect, the lien of
the applicable Mortgages. If, at any time after the ClosingSixth Amendment
Effective Date, Borrower or any Restricted Subsidiary enters into a lease of
real property as tenant which is required to be subject to a Mortgage or obtains
knowledge of or receives written notice from a lessor under a lease with respect
to which Borrower or any Restricted Subsidiary has granted a Mortgage on its
interest thereunder that a fee mortgage is encumbering the fee interest
underlying such lease, Borrower will, and will cause each applicable Restricted
Subsidiary to, use its commercially reasonable efforts (which shall not include
the payment of consideration (other than attorneys’ fees and other expenses
reasonably incidental thereto)) to obtain a duly executed and delivered SNDA by
the lessor and/or fee mortgagee, as applicable.

SECTION 8.25.        Mortgaged Real Property. Except as set forth on Schedule
8.25(a) or as would not reasonably be expected to have a Material Adverse
Effect, with respect to each Mortgaged Real Property, as of the ClosingSixth
Amendment Effective Date (a) there has been issued a valid and proper
certificate of occupancy or other local equivalent, if any, for the use then
being made of such Mortgaged Real Property to the extent required by applicable
Requirements of Law and there is no outstanding citation, notice of violation or
similar notice indicating that the Mortgaged Real Property contains conditions
which are not in compliance with local codes or ordinances relating to building
or fire safety or structural soundness and (b) except as set forth on Schedule
8.25(b), there are no material disputes regarding boundary lines, location,
encroachment or possession of such Mortgaged Real Property and no Responsible
Officer of Borrower has actual knowledge of any state of facts existing which
could give rise to any such claim other than those that would not reasonably be
expected to have a Material Adverse Effect; provided, however, that with respect
to any Mortgaged Real Property in which Borrower or a Restricted Subsidiary has
a leasehold estate, the foregoing certifications shall be to Borrower’s
knowledge only.

 

-130-



--------------------------------------------------------------------------------

SECTION 8.26.        Material Adverse Effect. Since December 31, 20152018, there
shall not have occurred any event or circumstance that has had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

SECTION 8.27.        Anti-Corruption Laws and Sanctions. Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote material compliance by the Holding Companies, RRR, Borrower, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Holding
Companies, RRR, Borrower, their respective Subsidiaries and to the knowledge of
Borrower its and the Holding Companies’, RRR’s and their respective
Subsidiaries’ respective officers, directors and employees, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in the Holding Companies, RRR, Borrower or their respective Subsidiaries
being designated as a Sanctioned Person. None of (a) any Holding Company, RRR,
Borrower, any Subsidiary or to the knowledge of the Holding Companies, RRR,
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of Borrower, any agent of the Holding
Companies, RRR, Borrower or any of their respective Subsidiaries that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.

SECTION 8.28.        Beneficial Ownership Certificate. As of the FifthSixth
Amendment Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

ARTICLE IX.

AFFIRMATIVE COVENANTS

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full, (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

SECTION 9.01.        Existence; Business Properties.

(a)        Borrower and each of its Restricted Subsidiaries shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence (in the case of Borrower, in the United States),
except in a transaction permitted by Section 10.05 or, in the case of any
Restricted Subsidiary, where the failure to perform such obligations,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b)        Borrower and each of its Restricted Subsidiaries shall do or cause to
be done all things necessary to obtain, preserve, renew, extend and keep in full
force and effect the rights, licenses, permits, franchises, authorizations,
approvals, patents, copyrights, trademarks and trade names (including Gaming
Approvals) material to the conduct of its business except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect; comply with all applicable Requirements of
Law (including any and all Gaming Laws and any and all zoning, building,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect and at all times maintain and
preserve all of its property and keep such property in good repair, working
order and condition (ordinary wear and tear and casualty and force majeure
excepted) except where the failure to do so individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 9.01(b) shall prevent (i) sales,
conveyances, transfers or other dispositions of assets, consolidations or
mergers by or involving any Company or any

 

-131-



--------------------------------------------------------------------------------

other transaction in accordance with Section 10.05; (ii) the withdrawal by any
Company of its qualification as a foreign corporation in any jurisdiction where
such withdrawal, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by any
Company of any rights, Permits, authorizations, copyrights, trademarks, trade
names, franchises, licenses and patents that such Company reasonably determines
are not useful to its business.

(c)        Borrower will maintain in effect and enforce policies and procedures
reasonably designed to promote material compliance by Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 9.02.        Insurance.

(a)        Borrower and its Restricted Subsidiaries shall maintain with insurers
of recognized financial responsibility (determined at the time such insurance is
obtained) not Affiliates of Borrower insurance on its Property in at least such
amounts and against at least such risks as are customarily insured against by
companies engaged in the same or a similar business and operating similar
properties in localities where Borrower or the applicable Restricted Subsidiary
operates; and furnish to Administrative Agent, upon written request, information
as to the insurance carried; provided that Borrower and its Restricted
Subsidiaries shall not be required to maintain insurance with respect to wind
and flood damage on any property for any insurance coverage period unless, and
to the extent, such insurance is required by an applicable Requirement of Law.
Subject to Section 9.15, Collateral Agent shall be named as an additional
insured on all third-party liability insurance policies of Borrower and each of
its Restricted Subsidiaries (other than directors and officers liability
insurance, insurance policies relating to employment practices liability, crime
or fiduciary duties, kidnap and ransom insurance policies, and insurance as to
fraud, errors and omissions), and Collateral Agent shall be named as
mortgagee/loss payee on all property insurance policies of each such Person.

(b)        Borrower and each of its Restricted Subsidiaries shall deliver to
Administrative Agent on behalf of the Secured Parties, (i) on or prior to the
Closing Date, a certificate dated on or prior (but close) to the Closing Date
showing the amount and types of insurance coverage as of such date,
(ii) promptly following receipt of any notice from any insurer of cancellation
of a material policy or material change in coverage from that existing on the
Closing Date, a copy of such notice (or, if no copy is available, notice
thereof), and (iii) promptly after such information has been received in written
form by Borrower or any of its Restricted Subsidiaries, information as to any
claim for an amount in excess of $25.0 million with respect to any property and
casualty insurance policy maintained by Borrower or any of its Restricted
Subsidiaries.

(c)        If any portion of any Mortgaged Real Property is at any time is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then Borrower shall,
or shall cause the applicable Credit Party to (i) to the extent required
pursuant to Flood Insurance Laws, maintain, or cause to be maintained, with a
financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to such Flood
Insurance Laws and (ii) deliver to Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to Administrative Agent.

(d)        In the event that the proceeds of any insurance claim are paid after
Collateral Agent has exercised its right to foreclose after an Event of Default,
such proceeds shall be paid to Collateral Agent to satisfy any deficiency
remaining after such foreclosure. Collateral Agent shall retain its interest in
the policies required to be maintained pursuant to this Section 9.02 during any
redemption period.

SECTION 9.03.        Taxes; Performance of Obligations.

Borrower and each of its Restricted Subsidiaries shall timely file all material
Tax Returns required to be filed by it and pay and discharge promptly when due
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and Borrower and each of its
Subsidiaries shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP and such contest operates to suspend collection
of the contested obligation, tax, assessment or charge and, in the case of Liens
on the Collateral, enforcement of such Lien.

 

-132-



--------------------------------------------------------------------------------

SECTION 9.04. Financial Statements, Etc. Borrower shall deliver to
Administrative Agent for distribution by Administrative Agent to the Lenders
(unless a Lender expressly declines in writing to accept):

(a)       Quarterly Financials. As soon as available, but in any event within
forty-five (45) days after the end of each fiscal quarter of Borrower beginning
with the fiscal quarter ended June 30, 2016 (other than the last fiscal quarter
in any fiscal year), (x) a consolidated balance sheet of Borrower and its
Restricted Subsidiaries (or (1) if the VoteCo SPE Reorganization has not
occurred and the financials for Borrower and its Subsidiaries are consolidated
with the financials for RRR, RRR and its Subsidiaries or (2) Borrower and its
Subsidiaries, in whicheach case such financial statements shall includeof
(1) and (2), including supplemental schedules listing the consolidating results
of (A) Borrower and its Restricted Subsidiaries and (B) any Unrestricted
Subsidiaries) as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for such fiscal quarter and the portion of the fiscal year then
ended, setting forth in each case in comparative form (A) the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year and (B) in the case of such statements of
income or operations, the budget for such fiscal quarter and the portion of the
fiscal year then ended, for the elapsed portion of the fiscal year then ended
and for the Test Period ended on the last day of such fiscal quarter, all in
reasonable detail and certified by a Responsible Officer of Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of Borrower and its Restricted Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and (y) management’s discussion and analysis of the
important operational and financial developments of Borrower and the Restricted
Subsidiaries during such fiscal quarter;

(b)       Annual Financials. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of Borrower beginning with
the fiscal year ended December 31, 2016, (x) consolidated balance sheets of
Borrower and its Subsidiaries (or, if the VoteCo SPE Reorganization has not
occurred and the financials for Borrower and its Subsidiaries are consolidated
with the financials for RRR, RRR and its Subsidiaries) as at the end of such
fiscal year, and the related consolidated statements of income or operations,
members’ equity and cash flows for such fiscal year, together with supplemental
schedules listing the consolidating results of (i) Borrower and its Restricted
Subsidiaries and (ii) any Unrestricted Subsidiaries, setting forth in each case
in comparative form (A) the figures for the previous fiscal year and (B) in the
case of such statements of income or operations, beginning with the fiscal year
ended December 31, 2017, the budget for such fiscal year, all in reasonable
detail and prepared in accordance with GAAP, and, (1) in the case of each such
consolidated financial statements, audited and accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and (2) in the
case of such consolidated and consolidating financial statements certified by a
Responsible Officer of Borrower as fairly presenting in all material respects
the financial condition, results of operations, members’ equity and cash flows
of Borrower and each of its Restricted Subsidiaries in accordance with GAAP and
(y) management’s discussion and analysis of the important operational and
financial developments of Borrower and the Restricted Subsidiaries during such
fiscal year;

(c)       Auditor’s Certificates; Compliance Certificate. (i) Concurrently with
the delivery of the financial statements referred to in Section 9.04(b), a
certificate (which certificate may be limited or eliminated to the extent
required by accounting rules or guidelines or to the extent not available on
commercially reasonable terms as determined in consultation with the
Administrative Agent) of the independent certified public accountants reporting
on such financial statements stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default relating to the
Financial Maintenance Covenants, except as specified in such certificate; and
(ii) at the time it furnishes each set of financial statements pursuant to
Section 9.04(a) or Section 9.04(b), a certificate of a Responsible Officer of
Borrower in the form of Exhibit V hereto (each, a “Compliance Certificate”)
(I) to the effect that no Default has occurred and is continuing (or, if any
Default has occurred and is continuing, describing the same in reasonable detail
and describing the action that the Companies have taken and propose to take with
respect thereto) and (II) setting forth in reasonable detail the computations
necessary to determine whether Borrower and its

 

-133-



--------------------------------------------------------------------------------

Restricted Subsidiaries are in compliance with Section 10.08 as of the end of
the respective fiscal quarter or fiscal year and, if such Compliance Certificate
demonstrates an Event of Default of any covenant under Section 10.08, Holdco may
deliver, together with such Compliance Certificate, notice of its intent to cure
(a “Notice of Intent to Cure”) such Event of Default pursuant to Section 11.03;
provided that the delivery of a Notice of Intent to Cure shall in no way affect
or alter the occurrence, existence or continuation of any such Event of Default
or the rights, benefits, powers and remedies of the Administrative Agent,
Collateral Agent and the Lenders under any Credit Document;

(d)       Notice of Default. Promptly after any Responsible Officer of any
Company knows that any Default has occurred, a notice of such Default, breach or
violation describing the same in reasonable detail and a description of the
action that the Companies have taken and propose to take with respect thereto;

(e)       Environmental Matters. Written notice of any claim, release of
Hazardous Material, condition, circumstance, occurrence or event arising under
Environmental Law which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

(f)       Annual Budgets. As soon as available, and in any event no later than
ninety (90) days after the end of each fiscal year of Borrower, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of Borrower and its Restricted Subsidiaries as of the
end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year, which shall in each case be accompanied by a certificate of a
Responsible Officer stating that such projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such projections are incorrect or misleading in any
material respect;

(g)       Auditors’ Reports. Promptly upon receipt thereof, copies of all
annual, interim or special reports issued to Borrower or any Restricted
Subsidiary by independent certified public accountants in connection with each
annual, interim or special audit of Borrower’s or such Restricted Subsidiary’s
books made by such accountants, including any management letter commenting on
Borrower’s or such Restricted Subsidiary’s internal controls issued by such
accountants to management in connection with their annual audit; provided,
however, that such reports shall only be made available to Administrative Agent
and to those Lenders who request such reports through Administrative Agent;

(h)       Lien Matters; Casualty and Damage to Collateral.

(i)       Prompt written notice of (i) the incurrence of any Lien (other than a
Permitted Lien (but excluding Liens incurred pursuant to Section 10.02(l))) on
the Collateral or any part thereof, (ii) any Casualty Event or other insured
damage to any material portion of the Collateral or (iii) the occurrence of any
other event that in Borrower’s judgment is reasonably likely to materially
adversely affect the aggregate value of the Collateral; and

(ii)       Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 9.04(b), a
certificate of a Responsible Officer of Borrower setting forth the information
required pursuant to Schedules 1(a), 1(b), 2, 3(a), 3(b), 4, 5, 6, 7, 8(a),
8(b), 8(c), 9, 10, and 11 to the Perfection Certificate or confirming that there
has been no change in such information since the date of the Initial Perfection
Certificate or the date of the most recent certificate delivered pursuant to
this Section 9.04(h)(ii);

(i)       Notice of Material Adverse Effect. Written notice of the occurrence of
any event or occurrence that has had or would reasonably be expected to have a
Material Adverse Effect;

(j)       ERISA Information. Promptly after the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect, a written notice
specifying the nature thereof, what action the Companies or other ERISA Entity
have taken, are taking or propose to take with respect thereto, and, when known,
any action taken or threatened by the IRS, Department of Labor, PBGC or
Multiemployer Plan sponsor with respect thereto;

 

-134-



--------------------------------------------------------------------------------

(k)         Amendments to Certain Material Contracts.

(i)       No later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 9.04(c) (or, if not received by Borrower or the
applicable Subsidiary prior to the date of such delivery, promptly after receipt
thereof), a copy of each amendment, modification, consent or waiver to any
Subsidiary Cost Allocation Agreement, the GVR/ANC License Agreement, the Holding
Company Tax Sharing Agreement or any Subsidiary Tax Sharing Agreement entered
into during such fiscal period not previously delivered pursuant to
Section 9.04(c); and

(ii)       promptly after obtaining knowledge thereof, any material amendment,
waiver or other material modification made to, or delivery of any notice of
default or termination of, or the entry into, any LandCo Loan Document or the
LandCo Support Agreement (together with a copy of any such amendment, waiver,
modification or notice);.

(iii) promptly after the occurrence thereof (and in any event prior to making
any Restricted Payment pursuant to Section 10.06(p)(ii)), notice of the
occurrence of the Senior Unsecured Notes Tax Transition;

(l) Patriot Act. promptly following the Administrative Agent’s or any Lender’s
request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation; and

(m) Miscellaneous. Promptly, such financial information, reports, documents and
other information with respect to Borrower or any of its Restricted Subsidiaries
as Administrative Agent or the Required Lenders may from time to time reasonably
request; provided that, notwithstanding the foregoing, nothing in this
Section 9.04 shall require delivery of financial information, reports, documents
or other information which constitutes attorney work product or is subject to
confidentiality agreements or to the extent disclosure thereof would reasonably
be expected to result in loss of attorney client privilege with respect thereto.

Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents. Notwithstanding anything contained herein, in every instance Borrower
shall be required to provide the compliance certificateCompliance Certificate
required by Section 9.04(c)(ii) to Administrative Agent in the form of an
original paper copy or a .pdf or facsimile copy of the original paper copy.

Borrower hereby acknowledges that (a) Administrative Agent will make available
to the Lenders and the L/C Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
L/C Lenders and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to Borrower

 

-135-



--------------------------------------------------------------------------------

or its securities for purposes of United States Federal and state securities
laws (provided however, that to the extent such Borrower Materials constitute
information of the type subject to Section 13.10, they shall be treated as set
forth in Section 13.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

SECTION 9.05.       Maintaining Records; Access to Properties and Inspections.
Borrower and its Restricted Subsidiaries shall keep proper books of record and
account in which entries true and correct in all material respects and in
material conformity with GAAP and all material Requirements of Law are made.
Borrower and its Restricted Subsidiaries will, subject to applicable Gaming
Laws, permit any representatives designated by Administrative Agent or any
Lender to visit and inspect the financial records and the property of Borrower
or such Restricted Subsidiary at reasonable times, upon reasonable notice and as
often as reasonably requested, and permit any representatives designated by
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Restricted Subsidiaries with the officers thereof and
independent accountants therefor (provided Borrower has the opportunity to
participate in such meetings); provided that, in the absence of a continuing
Default or Event of Default, only one such inspection by such representatives
(on behalf of Administrative Agent and/or any Lender) shall be permitted in any
fiscal year (and such inspection shall be at Administrative Agent and/or such
Lenders’ expense, as applicable). Notwithstanding anything to the contrary in
this Agreement, no Company will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter that (i) in respect of which disclosure to Administrative Agent
(or its designated representative) or any Lender is then prohibited by law or
contract or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

SECTION 9.06.       Use of Proceeds. Borrower shall use the proceeds of the
Loans only for the purposes set forth in Section 8.11. Borrower will not request
any Borrowing or Letter of Credit, and Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 9.07.       Compliance with Environmental Law. Borrower and its
Restricted Subsidiaries shall (a) comply with Environmental Law, and will keep
or cause all Real Property to be kept free of any Liens imposed under
Environmental Law, unless, in each case, failure to do so would not reasonably
be expected to have a Material Adverse Effect; (b) in the event of any Hazardous
Material at, on, under or emanating from any Real Property which could result in
liability under or a violation of any Environmental Law, in each case which
would reasonably be expected to have a Material Adverse Effect, undertake,
and/or cause any of their respective tenants or occupants to undertake, at no
cost or expense to Administrative Agent, Collateral Agent or any Lender, any
action required pursuant to Environmental Law to mitigate and eliminate such
condition; provided, however, that no Company shall be required to comply with
any order or directive which is being contested in good faith and by proper
proceedings so long as it has maintained adequate reserves with respect to such
compliance to the extent required in accordance with GAAP; and (c) at the
written request of Administrative Agent, in its reasonable discretion, provide,
at no cost or expense to Administrative Agent, Collateral Agent or any Lender,
an environmental site assessment (including, without limitation, the results of
any soil or groundwater or other testing conducted at Administrative Agent’s
request) concerning any Real Property now or hereafter owned, leased or operated
by Borrower or any of its Restricted Subsidiaries, conducted by an environmental
consulting firm proposed by such Credit Party and approved by Administrative
Agent in its reasonable discretion indicating the presence or absence of
Hazardous Material and the potential cost of any required action in connection
with any Hazardous Material on, at, under or emanating from such Real Property;
provided, however, that such request may be made only if (i) there has occurred
and is continuing an Event of Default, or (ii) circumstances exist that
reasonably could be expected to form the basis of an Environmental Action
against Borrower or any Restricted Subsidiary or any Real Property of Borrower
or any of its Restricted Subsidiaries which would reasonably be expected to have
a Material Adverse Effect; if Borrower or any of its Restricted Subsidiaries
fails to provide the same within sixty (60) days after such request was made (or
in such longer

 

-136-



--------------------------------------------------------------------------------

period as may be approved by Administrative Agent, in its reasonable
discretion), Administrative Agent may but is under no obligation to conduct the
same, and Borrower or its Restricted Subsidiary shall grant and hereby grants to
Administrative Agent and its agents, advisors and consultants access at
reasonable times, and upon reasonable notice to Borrower, to such Real Property
and specifically grants Administrative Agent and its agents, advisors and
consultants an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment, all at no cost or expense to
Administrative Agent, Collateral Agent or any Lender. Administrative Agent will
use its commercially reasonable efforts to obtain from the firm conducting any
such assessment usual and customary agreements to secure liability insurance and
to treat its work as confidential and shall promptly provide Borrower with all
documents relating to such assessment.

SECTION 9.08.       Pledge or Mortgage of Real Property and Vessels.

(a)       Subject to compliance with applicable Gaming Laws, if, after the
Closing Date any Credit Party shall acquire any Property (other than any Real
Property, any Vessel or Replacement Vessel (other than leasehold interests in
any Vessel or Replacement Vessel) or any Property that is subject to a Lien
permitted under Section 10.02(i) or Section 10.02(k) to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Property and to
the extent such prohibition is not superseded by the applicable provisions of
the UCC), including, without limitation, pursuant to any Permitted Acquisition,
or as to which Collateral Agent, for the benefit of the Secured Parties, does
not have a perfected Lien and as to which the Security Documents are intended to
cover, such Credit Party shall (subject to any applicable provisions set forth
in the Security Agreement with respect to limitations on grant of security
interests in certain types of assets or Pledged Collateral and limitations or
exclusions from the requirement to perfect Liens on such assets or Pledged
Collateral) promptly (i) execute and deliver to Collateral Agent such amendments
to the Security Documents or such other documents as Collateral Agent deems
necessary or advisable in order to grant to Collateral Agent, for the benefit of
the Secured Parties, security interests in such Property and (ii) take all
actions necessary or advisable to grant to Collateral Agent, for the benefit of
the Secured Parties, a perfected first priority security interest (except to the
extent limited by applicable Requirements of Law (including, without limitation,
any Gaming Laws)), subject to no Liens other than Permitted Liens, in each case,
to the extent such actions are required by the Security Agreement; provided,
that notwithstanding the foregoing, the Credit Parties shall not be required to
take such actions with respect to any leasehold interest in any Vessel or
Replacement Vessel entered into after the date hereofClosing Date that has a
fair market value (including the reasonably anticipated fair market value of the
Gaming Facility or other improvements to be developed thereon) of less than
$25.0 million.

(b)       If, after the Closing Date, any Credit Party (x) acquires, including,
without limitation, pursuant to any Permitted Acquisition, a fee or leasehold
interest in Real Property located in the United States which Real Property has a
fair market value in excess of $25.0 million or (y) develops a Gaming Facility
on any fee or leasehold interest in Real Property located in the United States
which Real Property (including the reasonably anticipated fair market value of
the Gaming Facility or other improvements to be developed thereon) has a fair
market value in excess of $25.0 million, determined on an as-developed basis, in
each case, with respect to which a Mortgage was not previously entered into in
favor of Collateral Agent (in each case, other than to the extent such Real
Property is subject to a Lien permitted under Section 10.02(i) or 10.02(k)
securing Indebtedness to the extent and for so long as the contract or other
agreement in which such Lien is granted validly prohibits the creation of Liens
securing the Obligations on such Real Property), such Credit Party shall
promptly notify Collateral Agent and, if requested by the Required Lenders or
Collateral Agent, within sixty (60) days of such request (in each case, or such
longer period that is reasonably acceptable to Administrative Agent), (i) take
such actions and execute such documents as Collateral Agent shall reasonably
require to confirm the Lien of an existing Mortgage, if applicable, or to create
a new Mortgage on such additional Real Property and (ii) cause to be delivered
to Collateral Agent, for the benefit of the Secured Parties, all documents and
instruments reasonably requested by Collateral Agent or as shall be necessary in
the opinion of counsel to Collateral Agent to create on behalf of the Secured
Parties a valid, perfected, mortgage Lien, subject only to Permitted Liens,
including the following:

(1)       a Mortgage in favor of Collateral Agent, for the benefit of the
Secured Parties, in form for recording in the recording office of the
jurisdiction where such Mortgaged Real Property is situated, together with such
other documentation as shall be required to create a valid mortgage Lien under
applicable law, which Mortgage and other documentation shall be reasonably
satisfactory to Collateral Agent and shall be effective to create in favor of
Collateral Agent for the benefit of the Secured Parties a valid, perfected,
Mortgage Lien on such Mortgaged Real Property subject to no Liens other than
Permitted Liens; and

 

-137-



--------------------------------------------------------------------------------

(2)       with respect to each Mortgage and each Mortgaged Real Property, each
of the items set forth in Sections 7.01(l) and 9.15(b) and, in each case to the
extent reasonably requested by the Required Lenders or Collateral Agent, each of
the items set forth in Sections 9.15(a)(i)(2) and 9.15(a)(i)(3);

provided, that, notwithstanding the foregoing, the delivery of the items
required under this Section 9.08(b) shall not be required prior to the date that
is sixty (60) days after the Closing Date (or such later date as agreed by
Administrative Agent).

(c)       If, after the Closing Date, any Credit Party (x) acquires, including,
without limitation, pursuant to any Permitted Acquisition, the entire fee
interest in any Vessel or a Replacement Vessel with a fair market value in
excess of $25.0 million located or otherwise maintained in the United States and
registered with the United States Coast Guard or (y) develops a Gaming Facility
with a fair market value in excess of $25.0 million, determined on an
as-developed basis, on any Vessel or a Replacement Vessel on which a Credit
Party owns the entire fee interest, located or otherwise maintained in the
United States and registered with the United States Coast Guard, in each case,
with respect to which a Ship Mortgage was not previously entered into in favor
of Collateral Agent (other than to the extent such other Vessel or Replacement
Vessel is subject to a Lien permitted under Section 10.02(i) or 10.02(k)
securing Indebtedness to the extent and for so long as the contract or other
agreement in which such Lien is granted validly prohibits the creation of Liens
securing the Obligations on such Vessel or Replacement Vessel), such Credit
Party shall promptly notify Collateral Agent and, if requested by the Required
Lenders or Collateral Agent, within sixty (60) days of such request (or such
longer period that is reasonably acceptable to Administrative Agent), (i) take
such actions and execute such documents as Collateral Agent shall reasonably
require to confirm the Lien of an existing Ship Mortgage, if applicable, or to
create a new Ship Mortgage on such other Vessel or Replacement Vessel and
(ii) cause to be delivered to Collateral Agent, for the benefit of the Secured
Parties, all documents and instruments reasonably requested by Collateral Agent
or as shall be necessary in the opinion of counsel to Collateral Agent to create
on behalf of the Secured Parties a legal, valid and enforceable first preferred
ship mortgage under Chapter 313 of Title 46 of the United States Code subject to
Permitted Liens, including the following:

(1)       a Ship Mortgage reasonably satisfactory to Collateral Agent, granting
in favor of Collateral Agent for the benefit of the Secured Parties a legal,
valid and enforceable first preferred ship mortgage on each such other Vessel or
Replacement Vessel under Chapter 313 of Title 46 of the United States Code
subject to Permitted Liens, executed and delivered by a duly authorized officer
of the appropriate Credit Party, together with such certificates, affidavits and
instruments as shall be reasonably required in connection with filing or
recordation thereof and to grant a Lien on each such other Vessel or Replacement
Vessel; and

(2)       with respect to each Ship Mortgage and each such other Vessel or
Replacement Vessel, in each case to the extent reasonably requested by the
Required Lenders or Collateral Agent, certificates of insurance as required by
each Ship Mortgage, which certificates shall comply with the insurance
requirements contained in Section 9.02 and the applicable Ship Mortgage;

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(c) shall not be required prior to the
date that is sixty (60) days after the Closing Date (or such later date as
agreed by Administrative Agent).

(d)       Notwithstanding anything contained in Sections 9.08(a), 9.08(b) and
9.08(c) to the contrary, in each case, it is understood and agreed that no
Lien(s), Mortgage(s) and/or Ship Mortgage(s) in favor of Collateral Agent on any
after acquired Property of the applicable Credit Party shall be required to be
granted or delivered at such time as provided in such Sections (as applicable)
as a result of such Lien(s), Mortgage(s) and/or Ship Mortgage(s) being
prohibited by the applicable Gaming Authorities or applicable Law; provided,
however, that Borrower has used its commercially reasonable efforts to obtain
such approvals.

 

-138-



--------------------------------------------------------------------------------

(e)       With respect to Lien(s), Mortgage(s) and/or Ship Mortgage(s) relating
to any Property acquired (or leased) by any Credit Party after the Closing Date
or any Property of any Additional Credit Party or with respect to any Guarantee
of any Additional Credit Party, in each case that were not granted or delivered
pursuant to Section 9.08(d) or to the second paragraph in Section 9.11, as the
case may be, at such time as Borrower reasonably believes such prohibition no
longer exists, Borrower shall (and with respect to any items requiring approval
from Gaming Authorities, Borrower shall use commercially reasonable efforts to
seek the approval from the applicable Gaming Authorities for such Lien(s),
Mortgage(s), Ship Mortgage(s) and/or Guarantee and, if such approval is so
obtained), comply with Sections 9.08(a), 9.08(b) and/or 9.08(c) or with
Section 9.11, as the case may be.

SECTION 9.09.       Security Interests; Further Assurances. Each Credit Party
shall, promptly, upon the reasonable request of Collateral Agent, and so long as
such request (or compliance with such request) does not violate any Gaming Law
or, if necessary, is approved by the Gaming Authority (which Borrower hereby
agrees to use commercially reasonable efforts to obtain), at Borrower’s expense,
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Security Documents or
otherwise deemed by Collateral Agent reasonably necessary or desirable to
create, protect or perfect or for the continued validity, perfection and
priority of the Liens on the Collateral covered or purported to be covered
thereby (subject to any applicable provisions set forth in the Security
Agreement or Pledge Agreement with respect to limitations on grant of security
interests in certain types of Pledged Collateral and limitations or exclusions
from the requirement to perfect Liens on such Pledged Collateral and any
applicable Requirements of Law including, without limitation, any Gaming Laws)
subject to no Liens other than Permitted Liens; provided that, notwithstanding
anything to the contrary herein or in any other Credit Document, in no event
shall any Company be required to enter into control agreements with respect to
its deposit accounts, securities accounts or commodity accounts. In the case of
the exercise by Collateral Agent or the Lenders or any other Secured Party of
any power, right, privilege or remedy pursuant to any Credit Document following
the occurrence and during the continuation of an Event of Default which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority, Borrower and each of its Restricted Subsidiaries shall
use commercially reasonable efforts to execute and deliver all applications,
certifications, instruments and other documents and papers that Collateral Agent
or the Lenders may be so required to obtain. If Collateral Agent reasonably
determines that it is required by applicable Requirement of Law to have
appraisals prepared in respect of the Real Property of any Credit Party
constituting Collateral, Borrower shall provide to Collateral Agent appraisals
that satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA.

SECTION 9.10.       VoteCo SPE Reorganization. Borrower shall provide
Administrative Agent with at least 15 Business Days’ prior written notice of the
consummation of the VoteCo SPE Reorganization, and concurrently with the
consummation thereof, deliver to Administrative Agent (i) an assignment
agreement, in form and substance satisfactory to Administrative Agent (the
“VoteCo SPE Assignment Agreement”), executed by RRR and the VoteCo SPE pursuant
to which RRR assigns all of its Equity Interests in Borrower to the VoteCo SPE,
(ii) a joinder to the Pledge Agreement, in form and substance reasonably
satisfactory to Administrative Agent (the “VoteCo SPE Pledge Joinder”), executed
by the VoteCo SPE, (iii) corporate documentation (including resolutions,
articles of incorporation and bylaws), together with such opinions of counsel to
RRR, the VoteCo SPE and the Credit Parties, as may be reasonably requested by
Administrative Agent in respect of the VoteCo SPE Assignment Agreement, the
VoteCo SPE Pledge Joinder, the VoteCo SPE, RRR and the Credit Parties, (iv) such
supplements to the schedules to this Agreement and the Pledge Agreement as may
be necessary to reflect the consummation of the VoteCo SPE Reorganization and
(v) evidence of the completion of all actions, recordings and filings (including
delivery of stock certificates, transfer powers, UCC financing statements and
amendments or joinders to the Custodian Agreement) of or with respect to the
VoteCo SPE Pledge Joinder that Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby (with a first priority,
except as otherwise provided for in the Pledge Agreement), including payment of
all fees and taxes relating thereto.

SECTION 9.11.       Additional Credit Parties. Upon (i) any Credit Party
creating or acquiring any Subsidiary that is a Restricted Subsidiary (other than
any Excluded Subsidiary) after the Closing Date, (ii) any Restricted Subsidiary
of a Credit Party ceasing to be an Excluded Subsidiary or (iii) any Revocation
that results in an Unrestricted Subsidiary becoming a Restricted Subsidiary
(other than any Excluded Subsidiary) of a Credit Party (such Restricted
Subsidiary referenced in clause (i), (ii) or (iii) above, an “Additional Credit
Party”), such Credit Party shall, assuming and to the extent that it does not
violate any Gaming Law or assuming and to the extent it obtains the approval of
the Gaming Authority to the extent such approval is required by applicable
Gaming Laws (which Borrower hereby agrees to use commercially reasonable efforts
to obtain), (A) cause each such Restricted Subsidiary to promptly (but in any
event within 45 days (or 95 days, in the event of any Discharge of any
Indebtedness in

 

-139-



--------------------------------------------------------------------------------

connection with the acquisition of any such Subsidiary) after the later of such
event described in clause (i), (ii) or (iii) above or receipt of such approval
(or such longer period of time as Administrative Agent may agree to in its sole
discretion), execute and deliver all such agreements, guarantees, documents and
certificates (including Joinder Agreements, any amendments to the Credit
Documents and a Perfection Certificate)) as Administrative Agent may reasonably
request in order to have such Restricted Subsidiary become a Guarantor and
(B) promptly (I) execute and deliver to Collateral Agent such amendments to or
additional Security Documents as Collateral Agent deems necessary or advisable
in order to grant to Collateral Agent for the benefit of the Secured Parties, a
perfected security interest in the Equity Interests of such new Restricted
Subsidiary which are owned by any Credit Party and required to be pledged
pursuant to the Security Agreement, (II) deliver to Collateral Agent the
certificates (if any) representing such Equity Interests together with in the
case of such Equity Interests, undated stock powers endorsed in blank,
(III) cause such new Restricted Subsidiary to take such actions necessary or
advisable (including executing and delivering a Joinder Agreement) to grant to
Collateral Agent for the benefit of the Secured Parties, a perfected security
interest in the collateral described in (subject to any requirements set forth
in the Security Agreement with respect to limitations on grant of security
interests in certain types of assets or Pledged Collateral and limitations or
exclusions from the requirement to perfect Liens on such Pledged Collateral and
excluding acts with respect to perfection of security interests and Liens not
required under, or excluded from the requirements under, the Security Agreement)
the Security Agreement and all other Property (limited, in the case of Foreign
Subsidiaries, to 65% of the voting Equity Interests and 100% of the non-voting
Equity Interests of such Foreign Subsidiaries) of such Restricted Subsidiary in
accordance with the provisions of Section 9.08 hereof with respect to such new
Restricted Subsidiary, or by law or as may be reasonably requested by Collateral
Agent, and (IV) deliver to Collateral Agent all legal opinions reasonably
requested relating to the matters described above covering matters similar to
those covered in the opinions delivered on the Closing Date with respect to such
Guarantor; provided, however, that Borrower shall use its commercially
reasonable efforts to obtain such approvals for any Mortgage(s), Ship
Mortgage(s) and Lien(s) (including pledge of the Equity Interests of such
Subsidiary) to be granted by such Restricted Subsidiary and for the Guarantee of
such Restricted Subsidiary as soon as reasonably practicable. All of the
foregoing actions shall be at the sole cost and expense of the Credit Parties.

Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that no Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee of the applicable Additional Credit Party shall be required to be
granted or delivered at such time as provided in the paragraph above in this
Section 9.11 as a result of such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee being prohibited by the applicable Gaming Authorities, any other
applicable Governmental Authorities or applicable Law; provided, however, that
Borrower has used its commercially reasonable efforts to obtain such approvals
for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or Guarantee or.

SECTION 9.12.       Limitation on Designations of Unrestricted Subsidiaries.

(a)       Borrower may, on or after the ClosingSixth Amendment Effective Date,
designate any Subsidiary of Borrower (other than a Principal Subsidiary) as an
“Unrestricted Subsidiary” under this Agreement (a “Designation”) only if:

(i) no Default or Event of Default shall have occurred and be continuing at the
time of or immediately after giving effect to such Designation;

(ii) Borrower would be permitted under this Agreement to make an Investment at
the time of Designation (assuming the effectiveness of such Designation) in an
amount (the “Designation Amount”) equal to the sum of (A) the fair market value
of the Equity Interest of such Subsidiary owned by Borrower and/or any of the
Restricted Subsidiaries on such date and (B) the aggregate amount of
Indebtedness of such Subsidiary owed to Borrower and the Restricted Subsidiaries
on such date;

(iii) after giving effect to such Designation, Borrower shall be in compliance
with the Financial Maintenance Covenants on a Pro Forma Basis (regardless of
whether any Revolving Facility or the Term A Facility, the Term A-3 Facility or
the Term A-45 Facility are then in effect) as of the most recent Calculation
Date.

 

-140-



--------------------------------------------------------------------------------

Upon any such Designation after the ClosingSixth Amendment Effective Date,
Borrower and its Restricted Subsidiaries shall be deemed to have made an
Investment in such Unrestricted Subsidiary in an amount equal to the Designation
Amount.

(b)       Borrower may revoke any Designation of a Subsidiary as an Unrestricted
Subsidiary (a “Revocation”), whereupon such Subsidiary shall then constitute a
Restricted Subsidiary, if:

(i)       no Default or Event of Default shall have occurred and be continuing
at the time and immediately after giving effect to such Revocation;

(ii)       after giving effect to such Revocation, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis
(regardless of whether any Revolving Facility or the Term A Facility, the Term
A-3 Facility or the Term A-45 Facility are then in effect) as of the most recent
Calculation Date; and

(iii)       all Liens and Indebtedness of such Unrestricted Subsidiary and its
Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement;

provided, that neither LandCo Holdings nor any of its Subsidiaries may be
designated as a Restricted Subsidiary unless and until all commitments and
letters of credit under the LandCo Credit Agreement and the LandCo Loan
Documents have been terminated and all loans and other obligations thereunder
(other than customary indemnification and expense reimbursement obligations not
then due and payable that expressly survive the termination thereof) have been
paid in full in cash

(c)       All Designations and Revocations occurring after the ClosingSixth
Amendment Effective Date must be evidenced by an Officer’s Certificate of
Borrower delivered to Administrative Agent with the Responsible Officer so
executing such certificate certifying compliance with the foregoing provisions
of Section 9.12(a) (in the case of any such Designations) and of Section 9.12(b)
(in the case of any such Revocations).

(d)       If Borrower designates a Guarantor as an Unrestricted Subsidiary in
accordance with this Section 9.12, the Obligations of such Guarantor under the
Credit Documents shall terminate and be of no further force and effect and all
Liens granted by such Guarantor under the applicable Security Documents shall
terminate and be released and be of no further force and effect, and all Liens
on the Equity Interests and debt obligations of such Guarantor shall be
terminated and released and of no further force and effect, in each case,
without any action required by Administrative Agent or Collateral Agent. At
Borrower’s request, Administrative Agent and Collateral Agent will execute and
deliver any instrument evidencing such termination and Collateral Agent shall
take all actions appropriate in order to effect such termination and release of
such Liens and without recourse or warranty by Collateral Agent (including the
execution and delivery of appropriate UCC termination statements and such other
instruments and releases as may be necessary and appropriate to effect such
release). Any such foregoing actions taken by Administrative Agent and/or
Collateral Agent shall be at the sole cost and expense of Borrower.

SECTION 9.13.       Limitation on Designation of Immaterial Subsidiaries and
Native American Subsidiaries.

(a)       At Borrower’s election, Borrower may at any time, designate a
Restricted Subsidiary as an Immaterial Subsidiary, but only to the extent that
such designation is consistent with the definition of “Immaterial Subsidiary,”
or as a Native American Subsidiary, but only to the extent that such designation
is consistent with the definition of “Native American Subsidiary”. Upon any
Immaterial Subsidiary’s or Native American Subsidiary’s (whether designated as
such on the ClosingSixth Amendment Effective Date or thereafter pursuant to the
preceding sentence) ceasing to satisfy any of the requirements set forth in the
definition of such term, the Borrower shall notify the Administrative Agent
thereof and shall take the actions required pursuant to Section 9.11 and such
Subsidiary shall cease to be an Immaterial Subsidiary or Native American
Subsidiary, as the case may be. Notwithstanding the foregoing, after the
ClosingSixth Amendment Effective Date Borrower may not designate any Subsidiary
as an Immaterial Subsidiary if (i) the Fair Market Valuefair market value of the
assets of such Subsidiary at the time of

 

-141-



--------------------------------------------------------------------------------

designation exceeds $25,000,000 or (ii) the sum of the Fair Market Valuefair
market value of the assets of such Subsidiary and all other Subsidiaries so
designated after the ClosingSixth Amendment Effective Date (determined at the
time of designation), plus the aggregate amount of Investments made by the
Credit Parties in Immaterial Subsidiaries exceeds $75,000,000.

(b)       Any designation of a Subsidiary as an Immaterial Subsidiary or Native
American Subsidiary, or revocation of any such designation, must be evidenced by
an Officer’s Certificate of Borrower delivered to Administrative Agent with the
Responsible Officer executing such certificate certifying compliance with the
foregoing provisions of Section 9.13(a).

SECTION 9.14.       Ratings. Borrower shall use commercially reasonable efforts
to obtain and maintain at all times on and after the Closing Date (i) a public
corporate family rating of Borrower (or, if the VoteCo SPE Reorganization has
not occurred and the financials for Borrower and its Subsidiaries are
consolidated with the financials for RRR, RRR) and a rating of the Loans, in
each case from Moody’s, and (ii) a public corporate credit rating of Borrower
(or, if the VoteCo SPE Reorganization has not occurred and the financials for
Borrower and its Subsidiaries are consolidated with the financials for RRR, RRR)
and a rating of the Loans, in each case from S&P (it being understood and agreed
that “commercially reasonable efforts” shall in any event include the payment by
Borrower (or RRR, as the case may be) of customary rating agency fees,
cooperation with information and data requests by Moody’s and S&P in connection
with their ratings process and the participation by senior management of
Borrower and RR in a ratings presentation to Moody’s and S&P).

SECTION 9.15.       Post-Closing Matters. Borrower will cause to be delivered or
performed, as applicable, each of the following:

(a)      Mortgage Matters.   On or before the date that is sixty (60) days after
the Closing Date (or such later date as is permitted by Administrative Agent in
its sole discretion):

(i)       Mortgaged Real Property. Administrative Agent shall have received with
respect to each Mortgaged Real Property identified on Schedule 1.01(C): (1) a
Mortgage reasonably satisfactory to Administrative Agent and in form for
recording in the recording office of each political subdivision where each such
Mortgaged Real Property is situated, which Mortgage shall, when recorded, be
effective to create in favor of Collateral Agent on behalf of the Secured
Parties a valid, enforceable and perfected first priority Lien (except to the
extent limited by applicable Requirements of Law (including, without limitation,
any Gaming Laws)) on such Mortgaged Real Property subordinate to no Liens other
than Permitted Liens, (2) with respect to each Mortgage, legal opinions, each of
which shall be addressed to Administrative Agent, Collateral Agent and the
Lenders, dated the effective date of such Mortgage and covering such matters as
the Administrative Agent shall reasonably request in a manner customary for
transactions of this type and (3) with respect to each Mortgaged Real Property
and Mortgage, such fixture filings, title insurance policies, insurance
certificates, surveys, consents, estoppels, Governmental Real Property
Disclosure Requirements, certificates, affidavits, instruments, returns and
other documents delivered in connection with the Existing Credit Agreement
substantially in the form delivered thereunder with such changes thereto as
shall be necessary to reflect the Transactions and all of the foregoing shall be
reasonably satisfactory to Administrative Agent in form and substance.

(b)       Flood Area. Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each Mortgaged Real Property for which a Mortgage
is granted pursuant to Section 9.15(a)(i) on or before the date the related
Mortgage is delivered to Administrative Agent (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
Borrower and the applicable Credit Party relating thereto).

(c)       Additional Post-Closing Deliverables. Each of the documents and other
agreements set forth on Schedule 9.15 shall be delivered or performed, as
applicable, within the respective time frames specified therein.

 

-142-



--------------------------------------------------------------------------------

ARTICLE X.

NEGATIVE COVENANTS

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Administrative Agent, Collateral Agent and Lenders
(or in the case of Section 10.08, with the Required Pro Rata Lenders) that until
the Obligations have been Paid in Full (and each Credit Party covenants and
agrees that it will cause its Restricted Subsidiaries to observe and perform the
covenants herein set forth applicable to any such Restricted Subsidiary):

SECTION 10.01.        Indebtedness.        Borrower and its Restricted
Subsidiaries will not incur any Indebtedness, except:

(a)        Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(b)        Indebtedness outstanding on the ClosingSixth Amendment Effective Date
and listed on Schedule 10.01, and any Permitted Refinancings thereof;

(c)        Indebtedness under any Swap Contracts (including, without limitation,
any Interest Rate Protection Agreements); provided that such Swap Contracts are
entered into for bona fide hedging activities and not for speculative purposes;

(d)        intercompany Indebtedness of Borrower and the Restricted Subsidiaries
to Borrower or other Restricted Subsidiaries;

(e)        Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

(f)        Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, surety, appeal or similar bonds,
completion guarantees and letters of credit provided by Borrower or any of its
Restricted Subsidiaries in the ordinary course of its business (including to
support Borrower’s or any of its Restricted Subsidiaries’ applications for
Gaming Licenses or for the purposes referenced in this clause (f));

(g)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five (5) Business Days of its incurrence;

(h)        Indebtedness (other than Indebtedness referred to in
Section 10.01(b)) in respect of Purchase Money Obligations and Capital Lease
Obligations and refinancings or renewals thereof, in an aggregate principal
amount not to exceed at any time outstanding, $75.0 million;

(i)        Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;

(j)        guarantees by Borrower or Restricted Subsidiaries of Indebtedness
otherwise permitted to be incurred by Borrower or any Restricted Subsidiary
under this Section 10.01;

(k)        Indebtedness of a Person that becomes a Subsidiary of Borrower or any
of its Restricted Subsidiaries after the date hereofClosing Date in connection
with a Permitted Acquisition or other Acquisition permitted hereunder; provided,
however, that such Indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation or contemplation thereof, and
Permitted Refinancings thereof;

(l)        (i) Permitted Unsecured Indebtedness, so long as (x) Borrower and its
Restricted Subsidiaries shall be in compliance with the Financial Maintenance
Covenants on a Pro Forma Basis as of the most recent Calculation Date, (y) the
Interest Coverage Ratio shall not be less than 2.50 to 1.00 on a Pro Forma Basis
as of the most recent

 

-143-



--------------------------------------------------------------------------------

Calculation Date and (z) no Event of Default shall have occurred and be
continuing after giving effect thereto, (ii) Permitted Second Lien Indebtedness,
so long as (x) Borrower and its Restricted Subsidiaries shall be in compliance
with the Financial Maintenance Covenants on a Pro Forma Basis as of the most
recent Calculation Date, (y) the Consolidated Total Leverage Ratio shall not
exceed 6.00 to 1.00 on a Pro Forma Basis as of the most recent Calculation Date
and the Interest Coverage Ratio shall not be less than 2.50 to 1.00 on a Pro
Forma Basis as of the most recent Calculation Date and (z) no Event of Default
shall have occurred and be continuing after giving effect thereto and
(iii) Permitted Refinancings of any Indebtedness incurred pursuant to clause
(i) or (ii) so long as (x) in the case of Permitted Refinancings of Permitted
Second Lien Indebtedness, such Permitted Refinancings qualify as either
Permitted Second Lien Indebtedness or Permitted Unsecured Indebtedness or (y) in
the case of Permitted Refinancings of Permitted Unsecured Indebtedness, such
Permitted Refinancings qualify as Permitted Unsecured Indebtedness; provided
that, for such purpose, at the option of Borrower, in the case of any Permitted
Unsecured Indebtedness or Permitted Second Lien Indebtedness the proceeds of
which are or are to be used primarily to fund a Permitted Acquisition or other
Acquisition not prohibited hereunder (including repayment of Indebtedness of the
Person acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), (x) compliance with such Financial
Maintenance Covenants, Interest Coverage Ratio and Consolidated Total Leverage
Ratio, as applicable, may instead be determined on a Pro Forma Basis as of the
Calculation Date immediately preceding the date on which a binding contract with
respect to such Permitted Acquisition or other Acquisition is entered into
between Borrower or a Restricted Subsidiary and the seller with respect thereto,
giving effect to such Permitted Unsecured Indebtedness or Permitted Second Lien
Indebtedness and such Permitted Acquisition or other Acquisition as if incurred
and consummated on the first day of the applicable period and (y) the absence of
an Event of Default (other than an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower) shall not constitute a
condition to the incurrence of such Permitted Unsecured Indebtedness or
Permitted Second Lien Indebtedness, unless otherwise agreed by Borrower and the
lenders providing such Permitted Unsecured Indebtedness or Permitted Second Lien
Indebtedness;

(m)        (i) Permitted First Lien Indebtedness, so long as (w) the
Consolidated First Lien Leverage Ratio shall not exceed 4.50 to 1.00 on a Pro
Forma Basis as of the most recent Calculation Date, (x) Borrower and its
Restricted Subsidiaries shall be in compliance with the Financial Maintenance
Covenants on a Pro Forma Basis as of the most recent Calculation Date, (y) no
Event of Default shall have occurred and be continuing after giving effect
thereto, and (z) in the reasonable judgment of Borrower, the terms of such
Indebtedness, when taken as a whole, are no more restrictive in any material
respect to Borrower and its Restricted Subsidiaries than the terms of this
Agreement and (ii) Permitted Refinancings of any Indebtedness incurred pursuant
to clause (i) so long as such Permitted Refinancings qualify as Permitted First
Lien Indebtedness, Permitted Second Lien Indebtedness or Permitted Unsecured
Indebtedness; provided that, for such purpose, at the option of Borrower, in the
case of any Permitted First Lien Indebtedness the proceeds of which are or are
to be used primarily to fund a Permitted Acquisition or other Acquisition not
prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), (x) compliance with such Financial
Maintenance Covenants and Consolidated Total Leverage Ratio, as applicable, may
instead be determined on a Pro Forma Basis as of the Calculation Date
immediately preceding the date on which a binding contract with respect to such
Permitted Acquisition or other Acquisition is entered into between Borrower or a
Restricted Subsidiary and the seller with respect thereto, giving effect to such
Permitted First Lien Indebtedness and such Permitted Acquisition or other
Acquisition as if incurred and consummated on the first day of the applicable
period and (y) the absence of an Event of Default (other than an Event of
Default specified in Section 11.01(b) or 11.01(c) or an Event of Default
specified in Section 11.01(g) or 11.01(h) with respect to Borrower) shall not
constitute a condition to the incurrence of such Permitted First Lien
Indebtedness, unless otherwise agreed by Borrower and the lenders providing such
Permitted First Lien Indebtedness;

(n)        unsecured Indebtedness of the kind described in clause (d) of the
definition of “Indebtedness” so long, in the case of any such Indebtedness other
than earn-out obligations, at the time of incurrence thereof, (i) no Event of
Default shall have occurred and be continuing after giving effect thereto and
(ii) Borrower and its Restricted Subsidiaries shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis (regardless of whether any
Revolving Facility or the Term A Facility, the Term A-3 Facility or the Term
A-45 Facility are then in effect) as of the most recent Calculation Date;

 

-144-



--------------------------------------------------------------------------------

(o)        Permitted Unsecured Refinancing Debt, Permitted First Priority
Refinancing Debt and Permitted Second Priority Refinancing Debt;

(p)        Indebtedness of Borrower under the Senior Unsecured Notes, the 2020
Senior Unsecured Notes and Permitted Refinancings thereof;

(q)         unsecured Indebtedness of Borrower or any Restricted Subsidiary in
an aggregate principal amount not to exceed $50.0 million outstanding at any
time;

(r)        Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; and

(s)        Investments under Section 10.04(k), 10.04(l), 10.04(m) and 10.04(v)
consisting of guarantees and Support Agreements in an aggregate amount not to
exceed $75.0 million at any time;

(t)        (A)        Indebtedness of Borrower in respect of one or more series
of senior unsecured notes or loans, senior secured first lien or junior lien
notes or loans or subordinated notes or loans that may be secured by the
Collateral on a pari passu or junior basis with the Obligations, that are issued
or made in lieu of Incremental Revolving Commitments and/or New Term Loan
Commitments pursuant to an indenture, a loan agreement or a note purchase
agreement or otherwise (any such Indebtedness, “Incremental Equivalent Debt”);
provided that (i) the aggregate principal amount of all Incremental Equivalent
Debt issued or incurred pursuant to this Section 10.01(t) after the Sixth
Amendment Effective Date shall not, together with any Incremental Revolving
Commitments, New Term Loan Commitments (and, without duplication, New Term
Loans), Incremental Term AA-5 Loan Commitments (and, without duplication,
Incremental Term AA-5 Loans), and/or Incremental Term BB-1 Loan Commitments
(and, without duplication, Incremental Term BB-1 Loans) issued or incurred (but
excluding any such Incremental Term Loan Commitments that have been terminated
prior to such date without being funded) on or prior to such date exceed the
Incremental Loan Amount (with the Incremental Loan Amount to be determined as if
any Incremental Equivalent Debt is senior secured indebtedness even if such
Incremental Equivalent Debt is unsecured); (ii) no Event of Default shall have
occurred and be continuing or would exist immediately after giving effect to
such incurrence or issuance; provided that, with respect to any Incremental
Equivalent Debt the proceeds of which are used primarily to fund a Permitted
Acquisition or other Acquisition substantially concurrently upon the receipt
thereof, the absence of an Event of Default (other than an Event of Default
specified in Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower) shall not constitute a
condition to the issuance or incurrence of such Incremental Equivalent Debt;
(iii) unless otherwise agreed in writing by the Required Pro Rata Lenders,
Borrower shall be in compliance with the Financial Maintenance Covenants on a
Pro Forma Basis as of the most recent Calculation Date (provided that, for such
purpose, (y) at the option of Borrower, to the extent that the proceeds of any
such Incremental Equivalent Debt are or are to be used primarily to fund a
Permitted Acquisition or other Acquisition not prohibited hereunder (including
repayment of Indebtedness of the Person acquired, or that is secured by the
assets acquired, in such Permitted Acquisition or other Acquisition), such
compliance shall be determined on a Pro Forma Basis as of the Calculation Date
immediately preceding the date on which a binding contract with respect to such
Permitted Acquisition or other Acquisition is entered into between Borrower or a
Restricted Subsidiary and the seller with respect thereto, giving effect to such
Incremental Equivalent Debt and such Permitted Acquisition or other Acquisition
as if incurred and consummated on the first day of the applicable period and
(z) in the case of any Incremental Revolving Commitments and Incremental
Equivalent Debt consisting of revolving credit facilities, pro forma effect
shall be given to any Revolving Loans under Incremental Revolving Commitments
and any loans under any Incremental Equivalent Debt consisting of a revolving
credit facility, in each case, to the extent actually made on such date, but any
proposed Incremental Revolving Commitments or Incremental Equivalent Debt to be
incurred on such date consisting of a revolving credit facility shall not
otherwise be treated as drawn); (iv) if such Incremental Equivalent Debt is
(x) secured on a pari passu basis with the Obligations, such Incremental
Equivalent Debt shall have a maturity date and Weighted Average Life to Maturity
(without giving effect to prepayments that reduce scheduled amortization) no
shorter than any then-existing Tranche of Term Loans or (y) secured on a second
lien (or other junior basis) or is unsecured, such Incremental Equivalent Debt
shall satisfy the definition of Permitted Junior Debt Conditions; (v) if such
Incremental Equivalent Debt is secured (x) on pari passu basis with the
Obligations, the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement or
(y) or second lien (or other junior) basis to the Obligations, the holders of
such Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority

 

-145-



--------------------------------------------------------------------------------

Debt Parties”) with the Administrative Agent; (vi) except as set forth in
clauses (i) – (v) of this paragraph (t), the terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions) of
such Incremental Equivalent Debt are (as determined by Borrower in good faith),
taken as a whole, no more restrictive in any material respect to Borrower and
its Restricted Subsidiaries than the terms set forth in this Agreement; and
(B) any Permitted Refinancing in respect thereof that satisfies clause (A)(v)
and (A)(vi) above;

(u)        Indebtedness (including, without limitation, Support Agreements) used
to finance, or incurred or issued for the purpose of (or in the case of Support
Agreements, incurred in connection with) financing, Expansion Capital
Expenditures or Development Projects (including Permitted Refinancings thereof)
in an aggregate principal amount not to exceed $500.0 million at any time
outstanding so long as no Event of Default shall have occurred and be continuing
after giving effect thereto;

(v)        Indebtedness of Restricted Subsidiaries that are Foreign Subsidiaries
in an aggregate amount not to exceed $25.0 million at any time outstanding, so
long as such Indebtedness is not guaranteed by any Credit Party;

(w)        Indebtedness consisting of promissory notes issued by Borrower to
recent or former officers, directors or employees (or heirs of, estates of or
trusts formed by such Persons) to finance the purchase or redemption of Equity
Interests of Holdco or Borrower permitted by Section 10.06(f); provided that
(i) such Indebtedness shall be subordinated in right of payment to the
Obligations on terms reasonably satisfactory to the Administrative Agent (it
being understood that, subject to the dollar limitation described below, such
subordination provisions shall permit the payment of interest and principal in
cash if no Event of Default has occurred and is continuing) and (ii) the
aggregate amount of all cash payments (whether principal or interest) made by
the Borrower in respect of such notes, when combined with the aggregate amount
of Restricted Payments made pursuant to Section 10.06(f), shall not exceed $10.0
million in any fiscal year of Borrower;

(x)        Indebtedness incurred by Borrower or the Restricted Subsidiaries in
(i) a Permitted Acquisition, (ii) any other Investment expressly permitted
hereunder or (iii) any Asset Sale, in the case of each of the foregoing
clauses (i), (ii) and (iii), constituting customary indemnification obligations
or customary obligations in respect of purchase price or other similar
adjustments; and

(y) Indebtedness of the Borrower and its Restricted Subsidiaries arising under
the Wells Fargo Indemnification Agreement; and

(y)         (z) Indebtedness of the Borrower under the LandCo Support Agreement.

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section 10.01, Borrower may classify such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or more of such clauses, at its election.

SECTION 10.02.    Liens.  Neither Borrower nor any Restricted Subsidiary shall
create, incur, grant, assume or permit to exist, directly or indirectly, any
Lien on any Property now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except (the “Permitted Liens”):

(a)        Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;

(b)        Liens in respect of property of Borrower or any Restricted Subsidiary
imposed by law, which were incurred in the ordinary course of business and do
not secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlord’s and mechanics’ liens, maritime liens and other similar
Liens arising in the ordinary course of business (i) for amounts not yet overdue
for a period of sixtyninety (6090) days or (ii) for amounts that are overdue for
a period in excess of sixtyninety (6090) days that are or are in the process of
being resolved or contested in good faith by appropriate negotiations or
proceedings (inclusive of amounts that remain unpaid as a result of bona fide
disputes with contractors, including where the amount unpaid is greater than the
amount in dispute), so long as adequate reserves have been established in
accordance with GAAP;

 

-146-



--------------------------------------------------------------------------------

(c)        Liens securing Indebtedness incurred pursuant to Section 10.01(b) and
listed on Schedule 10.02; provided, however, that (i) such Liens do not encumber
any Property of Borrower or any Restricted Subsidiary other than (x) any such
Property subject thereto on the ClosingSixth Amendment Effective Date,
(y) after-acquired property that is affixed or incorporated into Property
covered by such Lien and (z) proceeds and products thereof, and (ii) the amount
of Indebtedness secured by such Liens does not increase, except as contemplated
by Section 10.01(b);

(d)        easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness and (ii) individually or in the aggregate materially interfering
with the conduct of the business of Borrower and its Restricted Subsidiaries,
taken as a whole;

(e)        Liens arising out of judgments or awards not resulting in an Event of
Default;

(f)        Liens (other than any Lien imposed by ERISA) (i) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, rental obligations (limited, in the case of rental
obligations, to security deposits and deposits to secure obligations for taxes,
insurance, maintenance and similar obligations), utility services, performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money), (iii) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers or (iv) Liens on deposits made to secure
Borrower’s or any of its Subsidiaries’ Gaming License applications or to secure
the performance of surety or other bonds issued in connection therewith;
provided, however, that to the extent such Liens are not imposed by Law, such
Liens shall in no event encumber any Property other than cash and Cash
Equivalents or, in the case of clause (iii), proceeds of insurance policies;

(g)        Leases with respect to the assets or properties of any Credit Party
or its respective Subsidiaries, in each case entered into in the ordinary course
of such Credit Party’s or Subsidiary’s business so long as each of the Leases
entered into after the date hereofClosing Date with respect to Real Property
constituting Collateral are subordinate in all respects to the Liens granted and
evidenced by the Security Documents and do not, individually or in the
aggregate, (x) interfere in any material respect with the ordinary conduct of
the business of the Credit Parties and their respective Subsidiaries, taken as a
whole, or (y) materially impair the use (for its intended purposes) or the value
of the Properties of the Credit Parties and their respective Subsidiaries, taken
as a whole; provided that upon the request of Borrower, the Collateral Agent
shall enter into a customary subordination and non-disturbance and attornment
agreement in connection with any such Lease;

(h)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by Borrower or such
Restricted Subsidiary in the ordinary course of business;

(i)        Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations (and refinancings or renewals thereof), in each case, incurred
pursuant to Section 10.01(h); provided, however, that (i) the Indebtedness
secured by any such Lien (including refinancings thereof) does not exceed 100%
of the cost of the property being acquired, constructed, improved or leased at
the time of the incurrence of such Indebtedness (plus, in the case of
refinancings, accrued interest on the Indebtedness refinanced and fees and
expenses relating thereto) and (ii) any such Liens attach only to the property
being financed pursuant to such Purchase Money Obligations or Capital Lease
Obligations (or in the case of refinancings which were previously financed
pursuant to such Purchase Money Obligations or Capital Lease Obligations) (and
directly related assets, including proceeds and replacements thereof) and do not
encumber any other Property of Borrower or any Restricted Subsidiary (it being
understood that all Indebtedness to a single lender shall be considered to be a
single Purchase Money Obligation, whether drawn at one time or from time to
time);

(j)        bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including

 

-147-



--------------------------------------------------------------------------------

those involving pooled accounts and netting arrangements, and Liens in favor of
Wells Fargo Bank, N.A. in the form of debit and set-off rights arising under the
Wells Fargo Indemnification Agreement; provided, however, that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(k)        Liens on assets of a Person existing at the time such Person is
acquired or merged with or into or consolidated with Borrower or any Restricted
Subsidiary (and not created in connection with or in anticipation or
contemplation thereof); provided, however, that such Liens do not extend to
assets not subject to such Liens at the time of acquisition (other than
improvements and attachments thereon, accessions thereto and proceeds thereof)
and are no more favorable to the lienholders than the existing Lien;

(l)        in addition to Liens otherwise permitted by this Section 10.02, other
Liens incurred with respect to any Indebtedness or other obligations of Borrower
or any of its Subsidiaries; provided, however, that (x) the aggregate principal
amount of such Indebtedness secured by such Liens shall not exceed $25.050.0
million at any time outstanding, and (y) any such Liens on Collateral shall be
junior or otherwise subordinated in all respects to any Liens in favor of
Collateral Agent on any of the Collateral to the reasonable satisfaction of
Administrative Agent;

(m)        licenses of Intellectual Property granted by Borrower or any
Restricted Subsidiary in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of the business of Borrower and
its Restricted Subsidiaries, taken as a whole;

(n)        Liens pursuant to the Credit Documents, including, without
limitation, Liens related to Cash Collateralizations;

(o)        Permitted Vessel Liens;

(p)        Liens arising under applicable Gaming Laws; provided, however, that
no such Lien constitutes a Lien securing repayment of Indebtedness for borrowed
money;

(q)        (i) Liens pursuant to leases entered into for the purpose of, or with
respect to, operating or managing gaming facilities and related assets, which
Liens are limited to the leased property under the applicable lease and granted
to the landlord under such lease for the purpose of securing the obligations of
the tenant under such lease to such landlord and (ii) Liens on cash and Cash
Equivalents (and on the related escrow accounts or similar accounts, if any)
required to be paid to the lessors (or lenders to such lessors) under such
leases or maintained in an escrow account or similar account pending application
of such proceeds in accordance with the applicable lease;

(r)        Liens to secure Indebtedness incurred pursuant to Section 10.01(v);
provided that such Liens do not encumber any Property of Borrower or any
Restricted Subsidiary other than any Foreign Subsidiary;

(s)        Prior Mortgage Liens with respect to the applicable Mortgaged Real
Property;

(t)        Liens on cash and Cash Equivalents deposited to Discharge, redeem or
defease Indebtedness that was permitted to so be repaid;

(u)        Liens arising from precautionary UCC financing statements filings
regarding operating leases or consignment of goods entered into in the ordinary
course of business;

(v)        Liens on the Collateral securing (i) Permitted First Lien
Indebtedness permitted under Section 10.01(m) or Permitted First Priority
Refinancing Debt and, in each case, subject to the Pari Passu Intercreditor
Agreement or (ii) Permitted Second Lien Indebtedness permitted under Sections
10.01(l) or 10.01(m) or Permitted Second Priority Refinancing Debt and, in each
case, subject to the Second Lien Intercreditor Agreement (as “Second Priority
Liens”);

 

-148-



--------------------------------------------------------------------------------

(w)        Liens on the Collateral securing Incremental Equivalent Debt, and
Permitted Refinancings thereof, in each case, permitted under Section 10.01(t)
and subject to the Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement (in the case of Liens intended to be subordinated to the
Liens securing the Obligations, as “Second Priority Liens”), as and to the
extent applicable;

(x)        Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of a Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement;

(y)        in the case of any non-Wholly Owned Subsidiary or Joint Venture, any
put and call arrangements or restrictions on disposition related to its Equity
Interests set forth in its organizational documents or any related joint venture
or similar agreement;

(z)        Liens arising in connection with transactions relating to the selling
or discounting of accounts receivable in the ordinary course of business;

(aa)        licenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of Borrower and its
Subsidiaries taken as a whole;

(bb)        any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement permitted by this Agreement;

(cc)        Liens created by the applicable Transfer Agreement;

(dd)        Liens securing obligations of any Person in respect of employee
deferred compensation and benefit plans in connection with “rabbi trusts” or
other similar arrangements; and

(ee)        Liens arising pursuant to Indebtedness incurred pursuant to
Section 10.01(u).

In connection with the granting of Liens of the types described in clauses (c),
(g), (i), (k), (l), (r), (s), (t), (v) and (w) of this Section 10.02 by Borrower
of any of its Restricted Subsidiaries, Administrative Agent and Collateral Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by entering into or amending
appropriate lien subordination or intercreditor agreements).

SECTION 10.03.    [Reserved].

SECTION 10.04.    Investments, Loans and Advances.  Neither Borrower nor any
Restricted Subsidiary will, directly or indirectly, make any Investment, except
for the following:

(a)        Investments outstanding on the ClosingSixth Amendment Effective Date
and identified on Schedule 10.04 and any Investments received in respect thereof
without the payment of additional consideration (other than through the issuance
of or exchange of Qualified Capital Stock);

(b)        Investments in cash and Cash Equivalents;

(c)        Borrower may enter into Swap Contracts to the extent permitted by
Section 10.01(c);

(d)        Investments (i) by Borrower in any Restricted Subsidiary, (ii) by any
Restricted Subsidiary in Borrower and (iii) by a Restricted Subsidiary in
another Restricted Subsidiary (provided that Investments made after the Sixth
Amendment Effective Date pursuant to clauses (i) and (iii) in Immaterial
Subsidiaries shall not exceed $25.0 million in the aggregate outstanding at any
time); provided that, in each case, any intercompany loan (it being understood
and agreed that intercompany receivables or advances made in the ordinary course
of business do not constitute loans) in excess of $10.0 million individually
shall be evidenced by a promissory note and, to the extent that the payee,
holder or lender of such intercompany loan is a Credit Party, such promissory
note shall be pledged (and delivered) by such Credit Party to Collateral Agent
on behalf of the Secured Parties;

 

-149-



--------------------------------------------------------------------------------

(e)        Borrower and its Restricted Subsidiaries may sell or transfer assets
to the extent permitted by Section 10.05;

(f)        Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in settlement
of delinquent or overdue accounts in the ordinary course of business;

(g)        Investments made by Borrower or any Restricted Subsidiary as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 10.05;

(h)        Investments consisting of (i) moving, entertainment and travel
expenses, drawing accounts and similar expenditures made to officers, directors
and employees in the ordinary course of business and (ii) loans or advances to
officers, directors and employees in connection with such Persons’ purchase of
Equity Interests of Holdco (provided that the amount of such loans and advances
described in this clause (h)(ii) shall be contributed to the Borrower in cash as
common equity), not to exceed $10.0 million in the aggregate under this clause
(h) at any time outstanding;

(i)        Permitted Acquisitions;

(j)        extensions of trade credit (including to gaming customers) in the
ordinary course of business;

(k)        in addition to Investments otherwise permitted by this Section 10.04,
other Investments by Borrower or any of its Restricted Subsidiaries in an amount
not to exceed the sum of (i) $350.0400.0 million during the term of this
Agreementfrom and after the Sixth Amendment Effective Date plus (ii) the Project
Reimbursement Amount as of such date plus (iii) the Initial Restricted Payment
Base Amount as of such date plus (iv) the Specified 10.04(k) Investment Returns
received on or prior to such date plus (v) any reduction in the amount of such
Investments as provided in the definition of “Investment”; and, provided
further, that (x) at the time of making such Investment and after giving effect
thereto, no Event of Default shall have occurred and be continuing,
(y) immediately after giving effect thereto Borrower shall be in compliance on a
Pro Forma Basis with the Financial Maintenance Covenants as of the most recent
Calculation Date and (z) Borrower shall designate each such Investment as having
been made pursuant to the relevant clause of this Section 10.04(k) in the
Compliance Certificate for the fiscal quarter in which such Investment is made;

(l)        in addition to Investments otherwise permitted by this Section 10.04,
Investments by Borrower or any of its Restricted Subsidiaries; provided that
(i) the amount of such Investments to be made pursuant to this Section 10.04(l)
do not exceed the Available Amount determined at the time such Investment is
made, (ii) immediately before and after giving effect thereto, no Event of
Default has occurred and is continuing and (iii) immediately after giving effect
thereto Borrower shall be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date;

(m)        additional Investments so long as, at the time such Investment is
made and after giving effect thereto, (x) no Event of Default has occurred and
is continuing, (y) the Consolidated Total Leverage Ratio is less than or equal
to 4.00 to 1.00 on a Pro Forma Basis as of the most recent Calculation Date and
(z) immediately after giving effect to such Investment Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date;

(n)        payments with respect to any Qualified Contingent Obligations, so
long as, at the time such Qualified Contingent Obligation was incurred or, if
earlier, the agreement to incur such Qualified Contingent Obligations was
entered into, such Investment was permitted under this Agreement;

(o)        Investments of a Restricted Subsidiary acquired after the Closing
Date or of a Person merged or consolidated with or into Borrower or a Restricted
Subsidiary, in each case in accordance with the terms of this Agreement to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

 

-150-



--------------------------------------------------------------------------------

(p)        Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business;

(q)        advances of payroll payments to employees of Borrower and the
Restricted Subsidiaries in the ordinary course of business;

(r)        the occurrence of a Reverse Trigger Event under any applicable
Transfer Agreement;

(s)        loans and advances to the Holding Companies (or any direct or
indirect parent thereof) in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to the Holding
Companies in accordance with Section 10.06(m) and (n);

(t)        Investments in the North Fork Project not to exceed $5.010.0 million
per fiscal year of Borrower; and

(u)        so long as no Event of Default has occurred and is continuing or
would result therefrom, (x) Native American Investments of the type described in
clause (ii) of the definition thereof as set forth in Schedule 10.04(u) and
(y) Native American Investments of the type described in clause (i) of the
definition thereof; provided that the aggregate amount of all such Native
American Investments made in reliance on this clause (u) in any fiscal year
shall not exceed $5,000,00010.0 million; provided further, that (i) to the
extent the aggregate amount of all such Native American Investments made in any
fiscal year in reliance on this clause (u) is less than $5,000,00010.0 million,
the amount of such difference (the “Native American Investment Rollover Amount”)
may be carried forward one time and used to make Native American Investments
under this clause (u) in the next succeeding fiscal year and (ii) any such
Native American Investments made in any fiscal year shall be counted against the
$5,000,00010.0 million base amount with respect to such fiscal year after being
counted against any Native American Investment Rollover Amount available with
respect to such fiscal year;.

(v) so long as immediately after giving effect thereto Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date, additional Investments in LandCo Holdings for
the purpose of (and not in excess of the amount required for) repaying or
guaranteeing LandCo Holdings’ existing credit agreement obligations and retire
or guarantee certain warrants issued by it; provided that immediately upon the
making of such Investments and the consequent repayment or guarantee of such
credit agreement obligations and retirement or guarantee of such warrants,
Borrower shall Revoke the designation of LandCo Holdings as an Unrestricted
Subsidiary and cause it to be a Restricted Subsidiary; and

(w) Investments consisting of the contribution or other transfer of (i) real
estate described on Part 1 of Schedule 10.04(w) (and owned by a Native American
Subsidiary on the Closing Date) pursuant to a Native American Contract, so long
as the Tribal Trust Property Release Conditions are satisfied at the time of
such contribution or transfer, (ii) the real property described in Item 2 of
Part 2 of Schedule 10.04(w), so long as title to such real property is
transferred to the Federated Indians of Graton Rancheria or its nominee and
(iii) real estate described in Item 1 of Part 2 of Schedule 10.04(w) to a joint
venture, so long as no Default then exists.

SECTION 10.05.    Mergers, Consolidations and Sales of Assets.  Neither Borrower
nor any Restricted Subsidiary will wind up, liquidate or dissolve its affairs or
enter into any transaction of merger or consolidation (other than solely to
change the jurisdiction of organization or type of organization (to the extent
in compliance with the applicable provisions of the Security Agreement)), or
convey, sell, lease or sublease (as lessor or sublessor), transfer or otherwise
dispose of any substantial part of its business, property or assets, except for:

(a)        Capital Expenditures, Expansion Capital Expenditures and expenditures
of Development Expenses by Borrower and the Restricted Subsidiaries;

(b)        Sales or dispositions of used, worn out, obsolete or surplus Property
or Property no longer useful in the business of Borrower by Borrower and the
Restricted Subsidiaries in the ordinary course of business and the abandonment
or other sale of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer

 

-151-



--------------------------------------------------------------------------------

economically practicable to maintain or useful in the conduct of the business of
Borrower and its Restricted Subsidiaries taken as a whole; and the termination
or assignment of Contractual Obligations to the extent such termination or
assignment does not have a Material Adverse Effect;

(c)        Asset Sales by Borrower or any Restricted Subsidiary; provided that
(i) at the time of the execution of the definitive documentation for (or, at the
option of the Borrower, at the time of the consummation of) such Asset Sale, no
Event of Default then exists or would arise therefrom, (ii) Borrower or any of
its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of (x) cash or Cash Equivalents or (y) Permitted
Business Assets (in each case, free and clear of all Liens at the time received
other than Permitted Liens) (it being understood that for the purposes of clause
(c)(ii)(x), the following shall be deemed to be cash: (A) any liabilities (as
shown on Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Restricted Subsidiary from such
transferee that are converted by such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within one
hundred and eighty (180) days following the closing of the applicable
disposition, (C) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause
(C) that is at that time outstanding, not in excess of $75.0 million, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at such date of receipt or such agreement, as applicable, and without
giving effect to subsequent changes in value) and (iii) the Net Available
Proceeds therefrom shall be applied as specified in Section 2.10(a)(iii);

(d)        Liens permitted by Section 10.02, Investments may be made to the
extent permitted by Sections 10.04 and Restricted Payments may be made to the
extent permitted by Section 10.06;

(e)        Borrower and the Restricted Subsidiaries may dispose of cash and Cash
Equivalents;

(f)        Borrower and the Restricted Subsidiaries may lease (as lessor or
sublessor) real or personal property to the extent permitted under
Section 10.02;

(g)        licenses and sublicenses by Borrower or any of its Restricted
Subsidiaries of software and Intellectual Property in the ordinary course of
business shall be permitted;

(h)        (A) Borrower or any Restricted Subsidiary may transfer or lease
property to or acquire or lease property from Borrower or any Restricted
Subsidiary; provided that the sum of (x) the aggregate fair market value of all
Property transferred by Borrower and Domestic Subsidiaries of Borrower that are
Restricted Subsidiaries to Foreign Subsidiaries of Borrower under this clause
(A) plus (y) all lease payments made by Borrower and Domestic Subsidiaries of
Borrower that are Restricted Subsidiaries to Foreign Subsidiaries of Borrower in
respect of leasing of property by Borrower and Domestic Subsidiaries of Borrower
that are Restricted Subsidiaries from Foreign Subsidiaries shall not exceed
$10.0 million in any fiscal year of Borrower; (B) any Restricted Subsidiary may
merge or consolidate with or into Borrower (as long as Borrower is the surviving
Person) or any Guarantor (as long as the surviving Person is, or becomes
substantially concurrently with such merger or consolidation, a Guarantor);
(C) any Restricted Subsidiary may merge or consolidate with or into any other
Restricted Subsidiary (so long as, if either Restricted Subsidiary is a
Guarantor, the surviving Person is, or becomes substantially concurrently with
such merger or consolidation, a Guarantor); and (D) any Restricted Subsidiary
may be voluntarily liquidated, voluntarily wound up or voluntarily dissolved (so
long as any such liquidation or winding up does not constitute or involve an
Asset Sale to any Person other than to Borrower or any other Restricted
Subsidiary or any other owner of Equity Interests in such Restricted Subsidiary
unless such Asset Sale is otherwise permitted pursuant to this Section 10.05);
provided, however, that, in each case with respect to clauses (A), (B) and
(C) of this Section 10.05(h) (other than in the case of a transfer to a Foreign
Subsidiary permitted under clause (A) above), the Lien on such property granted
in favor of Collateral Agent under the Security Documents shall be maintained in
accordance with the provisions of this Agreement and the applicable Security
Documents;

(i)        voluntary terminations of Swap Contracts and other assets or
contracts in the ordinary course of business;

 

-152-



--------------------------------------------------------------------------------

(j)         conveyances, sales, leases, transfers or other dispositions which do
not constitute Asset Sales;

(k)         any taking by a Governmental Authority of assets or property, or any
part thereof, under the power of eminent domain or condemnation;

(l)         Borrower and its Restricted Subsidiaries may make sales, transfers
or other dispositions of property subject to a Casualty Event;

(m)         Borrower and its Restricted Subsidiaries may make sales, transfers
or other dispositions of Investments in Joint Ventures to the extent required
by, or made pursuant to, customary buy/sell arrangements between the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;

(n)         any transfer of Equity Interests of any Restricted Subsidiary or any
Gaming Facility in connection with the occurrence of a Trigger Event; and

(o)         Asset Sales of Real Properties (i) that constitute Tribal Trust
Property, to the extent permitted by Section 10.04(w)(i), (ii) to the extent
permitted by Section 10.04(w)(ii), and (iii) to the extent permitted by
Section 10.04(w)(iii). so long as the Tribal Trust Property Release Conditions
are satisfied at the time of the applicable Asset Sale.

Notwithstanding anything contained in this Agreement to the contrary, (i) in no
event may any transfer, sale, conveyance or other disposition to any Person
other than a Credit Party constitute all or substantially all of Borrower’s
property or assets, on a consolidated basis and (ii) in no case shall Borrower
or any Subsidiary be permitted to effect an Asset Sale of (a) GVR, NP Lake Mead
LLC, NP Santa Fe LLC, NP Texas LLC, Boulder LLC, Red Rock LLC, Palace LLC,
Sunset LLC or IP Holdco (except, in the case of IP Holdco, to the extent
provided in Section 7.04(f)) or a significant portion of their respective
propertiesits assets (except that Borrower may dissolve IP Holdco and transfer
all of its assets to Borrower or otherwise cause IP Holdco to be merged into
Borrower with Borrower as the surviving entity of such merger), or (b) any
material part of the Technology Systems.

To the extent any Collateral is sold, transferred or otherwise disposed of as
permitted by this Section 10.05 or in connection with a transaction approved by
the Required Lenders, in each case, to a Person other than a Credit Party, a
Holding Company or RRR, so long as no Event of Default exists, such Collateral
shall, except as set forth in the proviso to Section 10.05(h), be sold,
transferred or otherwise disposed of free and clear of the Liens created by the
Security Documents, and Collateral Agent shall take all actions appropriate or
reasonably requested by Borrower in order to effect the foregoing at the sole
cost and expense of Borrower and without recourse or warranty by Collateral
Agent (including the execution and delivery of appropriate UCC termination
statements and such other instruments and releases as may be necessary and
appropriate to effect such release). To the extent any such sale, transfer or
other disposition results in a Guarantor no longer constituting a Subsidiary of
Borrower, so long as no Event of Default exists, the Obligations of such
Guarantor and all obligations of such Guarantor under the Credit Documents shall
terminate and be of no further force and effect, and each of Administrative
Agent and Collateral Agent shall take such actions, at the sole expense of
Borrower, as are appropriate or requested by Borrower in connection with such
termination.

SECTION 10.06.     Restricted Payments. Neither Borrower nor any of its
Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment at any time, except, without duplication:

(a)         Borrower or any Restricted Subsidiary may make Restricted Payments
to the extent permitted pursuant to Section 2.09(b)(ii);

(b)         any Restricted Subsidiary of Borrower may declare and make
Restricted Payments to Borrower or any Wholly Owned Subsidiary of Borrower which
is a Restricted Subsidiary;

(c)         any Restricted Subsidiary of Borrower, if such Restricted Subsidiary
is not a Wholly Owned Subsidiary, may declare and make Restricted Payments in
respect of its Equity Interests to all holders of such Equity Interests
generally so long as Borrower or its respective Restricted Subsidiary that owns
such Equity Interest or

 

-153-



--------------------------------------------------------------------------------

interests in the Person making such Restricted Payments receives at least its
proportionate share thereof (based upon its relative ownership of the subject
Equity Interests and the terms thereof);

(d)         Borrower and its Restricted Subsidiaries may engage in transactions
to the extent permitted by Section 10.05;

(e)         Borrower and its Restricted Subsidiaries may make Restricted
Payments in respect of Disqualified Capital Stock issued in compliance with the
terms hereof;

(f)         Borrower may repurchase, or make Restricted Payments to allow any
direct or indirect parent of Borrower to repurchase, common stock or common
stock options from present or former officers, directors or employees (or heirs
of, estates of or trusts formed by such Persons) of any Company upon the death,
disability, retirement or termination of employment of such officer, director or
employee or pursuant to the terms of any stock option plan or like agreement;
provided, however, that the aggregate amount of payments under this clause (f)
shall not exceed $10.0 million in any fiscal year of Borrower;

(g)         Borrower and its Restricted Subsidiaries may (i) repurchase Equity
Interests to the extent deemed to occur upon exercise of stock options, warrants
or rights in respect thereof to the extent such Equity Interests represent a
portion of the exercise price of such options, warrants or rights in respect
thereof and (ii) make payments in respect of withholding or similar taxes
payable or expected to be payable by any present or former member of management,
director, officer, employee, or consultant of Borrower or any of its
Subsidiaries or family members, spouses or former spouses, heirs of, estates of
or trusts formed by such Persons in connection with the exercise of stock
options or grant, vesting or delivery of Equity Interests;

(h)         Borrower and its Restricted Subsidiaries may make Restricted
Payments to allow the payment of cash in lieu of the issuance of fractional
shares upon the exercise of options or, warrants or rights or upon the
conversion or exchange of or into Equity Interests, or payments or distributions
to dissenting stockholders pursuant to applicable law;

(i)         so long as (x) immediately before and after giving effect thereto no
Event of Default has occurred and is continuing and (y) immediately after giving
effect thereto Borrower shall be in compliance on a Pro Forma Basis with the
Financial Maintenance Covenants as of the most recent Calculation Date, Borrower
and its Restricted Subsidiaries may make Restricted Payments in an aggregate
amount not to exceed the sum of (i) the Initial Restricted Payment Base Amount
as of such date plus (ii) the Project Reimbursement Amount as of such date;

(j)         so long as (i) immediately before and after giving effect thereto no
Event of Default has occurred and is continuing, (ii) after giving effect
thereto Borrower will be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date and (iii) after
giving effect thereto the Consolidated Total Leverage Ratio will not exceed 5.00
to 1.00 calculated on a Pro Forma Basis as of the most recent Calculation
Date, Borrower and its Restricted Subsidiaries may make Restricted Payments in
an aggregate amount not to exceed the Available Amount;

(k)         such additional amount, so long as (i) immediately before and after
giving effect thereto no Event of Default has occurred and is continuing,
(ii) after giving effect thereto Borrower will be in compliance on a Pro Forma
Basis with the Financial Maintenance Covenants as of the most recent Calculation
Date and (iii) after giving effect thereto the Consolidated Total Leverage Ratio
will not exceed 3.754.00 to 1.00 calculated on a Pro Forma Basis as of the most
recent Calculation Date, Borrower and its Restricted Subsidiaries may make
additional Restricted Payments;

(l)         to the extent constituting Restricted Payments, Borrower may make
payments to counterparties under Swap Contracts entered into in connection with
the issuance of convertible or exchangeable debt;

(m)         Borrower and its Restricted Subsidiaries may make Restricted
Payments to the Holding Companies or RRR:

 

-154-



--------------------------------------------------------------------------------

(i)         the proceeds of which shall be used by a Holding Company or RRR to
pay franchise taxes and other fees, taxes and expenses required to maintain its
limited liability company or corporate existence; and

(ii)         the proceeds of which shall be used by the Holding Companies or RRR
to pay corporate overhead expenses;

(n)         Borrower may make Restricted Payments to Holdco, the proceeds of
which shall be distributed by Holdco to the Principal BlockerCos:

(i)         which distributions shall be used by the Principal BlockerCos to pay
franchise taxes and other fees, taxes and expenses required to maintain its
limited liability company existence; and

(ii)         of up to $250,000 during the first twelve months after the Closing
Date and up to $100,000 during any twelve-month period thereafter (in the
aggregate with any loans and advances made to the Holdco pursuant to
Section 10.04(s) in reliance on this paragraph (n)), which distributions shall
be used by the Principal BlockerCos to pay corporate overhead expenses;

(o)         so long as immediately before and after giving effect thereto no
Default or Event of Default has occurred and is continuing Borrower may make
additional Restricted Payments in an amount not to exceed $50.075.0 million per
fiscal year; and

(p)         so long as Holdco and Borrower are treated as partnerships or
disregarded entities for U.S. federal income tax purposes (without duplication):

(i) , Borrower may make Restricted Payments to prior to the occurrence of the
Senior Unsecured Notes Tax Transition, Borrower may make payments to Holdco
pursuant to, and in accordance with the terms of, the Holding Company Tax
Sharing Agreement; provided that Restricted Payments under this clause (p)(i) in
respect of Holdco’s members’ actual state and United States federal income tax
liabilities in respect of income earned by Unrestricted Subsidiaries during any
period shall be permitted solely to the extent of payments received from (or
credits used by) Unrestricted Subsidiaries pursuant to the Subsidiary Tax
Sharing Agreements with respect to such period; and

(ii) from and after the occurrence of the Senior Unsecured Notes Tax Transition,
Borrower may make Restricted Payments to Holdco in amounts sufficient to enable
Holdco to make Tax Distributions (as defined in the Holdco LLC Agreement as in
effect on the Closing Date) to its members pursuant to Section 5.4 of the Holdco
LLC Agreement (as in effect on the Closing Date); provided that Restricted
Payments under this clause (p)(ii) in respect of Holdco’s members’ actual state
and United States federal income tax liabilities in respect of income earned by
Unrestricted Subsidiaries during any period shall be permitted solely to the
extent of payments received from (or credits used by) Unrestricted Subsidiaries
pursuant to the Subsidiary Tax Sharing Agreements with respect to such period.

SECTION 10.07.     Transactions with Affiliates. Neither Borrower nor any of its
Restricted Subsidiaries shall enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Borrower or any Restricted Subsidiary); provided, however,
that notwithstanding the foregoing, Borrower and its Restricted Subsidiaries:

(a)         may enter into indemnification and employment and severance
agreements and arrangements with directors, officers and employees and may pay
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, officers, board managers and employees of the Holding
Companies, RRR (until the VoteCo SPE Reorganization), the Borrower and its
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries;

 

-155-



--------------------------------------------------------------------------------

(b)         may enter into the transactions described in Borrower’s SEC filings
prior to the ClosingSixth Amendment Effective Date or listed on Schedule 10.07
hereto as in effect on the ClosingSixth Amendment Effective Date or any
amendment thereto so long as such amendment is not adverse to the Lenders in any
material respect;

(c)         may make Investments and Restricted Payments permitted hereunder;

(d)         may enter into the transactions contemplated by each applicable
Transfer Agreement;

(e)         may enter into customary expense sharing arrangements entered into
between Borrower and Unrestricted Subsidiaries in the ordinary course of
business pursuant to which such Unrestricted Subsidiaries shall reimburse
Borrower for certain shared expenses;

(f)         may consummate the VoteCo SPE Reorganization;

(g)         may enter into transactions upon fair and reasonable terms no less
favorable to Borrower or such Restricted Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; provided that (i) with respect to any transaction (or series of
related transactions) involving consideration of more than $5.0 million, such
transaction shall be approved by the majority of the directors of RRR and
(ii) with respect to any transaction (or series of related transactions)
involving consideration of more than $20.030.0 million, Borrower shall have
received a favorable fairness opinion from a reputable third-party appraiser of
recognized standing; and

(h)         may make payments by Borrower and its Subsidiaries pursuant to the
Subsidiary Tax Sharing Agreements.

SECTION 10.08. Financial Covenants. Solely for the benefit of the Lenders under
each Revolving Facility and the Term A Facility, the Term A-3 Facility and the
Term A-4 Facility, without the consent of the Required Pro Rata Lenders:

(a)         Maximum Consolidated Total Leverage Ratio. Borrower shall not permit
the Consolidated Total Leverage Ratio as of the last day of any fiscal quarter
of Borrower commencing with (i) the first fiscal quarter ending after the
FifthSixth Amendment Effective Date through the fiscal quarter ending
December 31, 20192021 to exceed 6.50 to 1.00, (ii) the fiscal quarter ending
March 31, 20202022 to exceed 6.25 to 1.00, (iii) the fiscal quarter ending
June 30, 20202022 and each fiscal quarter thereafter through and including the
fiscal quarter ending September 30, 20202022 to exceed 6.00 to 1.00, (iv) the
fiscal quarter ending December 31, 20202022 and each fiscal quarter thereafter
through and including the fiscal quarter ending March 31, 20212023 to exceed
5.75 to 1.00, (v) fiscal quarter ending June 30, 20212023 and each fiscal
quarter thereafter through and including the fiscal quarter ending September 30,
20212023 to exceed 5.50 to 1.00 and (vi) the fiscal quarter ending December 31,
20212023 and each fiscal quarter thereafter to exceed 5.25 to 1.00.

For purposes of this Section 10.08(a), the Consolidated Total Leverage Ratio
shall be calculated by (i) deducting the amount of Unrestricted Cash from clause
(a) thereof and (ii) deducting the outstanding principal amount of Designated
Junior Indebtedness from clause (a) thereof (to the extent such Designated
Junior Indebtedness was otherwise included in the calculation of such clause
(a)) (a “Designated Junior Indebtedness Deduction”); provided that, if the
applicable Subsidiary (if not a Credit Party) does not distribute all Designated
Junior Indebtedness Principal Proceeds (as defined below) to a Credit Party
within five (5) Business Days after receipt thereof by such Subsidiary, then for
each prior Test Period for which a Designated Junior Indebtedness Deduction was
made, the Borrower shall recalculate the Consolidated Total Leverage Ratio
without giving effect to such Designated Junior Indebtedness Deduction, and if
such recalculated Consolidated Total Leverage Ratio for any Test Period does not
comply with the requirements of Section 10.08(a) for such Test Period, then an
Event of Default shall be deemed to have occurred on the applicable testing date
with respect to such prior Test Period.

Notwithstanding the foregoing, when determining compliance with this
Section 10.08(a) on a Pro Forma Basis for purposes of clause (a) of the
definition of “Permitted Acquisition” or Sections 9.12(a)(iii), 9.12(b)(ii) or
10.01(n)(ii),

 

-156-



--------------------------------------------------------------------------------

(x) the amount of Unrestricted Cash and Designated Junior Indebtedness shall not
be so deducted and (y) the applicable maximum Consolidated Total Leverage Ratio
levels shall be, for (i) the first complete fiscal quarter ending after the
Closing Date through the fiscal quarter ending June 30, 2017,6.50 to 1.00,
(ii) the fiscal quarter ending September 30, 2017 and each fiscal quarter
thereafter through the fiscal quarter ending September 30, 2018, 6.25 to 1.00,
(iii) the fiscal quarter ending December 31, 2018 and each fiscal quarter
thereafter through the fiscal quarter ending March 31, 2019, 5.75 to 1.00,
(iv) the fiscal quarter ending June 30, 2019 and each fiscal quarter thereafter
through the fiscal quarter ending December 31, 2019, 5.50 to 1.00 and (v) the
fiscal quarter ending March 31, 2020 and each fiscal quarter thereafter, 5.25 to
1.00..

As used in this Section 10.08(a) and in Annex B, “Designated Junior Indebtedness
Principal Proceeds” shall mean all cash, Cash Equivalents, proceeds and other
property of any kind actually received by the applicable Subsidiary in respect
of such Designated Junior Indebtedness, whether upon receipt of any payment made
in respect thereof (whether by amortization, redemption, payment at maturity,
voluntary prepayment, mandatory prepayment, by acceleration or otherwise), upon
any sale, transfer, or other disposition of such Designated Junior Indebtedness
or any other realization or recovery event with respect to such Designated
Junior Indebtedness (net of reasonable fees and expenses actually incurred in
connection therewith).

(b)         Minimum Interest Coverage Ratio. Borrower shall not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter of Borrower
commencing with the first complete fiscal quarter ending after the Closing Date
to be less than 2.50 to 1.00.

For the avoidance of doubt, only the consent of the Required Pro Rata Lenders
shall be required to (and only the Required Pro Rata Lenders, shall have the
ability to) amend, waive or modify the covenants set forth in this Section 10.08
(including any amendment or modification of defined terms used in this
Section 10.08) or pursuant to Section 13.04(a)(vii) waive any Default or Event
of Default arising under this Section 10.08.

SECTION 10.09.     Certain Payments of Indebtedness; Amendments to Certain
Agreements.

(a)         None of Borrower or any of its Restricted Subsidiaries will, nor
will they permit any Restricted Subsidiary to voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the date that is 90 days prior
to the scheduled maturity thereof in any manner (it being understood that
payments of regularly scheduled principal and interest shall be permitted) any
Disqualified Capital Stock or Other Junior Indebtedness or make any payment in
violation of any subordination terms or intercreditor agreement applicable to
any such Indebtedness (such payments, “Junior Prepayments”), except:

(i)         so long as (x) immediately before and after giving effect thereto no
Event of Default has occurred and is continuing and (y) immediately after giving
effect thereto Borrower shall be in compliance on a Pro Forma Basis with the
Financial Maintenance Covenants as of the most recent Calculation Date, Borrower
and its Restricted Subsidiaries may make Junior Prepayments in an aggregate
amount not to exceed the sum of (i) the Initial Restricted Payment Base Amount
as of such date plus (ii) the Project Reimbursement Amount as of such date;

(ii)         so long as (i) immediately before and after giving effect thereto
no Event of Default has occurred and is continuing, (ii) after giving effect
thereto Borrower will be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date and (iii) after
giving effect thereto the Consolidated Total Leverage Ratio will not exceed 5.00
to 1.00 calculated on a Pro Forma Basis as of the most recent Calculation
Date, Borrower and its Restricted Subsidiaries may make Junior Prepayments in an
aggregate amount not to exceed the Available Amount;

(iii)         such additional amount so long as (i) immediately before and after
giving effect thereto no Event of Default has occurred and is continuing,
(ii) after giving effect thereto Borrower will be in compliance on a Pro Forma
Basis with the Financial Maintenance Covenants as of the most recent Calculation
Date and (iii) after giving effect thereto the Consolidated Total Leverage Ratio
will not exceed 3.754.00 to 1.00 calculated on a Pro Forma Basis as of the most
recent Calculation Date, Borrower and its Restricted Subsidiaries may make
additional Junior Prepayments;

 

-157-



--------------------------------------------------------------------------------

(iv)         a Permitted Refinancing of any such Indebtedness (including through
exchange offers and similar transactions);

(v)         the conversion of any such Indebtedness to Equity Interests (or
exchange of any such Indebtedness for Equity Interests) of Borrower or any
direct or indirect parent of Borrower (other than Disqualified Capital Stock);

(vi)         with respect to intercompany subordinated indebtedness, to the
extent consistent with the subordination terms thereof;

(vii)         exchanges of Indebtedness issued in private placements and resold
in reliance on Regulation S or Rule 144A for Indebtedness having substantially
equivalent terms pursuant to customary exchange offers;

(viii)         prepayment, redemption, purchase, defeasance or satisfaction of
Indebtedness of Persons acquired pursuant to, or Indebtedness assumed in
connection with, Permitted Acquisitions or Investments (including any other
Acquisition) not prohibited by this Agreement;

(ix)         Junior Prepayments made pursuant to Section 2.09(b)(ii);

(x)         Junior Prepayments in respect of intercompany Indebtedness owing to
Borrower or its Restricted Subsidiaries will be permitted;

(xi)         prepayments, redemptions, purchases, defeasance or satisfaction of
Disqualified Capital Stock with the proceeds of any issuance of Disqualified
Capital Stock permitted to be issued hereunder or in exchange for Disqualified
Capital Stock or other Equity Interests permitted to be issued hereunder; and

(xii)         prepayments, redemptions, purchases, defeasance or satisfaction of
the Senior Unsecured NotesJunior Prepayments with the proceeds of secured
Indebtedness so long as, (i) immediately before and after giving effect thereto
no Event of Default has occurred and is continuing, (ii) after giving effect
thereto the Consolidated First Lien Leverage Ratio will not exceed 4.50 to 1.00
calculated on a Pro Forma Basis as of the most recent Calculation Date
(including giving effect to the Palms Acquisition regardless of whether the
Palms Acquisition has closed at such time) and (iii) such refinancing
Indebtedness constitutes (w) Revolving Loans incurred hereunder, (x) Incremental
Term Loans incurred hereunder, (y) Incremental Equivalent Debt permitted
hereunder that is secured by the Collateral on a pari passu basis with the
Obligations or (z) Permitted First Lien Indebtedness permitted hereunder.

(b)         Borrower shall not, and shall not permit any Restricted Subsidiary
to amend, modify or change (i) in any manner adverse to the interests of the
Lenders in any material respect any term or condition of any Other Junior
Indebtedness Documentation (other than any documentation governing the Senior
Unsecured Notes or the 2020 Senior Unsecured Notes) or the LandCo Support
Agreement, or (ii) any term or condition of any documentation governing the
Senior Unsecured Notes or the 2020 Senior Unsecured Notes to the extent such
amendment, modification or change would (A) increase any component of the
interest rate or yield provisions applicable to the Senior Unsecured Notes or
the 2020 Senior Unsecured Notes by more than 2% per annum in the aggregate over
the interest rate or yield provisions applicable to the Senior Unsecured Notes
or the 2020 Senior Unsecured Notes, respectively, in effect on the date
hereofSixth Amendment Effective Date, (B) change any default or event of default
under the documentation governing the Senior Unsecured Notes or the 2020 Senior
Unsecured Notes in a manner materially adverse to the Credit Parties, (C) change
(to an earlier date) any date upon which a payment of principal, mandatory
redemption, defeasance or sinking fund payment or deposit or interest is due on
the Senior Unsecured Notes or the 2020 Senior Unsecured Notes or increase the
amount of any such payment redemption, defeasance or deposit due on the Senior
Unsecured Notes or the 2020 Senior Unsecured Notes, (D) increase materially the
obligations of the Credit Parties under the documentation governing the Senior
Unsecured Notes or the 2020 Senior Unsecured Notes or confer any additional
material rights of the holders of the Senior Unsecured Notes or the 2020 Senior
Unsecured Notes (or a representative on their behalf) which would be adverse to
any Credit Parties or any Lenders in any material respect or (E) impose any
restriction or limitation on the Collateral.

 

-158-



--------------------------------------------------------------------------------

(c)         Borrower shall not, and shall not permit any Holding Company or any
Subsidiary to amend, modify, change or waive any provision of (i) any Subsidiary
Tax Sharing Agreement, or (ii) prior to the Senior Unsecured Notes Tax
Transition, the Holding Company Tax Sharing Agreement, in each case, in any
manner that is adverse to the interests of the Holding Companies, the Borrower,
the Restricted Subsidiaries or the Lenders in any material respect or to enter
into any new tax sharing agreement, tax allocation agreement, tax
indemnification agreement or similar agreement without the prior written consent
of the Administrative Agent (other than a Subsidiary Tax Sharing Agreement on
terms substantially identical to the terms of the existing Subsidiary Tax
Sharing Agreements).

(d)         Borrower shall not, and shall not permit any Holding Company or any
Subsidiary to amend, modify, waive or change any provision of any Subsidiary
Cost Allocation Agreement in any manner that is adverse to the interests of the
Borrower, the Restricted Subsidiaries or the Lenders in any material respect or
to enter into any new Subsidiary Cost Allocation Agreement or similar agreement
without the prior written consent of Administrative Agent (other than a
Subsidiary Cost Allocation Agreement on terms substantially identical to the
terms of the Manager Allocation Agreement).

(e)         Borrower shall not, and shall not permit any Subsidiary to, without
the consent of the Administrative Agent, amend, modify, change, or waive in any
manner adverse to the interests of any Holding Company, their Subsidiaries or
the Lenders in any material respect any term or condition of the GVR/ANC License
Agreement; provided that Borrower may permit the GVR/ANC License Agreement to be
terminated.

SECTION 10.10. Limitation on Certain Restrictions Affecting Subsidiaries. None
of Borrower or any of its Restricted Subsidiaries shall, directly or indirectly,
create any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary (other than any Foreign Subsidiary or Immaterial
Subsidiary) of Borrower to (i) pay dividends or make any other distributions on
such Restricted Subsidiary’s Equity Interests or any other interest or
participation in its profits owned by Borrower or any of its Restricted
Subsidiaries, or pay any Indebtedness or any other obligation owed to Borrower
or any of its Restricted Subsidiaries, (ii) make Investments in or to Borrower
or any of its Restricted Subsidiaries, (iii) transfer any of its Property to
Borrower or any of its Restricted Subsidiaries or (iv) in the case of any
Guarantor, guarantee the Obligations hereunder or, in the case of any Credit
Party, subject its portion of the Collateral to the Liens securing the
Obligations in favor of the Secured Parties, except that each of the following
shall be permitted:

(a)         any such encumbrances or restrictions existing under or by reason of
(x) applicable Law (including any Gaming Law and any regulations, order or
decrees of any Gaming Authority or other applicable Governmental Authority) or
(y) the Credit Documents;

(b)         restrictions on the transfer of Property, or the granting of Liens
on Property, in each case, subject to Permitted Liens;

(c)         customary restrictions on subletting or assignment of any lease or
sublease governing a leasehold interest of any Company;

(d)         restrictions on the transfer of any Property, or the granting of
Liens on Property, subject to a contract with respect to an Asset Sale or other
transfer, sale, conveyance or disposition permitted under this Agreement;

(e)         restrictions contained in the existing Indebtedness listed on
Schedule 10.01 and Permitted Refinancings thereof, provided, that the
restrictive provisions in any such Permitted Refinancing, taken as a whole, are
not materially more restrictive than the restrictive provisions in the
Indebtedness being refinanced;

(f)         restrictions contained in Indebtedness of Persons acquired pursuant
to, or assumed in connection with, Permitted Acquisitions or other Acquisitions
not prohibited hereunder after the Closing Date and Permitted Refinancings
thereof, provided, that the restrictive provisions in any such Permitted
Refinancing, taken as a whole, are not materially more restrictive than the
restrictive provisions in the Indebtedness being refinanced and such
restrictions are limited to the Persons or assets being acquired and of the
Subsidiaries of such Persons and their assets;

 

-159-



--------------------------------------------------------------------------------

(g)         with respect to clauses (i), (ii) and (iii) above, restrictions
contained in any Permitted Unsecured Indebtedness and Permitted Refinancings
thereof, or any Permitted Second Lien Indebtedness and Permitted Refinancings
thereof, or any other Indebtedness permitted hereunder, in each case, taken as a
whole, to the extent not materially more restrictive than those contained in
this Agreement;

(h)         with respect to clauses (i), (ii) and (iii) above, restrictions
contained in any Incremental Equivalent Debt and Permitted Refinancings thereof,
or any other Indebtedness permitted hereunder, in each case, taken as a whole,
to the extent not materially more restrictive than those contained in this
Agreement;

(i)         customary restrictions in joint venture arrangements or management
contracts; provided, that such restrictions are limited to the assets of such
joint ventures and the Equity Interests of the Persons party to such joint
venture arrangements or the assignment of such management contract, as
applicable;

(j)         customary non-assignment provisions or other customary restrictions
arising under licenses, leases and other contracts entered into in the ordinary
course of business; provided, that such restrictions are limited to the assets
subject to such licenses, leases and contracts and the Equity Interests of the
Persons party to such licenses and contracts;

(k)         restrictions contained in Indebtedness of Foreign Subsidiaries
incurred pursuant to Section 10.01 and Permitted Refinancings thereof; provided
that such restrictions apply only to the Foreign Subsidiaries incurring such
Indebtedness and their Subsidiaries (and the assets thereof);

(l)         restrictions contained in Indebtedness used to finance, or incurred
for the purpose of financing, Expansion Capital Expenditures and/or Development
Projects and Permitted Refinancings thereof, provided, that such restrictions
apply only to the asset (or the Person owning such asset) being financed
pursuant to such Indebtedness;

(m)         restrictions contained in subordination provisions applicable to
intercompany debt owed by the Credit Parties; provided, that such intercompany
debt is subordinated to the Obligations on terms at least as favorable to the
Lenders as the subordination of such intercompany debt to any other obligations;
and

(n)         restrictions contained in the documentation governing the Senior
Unsecured Notes and the 2020 Senior Unsecured Notes on the ClosingSixth
Amendment Effective Date and Permitted Refinancings thereof (so long as the
restrictions in any such Permitted Refinancing, taken as a whole, are no more
restrictive in any material respect to Borrower and its Restricted Subsidiaries
than those in the Senior Unsecured Notes on the Closingor the 2020 Senior
Unsecured Notes, respectively, on the Sixth Amendment Effective Date).

SECTION 10.11. Limitation on Lines of Business; Holding Companies; RRR.

(a)         Neither Borrower nor any Restricted Subsidiary shall directly or
indirectly engage to any material extent (determined on a consolidated basis) in
any line or lines of business activity other than Permitted Business.

(b)         Borrower shall not permit any of the Holding Companies to hold or
maintain the ownership of any assets or Properties (including Equity Interests
in Subsidiaries) other than (a) the Equity Interests of Borrower and (b) cash
and Cash Equivalents.

(c)         Prior to the VoteCo SPE Reorganization Date, Borrower shall not
permit RRR to engage in any material business or activity, or own any assets or
incur any liabilities other than (i) the ownership, directly or indirectly, of
Equity Interests in Borrower, the ownership of Equity Interests in Holdco and
the ownership of cash and Cash Equivalents, (ii) the execution, delivery and
performance of the Credit Documents to which it is a party and (iii) activities
ancillary to the foregoing.

SECTION 10.12.     Limitation on Changes to Fiscal Year. Neither Borrower nor
any Restricted Subsidiary shall change its fiscal year end to a date other than
December 31 of each year (provided that any Restricted Subsidiary acquired or
formed, or Person designated as an Unrestricted Subsidiary, in each case, after
the Closing Date may change its fiscal year to match the fiscal year of
Borrower).

 

-160-



--------------------------------------------------------------------------------

ARTICLE XI.

EVENTS OF DEFAULT

SECTION 11.01.     Events of Default.    If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:

(a)        any representation or warranty made or deemed made by or on behalf of
Borrower or any other Credit Party, or any Holding Company or RRR pursuant to
any Credit Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty or statement of fact made or deemed
made by or on behalf of Borrower or any other Credit Party, any Holding Company
or RRR in any report, certificate, financial statement or other instrument
furnished pursuant to any Credit Document, shall prove to have been false or
misleading (i) in any material respect, if such representation and warranty is
not qualified as to “materiality,” “Material Adverse Effect” or similar
language, or (ii) in any respect, if such representation and warranty is so
qualified, in each case when such representation or warranty is made, deemed
made or furnished;

(b)        default shall be made in the payment of (i) any principal of any Loan
or the reimbursement with respect to any Reimbursement Obligation when and as
the same shall become due and payable (whether at the stated maturity upon
prepayment or repayment or by acceleration thereof or otherwise) or (ii) any
interest on any Loans when and as the same shall become due and payable, and
such default under this clause (ii) shall continue unremedied for a period of
three (3) Business Days;

(c)        default shall be made in the payment of any fee or any other amount
(other than an amount referred to in (b) above) due under any Credit Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;

(d)        default shall be made in the due observance or performance by
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 9.01(a) (with respect to Borrower and each Subsidiary that
owns a Core Property only), 9.04(d) or 9.06 or in Article X (subject to, in the
case of the financial covenant in Section 10.08, the cure rights contained in
Section 11.03); provided any default under Section 10.08 (a “Financial Covenant
Event of Default”) shall not constitute an Event of Default with respect to any
Loans or Commitments hereunder, other than the Revolving Loans, the Term A
Facility Loans, the Term A-3 Facility Loans, the Term A-4 Facility Loans, any
Revolving Commitments, Term A-3 Facility Commitments, Term A-4 Facility
Commitments and/or Term A Facility Commitments, until the date on which the
Revolving Loans, Term A-3 Facility Loans, Term A-4 Facility Loans and/or Term A
Facility Loans have been accelerated, and the Revolving Commitments, Term A-3
Facility Commitments, Term A-4 Facility Loans and/or the Term A Facility
Commitments have been terminated, in each case, by the Required Pro Rata Lenders
pursuant to this Section 11.01;

(e)        default shall be made in the due observance or performance by
Borrower, any Holding Company, RRR or any of the Restricted Subsidiaries of any
covenant, condition or agreement contained in any Credit Document (other than
those specified in Section 11.01(b), 11.01(c) or 11.01(d)) and, unless such
default has been waived, such default shall continue unremedied for a period of
thirty (30) days after written notice thereof from Administrative Agent to
Borrower;

(f)        Borrower, any Holding Company or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness (other than
the Obligations), when and as the same shall become due and payable (after
giving effect to any applicable grace period), or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness or any
event or condition occurs, if the effect of any failure or occurrence referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee on its or their behalf (with or without the giving of
notice but giving effect to applicable grace periods) to cause, such
Indebtedness (other than Qualified Contingent Obligations) to become due, or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise) or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made
prior to its stated maturity; provided, however, that (x) clauses (i) and
(ii) shall not apply to any offer to repurchase, prepay or redeem Indebtedness
of a Person acquired in an Acquisition permitted hereunder, to the extent such
offer is required as a result of, or in connection with, such Acquisition,
(y) any event or

 

-161-



--------------------------------------------------------------------------------

condition causing or permitting the holders of any Indebtedness to cause such
Indebtedness to be converted into Qualified Capital Stock (including any such
event or condition which, pursuant to its terms may, at the option of Borrower,
be satisfied in cash in lieu of conversion into Qualified Capital Stock) shall
not constitute an Event of Default pursuant to this paragraph (f) and (z) it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $75.0 million at any one time;

(g)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction in either case
under the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, in each case seeking (i) relief in
respect of Borrower, any Holding Company, RRR or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary), or of a substantial part of
the property or assets of Borrower, any Holding Company, RRR or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary); (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower, any Holding Company, RRR or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) or for a substantial part of
the property or assets of Borrower, any Holding Company, RRR or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary); or (iii) the
winding-up or liquidation of Borrower, any Holding Company, RRR or of any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h)        Borrower, any Holding Company, RRR or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code or any other federal, state or foreign bankruptcy, insolvency, receivership
or similar law; (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in Section 11.01(g); (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for Borrower, any Holding Company, RRR or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary) or for a substantial part of the property
or assets of Borrower, any Holding Company, RRR or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) in any proceeding under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership, or similar law; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate (except as permitted hereunder);

(i)        one or more judgments for the payment of money in an aggregate amount
in excess of $75.0 million (to the extent not covered by third party insurance)
shall be rendered against Borrower, any Holding Company or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) or any combination thereof
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action (to the
extent such action is not effectively stayed) shall be legally taken by a
judgment creditor to levy upon assets or properties of Borrower, any Holding
Company or any of the Restricted Subsidiaries to enforce any such judgment;

(j)        an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect;

(k)        with respect to any material Collateral, any security interest and
Lien purported to be created by the applicable Security Document shall cease to
be in full force and effect, or shall cease to give Collateral Agent, for the
benefit of the Secured Parties, the first priority Liens and rights, powers and
privileges in each case purported to be created and granted under such Security
Document in favor of Collateral Agent, or shall be asserted by any Credit Party,
any Holding Company, RRR or any Affiliate thereof not to be a valid, perfected
(except as otherwise provided in this Agreement or such Security Document)
security interest in or Lien on the Collateral covered thereby, in each case,
other than as a result of an act of the Administrative Agent, the Collateral
Agent or any other Secured Party;

(l)        any Guarantee shall cease to be in full force and effect or any of
the Guarantors or Affiliates thereof repudiates, or attempts to repudiate, any
of its obligations under any of the Guarantees (except to the extent such
Guarantee ceases to be in effect in connection with any transaction permitted
pursuant to Sections 9.12 or 10.05);

 

-162-



--------------------------------------------------------------------------------

(m)        any Credit Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Credit Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Credit Party, any Holding
Company or RRR shall repudiate or deny that it has any liability or obligation
for the payment of principal or interest purported to be created under any
Credit Document;

(n)        there shall have occurred a Change of Control;

(o)        there shall have occurred a License Revocation by any Gaming
Authority in one or more jurisdictions in which Borrower or any of its
Restricted Subsidiaries owns or operates Gaming Facilities, which License
Revocation (in the aggregate with any other License Revocations then in
existence) relates to operations of Borrower and/or the Restricted Subsidiaries
that in the most recent Test Period accounted for ten percent (10%) or more of
the gross revenues of Borrower and its Restricted Subsidiaries on a consolidated
basis; provided, however, that such License Revocation continues for at least
thirty (30) consecutive days after the earlier of (x) the date of cessation of
the affected operations as a result of such License Revocation and (y) the date
that none of Borrower, nor any of its Restricted Subsidiaries nor the Lenders
receive the net cash flows generated by any such operations; or

(p)        the provisions of any Pari Passu Intercreditor Agreement or Second
Lien Intercreditor Agreement shall, in whole or in part, following such Pari
Passu Intercreditor Agreement or Second Lien Intercreditor Agreement being
entered into, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against the Persons party thereto, except in accordance
with its terms;

then, and in every such event (other than (i) an event described in
Section 11.01(g) or 11.01(h) with respect to Borrower and (ii) a Financial
Covenant Event of Default unless the Revolving Loans, the Term A-3 Facility
Loans, the Term A-4 Facility Loans and/or Term A Facility Loans have been
accelerated, and the Revolving Commitments, the Term A-3 Facility Commitments,
the Term A-4 Facility Commitments and/or the Term A Facility Commitments have
been terminated, in each case, by the Required Pro Rata Lenders pursuant to the
final paragraph of this Section 11.01), and at any time thereafter during the
continuance of such event, Administrative Agent, at the request of the Required
Lenders, shall, by notice to Borrower, take any or all of the following actions,
at the same or different times: (i) terminate forthwith the Commitments,
(ii) declare the Loans and Reimbursement Obligations then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans and Reimbursement Obligations so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued fees and all other
liabilities and Obligations of Borrower accrued hereunder and under any other
Credit Document (other than Swap Contracts and Cash Management Agreements),
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower, anything contained herein or in any other Credit Document (other than
Swap Contracts and Cash Management Agreements) to the contrary notwithstanding;
(iii) exercise any other right or remedy provided under the Credit Documents or
at law or in equity and (iv) direct Borrower to pay (and Borrower hereby agrees
upon receipt of such notice, or upon the occurrence of any Event of Default
specified in Section 11.01(g) or 11.01(h) with respect to Borrower, to pay) to
Collateral Agent at the Principal Office such additional amounts of cash, to be
held as security by Collateral Agent for L/C Liabilities then outstanding, equal
to the aggregate L/C Liabilities then outstanding; and in any event described in
Section 11.01(g) or 11.01(h) above with respect to Borrower, the Commitments
shall automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities and Obligations of Borrower
accrued hereunder and under any other Credit Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by Borrower, anything
contained herein or in any other Credit Document to the contrary
notwithstanding. The applicability of this Section 11.01 to RRR is subject to
the operation of Section 13.20.

Notwithstanding the foregoing, during any period during which a Financial
Covenant Event of Default has occurred and is continuing, Administrative Agent
may with the consent of, and shall at the request of, the Required Pro Rata
Lenders take any of the foregoing actions described in the immediately preceding
paragraph solely as they relate to the Revolving Lenders, Term A-3 Facility
Lenders, the Term A-4 Facility Lenders or Term A Facility Lenders (versus the
Lenders), the Revolving Commitments, Term A-3 Facility Commitments, the Term A-4
Facility Commitments and/or Term A Facility Commitments (versus the
Commitments), the Revolving Loans, the Swingline Loans, the Term A-3 Facility
Loans, the Term A-4 Facility Loans and/or the Term A Facility Loans (versus the
Loans), and the Letters of Credit.

 

-163-



--------------------------------------------------------------------------------

SECTION 11.02.    Application of Proceeds.    The proceeds received by
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by Collateral
Agent of its remedies, or otherwise received after acceleration of the Loans,
shall be applied, in full or in part, together with any other sums then held by
Collateral Agent pursuant to this Agreement, promptly by Collateral Agent as
follows:

(a)        First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to Administrative Agent and Collateral Agent and their respective
agents and counsel, and all expenses, liabilities and advances made or incurred
by Administrative Agent or Collateral Agent in connection therewith and all
amounts for which Administrative Agent or Collateral Agent, as applicable is
entitled to indemnification pursuant to the provisions of any Credit Document;

(b)        Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization and of any receiver of any part of
the Collateral appointed pursuant to the applicable Security Documents including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith;

(c)        Third, without duplication of amounts applied pursuant to clauses (a)
and (b) above, to the indefeasible payment in full in cash, pro rata, of the
Obligations;

(d)        Fourth, to the Administrative Agent for the account of the L/C
Lenders, to Cash Collateralize that portion of L/C Liabilities comprised of the
aggregate undrawn amount of Letters of Credit; and

(e)        Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Credit Swap Contracts shall be excluded from the application
described above if Administrative Agent has not received written notice thereof,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be.
Each Cash Management Bank or Swap Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent and the Collateral Agent pursuant to the terms of Article
XII hereof for itself and its Affiliates as if a “Lender” party hereto.

SECTION 11.03.    Borrower’s Right to Cure.    Notwithstanding anything to the
contrary contained in Section 11.01, in the event of any Event of Default under
any covenant set forth in Section 10.08 and until the expiration of the tenth
(10th) Business Day after the date on which financial statements are required to
be delivered with respect to the applicable fiscal quarter hereunder, RRR, the
Holding Companies and Borrower may engage in a Permitted Equity Issuance
(provided, that in the event a Holding Company or RRR engages in a Permitted
Equity Issuance in connection with a cure made under this Section, such Holding
Company or RRR makes a capital contribution of the proceeds thereof to Borrower)
and Borrower may apply the amount of the Equity Issuance Proceeds thereof to
increase Consolidated EBITDA with respect to such applicable fiscal quarter
(such fiscal quarter, a “Default Quarter”); provided that such Equity Issuance
Proceeds (i) are actually received by Borrower (including through capital
contribution of such Equity Issuance Proceeds by Holdco or RRR to the Borrower)
no later than ten (10) Business Days after the date on which financial
statements are required to be delivered with respect to such Default Quarter
hereunder, and (ii) do not exceed the aggregate amount necessary to cause
Borrower to be in compliance with Section 10.08 for the applicable period (but,
for such purpose, not taking into account any repayment of Indebtedness in
connection therewith required pursuant to Section 2.10(a)(v)); provided further,
that Borrower, RRR and the Holding Companies shall not be permitted to engage in
any more than (A) two Permitted Equity

 

-164-



--------------------------------------------------------------------------------

Issuances pursuant to this Section 11.03 in any period of four consecutive
fiscal quarters or (B) five Permitted Equity Issuances pursuant to this
Section 11.03 during the term of this Agreement. The parties hereby acknowledge
that this Section 11.03 may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 10.08 and shall not result
in any adjustment to Consolidated EBITDA other than for purposes of compliance
with Section 10.08 on the last day of a given Test Period (and not, for
avoidance of doubt, for purposes of determining pricing, any basket sizes, the
permissibility of any transaction or compliance on a Pro Forma Basis with
Section 10.08 for any other purposes of this Agreement).

ARTICLE XII.

AGENTS

SECTION 12.01.    Appointment.   Each of the Lenders hereby irrevocably appoints
Deutsche Bank to act on its behalf as the Administrative Agent and the
Collateral Agent hereunder and under the other Credit Documents (including as
“trustee” or “mortgage trustee” under the Ship Mortgages), and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent or the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto, including, in accordance with
regulatory requirements of any Gaming Authority consistent with the intents and
purposes of this Agreement and the other Credit Documents. Deutsche Bank is
hereby appointed Auction Manager hereunder, and each Lender hereby authorizes
the Auction Manager to act as its agent in accordance with the terms hereof and
of the other Credit Documents; provided, that Borrower shall have the right to
select and appoint a replacement Auction Manager from time to time by written
notice to Administrative Agent, and any such replacement shall also be so
authorized to act in such capacity. Each Lender agrees that the Auction Manager
shall have solely the obligations in its capacity as the Auction Manager as are
specifically described in this Agreement and shall be entitled to the benefits
of Article XII, as applicable. Each of the Lenders hereby irrevocably authorize
each of the Agents (other than the Administrative Agent, Collateral Agent and
the Auction Manager) to take such action on its behalf under the provisions of
this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agents and the Lenders, and neither Borrower nor any
other Credit Party, any Holding Company or RRR shall have rights as a third
party beneficiary of any of the provisions of this Article XII, except to the
extent set forth in this Section 12.01, Section 12.06 and Section 12.07(b). It
is understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. Each references in this
Article XII to the Collateral Agent shall include the Collateral Agent in its
capacity as “trustee” or “mortgage trustee” under the Ship Mortgages.

SECTION 12.02.    Rights as a Lender.   Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

SECTION 12.03.    Exculpatory Provisions.   No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and each Agent’s duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, no Agent:

(a)         shall be subject to any fiduciary or other implied duties with
respect to any Credit Party, any Holding Company, RRR, any Lender or any other
Person, regardless of whether a Default has occurred and is continuing;

 

-165-



--------------------------------------------------------------------------------

(b)        shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c)        shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. No Agent shall be deemed to
have knowledge of any Default or Event of Default unless and until notice
describing such Default is given in writing to such Agent by Borrower or a
Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

Each of the Lenders (and each Secured Party by accepting the benefits of the
Collateral) acknowledges that Administrative Agent and/or Collateral Agent may
act as the representative of other classes of indebtedness under the Pari Passu
Intercreditor Agreement and the Second Lien Intercreditor Agreement.

SECTION 12.04.    Reliance by Agents.   Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit. Each Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

-166-



--------------------------------------------------------------------------------

SECTION 12.05.    Delegation of Duties.   Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub agents appointed by such
Agent. Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent. No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.

SECTION 12.06.    Resignation of Administrative Agent and Collateral Agent.

(a)        The Administrative Agent and Collateral Agent may at any time give
notice of their resignation to the Lenders and Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
prior written consent of Borrower (unless an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent and Collateral Agent gives notice of their
resignation (or such earlier day as shall be agreed by the Required Lenders and
Borrower (unless an Event of Default specified in Section 11.01(b) or 11.01(c)
or an Event of Default specified in Section 11.01(g) or 11.01(h) with respect to
Borrower has occurred and is continuing)) (the “Resignation Effective Date”),
then the retiring Administrative Agent and Collateral Agent may (but shall not
be obligated to) on behalf of the Lenders, appoint a successor Administrative
Agent and Collateral Agent meeting the qualifications set forth above. Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.

(b)        If the Person serving as Administrative Agent and Collateral Agent is
a Defaulting Lender pursuant to clause (iii) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to Borrower and such Person remove such Person as Administrative Agent
and Collateral Agent and, in consultation with Borrower, appoint a successor. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
and Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent or Collateral Agent on
behalf of the Secured Parties under any of the Credit Documents, the retiring or
removed Administrative Agent or Collateral Agent, as applicable, shall continue
to hold such collateral security until such time as a successor Administrative
Agent and Collateral Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent or Collateral Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent or the Collateral
Agent shall instead be made by or to each Secured Party directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
and Collateral Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent and Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent and
Collateral Agent (other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent or Collateral Agent as of
the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring or removed Administrative Agent and Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent and
Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such

 

-167-



--------------------------------------------------------------------------------

successor. After the retiring or removed Administrative Agent’s and Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Article and Section 13.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent and Collateral
Agent, their sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent and Collateral Agent was acting as Administrative
Agent or Collateral Agent.

(d)         Any resignation by Deutsche Bank as Administrative Agent and
Collateral Agent pursuant to this Section shall also constitute its resignation
as L/C Lender and Swingline Lender. If Deutsche Bank resigns as an L/C Lender,
it shall retain all the rights, powers, privileges and duties of an L/C Lender
hereunder with respect to all of its Letters of Credit outstanding as of the
effective date of its resignation as L/C Lender and all L/C Liability with
respect thereto, including the right to require the Revolving Lenders to make
ABR Loans or fund risk participations in Unreimbursed Amounts pursuant to
Sections 2.03(e) and (f). If any Lender resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Lenders to
make ABR Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.01(e)(iv). Upon the appointment by Borrower of a successor
L/C Lender or Swingline Lender hereunder (which successor shall in all cases be
a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Lender or Swingline Lender, as applicable, (b) the retiring L/C
Lender and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Credit Documents, and
(c) the successor L/C Lender shall issue letters of credit in substitution for
the Letters of Credit of the retiring L/C Lender, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Lender to effectively assume the obligations of the retiring L/C Lender with
respect to such Letters of Credit.

SECTION 12.07.     Nonreliance on Agents and Other Lenders.

(a)         Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

(b)         Each Lender acknowledges that in connection with Borrower Loan
Purchases, (i) Borrower may purchase or acquire Term Loans hereunder from the
Lenders from time to time, subject to the restrictions set forth in the
definition of Eligible Assignee and in Section 13.05(d), (ii) Borrower currently
may have, and later may come into possession of, information regarding such Term
Loans or the Credit Parties, the Holding Companies or RRR hereunder that is not
known to such Lender and that may be material to a decision by such Lender to
enter into an assignment of such Loans hereunder (“Excluded Information”),
(iii) such Lender has independently and without reliance on any other party made
such Lender’s own analysis and determined to enter into an assignment of such
Loans and to consummate the transactions contemplated thereby notwithstanding
such Lender’s lack of knowledge of the Excluded Information and (iv) Borrower
shall have no liability to such Lender, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against Borrower, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information; provided, however, that the Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of Borrower in the Standard Terms and Conditions
set forth in the applicable assignment agreement. Each Lender further
acknowledges that the Excluded Information may not be available to
Administrative Agent, Auction Manager or the other Lenders hereunder.

SECTION 12.08.     Indemnification.     The Lenders agree to reimburse and
indemnify each Agent in its capacity as such ratably according with its
“percentage” as used in determining the Required Lenders at such time or, if the
Commitments have terminated and all Loans have been repaid in full, as
determined immediately prior to such termination and repayment (with such
“percentages” to be determined as if there are no Defaulting Lenders), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against such Agent in its capacity

 

-168-



--------------------------------------------------------------------------------

as such in any way relating to or arising out of this Agreement or any other
Credit Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
such Agent under or in connection with any of the foregoing, but only to the
extent that any of the foregoing is not paid by Borrower or any of its
Subsidiaries; provided, however, that no Lender shall be liable to any Agent for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements
(x) resulting from the gross negligence, or willful misconduct of such Agent (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (y) relating to or arising out of the Engagement Letters. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished. The agreements in this Section 12.08
shall survive the payment of all Obligations.

SECTION 12.09.     No Other Duties.     Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent, Syndication
Agent, Documentation Agents or Lead Arrangers shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Collateral Agent, an L/C Lender, the Swingline Lender, the Auction Manager or a
Lender hereunder.

SECTION 12.10.     Holders. Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with Administrative Agent. Any request, authority or
consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

SECTION 12.11.     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, any Holding Company or RRR, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Liability shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Liabilities and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Secured Parties and their respective agents and counsel and
all other amounts due the Secured Parties under Sections 2.03, 2.05 and 13.03)
allowed in such judicial proceeding; and

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.05 and 13.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party to authorize the Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

 

-169-



--------------------------------------------------------------------------------

SECTION 12.12.     Collateral Matters.

(a)         Each Lender (and each other Secured Party by accepting the benefits
of the Collateral) authorizes and directs Collateral Agent to enter into the
Security Documents for the benefit of the Secured Parties and to hold and
enforce the Liens on the Collateral on behalf of the Secured Parties. Collateral
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Security Documents. The Lenders hereby authorize Collateral Agent to take the
actions set forth in Section 13.04(g). Upon request by Administrative Agent at
any time, the Lenders will confirm in writing Collateral Agent’s authority to
release particular types or items of Collateral pursuant to this Section 12.12.

(b)         Collateral Agent shall have no obligation whatsoever to the Lenders,
the other Secured Parties or any other Person to assure that the Collateral
exists or is owned by any Credit Party, any Holding Company or RRR or is cared
for, protected or insured or that the Liens granted to Collateral Agent pursuant
to the applicable Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Collateral Agent in Section 12.01
or in this Section 12.12 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral or any part thereof, or
any act, omission or event related thereto, Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given Collateral Agent’s
own interest in the Collateral or any part thereof as one of the Lenders and
that Collateral Agent shall have no duty or liability whatsoever to the Lenders
or the other Secured Parties, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

SECTION 12.13.     Withholding Tax. To the extent required by any applicable
Requirement of Law, an Agent may withhold from any payment to any Lender, an
amount equivalent to any applicable withholding tax. Without limiting or
expanding the provisions of Section 5.06, each Lender shall, and does hereby,
indemnify the relevant Agent, and shall make payable in respect thereof within
thirty (30) calendar days after demand therefor, against any and all Taxes and
any and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Agent) incurred by or asserted
against the Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Agent to properly withhold tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify Administrative Agent
of a change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Security Document against any amount due Administrative
Agent under this Section 12.13. The agreements in this Section 12.13 shall
survive the resignation and/or replacement of Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, and the repayment,
satisfaction or discharge of any Loans and all other amounts payable hereunder.

SECTION 12.14.     Secured Cash Management Agreements and Swap Contracts. Except
as otherwise expressly set forth herein or in any Security Document, no Cash
Management Bank or Swap Provider that obtains the benefits of Section 11.02,
Article VI or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents. Notwithstanding any
other provision of this Article XII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Swap Contracts unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Swap Provider, as the case may be.

 

-170-



--------------------------------------------------------------------------------

SECTION 12.15. Certain ERISA Matters.

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent, Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)      ( A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)         In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Administrative Agent, Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower or any other Credit Party, that Administrative Agent, Lead Arrangers or
any of their respective Affiliates is not a fiduciary with respect to the assets
of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by Administrative Agent under this Agreement, any Credit
Documents or any documents related hereto or thereto).

ARTICLE XIII.

MISCELLANEOUS

SECTION 13.01.     Waiver. No failure on the part of Administrative Agent,
Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by Law.

 

-171-



--------------------------------------------------------------------------------

SECTION 13.02.     Notices.

(a)         General.     Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile or electronic mail). All such written notices shall be mailed
certified or registered mail, faxed or delivered to the applicable address,
telecopy or facsimile number or (subject to Section 13.02(b) below) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)         if to any Credit Party, any Agent, L/C Lender, and the Swingline
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person below its name on the signature pages hereof;

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person below its
name on the signature pages hereof or, in the case of any assignee Lender, the
applicable Assignment Agreement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).

(b)         Electronic Communications.     Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided, however, that the foregoing shall
not apply to notices to any Lender pursuant to Article II, Article III or
Article IV if such Lender has notified Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Each Agent
or any Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.

(c)         Change of Address, Etc.     Each Credit Party, each Agent, each L/C
Lender and the Swingline Lender may change its respective address, facsimile
number, electronic mail address or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile number, electronic mail address or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, each L/C Lender and the Swingline Lender.

(d)         Reliance by Agents and Lenders.     Agents and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Notices of
Borrowing and Letter of Credit Requests) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify each Indemnitee
from all Losses resulting

 

-172-



--------------------------------------------------------------------------------

from the reliance by such Indemnitee on each notice purportedly given by or on
behalf of Borrower (except to the extent resulting from such Indemnitee’s own
gross negligence, bad faith or willful misconduct or material breach of any
Credit Document) and believed by such Indemnitee in good faith to be genuine.
All telephonic notices to and other communications with Administrative Agent or
Collateral Agent may be recorded by Administrative Agent or Collateral Agent, as
the case may be, and each of the parties hereto hereby consents to such
recording.

(e)         The Platform.     THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall any Agent or any of their respective Affiliates, directors,
officers, employees, counsel, agents, trustees, investment advisors and
attorneys-in-fact (collectively, the “Agent Parties”) have any liability to
Borrower, any other Credit Party, any Holding Company, RRR, any Lender, any L/C
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of Borrower’s
or Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of, or material breach of any Credit Document by, such Agent
Party; provided however, that in no event shall any Agent Party have any
liability to Borrower, any other Credit Party, any Holding Company, RRR, any
Lender, any L/C Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

SECTION 13.03.     Expenses, Indemnification, Etc.

(a)         The Credit Parties, jointly and severally, agree to pay or
reimburse:

(i)         Agents for all of their reasonable and documented out-of-pocket
costs and expenses (including the reasonable fees, expenses and disbursements of
Latham & Watkins LLP and one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents and any “ClearPar” costs and expenses) in
connection with (1) the negotiation, preparation, execution and delivery of the
Credit Documents and the extension and syndication of credit (including the
Loans and Commitments) hereunder and (2) the negotiation, preparation, execution
and delivery of any modification, supplement, amendment or waiver of any of the
terms of any Credit Document (whether or not consummated or effective) requested
by the Credit Parties, the Holding Companies or RRR;

(ii)         each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and of one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents (and solely in the case of an actual or
perceived conflict of interest, where the Persons affected by such conflict
inform Borrower in writing of the existence of an actual or perceived conflict
of interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties)) in connection
with (1) any enforcement or collection proceedings resulting from any Default,
including all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated), (2) following
the occurrence and during the continuance of an Event of Default, the
enforcement of any Credit Document, (3) the enforcement of this Section 13.03
and (4) any documentary taxes; and

(iii)         Administrative Agent or Collateral Agent, as applicable but
without duplication, for all reasonable and documented costs, expenses,
assessments and other charges (including reasonable fees and disbursements of
one counsel in each applicable jurisdiction) incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Credit Document or any other document referred to therein.

 

-173-



--------------------------------------------------------------------------------

Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).

(b)         The Credit Parties, jointly and severally, hereby agree to indemnify
each Agent, each Lender and their respective Affiliates and their and their
respective Affiliates’, directors, trustees, officers, employees,
representatives, advisors, partners and agents (each, an “Indemnitee”) from, and
hold each of them harmless against, any and all Losses incurred by, imposed on
or asserted against any of them directly or indirectly arising out of or by
reason of or relating to the negotiation, execution, delivery, performance,
administration or enforcement of any Credit Document, any of the transactions
contemplated by the Credit Documents (including the Transactions), any breach by
any Credit Party, any Holding Company or RRR of any representation, warranty,
covenant or other agreement contained in any Credit Document in connection with
any of the Transactions, the use or proposed use of any of the Loans or Letters
of Credit, the issuance of or performance under any Letter of Credit or, the use
of any collateral security for the Obligations (including the exercise by any
Agent or Lender of the rights and remedies or any power of attorney with respect
thereto or any action or inaction in respect thereof), including all amounts
payable by any Lender pursuant to Section 12.08, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE INDEMNITEE, but excluding (i) any such Losses relating
to matters referred to in Sections 5.01 or 5.06 (which shall be the sole remedy
in respect of matters referred to therein), (ii) any such Losses arising from
the gross negligence, bad faith or willful misconduct or material breach of any
Credit Documents by such Indemnitee or its Related Indemnified Persons (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) and (iii) any such Losses relating to any dispute between and among
Indemnitees that does not involve an act or omission by any Company, any Holding
Company, RRR or any of their respective Affiliates (other than any claims
against Administrative Agent, Collateral Agent, any other agent or bookrunner
named on the cover page hereto, Swingline Lender or any L/C Lender, in each
case, acting in such capacities or fulfilling such roles). For purposes of this
Section 13.03(b), a “Related Indemnified Person” of an Indemnitee means (1) any
controlling person or controlled affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
controlling persons or controlled Affiliates and (3) the respective agents of
such Indemnitee or any of its controlling persons or controlled Affiliates, in
the case of this clause (3), acting at the instructions of such Indemnitee,
controlling person or such controlled Affiliate; provided that each reference to
a controlled Affiliate or controlling person in this sentence pertains to a
controlled Affiliate or controlling person involved in the performance of the
Indemnitee’s obligations under the facilities.

Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents (including the exercise or
remedies thereunder) or to (A) any Company’s (or such
predecessor-in-interest’s)ownership, operation, lease or use of such site or
facility or (B) any aspect of the respective business or operations of any
Company (or predecessor-in-interest), and, in each case shall include, without
limitation, any and all such Losses for which any Company could be found liable,
or (iii) any Release or threatened Release of any Hazardous Materials at, on,
under or from any such site or facility to the extent such Losses arise from or
relate to the parties’ relationship under the Credit Documents (including the
exercise or remedies thereunder) or to (A) any Company’s (or such
predecessor-in-interest’s) ownership, operation, lease or use of such site or
facility or (B) any aspect of the respective business or operations of any
Company (or predecessor-in-interest), and, in each case shall include, without
limitation, any and all such Losses for which any Company could be found liable,
including any such Release or threatened Release that shall occur during any
period when any Agent or Lender shall be in possession of any such site or
facility following the exercise by such Agent or Lender, as the case may be, of
any of its rights and remedies hereunder or under any of the Security Documents;
provided, however, that the indemnity hereunder shall be subject to the
exclusions from indemnification set forth in the preceding sentence.

 

-174-



--------------------------------------------------------------------------------

To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any Law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.

To the fullest extent permitted by applicable Law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Credit Parties’ indemnity and
reimbursement obligations to the extent set forth in this Section 13.03
(including the Credit Parties’ indemnity and reimbursement obligations to
indemnify the Indemnitees for indirect, special, punitive or consequential
damage that are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder). No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct or material breach of any Credit Document by such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

SECTION 13.04.     Amendments and Waiver.

(a)        NeitherSubject to 1.08(b), neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be amended, modified,
changed or waived, unless such amendment, modification, change or waiver is in
writing signed by each of the Credit Parties, Holding Companies and RRR that is
party thereto and the Required Lenders (or Administrative Agent with the consent
of the Required Lenders); provided, however, that no such amendment,
modification, change or waiver shall (and any such amendment, modification,
change or waiver set forth below in clauses (i) through (vii) of this
Section 13.04(a) shall only require the approval of the Agents and/or Lenders
whose consent is required therefor pursuant to such clauses):

(i)         extend the date for any scheduled payment of principal on any Loan
or Note or extend the stated maturity of any Letter of Credit beyond any R/C
Maturity Date (unless such Letter of Credit is required to be cash
collateralized or otherwise backstopped (with a letter of credit on customary
terms) to the Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction (and the obligations of the Revolving Lenders to participate in
such Letters of Credit pursuant to Section 2.03(f) are terminated upon the third
Business Day preceding the applicable R/C Maturity Date) or the participations
therein are required to be assumed by Revolving Lenders that have Revolving
Commitments which extend beyond such R/C Maturity Date (and the other Revolving
Lenders are released from their obligations under such participations)) or
extend the termination date of any of the Commitments, or reduce the rate or
extend the time of payment of interest (other than as a result of any waiver of
the applicability of any post-default increase in interest rates) or fees
thereon, or forgive or reduce the principal amount thereof, without the consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in any rate of interest or fees for purposes of this
clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction);

(ii)         release (x) all or substantially all of the Collateral (except as
provided in the Security Documents) under all the Security Documents or (y) all
or substantially all of the Guarantors from the Guarantees, without the consent
of each Lender;

(iii)         amend, modify, change or waive (x) any provision of Section 11.02
or this Section 13.04 without the consent of each Lender, (y) any other
provision of any Credit Document or any other provision of this Agreement that
expressly provides that the consent of all Lenders or all affected Lenders is
required, without the consent of each Lender or (z) any provision of any Credit
Document that expressly provides that

 

-175-



--------------------------------------------------------------------------------

the consent of the Required Tranche Lenders of a particular Tranche, Required
Pro Rata Lenders or Required Revolving Lenders is required, without the consent
of the Required Tranche Lenders of each Tranche, the Required Pro Rata Lenders
or the Required Revolving Lenders, as the case may be (in each case, except for
technical amendments with respect to additional extensions of credit (including
Extended Term Loans or Extended Revolving Loans) pursuant to this Agreement
which afford the benefits or protections to such additional extensions of credit
of the type provided to the Term Loans and/or the Revolving Commitments and
Revolving Loans, as applicable);

(iv)        (x) reduce the percentage specified in the definition of Required
Lenders or Required Tranche Lenders or otherwise amend the definition of
Required Lenders or Required Tranche Lenders without the consent of each Lender,
(y) reduce the percentage specified in the definition of Required Revolving
Lenders or otherwise amend the definition of Required Revolving Lenders without
the consent of each Revolving Lender or (z) reduce the percentage specified in
the definition of Required Pro Rata Lenders or otherwise amend the definition of
Required Pro Rata Lenders without the consent of each Revolving Lender and each
Term A Facility Lender, each Term A-3 Facility Lender and each Term A-4A-5
Facility Lender (provided that, (x) no such consent shall be required for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement, and (y) with the consent of the Required Lenders, additional
extensions of credit (including Extended Term Loans and Extended Revolving
Loans) pursuant to this Agreement may be included in the determination of the
Required Lenders, Required Tranche Lenders, Required Pro Rata Lenders and/or
Required Revolving Lenders on substantially the same basis as the extensions of
Loans and Commitments are included on the ClosingSixth Amendment Effective
Date);

(v)         amend, modify, change or waive Section 4.02 or Section 4.07(b) in a
manner that would alter the pro rata sharing of payments required thereby,
without the consent of each Lender directly affected thereby (except for
technical amendments with respect to additional extensions of credit (including
Extended Term Loans or Extended Revolving Loans) pursuant to this Agreement
which afford the protections to such additional extensions of credit of the type
provided to the Term Loans and/or the Revolving Commitments and Revolving Loans,
as applicable);

(vi)         impose any greater restriction on the ability of any Lender under a
Tranche to assign any of its rights or obligations hereunder without the written
consent of the Required Tranche Lenders for such Tranche; or

(vii)        (A) amend, modify or waive any provision of Section 10.08 (and
related definitions as used in such Section, but not as used in other Sections
of this Agreement), (B) amend, modify or waive any Default or Event of Default
resulting from a breach of Section 10.08, or (C) amend, modify or waive any
provision of the last paragraph of Section 11.01, without the written consent of
the Required Pro Rata Lenders and, notwithstanding anything to the contrary set
forth in this Section 13.04, only the written consent of such Lenders shall be
necessary to permit any such amendment, modification or waiver; provided,
however, that the consent of the Required Lenders shall be required to waive,
amend or modify the requirement to be in compliance on a Pro Forma Basis with
the Financial Maintenance Covenants (and Section 10.08 and related definitions
as used for such purpose) for purposes of clause (a) of the definition of
“Permitted Acquisition” or Sections 9.12(a)(iii), 9.12(b)(ii) or 10.01(n)(ii);

provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the total Commitments or Total Revolving
Commitments or a waiver of a mandatory prepayment shall not constitute an
increase of the Commitment of any Lender), (B) without the consent of each L/C
Lender, amend, modify, change or waive any provision of Section 2.03 or alter
such L/C Lender’s rights or obligations with respect to Letters of Credit,
(C) without the consent of the Swingline Lender, alter its rights or obligations
with respect to Swingline Loans, (D) without the consent of any applicable
Agent, amend, modify, change or waive any provision as same relates to the
rights or obligations of such Agent or (E) amend, modify, change or waive
Section 2.10(b) in a manner that by its terms adversely affects the rights in
respect of prepayments due to Lenders holding Loans of one Tranche differently
from the rights of Lenders holding Loans of any other Tranche without the prior
written consent of the Required

 

-176-



--------------------------------------------------------------------------------

Tranche Lenders of each adversely affected Tranche (such consent being in lieu
of the consent of the Required Lenders required above in this Section 13.04(a))
(except for technical amendments with respect to additional extensions of credit
pursuant to this Agreement (including Extended Term Loans or Extended Revolving
Loans) so that such additional extensions may share in the application of
prepayments (or commitment reductions) with any Tranche of Term Loans or
Revolving Loans, as applicable); provided, however, the Required Lenders may
waive, in whole or in part, any prepayment so long as the application, as
between Tranches, of any portion of such prepayment which is still required to
be made is not altered. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (y) the principal and accrued and unpaid interest of such Defaulting
Lender’s Loans shall not be reduced or forgiven (other than as a result of any
waiver of the applicability of any post-default increase in interest rates), nor
shall the date for any scheduled payment of any such amounts be postponed,
without the consent of such Defaulting Lender (it being understood that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in any rate of interest or fees for purposes of this
clause (y), notwithstanding the fact that such amendment or modification
actually results in such a reduction) and (z) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender (other than in the
case of a consent by the Administrative Agent to permit Borrower and its
Subsidiaries to purchase Revolving Commitments (and Revolving Loans made
pursuant thereto) of Defaulting Lenders in excess of the amount permitted
pursuant to Section 13.04(h)).

In addition, notwithstanding the foregoing, the Engagement Letters may only be
amended or changed, or rights or privileges thereunder waived, only by the
parties thereto in accordance with the respective provisions thereof.

(b)          If, in connection with any proposed amendment, modification, change
or waiver of or to any of the provisions of this Agreement, the consent of the
Required Lenders (or in the case of a proposed amendment, modification, change
or waiver affecting a particular Class or Tranche, the Lenders holding a
majority of the Loans and Commitments with respect to such Class or Tranche) is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either:

(A) replace each such non-consenting Lender or Lenders (or, at the option of
Borrower, if such non-consenting Lender’s consent is required with respect to a
particular Class or Tranche of Loans (or related Commitments), to replace only
the Classes or Tranches of Commitments and/or Loans of such non-consenting
Lender with respect to which such Lender’s individual consent is required (such
Classes or Tranches, the “Affected Classes”)) with one or more Replacement
Lenders, so long as, at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, change or waiver;
provided, further, that (i) at the time of any such replacement, the Replacement
Lender shall enter into one or more Assignment Agreements (and with all fees
payable pursuant to Section 13.05(b) to be paid by the Replacement Lender)
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, and in each case L/C Interests of, the Replaced Lender
(or, at the option of Borrower if the respective Lender’s consent is required
with respect to less than all Classes or Tranches of Loans (or related
Commitments), the Commitments, outstanding Loans and L/C Interests of the
Affected Classes), (ii) at the time of any replacement, the Replaced Lender
shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender (other than any Loans
not being acquired by the Replacement Lender), (B) all Reimbursement Obligations
owing to such Lender, together with all then unpaid interest with respect
thereto at such time, in the event Revolving Loans or Revolving Commitments
owing to such Lender are being acquired and (C) all accrued, but theretofore
unpaid, fees and other amounts owing to the Lender with respect to the Loans
being so assigned and (iii) all obligations of Borrower owing to such Replaced
Lender (other than those specifically described in clause (ii) above in respect
of Replaced Lenders for which the assignment purchase price has been, or is
concurrently being, paid, and other than those relating to Loans or Commitments
not being acquired by the Replacement Lender, but including any amounts which
would be paid to a Lender pursuant to Section 5.05 if Borrower were prepaying a
LIBOR Loan), as applicable, shall be paid in full to such Replaced Lender, as
applicable, concurrently with such replacement. Upon the execution of the
respective Assignment Agreement, the

 

-177-



--------------------------------------------------------------------------------

payment of amounts referred to in clauses (i), (ii) and (iii) above, as
applicable, the receipt of any consents that would be required for an assignment
of the subject Loans and Commitments to such Replacement Lender in accordance
with Section 13.05, the Replacement Lender, if any, shall become a Lender
hereunder and the Replaced Lender, as applicable, shall cease to constitute a
Lender hereunder and be released of all its obligations as a Lender, except with
respect to indemnification provisions applicable to such Lender under this
Agreement, which shall survive as to such Lender and, in the case of any
Replaced Lender, except with respect to Loans, Commitments and L/C Interests of
such Replaced Lender not being acquired by the Replacement Lender; provided,
that if the applicable Replaced Lender does not execute the Assignment Agreement
within three (3) Business Days after Borrower’s request, execution of such
Assignment Agreement by the Replaced Lender shall not be required to effect such
assignment; or

(B) terminate such non-consenting Lender’s Commitment and/or repay Loans held by
such Lender (or, if such non-consenting Lender’s consent is required with
respect to a particular Class or Tranche of Loans, the Commitment and Loans of
the Affected Class) and, if applicable, Cash Collateralize its applicable R/C
Percentage of the L/C Liability, in either case, upon three (3) Business Days’
(or such shorter period as is acceptable to Administrative Agent) prior written
notice to Administrative Agent at the Principal Office (which notice
Administrative Agent shall promptly transmit to each of the Lenders). Any such
prepayment of the Loans or termination of the Commitments of such Lender shall
be made together with accrued and unpaid interest, fees and other amounts owing
to such Lender (including all amounts, if any, owing pursuant to Section 5.05)
(or if the applicable consent requires approval of all Lenders of a particular
Class or Tranche but not all Lenders, then Borrower shall terminate all
Commitments and/or repay all Loans, in each case together with payment of all
accrued and unpaid interest, fees and other amounts owing to such Lender
(including all amounts, if any, owing pursuant to Section 5.05) under such Class
or Tranche), so long as (i) in the case of the repayment of Revolving Loans of
any Lender pursuant to this Section 13.04(b)(B), (A) the Revolving Commitment of
such Lender is terminated concurrently with such repayment and (B) such Lender’s
R/C Percentage of all outstanding Letters of Credit is Cash Collateralized or
backstopped by Borrower in a manner reasonably satisfactory to Administrative
Agent and the L/C Lenders. Immediately upon any repayment of Loans by Borrower
pursuant to this Section 13.04(b)(B), such Loans repaid or acquired pursuant
hereto shall be cancelled for all purposes and no longer outstanding (and may
not be resold, assigned or participated out by Borrower) for all purposes of
this Agreement and all other Credit Documents (provided, that such purchases and
cancellations shall not constitute prepayments or repayments of the Loans for
any purpose hereunder (except for purposes of Section 2.09(c))), including, but
not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document; provided, however,
that, unless the Commitments which are terminated and Loans which are repaid
pursuant to this clause (B) are immediately replaced in full at such time
through the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must consent thereto),
then, in the case of any action pursuant to this clause (B), the Required
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto;

provided, that Borrower shall not have the right to replace a Lender, or
terminate the Commitments of or repay the Loans of a Lender under this
Section 13.04(b), solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to clauses
(A) through (E) of the second proviso to Section 13.04(a).

(c)         Administrative Agent and Borrower may (without the consent of
Lenders) amend any Credit Document to the extent (but only to the extent)
necessary to reflect the existence and terms of Incremental Revolving
Commitments, Incremental Term Loans, Other Term Loans, Other Revolving
Commitments, Extended Term Loans and Extended Revolving Commitments. (including
to provide for any such Tranche to be included, as applicable, in the definition
of Required Lenders, Required Revolving Lenders, Required Pro Rata Lenders or
Required Tranche Lenders, to receive the benefits of Section 10.08 and/or to
decline to participate in any mandatory prepayments). Notwithstanding anything
to the contrary contained herein, such amendment shall become effective without
any further consent of any other party to such Credit Document. In addition,
upon the effectiveness of any

 

-178-



--------------------------------------------------------------------------------

Refinancing Amendment, Administrative Agent, Borrower and the Lenders providing
the relevant Credit Agreement Refinancing Indebtedness may amend this Agreement
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Revolving Loans, Other Revolving Commitments
and/or Other Term Loan Commitments). Administrative Agent and Borrower may
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of Administrative Agent
and Borrower, to effect the terms of any Refinancing Amendment. Administrative
Agent and Collateral Agent may enter into amendments to this Agreement and the
other Credit Documents with Borrower as may be necessary in order to establish
new tranches or sub-tranches in respect of the Loans and/or Commitments extended
pursuant to Section 2.13 or incurred pursuant to Sections 2.12 or 2.15 and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of Administrative Agent and Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with Section 2.13, Section 2.12 or Section 2.15.

(d)         Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders,
Administrative Agent and Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans (or any Tranche thereof in the case of additional
Term Loans) and the Revolving Loans and Revolving Commitments (or any Tranche of
Revolving Loans and Revolving Commitments in the case of additional Revolving
Loans or Revolving Commitments) and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, Required Tranche
Lenders, Required Pro Rata Lenders and/or Required Revolving Lenders, as
applicable.

(e)         Notwithstanding anything to the contrary herein, (i) any Credit
Document may be waived, amended, supplemented or modified pursuant to an
agreement or agreements in writing entered into by Borrower and Administrative
Agent (without the consent of any Lender) solely to effect administrative
changes that are not adverse to any Lender or to correct administrative errors
or omissions or to cure an ambiguity, defect or error (including, without
limitation, to revise the legal description of any Mortgaged Real Property based
on surveys), or to grant a new Lien for the benefit of the Secured Parties or
extend an existing Lien over additional property or to make modifications which
are not materially adverse to the Lenders and are requested or required by
Gaming Authorities or Gaming Laws and (ii) any Credit Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by Borrower and Administrative Agent (without the consent
of any Lender) to permit any changes requested or required by any Governmental
Authority that are not materially adverse to the Lenders (including any changes
relating to qualifications as a permitted holder of debt, licensing or limits on
Property that may be pledged as Collateral or available remedies).
Notwithstanding anything to the contrary herein, (A) additional extensions of
credit consented to by Required Lenders shall be permitted hereunder on a
ratable basis with the existing Loans (including as to proceeds of, and sharing
in the benefits of, Collateral and sharing of prepayments), (B) Collateral Agent
shall (and each of the Lenders (and each Secured Party by accepting the benefits
of the Collateral) hereby authorize Collateral Agent to) enter into the Pari
Passu Intercreditor Agreement upon the request of Borrower in connection with
the incurrence of Permitted First Priority Refinancing Debt, Permitted First
Lien Indebtedness (and Permitted Refinancings thereof that qualify as Permitted
First Lien Indebtedness) or Incremental Equivalent Debt (and Permitted
Refinancings thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi)),
as applicable (or any amendments and supplements thereto in connection with the
incurrence of additional Permitted First Priority Refinancing Debt, Permitted
First Lien Indebtedness (and Permitted Refinancings thereof that qualify as
Permitted First Lien Indebtedness) or Incremental Equivalent Debt (and Permitted
Refinancings thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))),
and (C) Collateral Agent (and each of the Lenders (and each Secured Party by
accepting the benefits of the Collateral) hereby authorize Collateral Agent to)
shall enter into the Second Lien Intercreditor Agreement upon the request of
Borrower in connection with the incurrence of Permitted Second Priority
Refinancing Debt, Permitted Second Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted Second Lien Indebtedness) or Incremental
Equivalent Debt (and Permitted Refinancings thereof that satisfy Sections
10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any amendments and
supplements thereto in connection with the incurrence of additional Permitted
Second Priority Refinancing Debt, Permitted Second Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted Second Lien
Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))). Each Lender agrees
to be bound by the terms of the Pari Passu Intercreditor Agreement and the
Second Lien Intercreditor Agreement, from and after the effectiveness thereof,
as if directly a party thereto.

 

-179-



--------------------------------------------------------------------------------

(f)         Notwithstanding anything to the contrary herein, the applicable
Credit Party, Holding Company, RRR or Parties and Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Credit Document) enter into any amendment or waiver
of any Credit Document, or enter into any new agreement or instrument, without
the consent of any other Person, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional Property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any Property or so that the security
interests therein comply with applicable Requirements of Law or to release any
Collateral which is not required under the Security Documents.

(g)         Notwithstanding anything to the contrary herein, Administrative
Agent and Collateral Agent shall (A) release any Lien granted to or held by
Administrative Agent or Collateral Agent upon any Collateral (i) upon Payment in
Full of the Obligations (other than (x) obligations under any Swap Contracts as
to which acceptable arrangements have been made to the satisfaction of the
relevant counterparties and (y) Cash Management Agreements not yet due and
payable), (ii) upon the sale, transfer or other disposition of Collateral to the
extent required pursuant to the last paragraph in Section 10.05 (and
Administrative Agent or Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Credit Party upon its reasonable request
without further inquiry) to any Person other than a Credit Party, Holding
Company or RRR, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders to the extent required by
Section 13.04(a)), (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee pursuant to Section 6.08, (v) constituting Equity Interests in or
property of an Unrestricted Subsidiary, (vi) subject to Liens permitted under
Sections 10.02(i) or 10.02(k), in each case, to the extent the documents
governing such Liens do not permit such Collateral to secure the Obligations, or
(vii) as otherwise may be provided herein or in the relevant Security Documents,
and (B) consent to and enter into (and execute documents permitting the filing
and recording, where appropriate) the grant of easements and covenants and
subordination rights with respect to real property, conditions, restrictions and
declarations on customary terms, and subordination, non-disturbance and
attornment agreements on customary terms reasonably requested by Borrower with
respect to leases entered into by Borrower and its Restricted Subsidiaries, to
the extent requested by Borrower and not materially adverse to the interests of
the Lenders.

(h)         If any Lender is a Defaulting Lender, Borrower shall have the right
to terminate such Defaulting Lender’s Revolving Commitment and repay the Loans
related thereto as provided below so long as Borrower Cash Collateralizes or
backstops such Defaulting Lender’s applicable R/C Percentage of the L/C
Liability to the reasonable satisfaction of the L/C Issuer and the
Administrative Agent; provided that such terminations of Revolving Commitments
shall not exceed 20 % of the sum of (x) the initial aggregate principal amount
of the Revolving Commitments on the ClosingSixth Amendment Effective Date plus
(y) the initial aggregate principal amount of all Incremental Revolving
Commitments incurred after the ClosingSixth Amendment Effective Date and prior
to such date of determination; provided, further, that Borrower and its
Subsidiaries may terminate additional Revolving Commitments and repay the Loans
related thereto pursuant to this Section 13.04(h) with the consent of the
Administrative Agent. At the time of any such termination and/or repayment, and
as a condition thereto, the Replaced Lender shall receive an amount equal to the
sum of (A) the principal of, and all accrued interest on, all outstanding Loans
of such Lender provided pursuant to such Revolving Commitments, (B) all
Reimbursement Obligations owing to such Lender, together with all then unpaid
interest with respect thereto at such time, in the event Revolving Loans or
Revolving Commitments owing to such Lender are being repaid and terminated or
acquired, as the case may be, and (C) all accrued, but theretofore unpaid, fees
owing to the Lender pursuant to Section 2.05 with respect to the Loans being so
repaid, as the case may be and all other obligations of Borrower owing to such
Replaced Lender (other than those relating to Loans or Commitments not being
terminated or repaid) shall be paid in full to such Defaulting Lender
concurrently with such termination. At such time, unless the respective Lender
continues to have outstanding Loans or Commitments hereunder, such Lender shall
no longer constitute a “Lender” for purposes of this Agreement, except with
respect to indemnifications under this Agreement (including, without limitation,
Sections 4.02, 5.01, 5.03, 5.05, 5.06 and 13.03), which shall survive as to such
repaid Lender. Immediately upon any repayment of Loans by Borrower pursuant to
this Section 13.04(h), such Loans repaid pursuant hereto shall be cancelled for
all purposes and no longer outstanding (and may not be resold, assigned or
participated out by Borrower) for all purposes of this Agreement and all other
Credit Documents (provided; that such purchases and cancellations shall not
constitute prepayments or repayments of the Loans (including, without
limitation, pursuant to Section 2.09, Section 2.10 or

 

-180-



--------------------------------------------------------------------------------

Article IV) for any purpose hereunder), including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Credit Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Credit Document, (C) the providing of any rights to Borrower as a Lender
under this Agreement or any other Credit Document, and (D) the determination of
Required Lenders, or for any similar or related purpose, under this Agreement or
any other Credit Document.

SECTION 13.05.     Benefit of Agreement; Assignments; Participations.

(a)         This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the respective successors and assigns of the parties hereto;
provided, however, except as expressly contemplated by Section 9.10 with respect
to the VoteCo SPE Reorganization, no Credit Party, Holding Company or RRR may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document (it being understood that a merger or consolidation
not prohibited by this Agreement shall not constitute an assignment or transfer)
without the prior written consent of all of the Lenders and provided, further,
that, although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments, Loans or
related Obligations hereunder except as provided in Section 13.05(b)) and the
participant shall not constitute a “Lender” hereunder; and provided, further,
that no Lender shall transfer, assign or grant any participation (x) to a
natural person, (y) to a Person that is a Disqualified Lender as of the
applicable Trade Date (unless consented to by Borrower) or (z) under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the date for any scheduled payment on, or the final
scheduled maturity of, any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond any applicable R/C Maturity Date (unless such
Letter of Credit is required to be cash collateralized or otherwise backstopped
(with a letter of credit on customary terms) to the applicable L/C Lender’s and
the Administrative Agent’s reasonable satisfaction or the participations therein
are required to be assumed by Lenders that have commitments which extend beyond
such R/C Maturity Date)) in which such participant is participating, or reduce
the rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the total Commitments or Total Revolving Commitments or
of a mandatory prepayment shall not constitute a change in the terms of such
participation, that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof and that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for purposes of
this clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction), (ii) consent to the assignment or
transfer by any Credit Party, any Holding Company or RRR of any of its rights
and obligations under this Agreement or other Credit Document to which it is a
party or (iii) release all or substantially all of the Collateral under all of
the Security Documents (except as expressly provided in the Credit Documents) or
all or substantially all of the value of the Guarantees Documents (except as
expressly provided in the Credit Documents) supporting the Loans or Letters of
Credit hereunder in which such participant is participating. In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto).
Subject to the last sentence of this paragraph (a), Borrower agrees that each
participant shall be entitled to the benefits of Sections 5.01, and 5.06
(subject to the obligations and limitations of such Sections, including
Section 5.06(b), (c) and (d) (it being understood that the documentation
required under Section 5.06(b), (c) and (d) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 13.05. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 4.07 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and related interest
amounts) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. A participant shall not be entitled to receive any greater
payment under Sections 5.01 or 5.06 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the entitlement to a greater payment results from any change in
applicable Laws after the date the participant became a participant.

 

-181-



--------------------------------------------------------------------------------

(b)         No Lender (or any Lender together with one or more other Lenders)
may assign all or any portion of its Commitments, Loans and related outstanding
Obligations (or, if the Commitments with respect to the relevant Tranche have
terminated, outstanding Loans and Obligations) hereunder, except to one or more
Eligible Assignees (treating any fund that invests in loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Assignee) with the consent of (x) Administrative Agent, (y) so long as no Event
of Default pursuant to Section 11.01(b) or 11.01(c), or, with respect to
Borrower, 11.01(g) or 11.01(h), has occurred and is continuing, Borrower and
(z) in the case of an assignment of Revolving Loans or Revolving Commitments,
the consent of the Swingline Lender and each L/C Lender (each such consent not
to be unreasonably withheld or delayed); provided that (x) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitments and Loans at the time owing to it, the aggregate amount of the
Commitments or Loans subject to such assignment shall not be less than $1.0
million; (y) no such consent shall be necessary in the case of (i) an assignment
of Revolving Loans or Revolving Commitments by a Revolving Lender to another
Revolving Lender, (ii) an assignment of Term Loans by a Lender to another Lender
or an Affiliate or Approved Fund of a Lender and (z) Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after having
received notice thereof. Each assignee shall become a party to this Agreement as
a Lender by execution of an Assignment Agreement; provided that
(I) Administrative Agent shall, unless it otherwise agrees in its sole
discretion, receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500, (II)
no such transfer or assignment will be effective until recorded by
Administrative Agent on the Register pursuant to Section 2.08, and (III) such
assignments may be made on a pro rata basis among Commitments and/or Loans (and
related Obligations). To the extent of any assignment permitted pursuant to this
Section 13.05(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans
(provided that such assignment shall not release such Lender of any claims or
liabilities that may exist against such Lender at the time of such assignment).
At the time of each assignment pursuant to this Section 13.05(b) to a Person
which is not already a Lender hereunder, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to Borrower and Administrative
Agent the appropriate Internal Revenue Service Forms (and, if applicable, a
Foreign Lender Certificate) as described in Section 5.06(b), 5.06(c) or 5.06(d),
as applicable. To the extent that an assignment of all or any portion of a
Lender’s Commitments, Loans and related outstanding Obligations pursuant to
Section 2.11, Section 13.04(b)(B) or this Section 13.05(b) would, under the laws
in effect at the time of such assignment, result in increased costs under
Section 5.01, 5.03 or (subject to clause (c) in the definition of Excluded Taxes
as it relates to assignments pursuant to Section 2.11(a)) 5.06 from those being
charged by the respective assigning Lender prior to such assignment, then
Borrower shall not be obligated to pay such increased costs (although Borrower,
in accordance with and pursuant to the other provisions of this Agreement, shall
be obligated to pay any other increased costs of the type described above
resulting from changes in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, after the date
of the respective assignment).

(c)         Nothing in this Agreement shall prevent or prohibit any Lender from
pledging or assigning a security interest in its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment of a
security interest to a Federal Reserve Bank or other central banking authority.
No pledge pursuant to this Section 13.05(c) shall release the transferor Lender
from any of its obligations hereunder or permit the pledgee to become a lender
hereunder without otherwise complying with Section 13.05(b).

(d)         Notwithstanding anything to the contrary contained in this
Section 13.05 or any other provision of this Agreement, Borrower and its
Subsidiaries may, but shall not be required to, purchase outstanding Term Loans
pursuant to (x) the Auction Procedures established for each such purchase in an
auction managed by Auction Manager and (y) through open market purchases,
subject solely to the following conditions:

(i)        (x) with respect to any Borrower Loan Purchase pursuant to the
Auction Procedures, at the time of the applicable Purchase Notice (as defined in
Exhibit O), no Event of Default has occurred and is continuing or would result
therefrom, and (y) with respect to any Borrower Loan Purchase consummated
through an open market purchase, at the time of the applicable assignment, no
Event of Default has occurred and is continuing or would result therefrom;

 

-182-



--------------------------------------------------------------------------------

(ii)         immediately upon any Borrower Loan Purchase, the Term Loans
purchased pursuant thereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided;
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to
Section 2.09, Section 2.10 or Article IV) for any purpose hereunder), including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document;

(iii)         with respect to each Borrower Loan Purchase, Administrative Agent
shall receive (x) if such Borrower Loan Purchase is consummated pursuant to the
Auction Procedures, a fully executed and completed Borrower Assignment Agreement
effecting the assignment thereof, and (y) if such Borrower Loan Purchase is
consummated pursuant to an open market purchase, a fully executed and completed
Open Market Assignment and Assumption Agreement effecting the assignment
thereof;

(iv)         open market purchases of Term Loans by Borrower and its
Subsidiaries shall not in the aggregate exceed 15 % of the sum of (A) the
initial aggregate principal amount of the Term Loans on the ClosingSixth
Amendment Effective Date plus (B) the initial aggregate principal amount of all
Incremental Term Loans incurred after the ClosingSixth Amendment Effective Date
and prior to such date of determination; and

(v)         Borrower may not use the proceeds of any Revolving Loan to fund the
purchase of outstanding Loans pursuant to this Section 13.05(d).

The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).

(e)         Subject to the conditions set forth in Section 13.05(b), any Lender
may assign all or a portion of its Term Loan Commitments and Term Loans to a
Station Permitted Assignee; provided that (i) no Default or Event of Default
shall have occurred and be continuing at the time of such assignment or would
result therefrom, (ii) such Station Permitted Assignee shall identify itself in
writing as a Station Permitted Assignee to the Administrative Agent and the
counterparty in the Term Loan assignment transaction, (iii) such Station
Permitted Assignee shall provide either (x) a representation to the
Administrative Agent to the effect that neither such Station Permitted Assignee
nor any of its directors or officers are in possession of any material
non-public information with respect to the business of any Holding Company, RRR,
the Borrower or any of their respective Subsidiaries, or (y) indicate in writing
to the Administrative Agent and the counterparty in the Term Loan assignment
transaction that such Station Permitted Assignee cannot make the representation
described in clause (x) above, and (iv) the aggregate principal amount of all
Term Loans held by Station Permitted Assignees, after giving effect to such
assignment, shall not exceed twenty percent (20%) of the aggregate principal
amount of Term Loans then outstanding.

(f)         Notwithstanding anything to the contrary in this Agreement or any
other Credit Document, no Affiliated Lender shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof)
involving any of the Agents or Lenders to which representatives of the Credit
Parties are not invited, or (ii) receive any information or materials prepared
by any of the Agents or Lenders or any communication by or among any of the
Agents or Lenders, except to the extent such information or materials have been
made available to any Credit Party or its representatives.

(g)         Notwithstanding anything in Section 13.04 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders, Required Tranche Lenders, all affected Lenders, all Lenders or
any percentage of Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Credit Document or any departure by any Credit Party or RRR
therefrom, (ii) otherwise acted on any matter related to any Credit Document, or
(iii) directed or required Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Credit
Document, an Affiliated Lender shall be deemed to have voted its interest as a
Lender without

 

-183-



--------------------------------------------------------------------------------

discretion in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Affiliated Lenders; provided that no
amendment, modification, waiver, consent or other action with respect to any
Credit Document shall deprive such Affiliated Lender of any payments to which
such Affiliated Lender is entitled under the Credit Documents without such
Affiliated Lender providing its consent; provided further that such Affiliated
Lender shall have the right to approve any amendment, modification, waiver or
consent of the type described in Section 13.04(a)(i)-(vii) of this Agreement, in
each case to the extent that such Affiliated Lender is directly and adversely
affected thereby in any material respect as compared to other Lenders; and in
furtherance of the foregoing, (x) the Affiliated Lender agrees to execute and
deliver any ballot or other instrument reasonably requested by Administrative
Agent to evidence the voting of its interest as a Lender in accordance with the
provisions of this Section 13.05(f); provided that if the Affiliated Lender
fails to promptly execute such ballot or other instrument such failure shall in
no way prejudice any of Administrative Agents’ rights under this paragraph and
(y) Administrative Agent is hereby appointed (such appointment being coupled
with an interest) by the Affiliated Lender as the Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of the Affiliated
Lender and in the name of the Affiliated Lender, from time to time in
Administrative Agent’s discretion to take any action and to execute any ballot
or other instrument that the Administrative Agent may deem reasonably necessary
to carry out the provisions of this Section 13.05(f).

(h)         Each Affiliated Lender, solely in its capacity as a Lender, hereby
agrees that such Affiliated Lender shall not bring any claims, actions, suits or
proceedings against any Agent or Lender in connection with the Loans held by
such Affiliated Lender or its rights and obligations under this Agreement and
the other Credit Documents, and each Affiliated Lender, solely in its capacity
as a Lender, hereby waives all such claims and rights to bring such actions,
suits and proceedings against the Agents and the other Lenders.

(i)         Each Affiliated Lender, solely in its capacity as a Lender, hereby
further agrees that, if RRR, any Credit Party, any Holding Company or any
Restricted Subsidiary shall be subject to any voluntary or involuntary
proceeding commenced under any Debtor Relief Laws (“Bankruptcy Proceedings”):

(i)             such Affiliated Lender, solely in its capacity as a Lender,
shall not take any step or action in such Bankruptcy Proceeding to object to,
impede, or delay the exercise of any right or the taking of any action by
Administrative Agent (or the taking of any action by a third party that is
supported by Administrative Agent) in relation to such Affiliated Lender’s claim
with respect to its Loans or Commitments (a “Claim”) (including, without
limitation, objecting to any debtor in possession financing, use of cash
collateral, grant of adequate protection, sale or disposition, compromise or
plan of reorganization or liquidation or similar scheme);

(ii)             with respect to any matter requiring the vote of Lenders during
the pendency of a Bankruptcy Proceeding (including, without limitation, voting
on any plan of reorganization or liquidation or similar scheme), the Loans and
Commitments held by such Affiliated Lender (and any Claim with respect thereto)
shall be deemed to be voted in accordance with Section 13.05(f) regardless of
whether such Loans and Commitments are separately classified in any such plan or
scheme from Loans and Commitments held by non-Affiliated Lenders. In furtherance
of the foregoing, (x) the Affiliated Lender agrees to execute and deliver any
ballot or other instrument reasonably requested by Administrative Agent to
evidence the voting of its interest as a Lender in accordance with the
provisions of this Section 13.05(h)(ii); provided that if the Affiliated Lender
fails to promptly execute such ballot or other instrument such failure shall in
no way prejudice any of Administrative Agent’s rights under this paragraph and
(y) Administrative Agent is hereby appointed (such appointment being coupled
with an interest) by the Affiliated Lender as the Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of the Affiliated
Lender and in the name of the Affiliated Lender, from time to time in
Administrative Agent’s discretion to take any action and to execute any ballot
or other instrument that Administrative Agent may deem reasonably necessary to
carry out the provisions of this Section 13.05(h)(ii);

(iii)             it shall not, without the prior written consent of
Administrative Agent (as directed by the Required Lenders) as to both form and
substance, (1) file any motion or other application, objection, joinder or other
filing in connection with sections 362, 363, 364 and/or 506 of the Bankruptcy
Code (or any similar law, rule or provision under any applicable Debtor Relief
Law) or in connection with any valuation issues or (2) participate in or
otherwise support the “priming” of any of the Liens supporting the Obligations
in connection with a proposed debtor-in-possession facility or otherwise;

 

-184-



--------------------------------------------------------------------------------

(iv)             in connection with any (1) plan of reorganization or
liquidation or similar scheme or (2) distribution of cash or property with
respect to an asset sale supported by the Secured Parties (other than the
Affiliated Lenders) in any Bankruptcy Proceeding, such Affiliated Lender, solely
in its capacity as a Lender, shall not oppose in any way a distribution of
property or cash to other classes of claims or interests, regardless of the
amount of such distributions (if any) to such Affiliated Lender. In addition,
and without limiting the foregoing, each Affiliated Lender, solely in its
capacity as a Lender, hereby:

(A)         agrees that any purchase pursuant to any credit bid by the Secured
Parties (other than the Affiliated Lenders) under section 363(k) of the
Bankruptcy Code (or any similar law, rule or provision under any applicable
Debtor Relief Law) or otherwise shall have the effect of discharging such
Affiliated Lender’s liens, claims, encumbrances and interests in the Collateral,
and that title acquired pursuant to such credit bid shall be acquired free and
clear of any liens, claims, encumbrances or interests arising under or by reason
of the Obligations owed to the Affiliated Lenders or any Credit Document,
whether or not the court order approving the sale pursuant to such credit bid
expressly so provides;

(B)         consents to the entry of an order approving the sale of any or all
of the Collateral in one or more transactions under section 363 of the
Bankruptcy Code (or any similar law, rule or provision under any applicable
Debtor Relief Law), whether for cash or other consideration, including a credit
bid by the Secured Parties (other than the Affiliated Lenders) under section
363(k) of the Bankruptcy Code (or any similar law, rule or provision under any
applicable Debtor Relief Law) or otherwise, that expressly provides that any
lien, claim, encumbrance or interest is discharged and title acquired pursuant
to the sale is free and clear of any liens, claims, or encumbrances held by the
Affiliated Lenders arising under or by reason of the Obligations or any Credit
Document, provided that such sale is supported by the Secured Parties (other
than the Affiliated Lenders); and

(C)         consents to the Secured Parties (other than the Affiliated Lenders)
credit bidding all or any portion of the Obligations owed to the Affiliated
Lenders in connection with any credit bid by such Secured Parties under section
363(k) of the Bankruptcy Code (or any similar law, rule or provision under any
applicable Debtor Relief Law) or otherwise, which shall have the effect of
discharging the Affiliated Lenders’ liens, claims, encumbrances and interests in
the Collateral, and agree that title acquired by such Secured Parties pursuant
to such credit bid shall be acquired free and clear of any liens, claims,
encumbrances or interests arising under or by reason of the Obligations owed to
the Affiliated Lenders or any Credit Document, whether or not the court order
approving the sale pursuant to such credit bid expressly so provides.

(j)               Section 13.05(g) and (i) shall not apply to any Designated
Lender.

(k)               No assignment or participation shall be made to any Person
that was a Disqualified Lender as of the date (the “Trade Date”) on which the
assigning or participating Lender entered into a binding agreement to sell and
assign all or a portion of its rights and obligations under this Agreement to
such Person (unless Borrower has consented to such assignment or participation
in writing in its sole and absolute discretion, in which case such Person will
not be considered a Disqualified Lender for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Lender after the applicable Trade Date (including as a
result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Lender”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by Borrower of an Assignment Agreement with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Lender. Any assignment in violation of this clause (f)(i) shall not
be void, but the other provisions of this clause (f) shall apply, and nothing in
this subsection (f) shall limit any rights or remedies available to the Credit
Parties at law or in equity with respect to any Disqualified Lender and any
Person that makes an assignment or participation to a Disqualified Lender in
violation of this clause (f)(i).

 

-185-



--------------------------------------------------------------------------------

(ii)         If any assignment or participation is made to any Disqualified
Lender without Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Lender after the applicable
Trade Date, Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Lender and the Administrative Agent, (A) terminate any
Revolving Commitment of such Disqualified Lender and repay all obligations of
Borrower owing to such Disqualified Lender in connection with such Revolving
Commitment, (B) in the case of outstanding Term Loans held by Disqualified
Lenders, purchase or prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such Term Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Lender to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 13.04), all of
its interest, rights and obligations under this Agreement to one or more
Eligible Assignees at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

(iii)         Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Lenders (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws, each Disqualified Lender party hereto hereby agrees (1) not to vote on
such plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws, (2) if such Disqualified Lender does vote on such plan of reorganization
or plan of liquidation pursuant to any Debtor Relief Laws notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such plan of reorganization or plan of liquidation pursuant
to any Debtor Relief Laws in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

(iv)         The Administrative Agent shall have the right, and Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by Borrower and any updates thereto from time to
time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.

SECTION 13.06.     Survival.   The obligations of the Credit Parties under
Sections 5.01, 5.05, 5.06, 13.03 and 13.19, the obligations of each Guarantor
under Section 6.03, and the obligations of the Lenders under Sections 5.06 and
12.08, in each case shall survive the repayment of the Loans and the other
Obligations and the termination of the Commitments and, in the case of any
Lender that may assign any interest in its Commitments, Loans or L/C Interest
(and any related Obligations) hereunder, shall (to the extent relating to such
time as it was a Lender) survive the making of such assignment, notwithstanding
that such assigning Lender may cease to be a “Lender” hereunder. In addition,
each representation and warranty made, or deemed to be made by a notice of any
extension of credit, herein or pursuant hereto shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the Notes and the making of any extension of
credit hereunder, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty.

SECTION 13.07.     Captions.   The table of contents and captions and Section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

 

-186-



--------------------------------------------------------------------------------

SECTION 13.08.   Counterparts; Interpretation; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, constitute the entire contract among the parties thereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Engagement Letters, which are not superseded and survive
solely as to the parties thereto (to the extent provided therein). This
Agreement shall become effective when the Closing Date shall have occurred, and
this Agreement shall have been executed and delivered by the Credit Parties and
when Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 13.09.   Governing Law; Submission to Jurisdiction; Waivers; Etc.

(a)         GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND ANY
CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER
CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT OR
THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY
SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION.

(b)         SUBMISSION TO JURISDICTION.     EACH CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR ADVISORS OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)         WAIVER OF VENUE.     EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)         SERVICE OF PROCESS.     EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-187-



--------------------------------------------------------------------------------

(e)         WAIVER OF JURY TRIAL.   EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 13.10.     Confidentiality.   Each Agent and each Lender agrees to keep
information obtained by it pursuant to the Credit Documents confidential in
accordance with such Agent’s or such Lender’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated hereby and not disclose any of such information other than (a) to
such Agent’s or such Lender’s Affiliates and its and its Affiliates’ respective
employees, representatives, directors, attorneys, auditors, agents, professional
advisors or trustees who are advised of the confidential nature thereof and
instructed to keep such information confidential or to any direct or indirect
creditor or contractual counterparty in swap agreements or such creditor’s or
contractual counterparty’s professional advisor (so long as such creditor,
contractual counterparty or professional advisor to such contractual
counterparty agrees in writing to be bound by the provision of this
Section 13.10), (b) to the extent such information presently is or hereafter
becomes available to such Agent or such Lender on a non-confidential basis from
a Person not an Affiliate of such Agent or such Lender not known to such Agent
or such Lender to be violating a confidentiality obligation by such disclosure,
(c) to the extent disclosure is required by any Law, subpoena or judicial order
or process (provided that notice of such requirement or order shall be promptly
furnished to Borrower unless such notice is legally prohibited) or requested or
required by bank, securities, insurance or investment company regulations or
auditors or any administrative body or commission or self-regulatory
organization (including the Securities Valuation Office of the NAIC) to whose
jurisdiction such Agent or such Lender is subject, (d) to any rating agency to
the extent required in connection with any rating to be assigned to such Agent
or such Lender; provided that prior notice thereof is furnished to Borrower,
(e) to pledgees under Section 13.05(c), assignees, participants, prospective
assignees or prospective participants, in each case who agree in writing to be
bound by the provisions of this Section 13.10 or by provisions at least as
restrictive as the provisions of this Section 13.10 (it being understood that
any electronically recorded agreement from any Person listed above in this
clause (e) in respect to any electronic information (whether posted or otherwise
distributed on Intralinks or any other electronic distribution system) shall
satisfy the requirements of this clause (e)), (f) in connection with the
exercise of remedies hereunder or under any Credit Document or to the extent
required in connection with any litigation with respect to the Loans or any
Credit Document or (g) with Borrower’s prior written consent. Borrower hereby
consents to the disclosure of information relating to the Borrower and the
transactions contemplated hereby to any credit insurance provider to the extent
required by such credit insurance provider; provided, that such credit insurance
provider shall agree in writing to be bound by the provisions of this
Section 13.10 or by provisions at least as restrictive as the provisions of this
Section 13.10 (it being understood that any electronically recorded agreement
from any credit insurance provider in respect to any electronic information
(whether posted or otherwise distributed on Intralinks or any other electronic
distribution system) shall satisfy the requirements of this proviso).

SECTION 13.11.     Independence of Representations, Warranties and Covenants.  
The representations, warranties and covenants contained herein shall be
independent of each other and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exception be deemed to permit any action or omission that would be in
contravention of applicable law.

SECTION 13.12.     Severability.   Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

-188-



--------------------------------------------------------------------------------

SECTION 13.13.    Gaming Laws.

(a)      Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, this Agreement and the other Credit Documents are subject to
the Gaming Laws and the laws involving the sale, distribution and possession of
alcoholic beverages and/or tobacco, as applicable (the “Liquor Laws”). Without
limiting the foregoing, Administrative Agent, each other Agent, each Lender and
each participant acknowledges that (i) it is the subject of being called forward
by any Gaming Authority or any Governmental Authority enforcing the Liquor Laws
(the “Liquor Authority”), in each of their discretion, for licensing or a
finding of suitability or to file or provide other information, and (ii) all
rights, remedies and powers under this Agreement and the other Credit Documents,
including with respect to the entry into and ownership and operation of the
Gaming Facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor license, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the requisite Governmental
Authorities.

(b)      Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, Administrative Agent, each other Agent, each Lender and each
participant agrees to cooperate with each Gaming Authority and each Liquor
Authority (and, in each case, to be subject to Section 2.11) in connection with
the administration of their regulatory jurisdiction over Borrower and the other
Credit Parties and the Holding Companies and RRR, including, without limitation,
the provision of such documents or other information as may be requested by any
such Gaming Authorities and/or Liquor Authorities relating to Administrative
Agent, any other Agent, any of the Lenders or participants, Borrower and its
Subsidiaries or to the Credit Documents.

(c)      Notwithstanding anything to the contrary in this Agreement or any other
Credit Document, to the extent any provision of this Agreement or any other
Credit Document excludes any assets from the scope of the Pledged Collateral, or
from any requirement to take any action to make effective or perfect any
security interest in favor of Collateral Agent or any other Secured Party in the
Pledged Collateral, the representations, warranties and covenants made by
Borrower or any Restricted Subsidiary in this Agreement with respect to the
creation, perfection or priority (as applicable) of the security interest
granted in favor of Collateral Agent or any other Secured Party (including,
without limitation, Article VIII of this Agreement) shall be deemed not to apply
to such assets.

SECTION 13.14.    USA Patriot Act.   Each Lender that is subject to the Act (as
hereinafter defined) to the extent required hereby, notifies Borrower, the
Holding Companies, RRR and the Guarantors that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, the Holding Companies, RRR and the Guarantors, which
information includes the name and address of Borrower, the Holding Companies and
the Guarantors and other information that will allow such Lender to identify
Borrower, the Holding Companies, RRR and the Guarantors in accordance with the
Act, and Borrower, the Holding Companies, RRR and the Guarantors agree to
provide such information from time to time to any Lender.

SECTION 13.15.    Waiver of Claims.   Notwithstanding anything in this Agreement
or the other Credit Documents to the contrary, the Credit Parties hereby agree
that Borrower shall not acquire any rights as a Lender under this Agreement as a
result of any Borrower Loan Purchase and may not make any claim as a Lender
against any Agent or any Lender with respect to the duties and obligations of
such Agent or Lender pursuant to this Agreement and the other Credit Documents;
provided, however, that, for the avoidance of doubt, the foregoing shall not
impair Borrower’s ability to make a claim in respect of a breach of the
representations or warranties or obligations of the relevant assignor in a
Borrower Loan Purchase, including in the standard terms and conditions set forth
in the assignment agreement applicable to a Borrower Loan Purchase.

SECTION 13.16.    No Advisory or Fiduciary Responsibility.   In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the

 

-189-



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent, the Documentation Agents, the
Syndication Agent, the Lead Arrangers and the Lenders are arm’s-length
commercial transactions between Borrower, each other Credit Party, each Holding
Company, RRR and their respective Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Documentation Agents, the
Syndication Agent, the Lead Arrangers and the Lenders, on the other hand,
(B) each of Borrower, the other Credit Parties, the Holding Companies and RRR
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) Borrower, each other Credit Party,
each Holding Company and RRR is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) the Administrative Agent, the
Collateral Agent, the Documentation Agents, the Syndication Agent, the Lead
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower, any
other Credit Party, any Holding Company, RRR or any of their respective
Affiliates, or any other Person (except as expressly set forth in an any
engagement letters between the Administrative Agent, the Collateral Agent, the
Documentation Agent, such Lead Arranger or such Lender and Borrower or such
Credit Party, Holding Company, RRR or Affiliate thereof) and (B) neither the
Administrative Agent, the Collateral Agent, the Documentation Agents, the
Syndication Agent, the Lead Arrangers nor any Lender has any obligation to
Borrower, any other Credit Party, any Holding Company, RRR or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents or in other written agreements between the Administrative Agent, the
Collateral Agent, the Documentation Agents, the Syndication Agent, the Lead
Arrangers or any Lender on one hand and Borrower, any other Credit Party, any
Holding Company, RRR or any of their respective Affiliates on the other hand;
and (iii) the Administrative Agent, the Collateral Agent, the Syndication Agent,
the Documentation Agents, the Lead Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, or conflict with, those of Borrower, the
other Credit Parties, the Holding Companies, RRR and their respective
Affiliates, and neither the Administrative Agent, the Collateral Agent, the
Documentation Agents, the Syndication Agent, the Lead Arrangers, nor any Lender
has any obligation to disclose any of such interests to Borrower, any other
Credit Party, any Holding Company, RRR or any of their respective Affiliates.
Each Credit Party agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Administrative Agent, the Collateral Agent, the
Documentation Agents, the Syndication Agent, the Lead Arrangers and the Lenders,
on the one hand, and such Credit Party, Holding Company or RRR, its stockholders
or its Affiliates, on the other. To the fullest extent permitted by law, each of
Borrower and each other Credit Party hereby waives and releases, and Borrower
hereby acknowledges each Holding Company’s and RRR’s waiver and release of, any
claims that it may have against the Administrative Agent, the Collateral Agent,
the Documentation Agents, the Syndication Agent, the Lead Arrangers or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby (other than
any agency or fiduciary duty expressly set forth in an any engagement letter
referenced in clause (ii)(A)).

SECTION 13.17. Lender Action.   Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party, any Holding Company or RRR or any other obligor
under any of the Credit Documents or the Swap Contracts or (with respect to the
exercise of rights against the collateral) Cash Management Agreements (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Credit Party, any Holding Company
or RRR, without the prior written consent of Administrative Agent. The
provisions of this Section 13.17 are for the sole benefit of the Agents and
Lenders and shall not afford any right to, or constitute a defense available to,
any Credit Party, any Holding Company or RRR.

SECTION 13.18. Interest Rate Limitation.   Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents (collectively, the “Charges”) shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the

 

-190-



--------------------------------------------------------------------------------

contemplated term of the Obligations hereunder. To the extent permitted by
applicable Law, the interest and other Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 13.18 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender. Thereafter, interest hereunder shall be paid at
the rate(s) of interest and in the manner provided in this Agreement, unless and
until the rate of interest again exceeds the Maximum Rate, and at that time this
Section 13.18 shall again apply. In no event shall the total interest received
by any Lender pursuant to the terms hereof exceed the amount that such Lender
could lawfully have received had the interest due hereunder been calculated for
the full term hereof at the Maximum Rate. If the Maximum Rate is calculated
pursuant to this Section 13.18, such interest shall be calculated at a daily
rate equal to the Maximum Rate divided by the number of days in the year in
which such calculation is made. If, notwithstanding the provisions of this
Section 13.18, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate,
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to Borrower or as a court of competent jurisdiction may
otherwise order.

SECTION 13.19. Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to any Agent, any L/C Lender or any Lender, or any
Agent, any L/C Lender or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Lender or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Lender’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent or L/C Lender, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Effective Rate from time to time in effect.
In such event, each Credit Document shall be automatically reinstated (to the
extent that any Credit Document was terminated) and Borrower shall take (and
shall cause each other Credit Party, each Holding Company and RRR to take) such
action as may be requested by Administrative Agent, the L/C Lenders and the
Lenders to effect such reinstatement.

SECTION 13.20. VoteCo SPE Reorganization. Notwithstanding anything to the
contrary in this Agreement and the other Credit Documents, from and after the
occurrence of VoteCo SPE Reorganization, (i) RRR shall no longer be required to
provide any collateral security for the Obligations, (ii) all covenants,
obligations and representations and warranties under the Credit Documents
applicable to RRR shall cease to apply with respect to RRR and (iii) all
references to RRR in Section 11.01 shall be deemed deleted.

SECTION 13.21. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEAthe applicable Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

(a)      the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEAthe applicable Resolution Authority.

 

-191-



--------------------------------------------------------------------------------

SECTION 13.22. Acknowledgement Regarding any Supported QFCs (c) . To the extent
that the Credit Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[Signature Pages Follow]

 

-192-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

STATION CASINOS LLC By:       Name:   Title: Address for Notices for Borrower
and each Subsidiary Guarantor: Station Casinos LLC [●]   [●]   [●]   Contact
Person: Facsimile No.: Telephone No.: Email:

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: [●] By:                                     
                                             Name: Title:

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent
By:                                     
                                                    

Name:

Title:

Address for Notices:                                                          
                                                         
                                                          Contact Person:
Facsimile No.: Telephone No.: Email:

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Collateral Agent
By:                                     
                                                    

Name:

Title:

Address for Notices:                                                          
                                                         
                                                          Contact Person:
Facsimile No.: Telephone No.: Email:

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Swingline Lender

By:

 

 

 

Name:

 

Title:

 

Address for Notices:

                                                     

                                                     

                                                     

Contact Person:

Facsimile No.:

Telephone No.:

Email:

 

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as an L/C Lender

By:

 

 

 

Name:

 

Title:

 

Address for Notices:

                                                     

                                                     

                                                     

Contact Person:

Facsimile No.:

Telephone No.:

Email:

 

[Signature Page to Station Casinos Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A-1

REVOLVING COMMITMENTS ON FIFTHSIXTH AMENDMENT EFFECTIVE DATE

 

Lender

 

   Closing Date
Revolving
Commitment     

FifthSixth Amendment
Revolving Commitment

 

  

L/C
 Commitment

 

 

Deutsche Bank AG Cayman Islands Branch

     $0      $111,245,421.25123,638,361.29     $ 16,666,666.67  

JPMorgan Chase Bank, N.A.

     $0      $96,245,421.25124,935,070.15     $ 16,666,666.67  

Bank of America, N.A.

     $0      $96,245,421.25125,756,295.80     $ 16,666,666.66  

Fifth ThirdWells Fargo Bank, N.A.

     $0      $94,093,406.59124,262,500.00       $0  

Goldman SachsFifth Third Bank USA

     $0      $50,000,000.00123,941,878.52       $0   Goldman Sachs Lending
Partners LLCBNP Paribas    $ 31,730,769.23      $0100,000,000.00       $0  

Citizens Bank, N.A.

     $0      $78,956,043.9682,319,266.73       $0  

UBS AG, Stamford Branch

   $ 50,000,000.00      $0       $0  

Citibank, N.A.

     $0      $25,000,000.0075,000,000.00       $0  

MIHI LLCTruist Bank

     $0      $25,137,362.6356,201,298.78       $0   Credit Suisse AG, Cayman
Islands BranchGoldman Sachs Bank USA      $0      $26,346,153.8450,000,000.00 
     $0  

Wells Fargo Bank, N.A.

   $ 15,000,000.00      $96,000,000.00       $0  

BNP Paribas

   $ 0      $75,000,000.00       $0  

KeyBank National Association

     $0      $25,000,000.0045,000,000.00       $0  

Total Revolving Commitments:

   $ 96,730,769.23      $799,269,230.771,031,054,671.27     $ 50,000,000.00  



--------------------------------------------------------------------------------

ANNEX A-2

TERM A FACILITY COMMITMENTS

 

Lender    Term A Facility  Commitment

Deutsche Bank AG Cayman Islands Branch

   $28,754,578.75

JPMorgan Chase Bank, N.A.

   $28,754,578.75

Bank of America, N.A.

   $28,754,578.75

Fifth Third Bank

   $30,906,593.41

Goldman Sachs Bank USA

   $24,725,274.73

Citizens Bank, N.A.

   $18,543,956.04

UBS AG, Stamford Branch

   $18,543,956.04

Citibank, N.A.

   $25,000,000.00

MIHI LLC

   $12,362,637.37

Credit Suisse AG, Cayman Islands Branch

   $8,653,846.16

Total Term A Facility Commitments:

   $225,000,000



--------------------------------------------------------------------------------

ANNEX A-3

TERM A-35 FACILITY LOANS ON FIFTHSIXTH AMENDMENT EFFECTIVE DATE

 

Lender    Term  A-35 Facility Loan      

Lenders on file with the Administrative Agent

     $55,888,777.10  

Total Term A-3 Facility Loans:

     $55,888,777.10  



--------------------------------------------------------------------------------

ANNEX A-4

TERM A-4 FACILITY LOANS ON FIFTH AMENDMENT EFFECTIVE DATE

 

Lender    Term A-4 Facility Loan    

Deutsche Bank AG Cayman Islands Branch

 

    

 

$27,846,801.4726,361,638.71

 

   

 

   

JPMorgan Chase Bank, N.A.

 

    

 

$26,477,038.5525,064,929.85

 

 

 

   

Bank of America, N.A.

 

    

 

$25,609,546.6924,243,704.20

 

 

 

   

Wells Fargo Bank, N.A.

 

    

 

$25,737,500.00

 

 

 

   

Fifth Third Bank

 

    

 

$27,526,184.6826,058,121.48

 

 

 

   

Citizens Bank, N.A.

 

    

 

$18,676,830.9217,680,733.27

 

 

 

   

SunTrustTruist Bank

 

    

 

$46,266,233.6643,798,701.22

 

 

 

   

Wells Fargo Bank, N.A.

     $27,187,500.00      

Total Term A-45 Facility Loans:

 

    

 

$199,590,135.97188,945,328.73

 

 

 



--------------------------------------------------------------------------------

ANNEX A-53

TERM BB-1 FACILITY COMMITMENTS ON THE SIXTH AMENDMENT EFFECTIVE DATE

 

Lender    Term BB-1 Facility
Commitment      

JPMorgan Chase Bank, N.A.

     $1,500,000,0001,533,174,118.00      

Total Term BB-1 Facility Commitments:

     $1,500,000,0001,533,174,118.00  



--------------------------------------------------------------------------------

ANNEX B

Applicable Margin for Revolving Loans, Swingline Loans, and

Term A-35 Facility Loans and Term A-4 Facility Loans

 

    Pricing
    Level    Consolidated Total Leverage
Ratio    Applicable Margin    Revolving Loans
under the  FifthSixth
Amendment
Revolving Facility
(including Swingline
Loans allocated
thereto) and Term A-
45 Facility Loans   Revolving Loans
under the Closing
Date Revolving
Facility (including
Swingline Loans
allocated thereto)
and Term A-3
Facility Loans    LIBOR   ABR   LIBOR       ABR    

  Level I

   Greater than 3.504.00 to 1.00    1.75%   0.75%   2.00%   1.00%

  Level II

   Less than or equal to 3.504.00 to 1.00    1.50%   0.50%   1.75%   0.75%

For purposes of this Annex B, the Consolidated Total Leverage Ratio shall be
calculated by (i) deducting the amount of Unrestricted Cash from clause (a) of
the definition thereof and (ii) solely with respect to Revolving Loans under the
Fifth Amendment Revolving Facility (and Swingline Loans allocated thereto) and
the Term A-4 Facility Loans, deducting the outstanding principal amount of
Designated Junior Indebtedness from clause (a) thereof (to the extent such
Designated Junior Indebtedness was otherwise included in the calculation of such
clause (a)); provided that, if the applicable Subsidiary (if not a Credit Party)
does not distribute all Designated Junior Indebtedness Principal Proceeds to a
Credit Party within three (3) Business Days after receipt thereof by such
Subsidiary, then for each prior Test Period for which a Designated Junior
Indebtedness Deduction was made, the Borrower shall recalculate the Consolidated
Total Leverage Ratio without giving effect to such Designated Junior
Indebtedness Deduction. In the event that such recalculation would have led to
the application of a higher Applicable Margin for any period (a “Recalculated
Applicable Margin Period”) than the Applicable Margin actually paid by the
Borrower for such Recalculated Applicable Margin Period, then Borrower shall
promptly (i) determine the Applicable Margin for such Recalculated Applicable
Margin Period based upon the recalculated Consolidated Total Leverage Ratio and
(iii) pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Margin for such Recalculated Applicable
Margin Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 4.01, it being agreed that such prompt payment
by Borrower of any such accrued additional interest shall be considered timely
for all purposes and no Event of Default shall arise under Section 11.01(b)(ii)
or otherwise shall occur or be continuing with respect thereto (provided that,
for the avoidance of doubt, the foregoing shall not limit any Default or Event
of Default that has occurred or is continuing as a result of any default in the
due observation or performance by Borrower or any Restricted Subsidiaries of
Section 10.08). It is acknowledged and agreed that, subject to the immediately
preceding sentence, nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Section 3.02 and Article XI and their other respective rights under
this Agreement.



--------------------------------------------------------------------------------

ANNEX C

AMORTIZATION PAYMENTS

TERM A-35 FACILITY LOANS

(including, for the avoidance of doubt, the Incremental Term A-3 Loans (as
defined in the Third

Amendment) made on the Third Amendment Effective Date and the Fourth Amendment
Incremental Term

A-3 Facility Loans made on the Fourth Amendment Effective Date)

 

DATE1      PRINCIPAL AMOUNT                     

March 31, 2019

     $745,183.70

June 30, 2019

     $745,183.70

September 30, 2019

     $745,183.70

December 31, 2019

     $745,183.70

March 31, 2020

     $745,183.70

June 30, 2020

     $745,183.702,361,816.61

September 30, 2020

     $745,183.702,361,816.61

December 31, 2020

     $745,183.702,361,816.61

March 31, 2021

     $745,183.702,361,816.61

June 30, 2021

     $745,183.702,361,816.61

September 30, 2021

     $745,183.702,361,816.61

December 31, 2021

     $745,183.702,361,816.61

March 31, 2022

     $745,183.702,361,816.61

The date that is the Term A Facility Maturity DateJune 30, 2022

     Entire remaining outstanding principal amount of the Term A-3 Facility
Loans (including, for the avoidance of doubt, the Incremental Term A-3 Loans (as
defined in the Third Amendment) made on the Third Amendment Effective Date and
the Fourth Amendment Incremental Term A-3 Facility Loans made on the Fourth
Amendment Effective Date)
    $2,361,816.61

 

 



 

1 If such date is not a Business Day, then the date shall be the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such date shall be the next preceding Business Day.



--------------------------------------------------------------------------------

ANNEX D

AMORTIZATION PAYMENTS

TERM A-4 FACILITY LOANS

 

DATE2   

PRINCIPAL AMOUNT

March 31, 2019    $2,661,201.81 June 30, 2019    $2,661,201.81 September 30,
20192022    $2,661,201.812,361,816.61 December 31, 20192022   
$2,661,201.812,361,816.61 March 31, 20202023    $2,661,201.812,361,816.61
June 30, 20202023    $2,661,201.812,361,816.61 September 30, 20202023   
$2,661,201.812,361,816.61 December 31, 20202023    $2,661,201.812,361,816.61
March 31, 20212024    $2,661,201.812,361,816.61 June 30, 20212024   
$2,661,201.812,361,816.61 September 30, 20212024    $2,661,201.812,361,816.61
December 31, 20212024    $2,661,201.812,361,816.61 March 31, 2022   
$2,661,201.81 June 30, 2022    $2,661,201.81 September 30, 2022    $2,661,201.81
December 31, 2022    $2,661,201.81 March 31, 2023    $2,661,201.81 The date that
is the Term A-4A Facility Maturity Date    Entire remaining outstanding
principal amount of the Term A-45 Facility Loans (including, for the avoidance
of doubt, the Incremental Term A-4 Facility Loans (as defined in the Fifth
Amendment) made on the Fifth Amendment Effective Date)

 

 

2 If such date is not a Business Day, then the date shall be the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such date shall be the next preceding Business Day.